EXHIBIT 10.1

AMENDMENT AND RESTATEMENT AGREEMENT dated as of October 6, 2014 (this
“Agreement”) to the Amended and Restated Credit Agreement dated as of May 13,
2013 (as amended through the date hereof, the “Existing Credit Agreement”),
among Novelis Inc., as parent borrower, Novelis Corporation, as U.S. borrower,
the other U.S. borrowers party thereto, Novelis UK Ltd, as U.K. borrower,
Novelis AG, as Swiss borrower, Novelis Deutschland GMBH, as German borrower, AV
Metals Inc., the other Loan Parties party thereto, the lenders party thereto,
Wells Fargo Bank, National Association, as administrative agent and as
collateral agent, and the other parties thereto.
WHEREAS, Borrowers have requested that Lenders enter into this Agreement in
order to amend and restate the Existing Credit Agreement in order to
(a) increase the aggregate amount of the Commitments by $200,000,000 to an
aggregate total amount of $1,200,000,000 (the “Commitment Increase”), such
additional Commitments to be provided by certain Persons listed on Annex I to
the Restated Credit Agreement (as defined below) that were lenders under the
Existing Credit Agreement immediately prior to the Restatement Effective Date
(the “Existing Lenders”) and certain financial institutions listed on Annex I to
the Restated Credit Agreement that are not Existing Lenders (the “New Lenders”
and, together with the Existing Lenders, the “Lenders”), and (b) effect certain
other amendments to the Existing Credit Agreement as set forth in the Restated
Credit Agreement.
WHEREAS, each Lender, the Administrative Agent, the Collateral Agent, each
Issuing Bank, the U.S. Swingline Lender and the European Swingline Lender (each
as defined in the Existing Credit Agreement) are willing to amend and restate
the Existing Credit Agreement on the terms and subject to the conditions set
forth herein.
NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:
SECTION 1. Defined Terms. Capitalized terms used but not defined herein
(including in the preamble and recitals hereto) have the meanings assigned to
them in the Restated Credit Agreement. The provisions of Section 1.03 of the
Restated Credit Agreement are hereby incorporated by reference herein, mutatis
mutandis.
SECTION 2.    Amendment and Restatement. i)Effective as of the Restatement
Effective Date (as defined below), the Existing Credit Agreement is hereby
amended and restated to be in the form of Exhibit A hereto (the Existing Credit
Agreement as so amended and restated being referred to as the “Restated Credit
Agreement”). The schedules to the Restated Credit Agreement amend and restate
the schedules to the Existing Credit Agreement in their entirety. Except for the
annexes and exhibits expressly set forth in the Restated Credit Agreement, all
annexes and exhibits to the Existing Credit Agreement, in the forms thereof
immediately prior to the Restatement Effective Date, shall continue to be
annexes and exhibits to the Restated Credit Agreement.
(a)    Each New Lender acknowledges and agrees that, on and as of the
Restatement Effective Date, such New Lender shall be a Lender under and as
defined in the Restated Credit Agreement and shall have a Commitment in an
amount (the “New Lender Commitment Amount”) set forth opposite its name on Annex
I to the Restated Credit Agreement. It is acknowledged that the Commitment
Increase effected pursuant to this Agreement shall not reduce the amount by
which the Borrowers may further increase the Commitments in accordance with the
terms and conditions of Section 2.23 of the Restated Credit Agreement.
SECTION 3.    Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent, the Collateral Agent, each Issuing
Bank and each of the Lenders as of the Restatement Effective Date that:
(a)    The Transactions to be entered into by each Loan Party are within such
Loan Party’s organizational or constitutional powers and have been duly
authorized by all necessary constitutional or organizational action on the part
of such Loan Party. This Agreement has been duly executed and delivered by each
Loan Party and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    Each of the representations and warranties of the Loan Parties made by
any Loan Party set forth in Article III of the Restated Credit Agreement or in
any other Loan Documents is true and correct in all material respects on and as
of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(c)    At the time of and immediately after giving effect to this Agreement and
the Transactions contemplated hereby, no Default shall exist.
SECTION 4.    Conditions to Effectiveness. This Agreement and the Restated
Credit Agreement shall become effective as of the date (the “Restatement
Effective Date”) on which each of the conditions set forth in Section 4.01 of
the Restated Credit Agreement is satisfied; provided, that notwithstanding the
foregoing, to the extent that the execution and delivery of any document or the
completion of any task or action is listed on Schedule 5.16 to the Restated
Credit Agreement, such item shall not be a condition precedent and shall instead
be subject to Section 5.16 of the Restated Credit Agreement.


SECTION 5.    Effect of Agreement; No Novation.
(a)    Each of the Lenders party hereto that is a “Lender” under the Existing
Credit Agreement hereby waives advance notice of any termination or reduction of
commitments and prepayment of loans under the Existing Credit Agreement;
provided that notice thereof is provided on the Closing Date.
(b)    Effective on the Closing Date, the Existing Credit Agreement has been
amended and restated in its entirety hereby pursuant to the terms and conditions
hereof. Such amendment and restatement of the Existing Credit Agreement shall
not be construed to discharge or otherwise affect any obligations of the Loan
Parties accrued or otherwise owing under the Existing Credit Agreement that have
not been paid, it being understood that such obligations shall continue as
obligations under the Restated Credit Agreement. Without limiting the generality
of the foregoing, neither this Agreement nor the Restated Credit Agreement is
intended to constitute a novation of the Existing Credit Agreement.
(c)    Each Secured Party hereby ratifies and approves, and waives any right to
prior notice of, all acts and declarations done by each Agent (including as
defined in the Existing Credit Agreement) on its own behalf and on such Secured
Party's behalf prior to the effectiveness of this Agreement and the amendments
to the Existing Credit Agreement effected pursuant to this Agreement (including
as set forth in any Loan Document (as defined in the Existing Credit Agreement)
and, for the avoidance of doubt, the declarations made by the Collateral Agent
as representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any pledge (Pfandrecht) on behalf of and for the
benefit of any Secured Party as future pledgee or otherwise).
(d)    This Agreement shall constitute a Loan Document for all purposes of the
Restated Credit Agreement. On and after the Restatement Effective Date, any
reference to the Existing Credit Agreement in any Loan Document (other than this
Agreement or the Restated Credit Agreement) shall be deemed to be a reference to
the Restated Credit Agreement.
(e)    On and as of the Closing Date, (i) the “Revolving Commitment” and
“European Swingline Commitment” of each “Lender” (including the “European
Swingline Lender”) (in each case, as defined in the Existing Credit Agreement)
that is not a Lender party to this Agreement shall terminate, and each such
“Lender” shall cease to be a Lender under the Restated Credit Agreement for all
purposes and (ii) the remaining “Revolving Commitments” (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement shall be adjusted
as necessary such that, on and as of the Closing Date, the Revolving Commitments
under the Restated Credit Agreement shall be as set forth on Annex I to the
Restated Credit Agreement, and the European Swingline Commitment shall be as set
forth in the definition thereof contained in the Restated Credit Agreement.
SECTION 6.    APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.
SECTION 7.    Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the Restated Credit Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
any Agent or the Arrangers, and any provisions of the Engagement Letter and the
Fee Letter that are explicitly stated to survive the execution and delivery of
this Agreement and the Restated Credit Agreement (which surviving obligations
are hereby assumed by the Borrowers) constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 8.    Headings. Article and Section used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
[Remainder of page intentionally left blank.]






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NOVELIS INC., as Parent Borrower, Administrative Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS CORPORATION, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS PAE CORPORATION, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS BRAND LLC, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS ACQUISITIONS LLC, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS NORTH AMERICA HOLDINGS INC., as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS DELAWARE LLC, as U.S. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS UK LTD, as U.K. Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS AG, as Swiss Borrower, European Administrative Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS CAST HOUSE TECHNOLOGY LTD., as Canadian Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
4260848 CANADA INC., as Canadian Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
4260856 CANADA INC., as Canadian Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
8018243 CANADA LIMITED, as Canadian Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
8018227 CANADA INC., as Canadian Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor,
By: 4260848 CANADA INC.
Its: General Partner
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS EUROPE HOLDINGS LIMITED., as U.K. Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS SERVICES LIMITED, as U.K. Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS SWITZERLAND SA, as Swiss Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM HOLDING COMPANY
by its lawfully appointed attorney
in the presence of:
/s/ Randal P. Miller
Name: Randal P. Miller
Title: Authorized Signatory
witness:
/s/ Shannon Curran
Name: Shannon Curran
Title: Senior Legal Manager

Address: 3560 Lenox Road, Suite 2000,
Atlanta, Georgia 30326

Occupation: Paralegal
NOVELIS DEUTSCHLAND GMBH, as German Borrower and Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS SHEET INGOT GMBH, as German Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS DO BRASIL LTDA., as Brazilian Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS MADEIRA UNIPESSOAL, LDA, as Madeira Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
NOVELIS PAE S.A.S., as French Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
AV METALS INC., as Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory


NOVELIS MEA LTD, a Company Limited by Shares under the Companies Law of the
Dubai International Financial Centre, as a
Guarantor
By:    _____/s/ Randal P. Miller_________
    Name: Randal P. Miller
    Title: Authorized Signatory
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank, U.S.
Swingline Lender and as Lender
By:    _____/s/ Daniel Denton _________
    Name: Daniel Denton
    Title: Vice President
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European Swingline Lender
By:    _____/s/ T. Saldanha _________
    Name: T. Saldanha
    Title: Authorized Signatory


By:    _____/s/ N B Hogg _________
    Name: N B Hogg
    Title: Authorized Signatory
Bank of America, N.A., as Lender
By:    _____/s/ Peter M. Walther _________
    Name: Peter M. Walther
    Title: Senior Vice President








CITIBANK, N.A., as Lender
By:    _/s/ Shane V. Azzara_______
    Name: Shane V. Azzara
    Title: Director
Deutsche Bank AG New York Branch, as Lender
By: ___/s/ Lisa Wong ___________
Name: Lisa Wong
Title: Vice President


By: ___/s/ Marcus M. Tarkington____
Name: Marcus M. Tarkington
Title: Director
JPMORGAN CHASE BANK, N.A., as Lender
By:    _/s/ Peter S. Predun _______
    Name: Peter S. Predun
    Title: Executive Director


The Royal Bank of Scotland PLC, as Lender and Issuing Bank
By:    _/s/ Brian Smith _______
    Name: Brian Smith
    Title: Authorised Signatory


UBS AG, STAMFORD BRANCH, as Lender
By:    _/s/ Lana Gifas _______
    Name: Lana Gifas
    Title: Director
By:    _/s/ Jennifer Anderson __
    Name: Jennifer Anderson
    Title: Associate Director
HSBC Bank USA, N.A., as Lender
By:    _/s/ Heather H. Allen _______
    Name: Heather H. Allen
    Title: Vice President
Standard Chartered Bank, as Lender
By:    _/s/ Katherine Leahy _______
    Name: Katherine Leahy
    Title: Director
By:    _/s/ Hsing H. Huang _______
    Name: Hsing H. Huang
    Title: Associate Director


SunTrust Bank, as Lender
By:    _/s/ Michael Dembski______
    Name: Michael Dembski
    Title: Director
CREDIT SUISSE AG, Cayman Islands Branch, as Lender
By:    _/s/ Michael Spaight _______
    Name: Michael Spaight
    Title: Authorized Signatory
By:    _/s/ Lingzi Huang _______
    Name: Lingzi Huang
    Title: Authorized Signatory
Natixis, New York Branch, as Lender
By:    _/s/ Gerry Canet _______
    Name: Gerry Canet
    Title: Managing Director
By:    _/s/ Ronald Lee _______
    Name: Ronald Lee
    Title: Vice President


MUFG UNION BANK, N.A. (Formerly UNION BANK, N.A.), as Lender
By:    _/s/ Greg Stewart _______
    Name: Greg Stewart
    Title: Vice President
Union Bank, Canada Branch, as Lender
By:    _/s/ Anne Collins _______
    Name: Anne Collins
    Title: Vice President


Bank of Montreal Chicago Branch, as Lender
By:    _/s/ Kara Goodwin_______
    Name: Kara Goodwin
    Title: Director
Bank of Montreal London Branch, as Lender
By:    _/s/ Tony Ebdon _______
    Name: Tony Ebdon
    Title: Managing Director
By:    _/s/ Lisa Rodriguez ______
    Name: Lisa Rodriguez
    Title: Managing Director
THE BANK OF NOVA SCOTIA, as Lender
By:    _/s/ Michelle C. Phillips _____
    Name: Michelle C. Phillips
    Title: Director & Execution Head


PNC Bank, National Association, as Lender
By:    _/s/ Nelson Rauscher _______
    Name: Nelson Rauscher
    Title: Vice President


Royal Bank of Canada, as Lender
By:    _/s/ J. Patchell _______
    Name: J. Patchell
    Title: Attorney-in-fact
By:    _/s/ Robert S. Kizell_____
    Name: Robert S. Kizell
    Title: Attorney-in-fact
Regions Bank, as Lender
By:    _/s/ Scott Martin _______
    Name: Scott Martin
    Title: Vice President


BARCLAYS BANK PLC, as Lender
By:    _/s/ Ronnie Glenn _______
    Name: Ronnie Glenn
    Title: Vice President
City National Bank, as Lender
By:    _/s/ David Knoblauch _______
    Name: David Knoblauch
    Title: Vice President
GOLDMAN SACHS BANK USA, as Lender
By:    _/s/ Rebecca Kratz _______
    Name: Rebecca Kratz
    Title: Authorized Signatory
MORGAN STANLEY BANK, as Lender
By:    _/s/ Michael King _______
    Name: Michael King
    Title: Authorized Signatory
Siemens Financial Services, Inc., as Lender
By:    _/s/ April Greaves-Bryan______
    Name: April Greaves-Bryan
    Title: Vice President
By:    _/s/ Uri Sky _______
    Name: Uri Sky
    Title: Vice President












Exhibit A


Restated Credit Agreement
$1,200,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
dated as of October 6, 2014,
among
NOVELIS INC.,
as Parent Borrower,
NOVELIS CORPORATION
as U.S. Borrower,
THE OTHER U.S. SUBSIDIARIES OF PARENT BORROWER
PARTY HERETO AS U.S. BORROWERS,
NOVELIS UK LTD,
as U.K. Borrower,
NOVELIS AG,
as Swiss Borrower,
NOVELIS DEUTSCHLAND GMBH,
as German Borrower,
AV METALS INC.,
THE OTHER GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Issuing Bank, and U.S. Swingline
Lender,
WELLS FARGO BANK, N.A. (LONDON BRANCH),
as European Swingline Lender,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS, INC.,
DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC,
THE ROYAL BANK OF SCOTLAND PLC,
UBS SECURITIES LLC
as Co-Syndication Agents,
and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Senior Managing Agent
____________________________________________________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CITIGROUP GLOBAL MARKETS, INC.,
DEUTSCHE BANK SECURITIES INC.,
J.P. MORGAN SECURITIES LLC,
RBS SECURITIES INC.,
UBS SECURITIES LLC
as Joint Lead Arrangers and Joint Bookmanagers


TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
SECTION 1.01Defined Terms    1
SECTION 1.02Classification of Loans and Borrowings    109
SECTION 1.03Terms Generally; Alternate Currency Transaction    109
SECTION 1.04Accounting Terms; GAAP    110
SECTION 1.05Resolution of Drafting Ambiguities    111
SECTION 1.06Pro Forma Calculations    111
ARTICLE II

THE CREDITS
SECTION 2.01Commitments.    111
SECTION 2.02Loans.    114
SECTION 2.03Borrowing Procedure.    116
SECTION 2.04Evidence of Debt.    118
SECTION 2.05Fees.    120
SECTION 2.06Interest on Loans.    121
SECTION 2.07Termination and Reduction of Commitments.    123
SECTION 2.08Interest Elections.    124
SECTION 2.09[intentionally omitted].    126
SECTION 2.10Optional and Mandatory Prepayments of Loans.    126
SECTION 2.11Alternate Rate of Interest    129
SECTION 2.12Yield Protection; Change in Law Generally.    130
SECTION 2.13Breakage Payments    133
SECTION 2.14Payments Generally; Pro Rata Treatment; Sharing of Setoffs.    133
SECTION 2.15Taxes.    136
SECTION 2.16Mitigation Obligations; Replacement of Lenders.    143
SECTION 2.17Swingline Loans.    144
SECTION 2.18Letters of Credit.    147
SECTION 2.19Interest Act (Canada); Criminal Rate of Interest; Nominal Rate of
Interest.    154
SECTION 2.20[intentionally omitted].    155
SECTION 2.21Representation to Swiss Borrower.    155
SECTION 2.22Blocked Loan Parties    156
SECTION 2.23Increase in Commitments.    156
ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01Organization; Powers    159
SECTION 3.02Authorization; Enforceability    159
SECTION 3.03No Conflicts    159
SECTION 3.04Financial Statements; Projections.    159
SECTION 3.05Properties.    160
SECTION 3.06Intellectual Property.    161
SECTION 3.07Equity Interests and Subsidiaries.    162
SECTION 3.08Litigation; Compliance with Laws    163
SECTION 3.09Agreements    163
SECTION 3.10Federal Reserve Regulations    163
SECTION 3.11Investment Company Act    163
SECTION 3.12Use of Proceeds    163
SECTION 3.13Taxes    164
SECTION 3.14No Material Misstatements    164
SECTION 3.15Labor Matters    164
SECTION 3.16Solvency    164
SECTION 3.17Employee Benefit Plans    165
SECTION 3.18Environmental Matters.    167
SECTION 3.19Insurance    168
SECTION 3.20Security Documents.    168
SECTION 3.21Material Indebtedness Documents    172
SECTION 3.22Anti-Terrorism Law    172
SECTION 3.23Joint Enterprise    174
SECTION 3.24Location of Material Inventory and Equipment    174
SECTION 3.25Accuracy of Borrowing Base    174
SECTION 3.26Senior Notes; Material Indebtedness    175
SECTION 3.27Centre of Main Interests and Establishments    175
SECTION 3.28Holding and Dormant Companies    175
SECTION 3.29Certain Subsidiaries    175
SECTION 3.30Inventory Matters    176
ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS
SECTION 4.01Conditions to Amendment and Restatement    176
SECTION 4.02Conditions to All Credit Extensions    179
ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01Financial Statements, Reports, etc    180
SECTION 5.02Litigation and Other Notices    184
SECTION 5.03Existence; Businesses and Properties.    185
SECTION 5.04Insurance.    185
SECTION 5.05Taxes.    187
SECTION 5.06Employee Benefits.    187
SECTION 5.07Maintaining Records; Access to Properties and Inspections; Annual
Meetings; Field Examinations and Appraisals.    189
SECTION 5.08Use of Proceeds    190
SECTION 5.09Compliance with Environmental Laws; Environmental Reports.    190
SECTION 5.10Indenture Permitted Debt    190
SECTION 5.11Additional Collateral; Additional Guarantors.    190
SECTION 5.12Security Interests; Further Assurances    193
SECTION 5.13Information Regarding Collateral    194
SECTION 5.14Affirmative Covenants with Respect to Leases    195
SECTION 5.15Ten Non-Bank Regulations and Twenty Non-Bank Regulations.    195
SECTION 5.16Post-Closing Covenants    195
SECTION 5.17Designation of Subsidiaries    195
ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01Indebtedness    196
SECTION 6.02Liens    202
SECTION 6.03Sale and Leaseback Transactions    207
SECTION 6.04Investments, Loan and Advances    207
SECTION 6.05Mergers, Amalgamations and Consolidations    210
SECTION 6.06Asset Sales    212
SECTION 6.07Cash Pooling Arrangements    217
SECTION 6.08Dividends    217
SECTION 6.09Transactions with Affiliates    218
SECTION 6.10Minimum Consolidated Fixed Charge Coverage Ratio    220
SECTION 6.11Prepayments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents, etc.    220
SECTION 6.12Limitation on Certain Restrictions on Subsidiaries    222
SECTION 6.13Issuance of Disqualified Capital Stock    223
SECTION 6.14Parent Borrower    223
SECTION 6.15Business    223
SECTION 6.16Limitation on Accounting Changes    224
SECTION 6.17Fiscal Year    224
SECTION 6.18Margin Rules    224
SECTION 6.19No Further Negative Pledge    224
SECTION 6.20Anti-Terrorism Law; Anti-Money Laundering    225
SECTION 6.21Embargoed Persons    225
SECTION 6.22Forward Share Sale Agreement and Support Agreement    226
SECTION 6.23Canadian Defined Benefit Plans    226
ARTICLE VII

GUARANTEE
SECTION 7.01The Guarantee    226
SECTION 7.02Obligations Unconditional    227
SECTION 7.03Reinstatement    228
SECTION 7.04Subrogation; Subordination    228
SECTION 7.05Remedies    229
SECTION 7.06Instrument for the Payment of Money    229
SECTION 7.07Continuing Guarantee    229
SECTION 7.08General Limitation on Guarantee Obligations    229
SECTION 7.09Release of Guarantors    229
SECTION 7.10Certain Tax Matters    230
SECTION 7.11German Guarantor    230
SECTION 7.12Swiss Guarantors    232
SECTION 7.13Irish Guarantor    234
SECTION 7.14Brazilian Guarantor    234
SECTION 7.15French Guarantor    234
ARTICLE VIII

EVENTS OF DEFAULT
SECTION 8.01Events of Default    235
SECTION 8.02Rescission    239
SECTION 8.03Application of Proceeds    239
ARTICLE IX

COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
SECTION 9.01Accounts; Cash Management    240
SECTION 9.02Administration of Inventory and Accounts    244
SECTION 9.03Borrowing Base-Related Reports    245
SECTION 9.04Rescission of Activation Notice    247
ARTICLE X

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 10.01Appointment, Authority and Duties of Agents    247
SECTION 10.02Agreements Regarding Collateral and Field Examination
Reports    249
SECTION 10.03Reliance by Agents    250
SECTION 10.04Action Upon Default    250
SECTION 10.05Indemnification of Agent Indemnitees    250
SECTION 10.06Limitation on Responsibilities of Agents    251
SECTION 10.07Successor Agents and Co-Agents    251
SECTION 10.08Due Diligence and Non-Reliance    252
SECTION 10.09Remittance of Payments and Collections    253
SECTION 10.10Agent in its Individual Capacity    253
SECTION 10.11Agent Titles    254
SECTION 10.12Bank Product Providers    254
SECTION 10.13No Third Party Beneficiaries    254
SECTION 10.14Release    254
SECTION 10.15Acknowledgment of Security Trust Deed    254
ARTICLE XI

MISCELLANEOUS
SECTION 11.01Notices    254
SECTION 11.02Waivers; Amendment    259
SECTION 11.03Expenses; Indemnity; Damage Waiver    265
SECTION 11.04Successors and Assigns    266
SECTION 11.05Survival of Agreement    270
SECTION 11.06Counterparts; Integration; Effectiveness    271
SECTION 11.07Severability    271
SECTION 11.08Right of Setoff    271
SECTION 11.09GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS    272
SECTION 11.10WAIVER OF JURY TRIAL    273
SECTION 11.11Headings    274
SECTION 11.12Treatment of Certain Information; Confidentiality    274
SECTION 11.13USA PATRIOT Act Notice    274
SECTION 11.14Interest Rate Limitation    275
SECTION 11.15[intentionally omitted]    275
SECTION 11.16Obligations Absolute    275
SECTION 11.17Intercreditor Agreement    275
SECTION 11.18Judgment Currency    276
SECTION 11.19Euro    276
SECTION 11.20Special Provisions Relating to Currencies Other Than Dollars    277
SECTION 11.21Abstract Acknowledgment of Indebtedness and Joint
Creditorship    277
SECTION 11.22Special Appointment of Collateral Agent for German Security    278
SECTION 11.23Special Appointment of Collateral Agent in Relation to South Korea;
Certain Lock-Up or Listing Agreements    279
SECTION 11.24Special Appointment of Collateral Agent in Relation to
France    280
SECTION 11.25Swiss Tax Ruling    281
SECTION 11.26Designation of Collateral Agent under Civil Code of Quebec    281
SECTION 11.27Maximum Liability    282
SECTION 11.28NO ORAL AGREEMENT    282
SECTION 11.29Performance of Borrowers’ Obligations    282
SECTION 11.30Credit Inquiries    282
SECTION 11.31Relationship with Lenders    282
SECTION 11.32No Advisory or Fiduciary Responsibility    283
SECTION 11.33Marshaling; Payments Set Aside    283
SECTION 11.34One Obligation    283




ANNEXES
Annex I    Revolving Commitments
Annex II    Applicable Margin
Annex III    Mandatory Cost Formula


SCHEDULES
Schedule 1.01(a)    Agent’s Account
Schedule 1.01(b)    Subsidiary Guarantors
Schedule 1.01(c)    Applicable Jurisdiction Requirements
Schedule 1.01(d)    Specified Account Debtors
Schedule 1.01(e)    Excluded Collateral Subsidiaries
Schedule 1.01(f)    Excluded Subsidiaries
Schedule 1.01(g)    Joint Venture Subsidiaries
Schedule 2.18(a)    Existing Letters of Credit
Schedule 2.21        Lenders to Swiss Borrower
Schedule 3.06(c)    Violations or Proceedings
Schedule 3.17        Pension Matters
Schedule 3.19        Insurance
Schedule 3.21        Material Documents
Schedule 3.24        Location of Material Inventory
Schedule 4.01(g)    Local and Foreign Counsel
Schedule 5.11(b)    Certain Subsidiaries
Schedule 5.16        Post-Closing Covenants
Schedule 6.01(b)    Existing Indebtedness
Schedule 6.02(c)    Existing Liens
Schedule 6.04(b)    Existing Investments
Schedule 9.01(b)    Cash Management


EXHIBITS
Exhibit A    Form of Administrative Questionnaire
Exhibit B    Form of Assignment and Assumption
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Interest Election Request
Exhibit F    Form of Joinder Agreement
Exhibit G    Form of Landlord Access Agreement
Exhibit H    Form of LC Request
Exhibit I    Form of Borrowing Base Certificate
Exhibit J    Form of Mortgage
Exhibit K-1    Form of Revolving Note
Exhibit K-2    Form of European Swingline Note
Exhibit L-1    Form of Perfection Certificate
Exhibit L-2    Form of Perfection Certificate Supplement
Exhibit M-1    Form of U.S. Security Agreements
Exhibit M-2    Form of Canadian Security Agreements
Exhibit M-3    Form of U.K. Security Agreements
Exhibit M-4    Form of Swiss Security Agreements
Exhibit M-5    Form of German Security Agreements
Exhibit M-6    Form of Irish Security Agreements
Exhibit M-7    Form of Brazilian Security Agreements
Exhibit M-8    Form of Dubai Security Agreements
Exhibit M-9    Form of Madeira Security Agreements
Exhibit M-10    Form of French Security Agreements
Exhibit N    Form of Opinion of Company Counsel
Exhibit O    Form of Solvency Certificate
Exhibit P    Form of Intercompany Note




 


CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended
and restated, supplemented or modified, this “Agreement”), dated as of October
6, 2014, is among NOVELIS INC., a corporation amalgamated under the Canada
Business Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower signatory
hereto as borrowers (each, an “Initial U.S. Borrower” and, collectively, the
“Initial U.S. Borrowers”), NOVELIS UK LTD, a limited liability company
incorporated under the laws of England and Wales with registered number 00279596
(the “U.K. Borrower”), NOVELIS DEUTSCHLAND GMBH, a limited liability company
organized under the laws of Germany, registered with the commercial register
(Handelsregister) of the local court (Amtsgericht) of Göttingen with
registration number HRB 772 (the “German Borrower”),_and NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland (the “Swiss Borrower”
and, together with the Parent Borrower, the U.S. Borrowers, the U.K. Borrower,
and the German Borrower, the “Borrowers”), AV METALS INC., a corporation formed
under the Canada Business Corporations Act, the Subsidiary Guarantors (such term
and each other capitalized term used but not defined herein having the meaning
given to it in ARTICLE I), the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline
lender (in such capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, “Administrative Agent”)
for the Secured Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and each Issuing Bank, and WELLS FARGO BANK, N.A. (LONDON
BRANCH), as European swingline lender (in such capacity, “European Swingline
Lender”).
WITNESSETH:
Borrowers have requested that Lenders enter into this Agreement in order to
amend and restate the Existing Credit Agreement to finance the mutual and
collective business enterprise of the Loan Parties. Upon satisfaction of the
conditions set forth in this Agreement, the Existing Credit Agreement shall be,
pursuant to the Amendment Agreement, amended and restated in the form of this
Agreement, with the effect provided in the Amendment Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
ARTICLE II    

DEFINITIONS
SECTION 2.01    Defined Terms. As used in this Agreement (including the
preamble), the following terms shall have the meanings specified below:
“Accepting Lenders” shall have the meaning assigned to such term in Section
11.02(g).
“Account Debtor” shall mean, “Account Debtor,” as such term is defined in the
UCC.
“Accounts” shall mean all “accounts,” as such term is defined in the UCC, in
which such Person now or hereafter has rights.
“Acquisition” shall mean any transaction or series of related transactions for
the direct or indirect (a) acquisition of all or substantially all of the
property and assets or business of any Person, or of any business unit, line of
business or division of any Person or assets constituting a business unit, line
of business or division of any other Person (other than a Person that is a
Restricted Subsidiary on the Closing Date), (b) acquisition of in excess of 50%
of the Equity Interests of any Person or otherwise causing a person to become a
Restricted Subsidiary of the acquiring Person (other than in connection with the
formation or creation of a Restricted Subsidiary of the Parent Borrower by any
Company), or (c) merger, consolidation or amalgamation, whereby a person becomes
a Restricted Subsidiary of the acquiring person, or any other consolidation with
any Person, whereby a Person becomes a Restricted Subsidiary of the acquiring
Person.
“Acquisition Consideration” shall mean the purchase consideration for any
Acquisition, whether paid in cash, properties, any assumption of Indebtedness or
otherwise (other than by the issuance of Qualified Capital Stock of Holdings
permitted to be issued hereunder) and whether payable at or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing “earn-outs” and
other agreements to make any payment the amount of which is, or the terms of
payment of which are, in any respect subject to or contingent upon the revenues,
income, cash flow or profits (or the like) of any person or business; provided
that any such future payment that is subject to a contingency shall be
considered Acquisition Consideration only to the extent of the reserve, if any,
required under U.S. GAAP at the time of such sale to be established in respect
thereof by Holdings, the Parent Borrower or any of its Restricted Subsidiaries.
“Activation Notice” has the meaning assigned to such term in Section 9.01(c).
“Additional Lender” shall have the meaning assigned to such term in Section
2.23(a).
“Additional Senior Secured Indebtedness” shall mean any senior secured
Indebtedness secured by Collateral and incurred, created, assumed or permitted
to exist in reliance of Section 6.01(l) or (y); provided that no such
Indebtedness shall constitute Additional Senior Secured Indebtedness unless at
all times it meets the following requirements: (i) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than (x) amortization
not to exceed 1.0% per annum of the outstanding principal amount of such
Indebtedness and (y) customary asset sale or change of control provisions, which
asset sale provisions may require the application of proceeds of asset sales and
casualty events co-extensive with those set forth in Section 2.10(c), as
applicable, to make mandatory prepayments or prepayment offers out of such
proceeds on a pari passu basis with the Secured Obligations, all Permitted First
Priority Refinancing Debt and all other Additional Senior Secured Indebtedness)
earlier than the earlier of the Maturity Date and the final maturity date of
such Indebtedness, (ii) such Indebtedness has terms and conditions (excluding
pricing and premiums) that, when taken as a whole, are not materially more
restrictive or less favorable to the Companies and the Lenders than the terms of
the Term Loan Documents (or, if the Term Loan Documents are no longer in effect,
than the Term Loan Documents as in effect immediately prior to their
termination) (except with respect to terms and conditions that are applicable
only after the Maturity Date), (iii) the Liens securing such Indebtedness shall
be pari passu with the Liens securing the Pari Passu Secured Obligations (other
than with respect to control of remedies), such Liens shall only be on assets
that constitute Collateral and, to the extent such Liens attach to Revolving
Credit Priority Collateral, such Liens on Revolving Credit Priority Collateral
shall be junior to the Liens securing the Secured Obligations hereunder, (iv)
the security agreements relating to such Indebtedness shall be substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness and the holders
thereof or the Senior Representative thereunder shall be subject to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement, and (vi) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis (Leverage), the Senior Secured Net
Leverage Ratio at such date shall not be greater than 3.25 to 1.0 (provided that
in calculating the Senior Secured Net Leverage Ratio, the proceeds of the
incurrence of such Indebtedness shall be excluded from Unrestricted Cash).
“Additional Senior Secured Indebtedness Documents” shall mean all documents
executed and delivered with respect to the Additional Senior Secured
Indebtedness or delivered in connection therewith.
“Additional Unsecured Indebtedness” sha
ll mean any unsecured Indebtedness incurred, created, assumed or permitted to
exist in reliance of Section 6.01(l); provided that (i) the terms of such
Indebtedness do not require any amortization, mandatory prepayment or redemption
or repurchase at the option of the holder thereof (other than customary offers
to purchase upon a change of control or asset sale) earlier than earlier of the
final maturity date of such Indebtedness and 180 days after the Maturity Date,
(ii) such Indebtedness has terms and conditions (excluding pricing, premiums and
subordination terms) that, when taken as a whole, are not materially more
restrictive or less favorable to the Companies, and are not materially less
favorable to the Lenders, than the terms of the Term Loan Documents (or, if the
Term Loan Documents are no longer in effect, than the Term Loan Documents as in
effect immediately prior to their termination) (except with respect to terms and
conditions that are applicable only after the Maturity Date), and (iii) after
giving effect to the incurrence of such Indebtedness and to the consummation of
any Permitted Acquisition or other Investment or application of funds made with
the proceeds of such incurrence on a Pro Forma Basis (Leverage), the
Consolidated Interest Coverage Ratio at such date shall be greater than 2.0 to
1.0.
“Adjusted EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the sum of (a) (i) the EURIBOR Rate for such EURIBOR Borrowing in effect for
such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any) for
such EURIBOR Borrowing for such Interest Period plus, (b) without duplication of
any increase in interest rate attributable to Statutory Reserves pursuant to the
foregoing clause (ii), the Mandatory Cost (if any).
“Adjusted LIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the sum of (a) (i) the LIBOR Rate for such Eurocurrency Borrowing in effect
for such Interest Period divided by (ii) 1 minus the Statutory Reserves (if any)
for such Eurocurrency Borrowing for such Interest Period plus, (b) without
duplication of any increase in interest rate attributable to Statutory Reserves
pursuant to the foregoing clause (ii), the Mandatory Cost (if any).
“Adjusted Total Revolving Commitment” shall mean, at any time, lesser of (i) the
Total Revolving Commitment and (ii) the Term Loan Revolver Cap.
“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to ARTICLE X.
“Administrative Borrower” shall mean Novelis Inc., or any successor entity
serving in that role pursuant to Section 2.03(b).
“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.09, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of the voting power of the total outstanding Voting Stock of the person
specified or (ii) any person that is an executive officer or director of the
person specified.
“Agent Indemnitees” shall mean the Agents (and any sub-agent thereof) and their
officers, directors, employees, Affiliates, agents and attorneys.
“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.
“Agents” shall mean the Administrative Agent and the Collateral Agent; and
“Agent” shall mean either of them.
“Agent’s Account” shall have the meaning assigned to such term in Schedule
1.01(a).
“Agreement” shall have the meaning assigned to such term in the preamble hereto.
“Alternate Currency” shall mean each of euros and GBP and, with regard only to
European Swingline Loans or European Letters of Credit, Swiss francs.
“Alternate Currency Equivalent” shall mean, as to any amount denominated in
Dollars as of any date of determination, the amount of the applicable Alternate
Currency that could be purchased with such amount of Dollars based upon the Spot
Selling Rate.
“Alternate Currency Letter of Credit” shall mean any Letter of Credit to the
extent denominated in an Alternate Currency.
“Alternate Currency Revolving Loan” shall mean each Revolving Loan denominated
in an Alternate Currency.
“Amendment Agreement” shall mean that certain Amendment and Restatement
Agreement, dated as of the Closing Date, among the Loan Parties party thereto,
the Lenders party thereto, the Administrative Agent, the Collateral Agent, the
Issuing Banks, the U.S. Swingline Lender, the European Swingline Lender, and the
other parties thereto, which effects the second amendment and restatement of
this Agreement.
“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.22.
“Anti-Terrorism Laws” shall have the meaning assigned to such term in Section
3.22.
“Applicable Administrative Borrower” shall mean the Administrative Borrower
and/or the European Administrative Borrower, as the context may require.
“Applicable Eligible Jurisdiction” shall mean (i) in the case of Eligible
Accounts of the U.S. Borrowers, the United States, Canada, Mexico and Puerto
Rico, (ii) in the case of Eligible Accounts of the Canadian Loan Parties, Canada
and the United States, (iii) in the case of Eligible Accounts of an Eligible
European Loan Party (other than Swiss Borrower), an Applicable European
Jurisdiction, the United States and Canada, (iv) in the case of Eligible
Accounts of the Swiss Borrower, Germany, Poland, the United States, Canada or
such other Applicable European Jurisdiction as the Administrative Agent may
approve in its Permitted Discretion and (v) in the case of Eligible Accounts of
the U.S. Borrowers or of the Canadian Loan Parties with respect to which either
(x) the Account Debtor’s senior unsecured debt rating is at least BBB- by S&P
and Baa3 by Moody’s or (y) the Account Debtor’s credit quality is acceptable to
the Administrative Agent, such Applicable European Jurisdictions, as may be
approved by the Administrative Agent.
“Applicable European Jurisdiction” shall mean Germany, United Kingdom, France,
Netherlands, Italy, Ireland, Belgium, Spain, Sweden, Finland, Austria, Denmark,
Greece, Portugal, Luxembourg, and Switzerland or any other country that from
time to time is a Participating Member State that is approved by the
Administrative Agent in its Permitted Discretion as an “Applicable European
Jurisdiction”.
“Applicable Fee” shall mean, as of any date of determination, a rate per annum
equal to the applicable percentage set forth below based upon average daily
Total Revolving Exposure as a percentage of Total Revolving Commitment for the
three-fiscal month period immediately preceding such date:
Total Revolving Exposure as a percentage of Total Revolving
Commitment            
Applicable Fee
 
 
Greater than 50%
0.25%
 
 
Less than or equal to 50%
0.35%



For purposes of computing the Applicable Fee with respect to Revolving
Commitments, a Revolving Commitment of a Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans, Swingline Exposure and LC
Exposure of such Lender. The Applicable Fee shall be calculated by the
Administrative Agent and such calculations shall be presumed to be correct,
absent manifest error.
“Applicable Law” shall mean all laws, rules, regulations and legally binding
governmental guidelines applicable to the Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
“Applicable LC Applicant” shall mean the Administrative Borrower, Parent
Borrower and/or the European Administrative Borrower, as the context may
require.
“Applicable Margin” shall mean, for any day, with respect to any Revolving Loan
or Swingline Loan, as the case may be, the applicable percentage set forth in
Annex II under the appropriate caption.
“Approved Currency” shall mean each of Dollars and each Alternate Currency.
“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
“Approved Member State” shall mean Belgium, France, Germany, Ireland, Italy,
Luxembourg, The Netherlands, Spain, Sweden and the United Kingdom.
“Arranger” shall mean Wells Fargo Bank, National Association, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc., Deutsche
Bank Securities Inc., J.P. Morgan Securities LLC, RBS Securities Inc., UBS
Securities LLC, as joint lead arrangers.
“Asset Sale” shall mean (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property, excluding sales
of Inventory, dispositions of cash and Cash Equivalents and settlements under
Hedging Agreements, in each such excluded case, which are in the ordinary course
of business, by Holdings, the Parent Borrower or any of its Restricted
Subsidiaries, or (b) any issuance of any Equity Interests of any Restricted
Subsidiary of the Parent Borrower.
“Asset Swap” shall mean the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between any Company and another person; provided
that any cash or Cash Equivalents received must be applied in accordance with
Section 2.10(c).
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.04(c)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at the rate implicit in the lease) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
any such Sale and Leaseback Transaction.
“Auditor’s Determination” shall have the meaning assigned to such term in
Section 7.11(b).
“Auto-Extension Letter of Credit” shall have the meaning assigned to such term
in Section 2.18(a)(v).
“AV Metals” shall mean AV Metals Inc., a corporation formed under the Canada
Business Corporations Act.
“Availability Conditions” shall mean that, with respect to any Proposed
Transaction, each of the following conditions are satisfied, as applicable:
(a)    both immediately prior to and after giving effect to such Proposed
Transaction, no Default shall have occurred and be continuing; and
(b)    when used with regard to Section 6.08 (Dividends), immediately after
giving effect to such Proposed Transaction, (i)(A) Excess Availability on the
date such Proposed Transaction is consummated and (B) average daily Excess
Availability for the 30 day period immediately preceding such Proposed
Transaction (assuming such Proposed Transaction occurred on the first day of
such 30 day period), in each case is greater than or equal to the greater of
$280,000,000 and 35% of the lesser of (y) the Total Revolving Commitment and (z)
the Total Borrowing Base or (ii)(A)(1) Excess Availability on the date such
Proposed Transaction is consummated and (2) average daily Excess Availability
for the 30 day period immediately preceding such Proposed Transaction (assuming
such Proposed Transaction occurred on the first day of such 30 day period), in
each case is greater than or equal to the greater of $200,000,000 and 25% of the
lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing Base
and (B) the Consolidated Fixed Charge Coverage Ratio as of the end of the most
recent fiscal quarter (on a trailing four quarter basis, on a Pro Forma Basis
after giving effect to each such Proposed Transaction as if such Proposed
Transaction occurred on the first day of the most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
and (b)) shall not be less than 1.25 to 1.0; or
(c)    when used with regard to Sections 6.06 (Asset Sales) and 6.11
(Prepayments of other Indebtedness, etc.), immediately after giving effect to
such Proposed Transaction, (i) Excess Availability on the date such Proposed
Transaction is consummated is greater than or equal to 25% of the lesser of (y)
the Total Revolving Commitment and (z) the Total Borrowing Base or (ii)(A)
Excess Availability on the date such Proposed Transaction is consummated is
greater than or equal to 20% of the lesser of (y) the Total Revolving Commitment
and (z) the Total Borrowing Base and (B) the Consolidated Fixed Charge Coverage
Ratio as of the end of the most recent fiscal quarter (on a trailing four
quarter basis, on a Pro Forma Basis after giving effect to each such Proposed
Transaction as if such Proposed Transaction occurred on the first day of the
most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) and (b)) shall not be less than 1.25 to
1.0; or
(d)    when used with regard to Section 6.04 (Investments, Loans and Advances)
(including with respect to Permitted Acquisitions), and for all other Proposed
Transactions not referred to in clauses (b) or (c) above, immediately after
giving effect to such Proposed Transaction, (i) Excess Availability on the date
such Proposed Transaction is consummated is greater than or equal 25% of the
lesser of (y) the Total Revolving Commitment and (z) the Total Borrowing Base or
(ii)(A) Excess Availability on the date such Proposed Transaction is consummated
is greater than or equal to 17.5% of the lesser of (y) the Total Revolving
Commitment and (z) the Total Borrowing Base and (B) the Consolidated Fixed
Charge Coverage Ratio as of the end of the most recent fiscal quarter (on a
trailing four quarter basis, on a Pro Forma Basis after giving effect to each
such Proposed Transaction as if such Proposed Transaction occurred on the first
day of the most recently ended fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01(a) and (b)) shall not be less than
1.25 to 1.0; and
(e)    in each case, prior to undertaking any Proposed Transaction involving (i)
payment of a Dividend of $25,000,000 or more or (ii) any payment (or transfer of
property having a fair market value) of $100,000,000 or more, the Loan Parties
shall deliver to the Administrative Agent an Officer’s Certificate demonstrating
in reasonable details the satisfaction of the conditions contained in clause
(b), (c) or (d) above, as applicable.
“Availability Reserve” shall mean reserves established from time to time by the
Administrative Agent pursuant to Section 2.01(d) or otherwise in accordance with
this Agreement, with respect to potential cash liabilities of the Borrowers and
Borrowing Base Guarantors, costs, expenses or other amounts that may be charged
against the Revolving Credit Priority Collateral prior to payment of the
Obligations, and including reserves of the type described in clauses (i), (ii),
(iii), (v) and (vi) of Section 2.01(d).
“Available Amount” shall have the meaning assigned to such term in Section
7.12(a).
“Average Quarterly Excess Availability” shall mean, as of any date of
determination, the average daily Excess Availability for the three-fiscal month
period immediately preceding such date (with the Borrowing Base for any day
during such period calculated by reference to the most recent Borrowing Base
Certificate delivered to the Administrative Agent on or prior to such day);
provided that, for purposes of calculation of Average Quarterly Excess
Availability, the percentage of such Excess Availability based on German Excess
Availability shall not be limited as otherwise provided in the definition of
Excess Availability. Average Quarterly Excess Availability shall be calculated
by the Administrative Agent and such calculations shall be presumed to be
correct, absent manifest error.
“Bailee Letter” shall mean an agreement in form substantially similar to Exhibit
7 to the U.S. Security Agreement or otherwise in form and substance reasonably
satisfactory to the Collateral Agent.
“Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors.
“Bank Product” shall mean any of the following products, services or facilities
extended to any Company by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) commercial credit card and merchant card services; and
(c) other banking products or services as may be requested by any Company, other
than Letters of Credit and Hedging Agreements.
“Bank Product Agreement” shall mean any agreement related to Bank Products or
Secured Bank Product Obligations.
“Bank Product Debt” shall mean Indebtedness and other obligations of an Loan
Party relating to Bank Products.
“Bank Product Reserve” shall mean the aggregate amount of reserves established
by Administrative Agent from time to time in respect of Secured Bank Product
Obligations.
“Bankruptcy Code” shall mean Title 11 of the United States Code.
“Base Rate” shall mean, for any day, a per annum rate equal to the greatest of
(a) the Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) the Adjusted LIBOR Rate for a 30 day interest period as determined
on such day, plus 1.0%.
“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
“Base Rate Loan” shall mean any Base Rate Revolving Loan, European Swingline
Loan denominated in Dollars, or U.S. Swingline Loan.
“Base Rate Revolving Loan” shall mean any U.S. Revolving Loan bearing interest
at a rate determined by reference to the Base Rate.
“Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership” shall each
have the meaning assigned to such term in Rules 13d-3 and 13d-5 under the
Exchange Act.
“Blocked Account” shall have the meaning assigned to such term in Section 9.01.
“Blocked Loan Party” shall have the meaning assigned to such term in Section
2.22.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or the functional equivalent)
of such person, (iii) in the case of any limited partnership, the Board of
Directors of the general partner of such person and (iv) in any other case, the
functional equivalent of the foregoing.
“Borrowers” shall have the meaning assigned to such term in the preamble hereto.
Unless the context otherwise requires, each reference in this Agreement to “each
Borrower” or “the applicable Borrower” shall be deemed to be a reference to (v)
each U.S. Borrower on a joint and several basis, (w) the Parent Borrower, (x)
the U.K. Borrower, (y) the German Borrower and/or (z) the Swiss Borrower, as the
case may be.
“Borrowing” shall mean (a) Revolving Loans to one of (v) the U.S. Borrowers,
jointly and severally, (w) Parent Borrower, (x) U.K. Borrower, (y) German
Borrower or (z) Swiss Borrower, in each case of the same currency, Class,
Sub-Class and Type, made, converted or continued on the same date and, in the
case of Eurocurrency Loans and EURIBOR Loans, as to which a single Interest
Period is in effect, or (b) a Swingline Loan.
“Borrowing Base” shall mean the U.S. Borrowing Base, the Canadian Borrowing
Base, the U.K. Borrowing Base, the German Borrowing Base, the Swiss Borrowing
Base and/or the Total Borrowing Base, as the context may require.
“Borrowing Base Certificate” shall mean an Officer’s Certificate from
Administrative Borrower, substantially in the form of (or in such other form as
may, from time to time, be mutually agreed upon by Administrative Borrower,
Collateral Agent and Administrative Agent), and containing the information
prescribed by Exhibit I, delivered to the Administrative Agent and the
Collateral Agent setting forth the Administrative Borrower’s calculation of the
Borrowing Base.
“Borrowing Base Guarantor” shall mean (a) as of the Closing Date, each Canadian
Guarantor and (b) in addition thereafter, any other Wholly Owned Subsidiary of
Parent Borrower that (i) is organized in Canada or Switzerland or incorporated
in England and Wales, (ii) is able to prepare all collateral reports in a
comparable manner to the Parent Borrowers’ reporting procedures and (iii) has
executed and delivered to Administrative Agent a joinder agreement hereto and
such joinder agreements to guarantees, contribution and set-off agreements and
other Loan Documents as Administrative Agent has reasonably requested (all of
which shall be in form and substance acceptable to, and provide a level of
security and guaranty acceptable to, Administrative Agent in its Permitted
Discretion), so long as Administrative Agent has received and approved, in its
Permitted Discretion, (A) a collateral audit conducted by an independent
appraisal firm reasonably acceptable to Administrative Agent, (B) all UCC or
other search results necessary to confirm Collateral Agent’s Lien on all of such
Borrowing Base Guarantor’s personal property, subject to Permitted Liens, which
Lien is a First Priority Lien with regard to the Revolving Credit Priority
Collateral, and (C) such customary certificates (including a solvency
certificate), resolutions, financial statements, legal opinions, and other
documentation as the Administrative Agent may reasonably request (including as
required by Sections 5.11 and 5.12).
“Borrowing Base Loan Party” shall have the meaning assigned to such term in
Section 9.01.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Brazilian Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Brazil party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Brazil that is required to become a
Guarantor pursuant to the terms hereof.
“Brazilian Security Agreements” shall mean, collectively (i) any Security
Agreements substantially in the form of Exhibit M-7, including all subparts
thereto, among the Brazilian Guarantor (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties and
(ii) each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Brazilian Guarantor or any Person who is
the holder of Equity Interests in any Brazilian Guarantor in favor of the
Collateral Agent and/or the Term Loan Collateral Agent, and any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents that is governed by the laws of Brazil,
securing the Secured Obligations, in each case entered into pursuant to the
terms of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the laws of, or are in fact
closed in, New York; provided, however, that when used in connection with
notices and determinations in connection with, and payments of principal and
interest on or with respect to, (a) a Eurocurrency Loan or EURIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market, (b) an Alternate
Currency Revolving Loan denominated in euros, the term “Business Day” shall also
exclude any day that is not a TARGET Day (as determined in good faith by the
Administrative Agent), and (c) a European Swingline Loan, the term “Business
Day” shall mean any day other than a Saturday, Sunday or other day on which
banks in Zurich are authorized or required by law to close.
“Calculation Date” shall have the meaning assigned to such term in the
definition of “Senior Secured Net Leverage Ratio”.
“Canadian Borrowing Base” shall mean at any time an amount equal to the sum of
the Dollar Equivalent of, without duplication:
(i)    the book value of Eligible Canadian Accounts multiplied by the advance
rate of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible
Canadian Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost
Percentage multiplied by the Cost of Eligible Canadian Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the Canadian Borrowing Base in accordance with Section 2.01(d)
and the other terms of this Agreement.
The Canadian Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Canadian Borrowing
Base is calculated in accordance with the terms of this Agreement.
“Canadian Defined Benefit Plan” shall mean any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(l) of the
Income Tax Act (Canada).
“Canadian Dollar Denominated Letter of Credit” shall have the meaning assigned
to such term in Section 2.18.
“Canadian Dollars” or “Can$” shall mean the lawful money of Canada.
“Canadian Guarantor” shall mean Holdings (unless Holdings is released as a
Guarantor pursuant to Section 7.09 upon completion of a Qualified Parent
Borrower IPO), Parent Borrower and each Restricted Subsidiary of Parent Borrower
organized in Canada party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Canada that becomes or is required to
become a Guarantor pursuant to the terms hereof.
“Canadian Loan Party” shall mean each of the Parent Borrower and each Canadian
Guarantor.
“Canadian Pension Plan” shall mean each pension plan required to be registered
under Canadian federal or provincial law which is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, any Borrower
or Guarantor in respect of any Person’s employment in Canada with such Borrower
or Guarantor, but does not include (a) the Canada Pension Plan or the Quebec
Pension Plan as maintained by the Government of Canada or the Province of
Quebec, respectively; or (b) plans to which any Borrower or Guarantor
contributes which are not maintained or administered by the Borrower or
Guarantor or any of its Affiliates.
“Canadian Pension Plan Reserve” means (a) employer contributions required to be
made with respect to Canadian Defined Benefit Plans (including, for greater
certainty, normal cost contributions and any special payments); and (b) any
amounts representing any Canadian Wind Up Deficiency with respect to any
Canadian Defined Benefit Plan, in each case to the extent that a trust or deemed
trust to provide for payment or a Lien capable of ranking prior to or pari passu
with Liens serving the Obligations under Applicable Laws of Canada has been or
may be imposed provided that the amount of the Priority Payables or Reserves
established or maintained in respect of such required contributions or Canadian
Wind Up Deficiency shall be calculated as follows (notice of which shall be
provided to the Borrower):
(i) if a Wind Up Triggering Event has not occurred or has occurred and is not
continuing, such amount as the Administrative Agent determines as reasonable and
appropriate in the circumstances;
(ii) if a Wind Up Triggering Event has occurred and so long as the Wind Up
Triggering Event is continuing or remains in effect, such amount shall be equal
to an amount (not exceeding the amount of the related Canadian Wind Up
Deficiency) as determined by the Administrative Agent in its Permitted
Discretion, including after taking into account the type of Wind Up Triggering
Event that has occurred and the jurisdiction of the affected Canadian Defined
Benefit Plan; provided that to the extent that a Wind Up Triggering Event
relates to a partial wind up or termination of a Canadian Defined Benefit Plan,
the Canadian Wind Up Deficiency in respect of the non-wound up or non-terminated
component of such Canadian Defined Benefit Plan shall not be included in such
amount; and
(iii) an additional amount as determined by the Borrower in its sole discretion
including to avoid a Lien coming into effect that may not otherwise be a
Permitted Lien.
“Canadian Pension Termination Event” shall mean, with respect to any Canadian
Defined Benefit Plan, the occurrence of a Wind Up Triggering Event, other than
an event described in item (iv) of the definition of the term “Wind Up
Triggering Event”.
“Canadian Security Agreement” shall mean, collectively (i) the Security
Agreements substantially in the form of Exhibit M-2, including all subparts
thereto, among the Canadian Loan Parties (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties and
(ii) each pledge agreement, mortgage, deed of hypothec, debenture, bond,
security agreement, guarantee or other agreement that is entered into by any
Canadian Loan Party or any Person who is the holder of Equity Interests in any
Canadian Loan Party in favor of the Collateral Agent and/or the Term Loan
Collateral Agent, and any other pledge agreement, mortgage, security agreement
or other agreement entered into pursuant to the terms of the Loan Documents that
is governed by the laws of Canada (or any subdivision thereof), securing the
Secured Obligations, entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“Canadian Wind Up Deficiency” means, with respect to any Canadian Defined
Benefit Plan, the amount representing the wind up deficiency or position with
respect to a Canadian Defined Benefit Plan as reflected in the most recently
filed actuarial valuation.
“Capital Assets” shall mean, with respect to any person, all equipment, fixed
assets and Real Property or improvements of such person, or replacements or
substitutions therefor or additions thereto, that, in accordance with U.S. GAAP,
have been or should be reflected as additions to property, plant or equipment on
the balance sheet of such person.
“Capital Expenditures” shall mean, for any period, without duplication, all
expenditures made directly or indirectly by the Parent Borrower and its
Restricted Subsidiaries during such period for the maintenance, refurbishment,
renovation, replacement or restoration of Capital Assets in the ordinary course
of business of the Parent Borrower and its Restricted Subsidiaries, in each case
to the extent capitalized in accordance with U.S. GAAP, as detailed to the
Administrative Agent (whether paid in cash or other consideration, financed by
the incurrence of Indebtedness or accrued as a liability), together with the
Parent Borrower’s proportionate share of such amounts for Norf GmbH for such
period, but in each case excluding (solely for purposes of determining
Consolidated Fixed Charge Coverage Ratio) any portion of such expenditures paid
for with insurance proceeds.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under U.S. GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with U.S. GAAP. It is understood that with respect to the accounting for leases
as either operating leases or capital leases and the impact of such accounting
on the definitions and covenants herein, U.S. GAAP as in effect on the Closing
Date shall be applied.
“Cash Collateral Account” shall mean a collateral account in the form of a
deposit account established and maintained by the Collateral Agent for the
benefit of the Secured Parties.
“Cash Dominion Recovery Event” shall mean, with respect to any Cash Dominion
Trigger Event at any time (a) no Default or Event of Default shall have been
outstanding for a period of thirty (30) consecutive days then ended and (b)
Excess Availability shall be at least the greater of (i) $100,000,000 and (ii)
10.0% of the lesser of (A) the Total Revolving Commitment and (B) the
then-applicable Total Borrowing Base, for a period of thirty (30) consecutive
days then ended.
“Cash Dominion Trigger Event” shall mean at any time (a) an Event of Default
shall have occurred and is continuing and/or (b) Excess Availability shall for a
period of three (3) consecutive Business Days be less than the greater of (i)
$100,000,000 and (ii) 10.0% of the lesser of (A) the Total Revolving Commitment
and (B) the then-applicable Total Borrowing Base and/or (c) in the sole
discretion of the Administrative Agent, if Excess Availability shall at any time
be less than 7.5% of the lesser of (A) the Total Revolving Commitment and (B)
the then-applicable Total Borrowing Base.
“Cash Equivalents” shall mean, as to any person, (a) securities issued or fully
guaranteed or insured by the federal government of the United States, Canada,
Switzerland, any Approved Member State or any agency of the foregoing, (b)
marketable direct obligations issued by Canada or any province thereof, any
state of the United States or the District of Columbia or any political
subdivision, government-sponsored entity or instrumentality thereof that, at the
time of the acquisition, are rated at least “A-2” by S&P, “P-2” by Moody’s or in
the “R-2” category by the Dominion Bond Rating Service Limited, (c) certificates
of deposit, Eurocurrency time deposits, overnight bank deposits and bankers’
acceptances of any commercial bank or trust company organized under the laws of
Canada or any province thereof, the United States, any state thereof, the
District of Columbia, any non-U.S. bank, or its branches or agencies (fully
protected against currency fluctuations) that, at the time of acquisition, is
rated at least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the
Dominion Bond Rating Service Limited, (d) commercial paper of an issuer rated at
least “A-2” by S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion
Bond Rating Service Limited, and (e) shares of any money market fund that (i)
has at least 95% of its assets invested continuously in the types of investments
referred to in clauses (a), (b) and (c) above, (ii) has net assets, the Dollar
Equivalent of which exceeds $500,000,000 and (iii) is rated at least “A-2” by
S&P, “P-2” by Moody’s or in the “R-2” category by the Dominion Bond Rating
Service Limited; provided, however, that the maturities of all obligations of
the type specified in clauses (a), (b) and (c) above shall not exceed 365 days;
provided, further, that, to the extent any cash is generated through operations
in a jurisdiction outside of the United States, Canada, Switzerland or an
Approved Member State, such cash may be retained and invested in obligations of
the type described in clause (c) applicable to such jurisdiction to the extent
that such obligations are customarily used in such other jurisdiction for short
term cash management purposes.
“Cash Management Services” shall mean any services provided from time to time by
any Lender or any of its Affiliates to any Company in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.
“Cash Management System” shall have the meaning assigned to such term in Section
9.01.
“Cash Pooling Arrangements” shall mean (i) the DB Cash Pooling Arrangement and
the Novelis AG Cash Pooling Agreement and (ii) any other cash pooling
arrangements (including all documentation pertaining thereto) entered into by
any Company in accordance with Section 6.07.
“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any expropriation, condemnation or other
taking (including by any Governmental Authority) of, any property of Holdings,
the Parent Borrower or any of its Restricted Subsidiaries. “Casualty Event”
shall include but not be limited to any taking of all or any part of any Real
Property of any person or any part thereof, in or by expropriation, condemnation
or other eminent domain proceedings pursuant to any requirement of Applicable
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any Real Property of any person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.
A “Change in Control” shall be deemed to have occurred if:
(a)    At any time prior to a Qualified IPO, Hindalco ceases to be the
Beneficial Owner of Voting Stock representing more than 50% of the voting power
of the total outstanding Voting Stock of Holdings;
(b)    At any time prior to a Qualified Parent Borrower IPO, Holdings at any
time ceases to be the Beneficial Owner and the direct record owner of 100% of
the Equity Interests of Parent Borrower; provided that a Permitted Holdings
Amalgamation shall not constitute a Change in Control;
(c)    Parent Borrower at any time ceases to be the Beneficial Owner and the
direct or indirect owner of 100% of the Equity Interests of any other Borrower;
(d)    at any time a change in control (or change of control or similar event)
with respect to the Parent Borrower or Novelis Corporation occurs under (and as
defined in) any Material Indebtedness of any Loan Party;
(e)    (i) at any time after a Qualified IPO (other than a Qualified Parent
Borrower IPO), any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than the Specified Holders is or becomes
the Beneficial Owner (provided that for purposes of this clause (except as set
forth below) such person or group shall be deemed to have Beneficial Ownership
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time) of
Voting Stock of Holdings representing 35% or more of the voting power of the
total outstanding Voting Stock of Holdings unless the Specified Holders at all
times Beneficially Own Voting Stock of Holdings representing greater voting
power of the total outstanding Voting Stock of Holdings than such voting power
held by such person or group; or (ii) at any time after a Qualified Parent
Borrower IPO, any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than the Specified Holders is or becomes
the Beneficial Owner (provided that for purposes of this clause (except as set
forth below) such person or group shall be deemed to have Beneficial Ownership
of all securities that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time) of
Voting Stock of Parent Borrower representing 35% or more of the voting power of
the total outstanding Voting Stock of Parent Borrower unless the Specified
Holders at all times Beneficially Own Voting Stock of Parent Borrower
representing greater voting power of the total outstanding Voting Stock of
Parent Borrower than such voting power held by such person or group; or
(f)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings or
Parent Borrower (together with any new directors whose election to such Board of
Directors or whose nomination for election was approved by the Specified Holders
or by a vote of at least a majority of the members of the Board of Directors of
Holdings or Parent Borrower, as the case may be, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of Holdings or Parent Borrower.
For purposes of this definition, a person shall not be deemed to have Beneficial
Ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
“Change in Law” shall mean the occurrence, after the Existing Credit Agreement
Closing Date, of any of the following: (a) the adoption or taking into effect of
any law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, and (ii)
all requests, rules, regulations, guidelines, requirements and directives
promulgated or issued by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Chattel Paper” shall mean all “chattel paper,” as such term is defined in the
UCC, in which any Person now or hereafter has rights.
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Claim” shall mean all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Secured Obligations,
resignation or replacement of any Agent, or replacement of any Lender) incurred
by or asserted against any Indemnitee in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
“Class,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or European
Swingline Loans and, when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or European Swingline Commitment, in
each case, under this Agreement as originally in effect or pursuant to Section
2.23, of which such Loan, Borrowing or Commitment shall be a part.
“Closing Date” shall mean the date on which the conditions set forth in Article
IV are satisfied or duly waived.
“Code” shall mean the Internal Revenue Code of 1986, as amended and the Treasury
Regulations promulgated thereunder.
“Collateral” shall mean, all of the “Collateral”, “Pledged Collateral” and
“Mortgaged Property” referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.
“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto and includes each other person appointed as the successor pursuant to
ARTICLE X.
“Collection Account” has the meaning assigned to such term in Section 9.01(c).
“Commercial Letter of Credit” shall mean any letter of credit or similar
instrument issued for the purpose of providing credit support in connection with
the purchase of materials, goods or services by Parent Borrower or any of its
Subsidiaries in the ordinary course of their businesses.
“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment and/or European Swingline Commitment, including any Commitment
pursuant to Section 2.23.
“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).
“Communications” shall have the meaning assigned to such term in Section
11.01(d).
“Companies” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Parent Borrower and its Restricted
Subsidiaries; and “Company” shall mean any one of them.
“Compensation Plan” shall mean any program, plan or similar arrangement (other
than employment contracts for a single individual) relating generally to
compensation, pension, employment or similar arrangements with respect to which
any Company, any Affiliate of any Company or any ERISA Affiliate of any of them
has any obligation or liability, contingent or otherwise, under any Applicable
Law other than that of the United States.
“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.
“Concentration Account” shall have the meaning assigned to such term in Section
9.01(c).
“Concentration Account Bank” shall have the meaning assigned to such term in
Section 9.01(c).
“Confidential Information Memorandum” shall mean that certain confidential
information memorandum of the Parent Borrower, dated September 2014.
“Consolidated Amortization Expense” shall mean, for any period, the amortization
expense of the Parent Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with U.S. GAAP.
“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of the Parent Borrower and its Restricted Subsidiaries
which may properly be classified as current liabilities (other than the current
portion of any Loans) on a consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries in accordance with U.S. GAAP, but excluding (a) the
current portion of any Funded Debt of the Parent Borrower and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Loans to the extent otherwise included therein.
“Consolidated Depreciation Expense” shall mean, for any period, the depreciation
expense of Parent Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with U.S. GAAP.
“Consolidated EBITDA (Fixed Charge)” shall mean, for any period, the sum of
(A) Consolidated Net Income (Fixed Charge) for such period, adjusted by (without
duplication):
(x)    adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income and without
duplication:
(a)    Consolidated Interest Expense for such period,
(b)    Consolidated Amortization Expense for such period,
(c)    Consolidated Depreciation Expense for such period,
(d)    Consolidated Tax Expense for such period,
(e)    non-recurring cash expenses and charges relating to the Transactions to
the extent paid on or about the Closing Date,
(f)    restructuring charges in an amount not to exceed $15,000,000 in the
aggregate during any four consecutive fiscal quarters;
(h)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (excluding any non-cash charge that results in an accrual of a
reserve for cash charges in any future period) for such period; and
(i)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Fixed
Charge);
(y)    subtracting therefrom, the aggregate amount of all non-cash items
increasing Consolidated Net Income (Fixed Charge) (other than the accrual of
revenue or recording of receivables in the ordinary course of business) for such
period; and
(z)    excluding therefrom,
(a)    any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Parent Borrower or any of its Restricted Subsidiaries upon any Asset Sale
(other than any dispositions in the ordinary course of business) by the Parent
Borrower or any of its Restricted Subsidiaries,
(b)    [intentionally omitted],
(c)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets (other than write-downs of Inventory),
(d)    any one-time increase or decrease to net income that is required to be
recorded because of the adoption of new accounting policies, practices or
standards required by GAAP, and
(e)    unrealized gains and losses with respect to Hedging Obligations for such
period (other than any unrealized gains or losses resulting from foreign
currency re-measurement hedging activities).
plus (B) the proportionate interest of the Parent Borrower and its consolidated
Restricted Subsidiaries in non-consolidated Affiliate EBITDA for such period. 
Consolidated EBITDA (Fixed Charge) shall be calculated on a Pro Forma Basis to
give effect to any Acquisition and Asset Sales (other than any dispositions in
the ordinary course of business, dispositions where the value of the assets
disposed of is less than $15,000,000 and Permitted Acquisitions where the amount
of the Acquisition Consideration plus any Equity Interests constituting all or a
portion of the purchase price is less than $15,000,000) consummated at any time
on or after the first day of the Test Period thereof as if each such Permitted
Acquisition had been effected on the first day of such period and as if each
such Asset Sale had been consummated on the day prior to the first day of such
period.
Consolidated EBITDA (Fixed Charge) shall not include the Consolidated EBITDA
(Fixed Charge) of any Non-consolidated Affiliate if such Non-consolidated
Affiliate is subject to a prohibition, directly or indirectly, on the payment of
dividends or the making of distributions, directly or indirectly, to the
Borrower, to the extent of such prohibition.
“Consolidated EBITDA (Leverage)” shall mean (subject to Section 11.02(k)), for
any period, the sum of (A) Consolidated Net Income (Leverage) for such period,
adjusted by (without duplication):
(x)    adding thereto, in each case only to the extent (and in the same
proportion) deducted in determining such Consolidated Net Income (Leverage) and
without duplication:
(a)    Consolidated Interest Expense for such period,
(b)    Consolidated Amortization Expense for such period,
(c)    Consolidated Depreciation Expense for such period,
(d)    Consolidated Tax Expense for such period,
(e)    (i) non-recurring items or unusual charges or expenses, severance,
relocation costs or expenses, other business optimization expenses (including
costs and expenses relating to business optimization programs), new systems
design and implementation costs, project start-up costs, restructuring charges
or reserves, costs related to the closure and/or consolidation of facilities and
one-time costs associated with a Qualified IPO and (ii) the annualized amount of
net cost savings, operating expense reductions and synergies reasonably
projected by the Parent Borrower in good faith to be realized as a result of
specified actions (x) taken since the beginning of the Test Period in respect of
which Consolidated EBITDA (Leverage) is being determined or (y) initiated prior
to or during the Test Period (in each case, which cost savings shall be added to
Consolidated EBITDA (Leverage) until fully realized, but in no event for more
than four fiscal quarters) (calculated on a pro forma basis as though such
annualized cost savings, operating expense reductions and synergies had been
realized on the first day of such Test Period, net of the amount of actual
benefits realized during such Test Period from such actions; provided that (A)
such cost savings, operating expense reductions and synergies are reasonably
identifiable, quantifiable and factually supportable in the good faith judgment
of the Parent Borrower, and (B) no cost savings, operating expense reductions
and synergies shall be added pursuant to this clause (e) to the extent
duplicative of any expenses or charges otherwise added to Consolidated EBITDA
(Leverage), whether through a pro forma adjustment or otherwise, for such Test
Period; provided that the aggregate amount added to Consolidated EBITDA
(Leverage) pursuant to this clause (e) shall not exceed in the aggregate 10% of
Consolidated EBITDA (Leverage) for any one Test Period; provided, further that
projected (and not yet realized) amounts may no longer be added in calculating
Consolidated EBITDA (Leverage) pursuant to clause (ii) of this paragraph (e) to
the extent occurring more than four full fiscal quarters after the specified
action taken or initiated in order to realize such projected cost savings,
operating expense reductions and synergies;
(f)    [intentionally omitted]
(g)    the aggregate amount of all other non-cash charges reducing Consolidated
Net Income (Leverage) (excluding any non-cash charge that results in an accrual
of a reserve for cash charges in any future period) for such period; and
(h)    the amount of net income (loss) attributable to non-controlling interests
deducted (and not added back) in computing Consolidated Net Income (Leverage);
and
(i)    Management Fees paid in compliance with Section 6.08(c);
(y)    subtracting therefrom, (a) the aggregate amount of all non-cash items
increasing Consolidated Net Income (Leverage) (other than the accrual of revenue
or recording of receivables in the ordinary course of business) for such period
and (b) interest income; and
(z)     excluding therefrom,
(a)    gains and losses due solely to fluctuations in currency values of
non-current assets and liabilities, realized gains and losses on currency
derivatives related to such non-current assets and liabilities determined in
accordance with U.S. GAAP for such period;
(b)    earnings or losses resulting from any reappraisal, revaluation or
write-up or write-down of assets;
(c)    non-recurring or unusual gains; and
(d)    any gain or loss relating to cancellation or extinguishment of
Indebtedness;
plus (B) the proportionate interest of the Parent Borrower and its consolidated
Restricted Subsidiaries in Non-consolidated Affiliate EBITDA for such period.
Notwithstanding the foregoing clause (x), the provision for taxes and the
depreciation, amortization and non-cash items of a Restricted Subsidiary shall
be added to Consolidated Net Income (Leverage) to compute Consolidated EBITDA
(Leverage) only to the extent (and in the same proportion) that the net income
of such Restricted Subsidiary was included in calculating Consolidated Net
Income (Leverage).
Consolidated EBITDA (Leverage) shall not include the Consolidated EBITDA
(Leverage) of any Non-consolidated Affiliate if such Non-consolidated Affiliate
is subject to a prohibition, directly or indirectly, on the payment of dividends
or the making of distributions, directly or indirectly, to the Borrower, to the
extent of such prohibition.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the
ratio of (a) (i) Consolidated EBITDA (Fixed Charge) for such Test Period minus
(ii) the aggregate amount of Capital Expenditures for such period minus (iii)
all cash payments in respect of income taxes (including all taxes imposed on or
measured by overall net income (however denominated), and franchise taxes
imposed in lieu of net income taxes) made during such period (net of any cash
refund in respect of income taxes actually received during such period) to (b)
Consolidated Fixed Charges for such Test Period.
“Consolidated Fixed Charges” shall mean, for any period, the sum, without
duplication, of:
(a)    Consolidated Interest Expense payable in cash for such period;
(b)    the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) and the principal amount of all mandatory prepayments of all
Indebtedness of the Parent Borrower and its Restricted Subsidiaries based on
excess cash flow of Parent Borrower and its Restricted Subsidiaries for such
period;
(c)    Dividends paid in cash pursuant to Section 6.08(c) or (i); and
(d)    Management Fees (except to the extent such payments reduce Consolidated
Net Income (Fixed Charge)).
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA (Leverage) for such period to (b) Consolidated Interest
Expense for such period.
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of Parent Borrower and its Restricted Subsidiaries
for such period determined on a consolidated basis in accordance with U.S. GAAP
plus, without duplication:
(a)    imputed interest on Capital Lease Obligations and Attributable
Indebtedness of Parent Borrower and its Restricted Subsidiaries for such period;
(b)    commissions, discounts and other fees and charges owed by Parent Borrower
or any of its Restricted Subsidiaries with respect to letters of credit securing
financial obligations, bankers’ acceptance financing and receivables financings
for such period;
(c)    amortization of debt issuance costs, debt discount or premium and other
financing fees and expenses incurred by Parent Borrower or any of its Restricted
Subsidiaries for such period;
(d)    all interest paid or payable with respect to discontinued operations of
Parent Borrower or any of its Restricted Subsidiaries for such period; and
(e)    the interest portion of any deferred payment obligations of Parent
Borrower or any of its Restricted Subsidiaries for such period.
“Consolidated Net Income (Fixed Charge)” shall mean, for any period, the
consolidated net income (or loss) of Parent Borrower and its Restricted
Subsidiaries determined on a consolidated basis in accordance with U.S. GAAP;
provided, however, that:
(a)    the net income (or loss) of any person in which any person other than the
Parent Borrower and its Restricted Subsidiaries has an ownership interest (which
interest does not cause the net income of such other person to be consolidated
into the net income of the Parent Borrower and its Restricted Subsidiaries)
shall be excluded, except to the extent actually received by the Parent Borrower
or any of its Restricted Subsidiaries during such period; and
(b)    the net income (or loss) of any Restricted Subsidiary of the Parent
Borrower other than a Loan Party that is subject to a prohibition on the payment
of dividends or similar distributions by such Restricted Subsidiary shall be
excluded to the extent of such prohibition, except the aggregate amount of cash
distributed by such Restricted Subsidiary during such period to the Parent
Borrower or another Restricted Subsidiary as a dividend or other distribution.
For purposes of this definition of “Consolidated Net Income (Fixed Charge),”
Consolidated Net Income shall be reduced (to the extent not already reduced
thereby) by the amount of any payments to or on behalf of Holdings made pursuant
to Section 6.08(c).
“Consolidated Net Income (Leverage)” shall mean (subject to Section 11.02(k)),
for any period, the consolidated net income (or loss) of the Parent Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with U.S. GAAP; provided, however, that the following shall be excluded in the
calculation of “Consolidated Net Income (Leverage)”:
(a)    any net income (loss) of any person (other than the Parent Borrower) if
such person is not a Restricted Subsidiary of the Parent Borrower, except that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Parent Borrower and its consolidated Restricted Subsidiaries in the net income
of any such person for such period shall be included in such Consolidated Net
Income (Leverage) up to the aggregate amount of cash distributed by such person
during such period to the Parent Borrower or to a Restricted Subsidiary as a
dividend or other distribution (subject, in the case of a dividend or other
distribution to a Restricted Subsidiary, to the limitations contained in clause
(b), below); and
(ii)    the equity of the Parent Borrower and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income (Leverage);
(b)    any net income (loss) of any Restricted Subsidiary of the Parent Borrower
if such Restricted Subsidiary is subject to a prohibition, directly or
indirectly, on the payment of dividends or the making of distributions, directly
or indirectly, to the Parent Borrower, to the extent of such prohibition, except
that:
(i)    subject to the exclusion contained in clause (c) below, equity of the
Parent Borrower and its consolidated Restricted Subsidiaries in the net income
of any such person for such period shall be included in such Consolidated Net
Income (Leverage) up to the aggregate amount of cash distributed by such
Restricted Subsidiary during such period to the Parent Borrower or another
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in this clause (b)); and
(ii)    the equity of the Parent Borrower and its consolidated Restricted
Subsidiaries in a net loss of any such person other than an Unrestricted
Subsidiary for such period shall be included in determining such Consolidated
Net Income (Leverage);
(c)    any gain or loss realized upon the sale or other disposition of any
property of the Parent Borrower or Restricted Subsidiaries (including pursuant
to any Sale and Leaseback Transaction) that is not sold or otherwise disposed of
in the ordinary course of business (provided that sales or other dispositions of
assets in connection with any Qualified Securitization Transaction permitted
hereunder shall be deemed to be in the ordinary course);
(d)    any extraordinary gain or loss;
(e)    the cumulative effect of a change in accounting principles;
(f)    any non-cash compensation expense realized for grants of performance
shares, stock options or other rights to officers, directors and employees of
the Parent Borrower or any Restricted Subsidiary; provided that such shares,
options or other rights can be redeemed at the option of the holders only for
Qualified Capital Stock of the Parent Borrower or Holdings;
(g)    any unrealized gain or loss resulting in such period from “Hedging
Obligations” (as defined in the Term Loan Credit Agreement) or any similar term
in any Term Loan Credit Agreement Refinancing Indebtedness (other than any
unrealized gains or losses resulting from foreign currency re-measurement
hedging activities);
(h)    any expenses or charges in such period related to the Transactions and
any acquisition, disposition, recapitalization or the incurrence of any
Indebtedness permitted hereunder, including such fees, expenses or charges
related to the Transactions; and
(i)    the effects of adjustments in the property, plant and equipment,
inventories, goodwill, intangible assets and debt line items in the Parent
Borrower’s consolidated financial statements pursuant to U.S. GAAP resulting
from the application of purchase accounting in relation to any acquisition or
the amortization or write-off of any amounts thereof, net of taxes.
“Consolidated Net Tangible Assets” shall mean (subject to Section 11.02(k)), as
of any date of determination, the sum of the amounts that would appear on a
consolidated balance sheet of the Parent Borrower and its Restricted
Subsidiaries as the total assets (less accumulated depreciation and
amortization, allowances for doubtful receivables, other applicable reserves and
other properly deductible items) of the Parent Borrower and its Restricted
Subsidiaries, after giving effect to purchase accounting and after deducting
therefrom Consolidated Current Liabilities and, to the extent otherwise
included, the amounts of (without duplication):
(a)    the excess of cost over fair market value of assets or businesses
acquired;
(b)    any revaluation or other write-up in book value of assets subsequent to
September 30, 2010, as a result of a change in the method of valuation in
accordance with U.S. GAAP;
(c)    unamortized debt discount and expenses and other unamortized deferred
charges, goodwill, patents, trademarks, service marks, trade names, copyrights,
licenses, organization or developmental expenses and other intangible items;
(d)    minority interests in consolidated Subsidiaries held by Persons other
than the Parent Borrower or any Restricted Subsidiary of the Parent Borrower;
(e)    treasury stock;
(f)    cash or securities set aside and held in a sinking or other analogous
fund established for the purpose of redemption or other retirement of Equity
Interests to the extent such obligation is not reflected in Consolidated Current
Liabilities; and
(g)    Investments in and assets of Unrestricted Subsidiaries.
“Consolidated Tax Expense” shall mean, for any period, the tax expense of Parent
Borrower and its Restricted Subsidiaries, for such period, determined on a
consolidated basis in accordance with U.S. GAAP.
“Consolidated Total Assets” shall mean at any date of determination, the total
assets of Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with U.S. GAAP.
“Consolidated Total Net Debt” shall mean, as of any date of determination and
without duplication, the sum of (A) the aggregate principal amount of
Indebtedness of the Parent Borrower and its Restricted Subsidiaries outstanding
on such date of the type referenced in clauses (a), (b) and (f) of the
definition of Indebtedness, and any Contingent Obligations of the Parent
Borrower and its Restricted Subsidiaries in respect of Indebtedness of any
Person under clauses (a), (b) and (f) of the definition of Indebtedness, minus
the aggregate amount of Unrestricted Cash on such date, plus (B) the
proportionate interest of the Parent Borrower and its consolidated Restricted
Subsidiaries in the Non-consolidated Affiliate Debt of each of the
Non-consolidated Affiliates at any date of determination. The aggregate
principal amount of such Indebtedness shall be determined according to the face
or principal amount thereof, based on the amount owing under the applicable
contractual obligation (without regard to any election by the Parent Borrower,
Holdings or any other Person to measure an item of Indebtedness using fair value
or any other discount that may be applicable under U.S. GAAP (including the
effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities) on a
consolidated basis with respect to the Parent Borrower and its Restricted
Subsidiaries in accordance with consolidation principles utilized in U.S. GAAP.
“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such person, whether or not
contingent, (a) under any guaranty, endorsement, co-making or sale with recourse
of an obligation of a primary obligor; (b) to purchase any such primary
obligation or any property constituting direct or indirect security therefor;
(c) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (d) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (e) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises (which reimbursement
obligation shall constitute Indebtedness); or (f) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any product warranties. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.
“Contribution, Intercompany, Contracting and Offset Agreement” shall mean that
certain Amended and Restated Contribution, Intercompany, Contracting and Offset
Agreement, dated as of the Existing Credit Agreement Closing Date, by and among
the Loan Parties (other than certain Foreign Subsidiaries), the Collateral Agent
and the Administrative Agent.
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under Section 38 or Section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Control Agreement” shall mean, with respect to a Deposit Account, Securities
Account, or Commodity Account (each as defined in the UCC), (i) located in the
United States, an agreement in form and substance reasonably satisfactory to the
Collateral Agent establishing the Collateral Agent’s “Control” (within the
meaning of the UCC) in such account, or (ii) located in other jurisdictions,
agreements with regard to such accounts establishing and perfecting the First
Priority Lien of the Collateral Agent in such accounts, and effecting the
arrangements set forth in Section 9.01 (to the extent required by such Section),
and otherwise in form and substance reasonably satisfactory to the Collateral
Agent.
“Cost” shall mean, with respect to Inventory, the lower of (a) cost computed on
a weighted average basis in accordance with GAAP or (b) market value; provided,
that for purposes of the calculation of the Borrowing Base, (i) the Cost of the
Inventory shall not include: the portion of the cost of Inventory equal to the
profit earned by any Affiliate on the sale thereof to any Loan Party and (ii)
notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the
historical accounting practices of the Parent Borrower and its Subsidiaries (it
being understood that the Inventory Appraisal has been prepared, and each future
Inventory Appraisal will be prepared, in a manner consistent with such
practices).
“Covenant Recovery Event” shall mean, with respect to any Covenant Trigger Event
at any time (a) no Default or Event of Default shall have been outstanding for a
period of thirty (30) consecutive days then ended and (b) Excess Availability
shall be at least the greater of (i) $110,000,000 and (ii) 12.5% of the lesser
of (A) the Total Revolving Commitment and (B) the then-applicable Total
Borrowing Base, for a period of thirty (30) consecutive days then ended.
“Covenant Trigger Event” shall mean as of any Business Day after the Closing
Date (a) an Event of Default shall have occurred and is continuing and/or (b)
Excess Availability shall as of any date (or, in the case only of Sections
5.07(c), 9.02(f), or 9.03(c), for a period of three (3) consecutive Business
Days) be less than the greater of (i) $110,000,000 and (ii) 12.5% of the lesser
of (A) the Total Revolving Commitment and (B) the then-applicable Total
Borrowing Base.
“Credit Extension” shall mean, as the context may require, (i) the making of a
Loan by a Lender or (ii) the issuance of any Letter of Credit (including
assumption of Existing Letters of Credit), or the extension or renewal of any
existing Letter of Credit, or an amendment of any existing Letter of Credit that
increases the amount or changes the drawing conditions thereof, by any Issuing
Bank.
“Credit Insurance Requirement” shall mean, with respect to any Account,
insurance of such Account pursuant to credit insurance arrangements in form and
substance, and with a creditworthy insurer, and subject to assignment or
security arrangements, all of which are satisfactory to the Administrative Agent
in its sole and absolute discretion.
“Credit Protective Advance” shall have the meaning assigned to such term in
Section 2.01(f).
“DB Cash Pooling Arrangements” shall mean the cash pooling arrangements among
the Parent Borrower, certain other Loan Parties and Deutsche Bank pursuant to
the Transaction Banking Services Agreement among such parties and any documents
ancillary thereto.
“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, readjustment, composition, liquidation,
receivership, insolvency, reorganization, examination, or similar debtor relief
or debt adjustment laws of the United States or other applicable jurisdictions
from time to time in effect and affecting the rights of creditors generally.
“Default” shall mean an Event of Default or an event, occurrence or condition
which is, or upon notice, lapse of time or both would constitute, an Event of
Default.
“Default Notice” shall have the meaning assigned to such term in Section
8.01(f).
“Default Rate” shall have the meaning assigned to such term in Section 2.06(f).
“Defaulting Lender” means, subject to Section 2.14(f), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder within three Business Days of the date required to
be funded by it hereunder, absent a good faith dispute with respect to such
obligation, (b) has notified the Parent Borrower, or the Administrative Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, absent a good faith dispute with respect to such obligation, (c) has
failed, within three Business Days after request by the Administrative Agent, to
confirm in writing to the Administrative Agent that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had a receiver, conservator, trustee, administrator, examiner,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Delegate” shall mean any delegate, agent, attorney, trustee or co-trustee
appointed by the Collateral Agent or any Receiver.
“Dilution Reserve” shall mean a reserve established by Administrative Agent in
accordance with Section 2.01(d) with respect to Accounts in respect of dilution.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable other than solely for Qualified Capital Stock, pursuant
to a sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, on or prior to 180 days after the Maturity
Date, (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interests referred to
in (a) above, in each case at any time on or prior to 180 days after the
Maturity Date, or (c) contains any mandatory repurchase obligation which may
come into effect prior to 180 days after the Maturity Date; provided, however,
that any Equity Interests that would not constitute Disqualified Capital Stock
but for provisions thereof giving holders thereof (or the holders of any
security into or for which such Equity Interests is convertible, exchangeable or
exercisable) the right to require the issuer thereof to redeem such Equity
Interests upon the occurrence of a change in control or an asset sale occurring
prior to 180 days after the Maturity Date shall not constitute Disqualified
Capital Stock if such Equity Interests provide that the issuer thereof will not
redeem any such Equity Interests pursuant to such provisions prior to the Full
Payment of the Obligations.
“Distribution” shall mean, collectively, with respect to each Loan Party, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Loan Party in respect
of or in exchange for any or all of the Pledged Securities or Pledged
Intercompany Notes.
“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or made any other distribution, payment or delivery of property (other
than Qualified Capital Stock of such person) or cash to the holders of its
Equity Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any of its Equity Interests
outstanding (or any options or warrants issued by such person with respect to
its Equity Interests), or set aside any funds for any of the foregoing purposes,
or shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for consideration any of the Equity Interests of such person outstanding (or any
options or warrants issued by such person with respect to its Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any person shall
also include all payments made or required to be made by such person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes, except to the extent such payments reduce Consolidated Net Income
(Fixed Charge) or Consolidated Net Income (Leverage), as applicable.
“Dollar Denominated Loan” shall mean each Loan denominated in Dollars at the
time of the incurrence thereof.
“Dollar Equivalent” shall mean, as to any amount denominated in any currency
other than Dollars as of any date of determination, the amount of Dollars that
would be required to purchase the amount of such currency based upon the Spot
Selling Rate as of such date; provided that (i) for purposes of (x) determining
compliance with Sections 2.01, 2.02, 2.10(b), 2.17 and 2.18 and (y) calculating
Fees pursuant to Section 2.05, the Dollar Equivalent of any amounts denominated
in a currency other than Dollars shall be calculated on the date when a Loan is
made or a prepayment is required to be made, and at such other times as the
Administrative Agent may elect (which may be on a daily basis), using the Spot
Selling Rate therefor, (ii) for purposes of determining aggregate Revolving
Exposure, the Dollar Equivalent of any Revolving Exposure denominated in a
currency other than Dollars shall be calculated by the Administrative Agent on a
daily basis using the Spot Selling Rate in effect for such day and (iii) the
Spot Selling Rate used to make determination of any Borrowing Base as reported
in any currency other than Dollars in any Borrowing Base Certificate shall be
determined (x) initially by the Administrative Borrower, using the Spot Selling
Rate that was in effect on the day immediately prior to the date on which such
Borrowing Base Certificate is delivered to the Administrative Agent pursuant to
Section 9.03(a), and (y) thereafter, by the Administrative Agent on a daily
basis using the Spot Selling Rate as in effect from time to time, as determined
by the Administrative Agent; provided, that as to amounts determined in Dollars,
the Dollar Equivalent of such amount shall be such amount in Dollars.
“Dollars” or “dollars” or “$” shall mean lawful money of the United States.
“Dubai Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in the Dubai International Financial Centre party hereto as a
Guarantor, and each other Restricted Subsidiary of Parent Borrower organized in
the Dubai International Financial Centre that is required to become a Guarantor
pursuant to the terms hereof.
“Dubai Security Agreements” shall mean, collectively (i) any Security Agreements
substantially in the form of Exhibit M-9, including all subparts thereto, among
the Dubai Guarantor (and such other Persons as may be party thereto) and the
Collateral Agent for the benefit of the Secured Parties and (ii) each pledge
agreement, mortgage, security agreement, guarantee or other agreement that is
entered into by any Dubai Guarantor or any Person who is the holder of Equity
Interests in any Dubai Guarantor in favor of the Collateral Agent and the
Secured Parties and, in the case of an Assignment of Credits Agreement, also in
favor of the Term Loan Collateral Agent and the secured parties under the Term
Loan Credit Agreement, and any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Portugal (or any subdivision thereof),
securing the Secured Obligations, entered into pursuant to the terms of this
Agreement or any other Loan Document, as the same may be amended, restated or
otherwise modified from time to time.
“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by each Borrower and each Borrowing Base
Guarantor, as applicable (including Purchased Receivables acquired by a Borrower
or Borrowing Base Guarantor pursuant to a Receivables Purchase Agreement except
as otherwise provided below), and reflected in the most recent Borrowing Base
Certificate delivered by the Administrative Borrower to the Collateral Agent and
the Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. Eligible Accounts shall not include any of the
following Accounts:
(i)    any Account in which the Collateral Agent, on behalf of the Secured
Parties, does not have a valid, perfected First Priority Lien;
(ii)    any Account that is not owned by a Borrower or a Borrowing Base
Guarantor;
(iii)    Accounts with respect to which the Account Debtor (other than a
Governmental Authority) either (A) does not maintain its Chief Executive Office
in an Applicable Eligible Jurisdiction, or (B) is not organized under the laws
of an Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof; provided that Polish Accounts and Mexican Accounts included
in the Total Borrowing Base (regardless of whether meeting the Credit Insurance
Requirement) shall not exceed, in the aggregate, 15% of total availability in
respect of Eligible Accounts;
(iv)    any Account that is payable in any currency other than Dollars;
provided, that (i) Eligible Canadian Accounts may also be payable in Canadian
Dollars and (ii) Eligible European Accounts may also be payable in any Alternate
Currency, Swiss francs, Norwegian Kroner, Swedish Kronor, or Danish Kroner;
provided, however, that Polish Accounts shall be payable solely in Dollars,
Euros or GBP, and Mexican Accounts shall be payable solely in Dollars;
(v)    any Account that does not arise from the sale of goods or the performance
of services by such Borrower or Borrowing Base Guarantor (or, with respect only
to Accounts acquired by Swiss Borrower pursuant to a Receivables Purchase
Agreement, each Receivables Seller) in the ordinary course of its business;
(vi)    any Account (a) upon which the right of a Borrower or Borrowing Base
Guarantor, as applicable, to receive payment is contingent upon the fulfillment
of any condition whatsoever unless such condition is satisfied or (b) as to
which either a Borrower or Borrowing Base Guarantor, as applicable, is not able
to bring suit or otherwise enforce its remedies against the Account Debtor
through judicial or administrative process or (c) that represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor’s obligation to pay that
invoice is subject to a Borrower’s or Borrowing Base Guarantor’s, as applicable,
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
(vii)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account, it being understood that the amount of any such
defense, counterclaim, setoff or dispute shall be reflected in the applicable
Borrowing Base Certificate and that the remaining balance of the Account shall
be eligible;
(viii)    any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered to the applicable Account Debtor;
(ix)    any Account with respect to which an invoice or electronic transmission
constituting a request for payment (or, if acceptable to the Administrative
Agent in its sole discretion, otherwise demonstrating an obligation to make
payment) has not been sent;
(x)    any Account that arises from a sale to any director, officer, other
employee or Affiliate of any Company;
(xi)    to the extent any Company, including any Loan Party or Subsidiary, is
liable for goods sold or services rendered by the applicable Account Debtor to
any Company, including any Loan Party or Subsidiary, but only to the extent of
the potential offset;
(xii)    any Account that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the Account Debtor is or may be
conditional;
(xiii)    any Account that is subject to the occurrence of any of the following:
(1)    such Account has not been paid within one hundred twenty (120) days
following its original invoice date or is more than sixty (60) days past due
according to its original terms of sale; or
(2)    the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(3)    a petition is filed by or against any Account Debtor obligated upon such
Account under any Debtor Relief Law;
(xiv)    any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar amount of all Accounts owing by that
Account Debtor are ineligible under clause (xiii) of this definition;
(xv)    any Account as to which any of the representations or warranties in, or
pursuant to, the Loan Documents, or any Receivables Purchase Agreement are
untrue in any material respect;
(xvi)    to the extent such Account is evidenced by a judgment, Instrument or
Chattel Paper;
(xvii)    that portion of any Account in respect of which there has been, or
should have been, established by any Borrower or Borrowing Base Guarantor or the
Receivables Seller a contra account, whether in respect of contractual
allowances with respect to such Account, audit adjustment, anticipated discounts
or otherwise;
(xviii)    any Account on which the Account Debtor is a Governmental Authority
where Applicable Law imposes any requirement (including any requirement of
notice, acceptance or acknowledgment by the Governmental Authority) to
constitute a valid assignment as against such Governmental Authority, unless a
Borrower or Borrowing Base Guarantor, as applicable, has assigned its rights to
payment of such Account to the Administrative Agent (or in the case of Account
acquired by a Borrower or Borrowing Base Guarantor pursuant to a Receivables
Purchase Agreement, unless the Receivables Seller has assigned such rights to
the purchaser, and the purchaser has further assigned such rights to
Administrative Agent) pursuant to the Assignment of Claims Act of 1940, as
amended, in the case of a U.S. federal Governmental Authority or complied with
such requirement pursuant to Applicable Law in the case of any other
Governmental Authority (including, in the case of Canada, the Financial
Administration Act);
(xix)    Accounts that are subject to (a) extended retention of title
arrangements (for example, verlängerter Eigentumsvorbehalt, including a
processing clause, Verarbeitungsklausel) with respect to any part of the
Inventory or goods giving rise to such Account or similar arrangements under any
Applicable Law to the extent of a claim that validly survives by law or contract
that can effectively be enforced pursuant to such title retention arrangements
or (b) that are subject to an enforceable restriction on assignment;
(xx)    with respect to Accounts of any Eligible U.K. Loan Party or any Swiss
Borrowing Base Guarantor, Accounts with respect to which (i) the agreement
evidencing such Accounts is not governed by the laws of Germany, Canada or any
province thereof, England and Wales or any state in the United States (or,
solely with respect to Accounts purchased pursuant to any Swiss Receivables
Purchase Agreement, Switzerland, France, Italy, the Netherlands, and Sweden), or
the laws of such other jurisdictions acceptable to the Administrative Agent in
its Permitted Discretion (each, an “Acceptable Governing Law”) or (ii) if
governed by an Acceptable Governing Law, the requirements, if any, set forth on
Schedule 1.01(c) hereto with respect to such Acceptable Governing Law (or the
respective Accounts) are not satisfied;
(xxi)    with respect to Accounts of any Eligible U.K. Loan Party or any Swiss
Borrowing Base Guarantor, Accounts where the Account Debtor either maintains its
Chief Executive Office or is organized under the laws of an Applicable Eligible
Jurisdiction and the requirements, if any, set forth on Schedule 1.01(c) hereto
with respect to such Account Debtor in such jurisdiction have not been
satisfied;
(xxii)    which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 30% (excluding the Account Debtors listed on Schedule 1.01(d), in each
case so long as such Account Debtor’s senior unsecured debt rating is at least
BBB- by S&P and Baa3 by Moody’s) of the aggregate amount of Eligible Accounts of
all Borrowers; provided that the amount excluded from Eligible Accounts because
they exceed the foregoing percentage shall be determined by the Administrative
Agent based upon all of the otherwise Eligible Accounts prior to giving effect
to any eliminations based upon the foregoing concentration limit;
(xxiii)    any Account acquired by the Swiss Borrower pursuant to the German
Receivables Purchase Agreement that is a Disqualified Receivable (as defined
therein);
(xxiv)    any Account acquired by Swiss Borrower pursuant to a Receivables
Purchase Agreement which is not in full force and effect or under which any
party thereto has defaulted in its obligations thereunder or disaffirmed in
writing its obligations thereunder;
(xxv)    any Account of the Swiss Borrower acquired pursuant to the German
Receivables Purchase Agreement with respect to which notice is required to have
been given pursuant to the Swiss Security Agreement, unless such notice has been
given in accordance therewith;
(xxvi)    any Account acquired by the Swiss Borrower pursuant to any Swiss
Receivables Purchase Agreement that is a Disqualified Receivable (as defined
therein);
(xxvii)    any Account acquired by the Swiss Borrower pursuant to any Swiss
Receivables Purchase Agreement where (i) the Account Debtor has passed any
voluntary winding-up resolution and (ii) a receiver, trustee, administrator, or
similar officer has been appointed in relation to such Account Debtor or any of
its respective assets or revenues;
(xxviii)     any Account of the Swiss Borrower acquired pursuant to any Swiss
Receivables Purchase Agreement with respect to which notice is required to have
been given pursuant to the Swiss Security Agreement, unless such notice has been
given in accordance therewith;
(xxix)    any Mexican Account (A) that is not billed and collected by a U.S.
Borrower, (B) for which the Account Debtor is not (v) Fabricas Monterrey, S.A.
De C.V., (x) Promotora Mexicana de Embotelladoras, S.A. de C.V. and/or any other
can maker purchasing from Novelis Corporation pursuant to the sales agreement
executed by Promotora Mexicana de Embotelladoras, S.A. de C.V. and Novelis
Corporation (as it may be extended, amended or modified from time to time) (in
each case under this clause (x) subject to such due diligence as the
Administrative Agent may require in its sole discretion), (y) Envases
Universales de Mexico, S.A.P.I. de C.V. or (z) otherwise acceptable to the
Administrative Agent in its sole discretion; and (C) for which the
Administrative Agent has not received such Mexican security or other
documentation as it has requested in its sole discretion;
(xxx)    any Polish Account (A) that is not subject to, and billed and collected
pursuant to the terms of, the German Receivables Purchase Agreement, (B) for
which the Account Debtor is not (y) Can-Pack S.A. or (z) otherwise acceptable to
the Administrative Agent in its sole discretion; and (C) for which the
Administrative Agent has not received such Polish security or other
documentation as it has requested in its sole discretion;
(xxxi)    any Account of an Account Debtor for which any Accounts are subject to
a Permitted Customer Account Financing; or
(xxxii)    which the Administrative Agent determines in its Permitted Discretion
may not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines in its Permitted Discretion is
unacceptable for any reason whatsoever (in which event the Administrative Agent
shall provide notice and an opportunity to discuss in accordance with the
procedures set forth in the last three sentences of Section 2.01(d), mutatis
mutandis).
Notwithstanding the foregoing, no Account will be characterized as ineligible
pursuant to any of the criteria set forth in paragraphs (iii) (except to the
extent otherwise provided therein), (iv), (xiii), (xiv), (xviii) through (xxv)
above to the extent that the Account Debtor’s obligations thereunder are insured
pursuant to a credit insurance arrangement in form and substance, and with a
creditworthy insurer, and subject to assignment or security arrangements, all of
which is satisfactory to the Administrative Agent in its sole and absolute
discretion.
“Eligible Assignee” shall mean a Person that is (a) a Lender, a U.S.-based
Affiliate of a Lender or an Approved Fund; (b) any other financial institution
approved by Administrative Agent, each Issuing Bank, and Administrative Borrower
(which approval shall not be unreasonably withheld, conditioned, or delayed, and
shall be deemed given by Administrative Borrower if no objection by
Administrative Borrower is made within two Business Days after notice of the
proposed assignment), that is organized under the laws of the United States or
any state or district thereof, has total assets in excess of $5,000,000,000,
extends asset-based lending facilities in its ordinary course of business and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other Applicable Law; and (c) during any Event
of Default, any Person acceptable to Administrative Agent and each Issuing Bank,
each in its reasonable discretion; provided that (y) “Eligible Assignee” shall
not include Holdings, any Loan Party or any of their respective Affiliates or
Subsidiaries or any natural person and (z) each assignee Lender shall be subject
to each other applicable requirement regarding Lenders hereunder, including
Sections 2.21, 5.15 and Section 11.04 (including Section 11.04 (f)); provided,
however, that during the Syndication Period and after giving effect to
assignments made in connection with the primary syndication of the Commitments
and Loans, there shall be no more than nine (9) non-bank lenders.
“Eligible Canadian Accounts” shall mean the Eligible Accounts owned by the
Canadian Loan Parties.
“Eligible Canadian Inventory” shall mean the Eligible Inventory owned by the
Canadian Loan Parties.
“Eligible European Accounts” shall mean the Eligible Accounts owned by an
Eligible European Loan Party.
“Eligible European Loan Party” shall mean the U.K. Borrower, the Swiss Borrower
or any other Borrowing Base Guarantor incorporated in England and Wales.
“Eligible German Accounts” shall mean the Eligible Accounts purchased by Swiss
Borrower from a Receivables Seller pursuant to the German Receivables Purchase
Agreement, including Eligible Large Customer German Accounts and Eligible Small
Customer German Accounts.
“Eligible German Inventory” shall mean the Eligible Inventory owned by the
German Borrower.
“Eligible Inventory” shall mean Inventory consisting of goods, including raw
materials and work in process, held for sale by any U.S. Borrower, any Canadian
Loan Party, German Borrower, any Swiss Borrower or Swiss Borrowing Base
Guarantor, or any Eligible U.K. Loan Party, in the ordinary course, but shall
exclude any Inventory to which any of the exclusionary criteria set forth below
applies. Eligible Inventory shall not include any Inventory of any U.S.
Borrower, Canadian Loan Party, German Borrower, Swiss Borrower or Swiss
Borrowing Base Guarantor, or any Eligible U.K. Loan Party that:
(i)    the Collateral Agent, on behalf of Secured Parties, does not have a
valid, perfected First Priority Lien on (subject solely with respect to German
Inventory in transit to the terms of clause (xv));
(ii)    (1) is stored at a leased location, unless either (x) a Landlord Access
Agreement has been delivered to the Collateral Agent, or (y) a Rent Reserve has
been established with respect thereto or (2) is stored with a bailee or
warehouseman (including Inventory stored or located at the Logan Location,
whether Logan has possession as a warehouseman, bailee, consignee or otherwise)
unless either (x) an acknowledged Bailee Letter has been delivered to the
Collateral Agent (or, in the case of Inventory of the German Borrower or a Swiss
Borrower or Swiss Borrowing Base Guarantor located on a customer’s property at
no cost to the German Borrower or such Swiss Borrower or Swiss Borrowing Base
Guarantor, the applicable customer has acknowledged the Collateral Agent’s Lien
on such Inventory pursuant to an agreement reasonably satisfactory to the
Collateral Agent) and (in the case of a bailee that is a merchant in goods of
that kind) the applicable Loan Party has filed (when applicable) appropriate UCC
(or comparable) filings to perfect its interest in such Inventory or (y) a Rent
Reserve has been established with respect thereto; provided that this clause
(ii) shall not apply to any Inventory (A) constituting Vendor Managed Inventory
in the aggregate for all such locations (together with Vendor Managed Inventory
referred to in clause (iii)(A) below) of less than the greater of 10% of
Eligible Inventory and $50,000,000, or (B) located in any jurisdiction outside
of the United States, Canada or Germany where such agreements are not customary;
(iii)    is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Collateral Agent is in place with respect to such
Inventory and the applicable Loan Party has filed (when applicable) appropriate
UCC (or comparable) filings to perfect its interest in such Inventory; provided
that this clause (iii) shall not apply to any Inventory (A) constituting Vendor
Managed Inventory in the aggregate for all such locations (together with Vendor
Managed Inventory referred to in clause (ii)(A) above) of less than the greater
of 10% of Eligible Inventory and $50,000,000, or (B) located in any jurisdiction
outside of the United States, Canada or Germany where such agreements are not
customary;
(iv)    is covered by a negotiable document of title, unless such document shows
Collateral Agent or the applicable Borrower as consignee, has been delivered to
the Collateral Agent (or another Person satisfactory to it and acting on its
behalf) with all necessary endorsements, free and clear of all Liens except
those in favor of the Collateral Agent and the Lenders and landlords, carriers,
bailees and warehousemen if clause (ii) above has been complied with;
(v)    is to be returned to suppliers;
(vi)    is obsolete (excluding items that can be recycled as scrap), unsalable,
shopworn, seconds, damaged or unfit for sale;
(vii)    consists of display items, samples or packing or shipping materials,
manufacturing supplies, work-in-process Inventory (other than work-in-process
Inventory that is in saleable form as reflected in the most recent Inventory
Appraisal) or replacement parts;
(viii)    is not of a type held for sale in the ordinary course of any U.S.
Borrower’s, Eligible U.K. Loan Party’s, German Borrower’s, Swiss Borrower’s,
Swiss Borrowing Base Guarantor’s, or Canadian Loan Party’s, as applicable,
business;
(ix)    breaches in any material respect any of the representations or
warranties pertaining to Inventory set forth in the Loan Documents;
(x)    consists of Hazardous Material;
(xi)    is not covered by casualty insurance maintained as required by Section
5.04;
(xii)    is subject to any licensing arrangement the effect of which would be to
limit the ability of Collateral Agent, or any person selling, leasing or
otherwise disposing of, the Inventory on behalf of Collateral Agent, to complete
or sell, lease or otherwise dispose of such Inventory in enforcement of the
Collateral Agent’s Liens, without further consent or payment to the licensor or
any other third party;
(xiii)    is subject to an asserted claim of infringement or other violation
(whether as a result of an “invitation to license” or the like) of any third
party’s Intellectual Property Rights, but only to the extent of such claim;
(xiv)    is not at a location within the United States, Canada, Germany or
England and Wales scheduled on Schedule 3.24 (as updated from time to time in
accordance with Section 5.13), except in accordance with Section 5.13, unless in
transit between locations permitted by Section 5.13 or as otherwise permitted by
clause (xv); provided that Eligible Swiss Inventory shall be located in Germany
except as otherwise permitted by clause (xv);
(xv)    is in transit with a common carrier from vendors and suppliers, provided
Inventory in transit from vendors and suppliers may be included as eligible
pursuant to this clause (xv) so long as (i) the Administrative Agent shall have
received evidence of satisfactory casualty insurance naming the Collateral Agent
as loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (ii) such Inventory is located in the United States, Canada
or England and Wales, (iii) such Inventory is not “on-the-water”; and (iv) such
Inventory is in transit for not more than 48 hours; provided that up to the
Dollar Equivalent of $18,000,000 of Inventory in transit by rail for longer
periods may be included as “Eligible Inventory” and (v) the common carrier is
not an Affiliate of the applicable vendor or supplier; provided, further, that
notwithstanding the foregoing, German Borrowing Base availability and/or Swiss
Borrowing Base availability, in an aggregate amount of up to the Dollar
Equivalent of $60,000,000, in respect of Inventory that is covered by a freight
forwarder or similar agreement in accordance with clause (C) below (inclusive of
any Borrowing Base availability in respect of Inventory referred to in the
second proviso to this clause (xv) below) shall be permitted with respect to
Eligible German Inventory and Eligible Swiss Inventory in transit “on-the-water”
or otherwise in transit from Rotterdam or the U.K. to Uct (or to or from another
port or warehouse acceptable to the Administrative Agent in its sole discretion
(each, a “Permitted Location”)), so long as (A) the Administrative Agent shall
have received evidence of satisfactory casualty insurance naming the Collateral
Agent as loss payee and otherwise covering such risks as the Administrative
Agent may reasonably request, (B) (I) in the case of inventory shipped by boat
or barge, such Inventory is covered by a negotiable document of title with
respect to which the requirements of clause (iv) above are fulfilled and (II) in
the case of all other Inventory, German Borrower or Swiss Borrower, as
applicable, has title thereto, (C) such Inventory is covered by a freight
forwarder or similar agreement acceptable to the Administrative Agent in its
sole discretion, (D) such Inventory is in transit for not more than seven (7)
days, (E) the common carrier is not an Affiliate of the applicable vendor or
supplier and (F) such Inventory when at Uct (or any other destination that is a
Permitted Location) would be subject to the Collateral Agent’s Lien pursuant to
the German Security Agreement (and the Administrative Agent may, in its sole
discretion, take a reserve up to the total of (y) the amount owing and unpaid
(including amounts not yet invoiced) to the applicable carrier and (z) all
contingent shipping costs); provided, further, however, that up to the Dollar
Equivalent of $18,000,000 (in the aggregate) of German Borrowing Base and Swiss
Borrowing Base availability (which shall be included in any amount referred to
in the first proviso above) shall be permitted with respect to Eligible German
Inventory and Eligible Swiss Inventory in transit “on-the-water” or otherwise in
transit from Rotterdam to Uct (or another port that is a Permitted Location),
which Inventory is in transit for not more than forty-eight (48) hours, so long
as the requirements of clauses (A), (E) and (F) above are fulfilled and German
Borrower, or Swiss Borrower, as applicable, has title to such Inventory;
(xvi)    with respect to Inventory of (i) any U.K. Borrower or any other
Borrowing Base Guarantor incorporated in England and Wales, Inventory any part
of which is subject to valid retention of title provisions, to the extent of
such claim or (ii) German Borrower or Swiss Borrower or Swiss Borrowing Base
Guarantor, Inventory any part of which is subject to valid (x) retention of
title arrangements (Eigentumsvorbehalt), (y) extended retention of title
arrangements (verlängerter Eigentumsvorbehalt) or (z) broadened retention of
title arrangements (erweiterte Eigentumsvorbehalte), in each case to the extent
of such claim;
(xvii)    in which any Person other than any Loan Party shall have any
ownership, interest or title (other than those referred to in clause (xvi), in
each case to the extent of such interest), provided that up to the Dollar
Equivalent of €5,000,000 of scrap / prime ingot (other than scrap to be recycled
at Norf GmbH) Inventory of German Borrower located at Norf GmbH may be
commingled with inventory of Norf GmbH or Hydro Aluminium Rolled Products GmbH,
so long as Collateral Agent has a First Priority Lien upon such Inventory and
the German Borrower’s quota rights therein;
(xviii)    with regard to Inventory of German Borrower located at Norf GmbH, if
the Loan Parties have not delivered the letter of agreement and acknowledgment
(executed by Norf GmbH) in the form agreed by the Administrative Agent; or
(xxix)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable for any reason whatsoever (in which event the
Administrative Agent shall provide notice and an opportunity to discuss in
accordance with the procedures set forth in the last three sentences of Section
2.01(d), mutatis mutandis).
“Eligible Large Customer German Accounts” shall mean Eligible German Accounts
for which a “Large Customer” (as defined in the German Receivables Purchase
Agreement) is the Account Debtor.
“Eligible Small Customer German Accounts” shall mean all Eligible German
Accounts other than Eligible Large Customer German Accounts.
“Eligible Swiss Accounts” shall mean Eligible German Accounts and Eligible Swiss
Subsidiary Accounts.
“Eligible Swiss Inventory” shall mean the Eligible Inventory owned by a Swiss
Borrower and located in Germany (except as otherwise permitted by clause (xv) of
the definition of “Eligible Inventory”); provided that the eligibility of such
Inventory shall be subject to (i) completion of field examinations with regard
to such Swiss Borrower, (ii) such other documentation as Administrative Agent
may request, including legal opinions and certificates, and (iii) such other
conditions precedent and eligibility criteria as may be established by the
Administrative Agent in its sole discretion, which may include any item referred
to in clauses (y) and (z) of Section 11.02(h) (as if each reference to
“Accounts” therein was a reference to Inventory, mutatis mutandis).
“Eligible Swiss Subsidiary Accounts” shall mean the Eligible Accounts purchased
by Swiss Borrower from a Receivables Seller pursuant to a Swiss Receivables
Purchase Agreement; provided that the eligibility of such accounts shall be
subject to (i) execution and delivery of a Swiss Receivables Purchase Agreement
and related documentation satisfactory, each in form and substance satisfactory
to the Administrative Agent, (ii) completion of field examinations with regard
to such Receivables Sellers, (iii) such other documentation as Administrative
Agent may request, including legal opinions and certificates, and (iv) such
other conditions precedent and eligibility criteria as may be established by the
Administrative Agent in its sole discretion, which may include any item referred
to in clauses (y) and (z) of Section 11.02(h).
“Eligible U.K. Accounts” shall mean the Eligible Accounts owned by an Eligible
U.K. Loan Party.
“Eligible U.K. Inventory” shall mean the Eligible Inventory owned by an Eligible
U.K. Loan Party.
“Eligible U.K. Loan Party” shall mean the U.K. Borrower or any other Borrowing
Base Guarantor incorporated in England and Wales.
“Eligible U.S. Accounts” shall mean the Eligible Accounts owned by the U.S.
Borrowers.
“Eligible U.S. Inventory” shall mean the Eligible Inventory owned by the U.S.
Borrowers.
“Embargoed Person” shall have the meaning assigned to such term in Section 6.21.
“Enforcement Action” shall mean any action to enforce any Secured Obligations or
Loan Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise).
“Engagement Letter” shall mean that certain engagement letter among the Parent
Borrower and Wells Fargo, dated as of September 3, 2014.
“Environment” shall mean the natural environment, including air (indoor or
outdoor), surface water and groundwater (including potable water, navigable
water and wetlands), the land surface or subsurface strata, natural resources,
the workplace or as otherwise defined in any Environmental Law.
“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other formal communication alleging liability for or obligation
with respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to the Environment or to human health or safety relating to or arising
out of the use of, exposure to or Releases or threatened Releases of Hazardous
Material.
“Environmental Law” shall mean any and all treaties, laws, statutes, ordinances,
regulations, rules, decrees, orders, judgments, consent orders, consent decrees,
code or other legally binding requirements, and the common law, relating to
protection of human health or the Environment, the Release or threatened Release
of Hazardous Material, natural resources or natural resource damages, or
occupational safety or health, and any and all Environmental Permits.
“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.
“Equipment” shall mean “equipment,” as such term is defined in the UCC, in which
such Person now or hereafter has rights.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on or issued
after the Closing Date, but excluding debt securities convertible or
exchangeable into such equity.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the thirty (30) day notice period is waived by
regulation); (b) the failure to meet the minimum funding standard of Section 412
of the Code with respect to any Plan whether or not waived; (c) the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the filing pursuant to Section 412 of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any Company or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA; (f) the receipt by any Company or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the occurrence of any event or condition which could reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan; (h) the incurrence
by any Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal from any Plan subject to Section 4063 of ERISA or a cessation of
operation that is treated as a withdrawal under Section 406(e) of ERISA; (i) a
complete or partial withdrawal by any Company or any ERISA Affiliate from a
Multiemployer Plan resulting in material Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (j) the making of any
amendment to any Plan which could result in the imposition of a lien or the
posting of a bond or other security; and (k) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could reasonably be expected to result in a Material
Adverse Effect.
“EURIBOR Borrowing” shall mean a Borrowing comprised of EURIBOR Loans.
“EURIBOR Interest Period” shall mean, with respect to any EURIBOR Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
later (or one week if commercially available to each Lender or, with regard only
to a European Swingline Loan denominated in Euros, between 2 and 7 days), as
Administrative Borrower may elect; provided that (a) if any EURIBOR Interest
Period would end on a day other than a Business Day, such EURIBOR Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such EURIBOR Interest Period shall end on the immediately preceding Business
Day, (b) any EURIBOR Interest Period that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such EURIBOR Interest Period) shall end on the
last Business Day of the last calendar month of such EURIBOR Interest Period,
(c) Administrative Borrower shall not select a EURIBOR Interest Period that
would extend beyond the Maturity Date of the applicable Loan and (d)
Administrative Borrower shall not select EURIBOR Interest Periods so as to
require a payment or prepayment of any EURIBOR Loan during a EURIBOR Interest
Period for such Loan. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“EURIBOR Loan” shall mean any Revolving Loan or European Swingline Loan bearing
interest at a rate determined by reference to the Adjusted EURIBOR Rate in
accordance with the provisions of ARTICLE II.
“EURIBOR Rate” shall mean, with respect to any EURIBOR Borrowing for any
Interest Period, the interest rate per annum determined by the Banking
Federation of the European Union for deposits in Euro (for delivery on the first
day of such Interest Period) with a term comparable to such Interest Period,
determined as of approximately 11:00 a.m., Brussels time, on the second full
TARGET Day preceding the first day of such Interest Period (as set forth by
Reuters or any successor thereto or any other service selected by the
Administrative Agent which has been nominated by the Banking Federation of the
European Union as an authorized information vendor for the purpose of displaying
such rates); provided, however, that (i) if no comparable term for an Interest
Period is available, the EURIBOR Rate shall be determined using the weighted
average of the offered rates for the two terms most nearly corresponding to such
Interest Period and (ii) if the rate referenced above is not available, “EURIBOR
Rate” shall mean, with respect to each day during each Interest Period
pertaining to EURIBOR Borrowings comprising part of the same Borrowing, the rate
per annum equal to the rate at which the Administrative Agent (or such other
bank or banks as may be designated by the Administrative Agent in consultation
with European Administrative Borrower) is offered deposits in Euros at
approximately 11:00 a.m., Brussels time, two TARGET Days prior to the first day
of such Interest Period, for delivery on the first day of such Interest Period
for the number of days comprised therein and in an amount comparable to the
amount of such EURIBOR Borrowing to be outstanding during such Interest Period
(or such other amount as the Administrative Agent may reasonably determine);
provided that, if the EURIBOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“euro” or “Euro” or “€” shall mean the single currency of the Participating
Member States.
“Euro Denominated Loan” shall mean each Loan denominated in euros at the time of
the incurrence thereof.
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
“Eurocurrency Interest Period” shall mean, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or one week if commercially available to each Lender or, with regard
only to a European Swingline Loan denominated in Dollars, GBP or Swiss francs,
between 2 and 7 days), as Administrative Borrower may elect; provided that (a)
if any Eurocurrency Interest Period would end on a day other than a Business
Day, such Eurocurrency Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Eurocurrency Interest Period shall end on the
immediately preceding Business Day, (b) any Eurocurrency Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Eurocurrency Interest Period) shall end on the last Business Day of the last
calendar month of such Eurocurrency Interest Period, (c) Administrative Borrower
shall not select a Eurocurrency Interest Period that would extend beyond the
Maturity Date of the applicable Loan and (d) Administrative Borrower shall not
select Eurocurrency Interest Periods so as to require a payment or prepayment of
any Eurocurrency Loan during a Eurocurrency Interest Period for such Loans. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
“Eurocurrency Loan” shall mean any Revolving Loan or European Swingline Loan
bearing interest at a rate determined by reference to the Adjusted LIBOR Rate in
accordance with the provisions of ARTICLE II.
“Eurofoil” shall mean Eurofoil Inc. (USA), a New York corporation.
“European Administrative Borrower” shall mean Novelis AG, or any successor
entity serving in that role pursuant to Section 2.03(c).
“European Borrower” shall mean Swiss Borrower, the German Borrower and/or U.K.
Borrower, as the context may require.
“European Borrowing Base” shall mean the lesser of (i) (A) the sum of the Swiss
Borrowing Base plus (B) the U.K. Borrowing Base plus (C) the German Borrowing
Base and (ii) the greater of (A) $500,000,000 (which amount shall be increased
to $600,000,000 at any time that the Term Loan Revolver Cap is greater than or
equal to $1,200,000,000) and (B) 50% of the Total Gross Borrowing Base.
“European Communities” shall mean the European Community created by the Treaty
establishing the European Community (Treaty of Rome) of 1957.
“European LC Exposure” shall mean at any time the Dollar Equivalent of the sum
of the stated amount of all outstanding European Letters of Credit at such time.
The European LC Exposure of any Revolving Lender at any time shall mean its Pro
Rata Percentage of the aggregate European LC Exposure at such time.
“European Letter of Credit” shall have the meaning assigned to such term in
Section 2.18(a).
“European Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of
European Letters of Credit.
“European Swingline Commitment” shall mean the commitment of the European
Swingline Lender to make loans pursuant to Section 2.17, as the same may be
reduced from time to time pursuant to Section 2.07 or Section 2.17. The amount
of the European Swingline Commitment shall initially be €60,000,000, but shall
in no event exceed the Adjusted Total Revolving Commitment.
“European Swingline Exposure” shall mean at any time the sum of (a) German
Swingline Exposure plus (b) Swiss Swingline Exposure plus (c) U.K. Swingline
Exposure. The European Swingline Exposure of any Revolving Lender at any time
shall equal its Pro Rata Percentage of the aggregate European Swingline Exposure
at such time.
“European Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
“European Swingline Loan” shall mean a German Swingline Loan, a Swiss Swingline
Loan and/or a U.K. Swingline Loan, as the context may require.
“Event of Default” shall have the meaning assigned to such term in Section 8.01.
“Excess Amount” shall have the meaning assigned to such term in Section 2.10.
“Excess Availability” shall mean, at any time, an amount, expressed in Dollars,
equal to (a) the lesser of (i) the Revolving Commitments of all of the Lenders
and (ii) the Total Borrowing Base on the date of determination less (b) all
outstanding Loans and LC Exposure; provided that in the determination of Excess
Availability for any purpose hereunder (other than determination of Applicable
Margin pursuant to Annex II), no more than 20% of Excess Availability may arise
from Excess German Availability.
“Excess German Availability” shall mean, at any time, an amount, expressed in
Dollars, equal to the greater of (a) the German Borrowing Base on the date of
determination minus German Revolving Exposure and (b) zero.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Collateral Subsidiary” shall mean, at any date of determination, any
Restricted Subsidiary designated as such in writing by Administrative Borrower
to the Administrative Agent that:
(x) (i) contributed 2.5% or less of Consolidated EBITDA (Leverage) for the
period of four fiscal quarters most recently ended for which financial
statements have been or are required to have been delivered pursuant to Section
5.01(a) or 5.01(b) prior to the date of determination, and (ii) had consolidated
assets representing 2.5% or less of the Consolidated Total Assets of the Parent
Borrower and its Restricted Subsidiaries on the last day of the most recent
fiscal quarter ended for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to the date of
determination;
(y)    together with all other Restricted Subsidiaries constituting Excluded
Collateral Subsidiaries (i) contributed 7.5% or less of Consolidated EBITDA
(Leverage) for the period of four fiscal quarters most recently ended for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(a) or 5.01(b) prior to the date of determination, and (ii) had
consolidated assets representing 7.5% or less of the Consolidated Total Assets
of the Parent Borrower and its Restricted Subsidiaries on the last day of the
most recent fiscal quarter ended for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior to
the date of determination, and
(z)    is not a Loan Party on the Closing Date; provided that no Loan Party
shall constitute an Excluded Collateral Subsidiary except to the extent such
Loan Party issues Equity Interests to Persons other than a Company pursuant to
Section 6.06(l) and immediately prior to such issuance such Person would have
otherwise qualified as an Excluded Collateral Subsidiary under clause (x) and
(y) above.
The Excluded Collateral Subsidiaries as of the Closing Date are listed on
Schedule 1.01(e).
“Excluded Contract” shall have the meaning assigned to such term in the
definition of “Excluded Property”.
“Excluded Equity Interests” shall mean (a) any Equity Interests of any Person
with respect to which the cost or other consequences (including any adverse tax
consequences) of pledging such Equity Interests shall be excessive in view of
the benefits to be obtained by the Lenders therefrom as reasonably determined by
the Administrative Agent and the Administrative Borrower, (b) any Equity
Interests to the extent the pledge thereof would be prohibited by any applicable
law or contractual obligation (only to the extent such prohibition is applicable
and not rendered ineffective by any applicable law and, in the case of any such
contractual obligation, permitted under Section 6.19 hereof) and (c) the Equity
Interests of any Unrestricted Subsidiary.
“Excluded Property” shall mean (a) any Excluded Equity Interests, (b) any
property, including the rights under any contract or agreement (an “Excluded
Contract”) to the extent that the grant of a Lien thereon (i) is prohibited by
applicable law or contractual obligation, (ii) requires a consent not obtained
of any governmental authority pursuant to such applicable law or any third party
pursuant to any contract between the Parent Borrower or any Subsidiary and such
third party or (iii) would trigger a termination event pursuant to any “change
of control” or similar provision, in each case pursuant to this clause (a),
except to the extent such anti-assignment or negative pledge is not enforceable
under the UCC or other applicable requirements of Applicable Law, or such
contractual obligation is prohibited under Section 6.19 hereof, (b) United
States intent to use trademark applications to the extent that, and solely
during the period in which, the grant of a Lien thereon would impair the
validity or enforceability of such intent to use trademark applications under
applicable United States federal law, (c) local petty cash deposit accounts
maintained by the Parent Borrower and its Restricted Subsidiaries in proximity
to their operations, (d) payroll accounts maintained by the Parent Borrower and
its Subsidiaries, (e) Property that is, or is to become, subject to a Lien
securing a Purchase Money Obligation or Capital Lease Obligation permitted to be
incurred pursuant to this Agreement, if the contract or other agreement in which
such Lien is granted (or the documentation providing for such Purchase Money
Obligation or Capital Lease Obligation) validly prohibits the creation of any
other Lien on such Property and such prohibition is permitted under Section 6.19
hereof, (f)(x) any leasehold real property and (y) any fee-owned real property
having an individual fair market value not exceeding $10,000,000, (g) any
Letter-of-Credit Rights that are not Supporting Obligations (each as defined in
the UCC), and (h) any other property with respect to which the cost or other
consequences (including any materially adverse tax consequences) of pledging
such property shall be excessive in view of the benefits to be obtained by the
Lenders therefrom as reasonably determined by the Administrative Agent.
“Excluded Subsidiaries” shall mean Restricted Subsidiaries of Holdings that are
not organized in a Principal Jurisdiction.
“Excluded Taxes” shall mean, with respect to the Agents, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Borrower or Guarantor hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), franchise taxes
imposed on it (in lieu of net income taxes) and branch profits taxes imposed on
it, (i) by a jurisdiction (or any political subdivision thereof) as a result of
the recipient being organized or having its principal office or, in the case of
any Lender, its applicable lending office in such jurisdiction or (ii) that are
Other Connection Taxes, (b) any U.S. federal withholding tax that (i) is imposed
on amounts payable to such Lender at the time such Lender becomes a party hereto
(or designates a new lending office), except (x) to the extent that such Lender
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from any Borrower
with respect to such withholding tax pursuant to Section 2.15(a) or (y) if such
Lender designates a new lending office or is an assignee pursuant to a request
by any Borrower under Section 2.16; provided that this subclause (b)(i) shall
not apply to any Tax imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 2.14(d), or (ii) is attributable to such Lender’s
failure to comply with Section 2.15(e), (c) any Taxes imposed under FATCA and
(d) for greater certainty, taxes imposed on amounts deemed to be interest
pursuant to section 214(7) of the Income Tax Act (Canada).
“Executive Order” shall have the meaning assigned to such term in Section 3.22.
“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement, dated as of May 13, 2013, among Novelis Inc., as parent borrower,
Novelis Corporation, as U.S. borrower, the other U.S. borrowers party thereto,
Novelis UK Ltd, as U.K. borrower, Novelis AG, as Swiss borrower, Novelis
Deutschland GMBH, as German borrower, AV Metals Inc., the other Loan Parties
party thereto, the lenders party thereto, Wells Fargo Bank, National
Association, as administrative agent and as collateral agent, and the other
parties thereto, as amended, restated, supplemented or modified prior to the
Closing Date.
“Existing Credit Agreement Closing Date” shall mean the “Closing Date” (as
defined in the Existing Credit Agreement).
“Existing Letter of Credit” shall mean the letters of credit referred to on
Schedule 2.18(a), in each case that is issued by a Lender or an Affiliate of a
Lender that is eligible to be an Issuing Bank.
“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).
“Extended Commitment” shall have the meaning assigned to such term in Section
11.02(g).
“Extraordinary Expenses” shall mean all costs, expenses or advances that any
Agent or Receiver (or, to the extent set forth in Section 11.03(a), the Lenders)
may incur during a Default or Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party, including those relating to (a) any
audit, inspection, repossession, storage, repair, appraisal, insurance,
manufacture, preparation or advertising for sale, sale, collection, or other
preservation of or realization upon any Collateral; (b) any action, arbitration
or other proceeding (whether instituted by or against any Agent, any Lender, any
Receiver, any Loan Party, any representative of creditors of any Loan Party or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of the Liens on the Collateral for the
benefit of the Secured Parties), Loan Documents, Letters of Credit or Secured
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of any Agent or Receiver in,
or the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction
of any taxes, charges or Liens with respect to any Collateral; (e) any
Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Secured Obligations; and (g) Protective Advances. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any Loan
Party or independent contractors in liquidating any Collateral, and travel
expenses.
“Factoring Assets” shall mean all existing or hereafter acquired or arising (i)
Receivables that are sold, transferred or disposed of pursuant to a Permitted
Factoring Facility permitted under Section 6.06(e), (ii) the Related Security
with respect to the Receivables referred to in clause (i) above, (iii) the
collections and proceeds of the Receivables and Related Security referred to in
clauses (i) and (ii) above, (iv) all lockboxes, lockbox accounts, collection
accounts or other deposit accounts into which such collections are deposited
(and in any event excluding any lockboxes, lockbox accounts, collection accounts
or deposit accounts that any Company organized under the laws of any Principal
Jurisdiction (excluding from such no Principal Jurisdiction requirement any
Permitted German Alternative Financing, any Permitted Customer Account Financing
and any Permitted Novelis Switzerland Financing) has an interest in) and which
have been specifically identified and consented to by the Administrative Agent,
(v) all other rights and payments which relate solely to such Receivables and
(vi) all cash reserves comprising credit enhancements for such Permitted
Factoring Facility.
“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code in effect as of the Closing
Date (or any amended or successor provisions that are substantively comparable),
any current or future regulations or official interpretations thereof (including
any revenue ruling, revenue procedure, notice or similar guidance issued by the
United States Internal Revenue Service thereunder as a precondition to relief or
exemption from taxes under such provisions), any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(and any official guidance implementing such intergovernmental agreements).
“Federal Funds Rate” shall mean (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to Wells Fargo on
the applicable day on such transactions, as determined by Agent; provided that,
if the Federal Funds Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Fee Letter” shall mean that certain fee letter among Wells Fargo and the Loan
Parties party thereto, dated as of the Existing Credit Agreement Closing Date.
“Fees” shall mean the fees payable hereunder or under the Fee Letter.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under Section 43 of the Pensions Act 2004.
“FIRREA” shall mean the Federal Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.
“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that such Lien is the most
senior Lien to which such Collateral is subject, other than Permitted Liens of
the type described in Section 6.02(a), (b), (c), (d), (f), (g), (h), (i), (j),
(k)(i)-(v) (to the extent provided in the Intercreditor Agreement), (n), (o),
(q), (r), (s), (t), (y) and (dd) which have priority over the Liens granted
pursuant to the Security Documents (and in each case, subject to the proviso to
Section 6.02).
“Foreign Assets Control Regulations” shall have the meaning assigned to such
term in Section 3.22.
“Foreign Guarantee” shall have the meaning assigned to such term in Section
7.01.
“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust or
a trust that properly elected to be treated as a United States person.
“Foreign Plan” shall mean any pension or other employee benefit or retirement
plan, program, policy, arrangement or agreement maintained or contributed to by
any Company with respect to employees employed outside the United States (other
than a Canadian Pension Plan).
“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
“Forward Share Sale Agreement” shall mean that certain Forward Share Sale
Agreement, dated as of December 17, 2010, between Novelis Inc. and Novelis
Acquisitions LLC pursuant to which Novelis Inc. has agreed to sell shares of
9.50% preferred stock of Novelis Corporation owned by it to Novelis Acquisitions
LLC.
“French Collateral Agent” shall mean Wells Fargo Bank, National Association, in
its capacity as security agent (agent des sûretés), under the French Security
Agreements and any of its successors or assigns. For the avoidance of doubt, the
French Collateral Agent is hereby appointed by the Lenders to act on their
behalf as security agent (agent des sûretés) to constitute (constituer),
register (inscriro), manage (gérer) and enforce (réaliser) the security
interests contemplated by the French Security Agreements in order to fully
secure and guarantee their respective rights in each amount payable by each
French Guarantor to each of the Secured Parties under each of the Loan
Documents, and in that capacity to accomplish all actions and formalities
eventually necessary under article 2328-1 of the French code civil.
“French Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in France party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in France that is required to become a
Guarantor pursuant to the terms hereof.
“French Security Agreements” shall mean, collectively (i) any Security
Agreements substantially in the form of Exhibit M-10, including all subparts
thereto, among the French Guarantor (and such other Persons as may be party
thereto) and the French Collateral Agent for the benefit of the Secured Parties
and (ii) each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any French Guarantor or any Person who is the
holder of Equity Interests in any French Guarantor in favor of the Collateral
Agent and/or the Term Loan Collateral Agent, and any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents that is governed by the laws of France (or any
subdivision thereof), securing the Secured Obligations, entered into pursuant to
the terms of this Agreement or any other Loan Document, as the same may be
amended, restated or otherwise modified from time to time.
“Fronting Fee” shall have the meaning assigned to such term in Section 2.05(c).
“Full Payment” shall mean, with respect to any Secured Obligations, (a) the full
and indefeasible cash payment thereof, including any interest, fees and other
charges accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Secured Obligations are LC Obligations or inchoate or
contingent in nature, cash collateralization thereof (or delivery of a standby
letter of credit acceptable to Administrative Agent in its discretion, in the
amount of required cash collateral) in an amount equal to (x) 105% of all LC
Exposure and (y) with respect to any inchoate, contingent or other Secured
Obligations (including Secured Bank Product Obligations), Administrative Agent’s
good faith estimate of the amount due or to become due, including all fees and
other amounts relating to such Secured Obligations; and (c) a release of any
Claims of the Loan Parties against each Agent, Lenders and each Issuing Bank
arising on or before the payment date. No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated.
“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” shall mean, as to any person, all Indebtedness of such person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Parent Borrower and its Subsidiaries,
Indebtedness in respect of the Loans and the Term Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that if the Parent Borrower converts its
financial reporting from generally accepted accounting principles in the United
States to IFRS as permitted under Section 1.04, “GAAP” shall mean (subject to
the provisions of Section 1.04 hereof) IFRS applied on a consistent basis.
“GBP” or “£” shall mean lawful money of the United Kingdom.
“GBP Denominated Loan” shall mean each Loan denominated in GBP at the time of
the incurrence thereof.
“German Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“German Borrowing Base” shall mean at any time an amount equal to the sum of the
Dollar Equivalent of, without duplication:
(i)    the lesser of (i) the advance rate of 75% of the Cost of Eligible German
Inventory, or (ii) the advance rate of 80% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible German Inventory, minus
(ii)    any Reserves established from time to time by the Administrative Agent
with respect to the German Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement;
provided, however, that in no event shall the sum of (a) the German Borrowing
Base plus (b) the portion of the Swiss Borrowing Base available in respect of
Eligible Swiss Inventory, exceed the greater of (A) $175,000,000 and (B) 20% of
the Total Gross Borrowing Base.
The German Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the German Borrowing Base
is calculated in accordance with the terms of this Agreement.
“German Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Germany party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Germany that is required to become a
Guarantor pursuant to the terms hereof.
“German Loan Party” shall mean the German Borrower or a German Guarantor.
“German Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“German Revolving Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding German Revolving Loans of such Lender, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s European LC Exposure, plus
the Dollar Equivalent of the aggregate amount at such time of such Lender’s
European Swingline Exposure.
“German Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“German Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-5, including all subparts thereto, among
the German Loan Parties (and such other Persons as may be party thereto) and the
Collateral Agent and/or the Term Loan Collateral Agent, among others, for the
benefit of the Secured Parties and (ii) each pledge agreement, mortgage,
security agreement, guarantee or other agreement that is entered into by any
German Loan Party or any Person who is the holder of Equity Interests in any
German Loan Party in favor of the Collateral Agent and/or the Term Loan
Collateral Agent, and any other pledge agreement, mortgage, security agreement
or other agreement entered into pursuant to the terms of the Loan Documents that
is governed by the laws of Germany (or any subdivision thereof), securing the
Secured Obligations, entered into pursuant to the terms of this Agreement or any
other Loan Document, as the same may be amended, restated or otherwise modified
from time to time.
“German Seller” shall mean German Borrower (including in its roles as seller and
collection agent under the German Receivables Purchase Agreement).
“German Swingline Exposure” shall mean at any time the aggregate principal
amount at such time of all outstanding German Swingline Loans. The German
Swingline Exposure of any Revolving Lender at any time shall equal its Pro Rata
Percentage of the aggregate German Swingline Exposure at such time.
“German Swingline Loan” shall mean any loan made by the European Swingline
Lender to the German Borrower pursuant to Section 2.17. For the avoidance of
doubt, German Swingline Loans shall include Overadvances made as German
Swingline Loans.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Governmental Real Property Disclosure Requirements” shall mean any requirement
of Applicable Law of any Governmental Authority requiring notification of the
buyer, lessee, mortgagee, assignee or other transferee of any Real Property,
facility, establishment or business, or notification, registration or filing to
or with any Governmental Authority, in connection with the sale, lease,
mortgage, assignment or other transfer (including any transfer of control) of
any Real Property, facility, establishment or business, of the actual or
threatened presence or Release in or into the Environment, or the use, disposal
or handling of Hazardous Material on, at, under or near the Real Property,
facility, establishment or business to be sold, leased, mortgaged, assigned or
transferred.
“Guarantee Payment” shall have the meaning assigned to such term in Section
7.12(b).
“Guaranteed Obligations” shall have the meaning assigned to such term in Section
7.01.
“Guarantees” shall mean the guarantees issued pursuant to ARTICLE VII by the
Guarantors.
“Guarantors” shall mean each Borrower, Holdings and the Subsidiary Guarantors
(including each U.S. Borrower, the Parent Borrower, the U.K. Borrower, the Swiss
Borrower, Holdings and each other Canadian Guarantor, each Swiss Guarantor, each
U.K. Guarantor, the German Guarantor, each Irish Guarantor, the Brazilian
Guarantor, the Madeira Guarantor, the French Guarantor, the Dubai Guarantor, and
each other Restricted Subsidiary of Parent Borrower that becomes or is required
to become a Guarantor hereunder, and including in any case each Borrowing Base
Guarantor).
“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation under or which can
give rise to liability (including, but not limited to, due to their
ignitability, corrosivity, reactivity or toxicity) under any Environmental Laws.
“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies entered into for the purposes of hedging a Company’s exposure to
interest or exchange rates, loan credit exchanges, security or currency
valuations or commodity prices, in each case not for speculative purposes.
“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.
“Hindalco” shall mean Hindalco Industries Limited, a corporation organized under
the laws of India.
“HMRC DT Treaty Passport Scheme” shall mean the Double Taxation Treaty Passport
Scheme as implemented by HM Revenue & Customs from September 1, 2010, in
relation to corporate lenders.
“Holdings” shall mean (i) prior to the consummation of the Permitted Holdings
Amalgamation, AV Metals, and (ii) upon and after the consummation of the
Permitted Holdings Amalgamation, Successor Holdings.
“IFRS” shall mean International Financial Reporting Standards consistently
applied.
“Immaterial Subsidiary” shall mean, at any date of determination, any Subsidiary
that, together with all other Subsidiaries then constituting Immaterial
Subsidiaries (i) contributed 5.0% or less of Consolidated EBITDA for the period
of four fiscal quarters most recently ended for which financial statements have
been or are required to have been delivered pursuant to Section 5.01(a) or
5.01(b) prior to the date of determination, (ii) had consolidated assets
representing 5.0% or less of the Consolidated Total Assets on the last day of
the most recent fiscal quarter ended for which financial statements have been or
are required to have been delivered pursuant to Section 5.01(a) or 5.01(b) prior
to the date of determination, and (iii) is not a Loan Party on the Closing Date.
“Increase Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).
“Increase Joinder” shall have the meaning assigned to such term in Section
2.23(c).
“Incremental Revolving Commitment” shall have the meaning assigned to such term
in Section 2.23(a).
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments; (c)
all obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business on normal trade terms and not overdue by more
than ninety (90) days (other than such overdue trade accounts payable being
contested in good faith and by proper proceedings, for which appropriate
reserves are being maintained with respect to such circumstances in accordance
with U.S. GAAP or other applicable accounting standards)); (e) all Indebtedness
of others secured by any Lien on property owned or acquired by such person,
whether or not the obligations secured thereby have been assumed, but limited to
the fair market value of such property; (f) all Capital Lease Obligations,
Purchase Money Obligations and Synthetic Lease Obligations of such person; (g)
all Hedging Obligations to the extent required to be reflected on a balance
sheet of such person; (h) all Attributable Indebtedness of such person; (i) all
obligations of such person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) all obligations of such person under any Qualified
Securitization Transaction; and (k) all Contingent Obligations of such person in
respect of Indebtedness or obligations of others of the kinds referred to in
clauses (a) through (j) above. The Indebtedness of any person shall include the
Indebtedness of any other entity (including any partnership in which such person
is a general partner) to the extent such person is liable therefor as a result
of such person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
the terms of such Indebtedness expressly provide that such person is not liable
therefor.
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.
“Indemnitee” shall mean Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees, Wells Fargo Indemnitees and Receiver Indemnitees.
“Indenture Permitted Debt” shall mean permitted debt of the type referred to in
clause (b) of the definition of “Permitted Debt” contained in the New Senior
Notes Agreements (or equivalent basket in any other Material Indebtedness).
“Information” shall have the meaning assigned to such term in Section 11.12.
“Initial Issuing Bank” shall mean Wells Fargo Bank, National Association as
initial Issuing Bank, and its successors in such capacity pursuant to Section
2.18(d), in its capacity as issuer of U.S. Letters of Credit and European
Letters of Credit issued by it.
“Initial U.S. Borrower” shall have the meaning assigned to such term in the
preamble hereto.
“Initiating Company” shall have the meaning assigned to such term in the
definition of “Series of Cash Neutral Transactions”.
“Insolvency Proceeding” any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
Debtor Relief Law; (b) the appointment of a receiver, trustee, liquidator,
administrator, examiner, conservator or other custodian for such Person or any
part of its property; or (c) an assignment or trust mortgage for the benefit of
creditors.
“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights.
“Insurance Policies” shall mean the insurance policies and coverages required to
be maintained by each Loan Party which is an owner of Mortgaged Property with
respect to the applicable Mortgaged Property pursuant to Section 5.04 and all
renewals and extensions thereof.
“Insurance Requirements” shall mean, collectively, all provisions of the
Insurance Policies, all requirements of the issuer of any of the Insurance
Policies and all orders, rules, regulations and any other requirements of the
National Board of Fire Underwriters (or any other body exercising similar
functions) binding upon each Loan Party which is an owner of Mortgaged Property
and applicable to the Mortgaged Property or any use or condition thereof.
“Intellectual Property” shall have the meaning assigned to such term in Section
3.06(a).
“Interbank Rate” shall mean, for any period, (i) in respect of Loans denominated
in Dollars, the Federal Funds Rate, and (ii) in respect of Loans denominated in
any other currency, the Administrative Agent’s cost of funds for such period.
“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit P, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Intercreditor Agreement” shall mean that certain Intercreditor Agreement, dated
as of December 17, 2010, by and among the Companies party thereto, the
administrative agent and the collateral agent under the Original Credit
Agreement, the Term Loan Collateral Agent, the Term Loan Administrative Agent,
Administrative Agent and Collateral Agent (each pursuant to a joinder agreement
executed as of the Existing Credit Agreement Closing Date), and such other
persons as may become party thereto from time to time pursuant to the terms
thereof, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
“Interest Election Request” shall mean a request by Administrative Borrower to
convert or continue a Borrowing in accordance with Section 2.08(b),
substantially in the form of Exhibit E.
“Interest Payment Date” shall mean (a) with respect to any Base Rate Loan
(including any Swingline Loan), the first Business Day of each month to occur
during any period in which such Loan is outstanding, (b) with respect to any
Eurocurrency Loan or EURIBOR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Loan or EURIBOR Loan with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Revolving Loan or Swingline Loan,
the Maturity Date thereof or such earlier date on which the Revolving
Commitments are terminated, as the case may be.
“Interest Period” shall mean (a) in the case of any Eurocurrency Loan, the
applicable Eurocurrency Interest Period and (b) in the case of any EURIBOR Loan,
the applicable EURIBOR Interest Period.
“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights.
“Inventory Appraisal” shall mean the most recent inventory appraisal conducted
by Sector 3 or another independent appraisal firm and delivered pursuant to
Section 5.07(c) hereof.
“Inventory Reserve” shall mean reserves established by Administrative Agent in
its Permitted Discretion in accordance with Section 2.01(d) to reflect factors
that may negatively impact the value of Inventory, including change in
salability, obsolescence (excluding items that can be recycled as scrap),
seasonality, theft, shrinkage, imbalance, change in composition or mix,
markdowns and vendor chargebacks.
“Investments” shall have the meaning assigned to such term in Section 6.04.
“Irish Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Ireland party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Ireland that is required to become a
Guarantor pursuant to the terms hereof.
“Irish Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-6, including all subparts thereto, among
the Irish Guarantor (and such other Persons as may be party thereto) and the
Collateral Agent, among others, for the benefit of the Secured Parties and (ii)
each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Irish Guarantor or any Person who is the
holder of Equity Interests in any Irish Guarantor in favor of the Collateral
Agent and/or the Term Loan Collateral Agent, and any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents that is governed by the laws of Ireland (or any
subdivision thereof), securing the Secured Obligations, entered into pursuant to
the terms of this Agreement or any other Loan Document, as the same may be
amended, restated or otherwise modified from time to time.
“Issuing Bank” shall mean, as the context may require, (a) the Initial Issuing
Bank; (b) any other Lender that is a Swiss Qualifying Bank that may become an
Issuing Bank pursuant to Section 2.18(d) or (e) in its capacity as issuer of
U.S. Letters of Credit and European Letters of Credit issued by such Lender; (c)
any other Lender that may become an Issuing Bank pursuant to Section 2.18(f),
but solely in its capacity as issuer of Existing Letters of Credit; or
(d) collectively, all of the foregoing. Any Issuing Bank may, in its discretion,
arrange for one or more U.S. Letters of Credit or European Letters of Credit to
be issued by Affiliates of such Issuing Bank (so long as each such Affiliate is
a Swiss Qualifying Bank), in which case the term “Issuing Bank” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
“Issuing Bank Indemnitees” shall mean each Issuing Bank and their officers,
directors, employees, Affiliates, agents and attorneys.
“Issuing Country” shall have the meaning assigned to such term in Section
11.19(a).
“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F, or such other form as may be agreed to by the Administrative Agent in
its sole discretion.
“Joint Venture” shall mean any person (a) that is not a direct or indirect
Subsidiary of Holdings, and (b) in which Parent Borrower, in the aggregate,
together with its Subsidiaries, is directly or indirectly, the beneficial owner
of 5% or more of any class of Equity Interests of such person.
“Joint Venture Subsidiary” shall mean each of (i) Aluminum Company of Malaysia
Berhard and (ii) any other person that is a Subsidiary in which persons other
than Holdings or its Affiliates own 10% or more of the Equity Interests of such
person, excluding, to the extent they become Restricted Subsidiaries of the
Parent Borrower after the Closing Date, Logan and Norf GmbH.
“Judgment Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 11.18(a).
“Junior Lien” means a Lien designated as a “Subordinated Lien” under the
Intercreditor Agreement on all or any portion of the Collateral, but only to the
extent (i) any such Lien constitutes “Subordinated Liens” under, and as defined
in, the Intercreditor Agreement (it being understood that such Subordinated Lien
will be a junior, “silent” lien with respect to the Liens securing the Secured
Obligations, as provided in the Intercreditor Agreement) and (ii) the holders of
such Indebtedness (or a trustee, agent or other representative of such holders)
secured by such Lien have become a party to the Intercreditor Agreement through
the execution and delivery of joinders thereto.
“Junior Secured Indebtedness” shall mean Indebtedness of a Loan Party that is
secured by a Junior Lien incurred, created, assumed or permitted to exist in
reliance of Section 6.01(l) or (y); provided that no such Indebtedness shall
constitute Junior Secured Indebtedness unless at all times it meets the
following requirements: (i) the terms of such Indebtedness do not require any
amortization, mandatory prepayment or redemption or repurchase at the option of
the holder thereof (other than customary offers to purchase upon a change of
control or asset sale) earlier than the earlier of the final maturity date of
such Indebtedness and 180 days after the Maturity Date, (ii) such Indebtedness
has terms and conditions (excluding pricing, premiums and subordination terms)
that, when taken as a whole, are not materially more restrictive or less
favorable to the Companies, and are not materially less favorable to the
Lenders, than the terms of the Term Loan Documents (or, if the Term Loan
Documents are no longer in effect, than the Term Loan Documents as in effect
immediately prior to their termination) (except with respect to terms and
conditions that are applicable only after the Maturity Date), (iii) the Liens
securing such Indebtedness, if any, shall be subordinated to the Liens securing
the Secured Obligations on a junior “silent” basis in a manner satisfactory to
the Administrative Agent (provided that the terms of the Intercreditor Agreement
as it relates to subordination are hereby acknowledged as satisfactory) (and the
holders of such Indebtedness shall not have any rights with respect to
exercising remedies pursuant to such Liens) and such Liens shall only be on
assets that constitute Collateral, (iv) the security agreements relating to such
Indebtedness (together with the Intercreditor Agreement) reflect the Junior Lien
nature of the security interests and are otherwise substantially the same as the
applicable Pari Passu Loan Documents (with differences as are reasonably
satisfactory to the Administrative Agent), (v) such Indebtedness and the holders
thereof or the Senior Representative thereunder shall be subject to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement and (vi) after giving effect to the
incurrence of such Indebtedness and to the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such incurrence on a Pro Forma Basis (Leverage), the Consolidated Interest
Coverage Ratio at such date shall be greater than 2.0 to 1.0.
“Junior Secured Indebtedness Documents” all documents executed and delivered
with respect to the Junior Secured Indebtedness or delivered in connection
therewith.
“Land Registry” shall mean the Land Registry of England and Wales.
“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit G, or such other form as may reasonably be
acceptable to the Administrative Agent.
“LC Application” shall mean an application to an Issuing Bank for issuance of a
Letter of Credit in accordance with the terms of Section 2.18, in form and
substance satisfactory to such Issuing Bank.
“LC Commitment” shall mean the commitment of the Initial Issuing Bank to issue
U.S. Letters of Credit and European Letters of Credit pursuant to Section 2.18.
The total amount of the LC Commitment shall initially be $125,000,000, but shall
in no event exceed the Adjusted Total Revolving Commitment.
“LC Condition” shall mean the following conditions necessary for issuance of a
Letter of Credit: (a) each of the conditions set forth in Section 4.02 (and, in
the case of the initial Credit Extension, Section 4.01); (b) after giving effect
to such issuance, (i) the LC Exposure does not exceed the LC Commitment, the
Total Revolving Exposure does not exceed the lesser of (A) the Total Borrowing
Base and (B) the Total Revolving Commitments, (ii) (A) the Total Adjusted
Revolving Exposure (German) does not exceed the Total Adjusted Borrowing Base
(German), (B) the Total Adjusted Revolving Exposure (Swiss) does not exceed the
Total Adjusted Borrowing Base (Swiss) and (C) the Total Adjusted Revolving
Exposure does not exceed the Total Adjusted Borrowing Base and (iii) no
Overadvance exists; (c) the expiration date of such Letter of Credit is not
later than the Letter of Credit Expiration Date and (unless, solely with respect
to standby Letters of Credit for which beneficiary is a customs, tax, or other
governmental authority, the Issuing Bank is Wells Fargo, or another Issuing Bank
who otherwise agrees in its sole discretion) is no more than 365 days from
issuance, provided that such Letters of Credit may contain automatic extension
provisions in accordance with Section 2.18(a)(v); (d) the purpose and form of
the proposed Letter of Credit is satisfactory to Administrative Agent and the
applicable Issuing Bank in their discretion, (e) where the Letter of Credit is a
Standby Letter of Credit, the beneficiary of such Letter of Credit is not
resident in Ireland or, where the beneficiary is a legal person, its place of
establishment to which the Letter of Credit relates is not in Ireland, and (f)
the Applicable Administrative Borrower (or, with respect to Canadian Dollar
Denominated Letters of Credit, Parent Borrower) shall be a co-applicant, and
therefore jointly and severally liable, with respect to each Letter of Credit
issued for the account of another Subsidiary of Holdings.
“LC Disbursement” shall mean a payment or disbursement made by the applicable
Issuing Bank pursuant to a drawing under a Letter of Credit.
“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by Borrowers or any other Person to
an Issuing Bank or an Agent in connection with issuance, amendment or renewal
of, or payment under, any Letter of Credit.
“LC Exposure” shall mean, at any time, the sum of the U.S. LC Exposure and
European LC Exposure at such time.
“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by Borrowers for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing with respect to Letters of Credit.
“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).
“LC Request” shall mean a request in accordance with the terms of Section 2.18
and substantially in the form of Exhibit H, or such other form as shall be
approved by the Administrative Agent.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
“Lender Indemnitees” shall mean the Lenders and their Related Parties.
“Lenders” shall mean (a) each financial institution that is a party hereto on
the Closing Date (including pursuant to the Amendment Agreement) or that becomes
a party hereto pursuant to an Increase Joinder and (b) any financial institution
that has become a party hereto pursuant to an Assignment and Assumption, other
than, in each case, any such financial institution that has ceased to be a party
hereto pursuant to an Assignment and Assumption. Unless the context clearly
indicates otherwise, the term “Lenders” shall include each Swingline Lender.
“Letter of Credit” shall mean any (i) Standby Letter of Credit, (ii) Commercial
Letter of Credit, and (iii) any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support for the benefit of the any
Borrower, in each case, issued (or deemed issued) or to be issued by an Issuing
Bank for the account of any Borrower pursuant to Section 2.18, including any
U.S. Letter of Credit and any European Letter of Credit.
“Letter of Credit Expiration Date” shall mean the date which is ten (10) days
prior to the Maturity Date.
“LIBOR” shall mean, with respect to any Interest Period, the applicable rate per
annum rate appearing on Reuters (the “Service”) Screen LIBOR01 page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) for deposits in the applicable currency, two (2) Business Days
prior to the commencement of the requested Interest Period, for a term, and in
an amount, comparable to the Interest Period and the amount of the Eurocurrency
Borrowing requested (whether as an initial Eurocurrency Borrowing or as a
continuation of a Eurocurrency Borrowing or as a conversion of a Base Rate
Borrowing to a Eurocurrency Borrowing) by any Borrower in accordance with the
Agreement (and, if any such rate is below zero, LIBOR shall be deemed to be
zero), which determination shall be made by Administrative Agent and shall be
conclusive in the absence of manifest error. In the event that such rate is not
available at such time for any reason, then “LIBOR” with respect to a Borrowing
for such Interest Period shall be the rate at which deposits in the relevant
Approved Currency of $5,000,000 (or the Dollar Equivalent thereof) and for a
maturity comparable to such Interest Period are offered by the principal London
office of Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m. London time on the day which is two
(2) Business Days prior to the commencement of such Interest Period (and, if any
such rate is below zero, LIBOR shall be deemed to be zero).
“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge, assignment, hypothecation, security
interest or similar encumbrance of any kind or any arrangement to provide
priority or preference in respect of such property or any filing of any
financing statement or any financing change statement under the UCC, the PPSA or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than any unauthorized notice or filing
filed after the Closing Date for which there is not otherwise any underlying
lien or obligation, so long as the Borrowers are (if aware of same) using
commercially reasonable efforts to cause the removal of same), including any
easement, right-of-way or other encumbrance on title to Real Property, in each
of the foregoing cases whether voluntary or imposed by law, and any agreement to
give any of the foregoing; (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such property; and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Loan Documents” shall mean this Agreement, the Amendment Agreement, any
Borrowing Base Certificate, the Intercreditor Agreement, the Contribution,
Intercompany, Contracting and Offset Agreement, the Notes (if any), the Security
Documents, each Foreign Guarantee, the Fee Letter, each Receivables Purchase
Agreement, and all other pledges, powers of attorney, consents, assignments,
certificates, agreements or documents, whether heretofore, now or hereafter
executed by or on behalf of any Loan Party for the benefit of any Agent or any
Lender in connection with this Agreement.
“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 11.02(g).
“Loan Modification Offer” shall have the meaning assigned to such term in
Section 11.02(g).
“Loan Parties” shall mean Holdings (unless Holdings has been released as a
Guarantor pursuant to Section 7.09(d)), the Borrowers and the Subsidiary
Guarantors.
“Loans” shall mean, as the context may require, a Revolving Loan or a Swingline
Loan.
“Logan” shall mean Logan Aluminum Inc., a Delaware corporation.
“Logan Location” shall mean the premises of Logan Aluminum Inc., Route 431,
North Russellville, Kentucky 42276.
“Madeira Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Madeira party hereto as a Guarantor, and each other Restricted
Subsidiary of Parent Borrower organized in Madeira that is required to become a
Guarantor pursuant to the terms hereof.
“Madeira Security Agreements” shall mean, collectively (i) any Security
Agreements substantially in the form of Exhibit M-9, including all subparts
thereto, among the Madeira Guarantor (and such other Persons as may be party
thereto) and the Collateral Agent for the benefit of the Secured Parties and
(ii) each pledge agreement, mortgage, security agreement, guarantee or other
agreement that is entered into by any Madeira Guarantor or any Person who is the
holder of Equity Interests in any Madeira Guarantor in favor of the Collateral
Agent and the Secured Parties and, in the case of an Assignment of Credits
Agreement, also in favor of the Term Loan Collateral Agent and the secured
parties under the Term Loan Credit Agreement, and any other pledge agreement,
mortgage, security agreement or other agreement entered into pursuant to the
terms of the Loan Documents that is governed by the laws of Portugal (or any
subdivision thereof), securing the Secured Obligations, entered into pursuant to
the terms of this Agreement or any other Loan Document, as the same may be
amended, restated or otherwise modified from time to time.
“Management Fees” shall have the meaning assigned to such term in Section
6.08(c).
“Mandatory Cost” shall mean the per annum percentage rate calculated by the
Administrative Agent in accordance with Annex III.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations, or financial condition of the Loan
Parties and their Restricted Subsidiaries, taken as a whole; (b) a material
impairment of the ability of the Loan Parties to perform their payment and other
material obligations under the Loan Documents; (c) a material impairment of the
rights of or benefits or remedies available to the Lenders, the Administrative
Agent or the Collateral Agent under the Loan Documents, taken as a whole; or
(d)(i) a material adverse effect on the Revolving Credit Priority Collateral or
the Liens in favor of the Collateral Agent (for its benefit and for the benefit
of the other Secured Parties) on such Collateral or the priority of such Liens,
in each case for this clause (d)(i) taken as a whole, or (ii) a material adverse
effect on the Pari Passu Priority Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on such Collateral or the priority of such Liens, in each case for this
clause (d)(ii) taken as a whole.
“Material Indebtedness” shall mean (a) Indebtedness under the Term Loan
Documents and any Permitted Term Loan Facility Refinancings thereof, (b)
Indebtedness under the New Senior Notes, the Additional Senior Secured
Indebtedness, the Junior Secured Indebtedness, the Other Secured Indebtedness
and any Permitted Refinancings of any thereof in each case in an aggregate
outstanding principal amount exceeding $100,000,000 and (c) any other
Indebtedness (other than the Loans and Letters of Credit, and other than
intercompany Indebtedness of the Companies permitted hereunder) of the Loan
Parties in an aggregate outstanding principal amount exceeding $100,000,000.
“Material Subsidiary” shall mean any Subsidiary of Parent Borrower that is not
an Immaterial Subsidiary.
“Maturity Date” shall mean the earlier of (i) October 6, 2019, (ii) in the event
that any Indebtedness of the type referred to in Sections 6.01(b)(ii) or (iii),
(l), (s), (t), (v), (w) or (y) (but in the case of Section 6.01(y), only to the
extent constituting secured Indebtedness of any Loan Party) is outstanding 90
days prior to its maturity date, the date that is 90 days prior to the maturity
date for such Indebtedness unless (A) such Indebtedness has been refinanced to
have a maturity date six months after the scheduled Maturity Date or (B) to the
extent not so refinanced, cash collateralized, or defeased in cash, after giving
effect to an Availability Reserve for such outstanding Indebtedness, the
Borrowers would be able to fulfill the conditions for prepayments of
indebtedness set forth in clause (c) of the definition of “Availability
Conditions” and (iii) in the event that any Indebtedness of the type referred to
in Section 6.01(q) (a) having a single maturity of principal of more than
$100,000,000 or (b) having combined maturities within any six-month period of
more than $100,000,000, is outstanding 90 days prior to (I) in the case of
Indebtedness referred to in clause (iii)(a) above, its maturity date, or (II),
in the case of Indebtedness referred to in clause (iii)(b) above, the first
maturity date of any such Indebtedness, the date that is 90 days prior to such
maturity date (or first maturity date, as the case may be) unless (A) such
Indebtedness (maturing on such maturity date, in the case of Indebtedness
referred to in clause (iii)(a) above, or within such six-month period, in the
case of Indebtedness referred to in clause (iii)(b) above) (to the extent
greater than $100,000,000) has been refinanced to have a maturity date six
months after the scheduled Maturity Date or (B) to the extent not so refinanced,
cash collateralized, or defeased in cash, after giving effect to an Availability
Reserve for such outstanding Indebtedness in excess of $100,000,000, the
Borrowers would be able to fulfill the conditions for prepayments of
indebtedness set forth in clause (c) of the definition of “Availability
Conditions”.
“Maximum Rate” shall have the meaning assigned to such term in Section 11.14.
“Mexican Accounts” shall mean Accounts with respect to which the Account Debtor
either (A) maintains its Chief Executive Office in Mexico, or (B) is organized
under the laws of Mexico or any state, territory, province or subdivision
thereof.
“Minimum Currency Threshold” shall mean (w) with regard to Dollar Denominated
Loans, (i) an integral multiple of $1,000,000 and not less than $5,000,000 for
Base Rate Loans and (ii) an integral multiple of $1,000,000 and not less than
$5,000,000 for Eurocurrency Loans, (x) with regard to Euro Denominated Loans, an
integral multiple of €1,000,000 and not less than €5,000,000 and (y) with regard
to GBP Denominated Loans, not less than GBP2,000,000 and, if greater, an
integral multiple of GBP1,000,000.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
charge, deed of trust, deed of hypothec or any other document, creating and
evidencing a Lien on a Mortgaged Property, which shall be substantially in the
form of Exhibit J or, subject to the terms of the Intercreditor Agreement, other
form reasonably satisfactory to the Collateral Agent, in each case, with such
schedules and including such provisions as shall be necessary to conform such
document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
“Mortgaged Property” shall mean (a) each Real Property identified as a Mortgaged
Property on Schedule 8(a) to the Perfection Certificate dated the Closing Date,
(b) each future Real Property covered by the terms of any Mortgage, and (c) each
Real Property, if any, which shall be subject to a Mortgage (or other Lien
created by a Security Document) delivered after the Closing Date pursuant to
Section 5.11(c).
“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding six
plan years made contributions; or (c) with respect to which any Company could
incur liability.
“Net Cash Proceeds” shall mean:
(a)    with respect to any Asset Sale, the cash proceeds received by Holdings,
the Parent Borrower or any of its Restricted Subsidiaries (including cash
proceeds subsequently received (as and when received by Holdings, the Parent
Borrower or any of its Restricted Subsidiaries) in respect of non-cash
consideration initially received) net of (without duplication) (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Administrative Borrower’s good faith estimate of income taxes paid or payable in
connection with such sale and repatriation Taxes that are or would be payable in
connection with any sale by a Restricted Subsidiary); (ii) amounts provided as a
reserve, in accordance with GAAP, against (x) any liabilities under any
indemnification obligations associated with such Asset Sale or (y) any other
liabilities retained by Holdings, the Parent Borrower or any of its Restricted
Subsidiaries associated with the properties sold in such Asset Sale (provided
that, to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds); (iii) Administrative
Borrower’s good faith estimate of payments required to be made with respect to
unassumed liabilities relating to the properties sold within ninety (90) days of
such Asset Sale (provided that, to the extent such cash proceeds are not used to
make payments in respect of such unassumed liabilities within ninety (90) days
of such Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); (iv)
the principal amount, premium or penalty, if any, interest and other amounts on
any Indebtedness for borrowed money (other than Pari Passu Secured Obligations)
which is secured by a Lien on the properties sold in such Asset Sale (so long as
such Lien was permitted to encumber such properties under the Loan Documents at
the time of such sale) and which is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such properties); and (v) so long
as any Pari Passu Secured Obligations remain outstanding, amounts required to be
prepaid under the Pari Passu Loan Documents from the proceeds of Pari Passu
Priority Collateral (provided that, in the case of an Asset Sale consisting of a
sale or other disposition of all or substantially all of the property or assets
or business of a Loan Party or Restricted Subsidiary, or the Equity Interests of
a Restricted Subsidiary, this clause (v) shall be limited to that portion of the
cash proceeds in excess of the net book value of Revolving Credit Priority
Collateral which is subject to such Asset Sale); and
(b)    with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
(i) all reasonable costs and expenses incurred in connection with the collection
of such proceeds, awards or other compensation in respect of such Casualty
Event; and (ii) so long as any Pari Passu Secured Obligations remain
outstanding, amounts required to be prepaid under the Pari Passu Loan Documents
in respect of cash insurance proceeds, condemnation awards and other
compensation received in respect of Pari Passu Priority Collateral;
provided, however, that (i) Net Cash Proceeds arising from any Asset Sale or
Casualty Event by or applicable to a non-Wholly Owned Subsidiary shall equal the
amount of such Net Cash Proceeds calculated as provided above less the
percentage thereof equal to the percentage of any Equity Interests of such
non-Wholly Owned Subsidiary not owned by Holdings, Parent Borrower and its
Restricted Subsidiaries and (ii) so long as the Pari Passu Secured Obligations
remain outstanding (x) in the case of an Asset Sale consisting of a sale of
Equity Interests of a Subsidiary, the Net Cash Proceeds of such sale shall be
deemed to equal the book value of Revolving Credit Priority Collateral included
in such sale as of the date of such sale and (y) in the case of an Asset Sale
consisting of a sale or other disposition of all or substantially all of the
property and assets or business of a Loan Party or Restricted Subsidiary, the
net cash proceeds of any such sale shall be deemed to equal the book value of
the Revolving Credit Priority Collateral included in such sale (and the expenses
relating to such Asset Sale shall be allocated proportionately among the Pari
Passu Priority Collateral and the Revolving Credit Priority Collateral).
“Net Recovery Cost Percentage” shall mean the fraction, expressed as a
percentage, (a) the numerator of which is the amount equal to the recovery on
the aggregate amount of the Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent Inventory Appraisal received by
Collateral Agent in accordance with Section 9.02, net of liquidation expenses,
commissions and other expenses reasonably anticipated in the disposition of such
assets, and (b) the denominator of which is the original Cost of the aggregate
amount of the Inventory subject to appraisal.
“New Senior Note Agreements” shall mean the indentures dated as of December 17,
2010, pursuant to which the New Senior Notes were issued.
“New Senior Note Documents” shall mean the New Senior Notes, the New Senior Note
Agreements, the New Senior Note Guarantees and all other documents executed and
delivered with respect to the New Senior Notes or the New Senior Note
Agreements.
“New Senior Note Guarantees” shall mean the guarantees of the Loan Parties
(other than Holdings and the Parent Borrower) pursuant to the New Senior Note
Agreement.
“New Senior Notes” shall mean the Parent Borrower’s 8.375% Senior Notes due 2017
and 8.75% Senior Notes due 2020, each issued pursuant to the New Senior Note
Agreements and any senior notes issued pursuant to a Permitted Refinancing of
the New Senior Notes (including any Registered Equivalent Notes).
“NKL” shall mean Novelis Korea Limited.
“Non-consolidated Affiliate” shall mean each of Norf GmbH, MiniMRF LLC
(Delaware), and Consorcio Candonga (unincorporated Brazil), in each case so long
as they are not a Subsidiary of the Parent Borrower.
“Non-consolidated Affiliate Debt” shall mean with respect to the
Non-consolidated Affiliates, as of any date of determination and without
duplication, the Consolidated Total Net Debt of the Non-consolidated Affiliates
and their Subsidiaries (determined as if references to the Parent Borrower and
the Restricted Subsidiaries in the definition of Consolidated Total Net Debt
were references to Non-consolidated Affiliates and their Subsidiaries).
“Non-consolidated Affiliate EBITDA” shall mean with respect to the
Non-consolidated Affiliates for any period, the amount for such period of
Consolidated EBITDA (Leverage) of such Non-consolidated Affiliates and their
Subsidiaries (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA (Leverage) were
references to Non-consolidated Affiliates and their Subsidiaries); provided that
Non-consolidated Affiliate EBITDA shall not include the Non-consolidated
Affiliate EBITDA of Non-consolidated Affiliates if such Non-consolidated
Affiliates are subject to a prohibition, directly or indirectly, on the payment
of dividends or the making of distributions, directly or indirectly, to the
Borrower, to the extent of such prohibition.
“Non-Dollar Denominated Loan” shall mean any Loan that is not a Dollar
Denominated Loan.
“Non-Extension Notice Date” shall have the meaning assigned to such term in
Section 2.18(a)(v).
“Non-Guarantor Subsidiary” shall mean each Subsidiary that is not a Guarantor.
“Non-Loan Party Jurisdiction” shall mean each country (including any state,
province or other political subdivision thereof) other than (i) the United
States, Canada, the United Kingdom, Switzerland and Germany, (ii) any other
country in which a Loan Party is organized and (iii) any state, province or
other political subdivision of the foregoing.
“Non-Principal Jurisdiction” shall mean each country in which a Loan Party is
organized (and any state, province or other political subdivision thereof) other
than (i) the United States, Canada, the United Kingdom, Switzerland and Germany,
(ii) any other country in which a Loan Party is organized in respect of which
Accounts are included in the Borrowing Base in accordance with Section 11.02(h)
and (iii) any state, province or other political subdivision of the foregoing
clauses (i) and (ii).
“Norf GmbH” shall mean Aluminium Norf GmbH, a limited liability company (GmbH)
organized under the laws of Germany.
“Notes” shall mean any notes evidencing the Revolving Loans or Swingline Loans
issued pursuant to this Agreement, if any, substantially in the form of Exhibit
K-1 or K-2.
“Novelis AG” shall mean Novelis AG, a stock corporation (AG) organized under the
laws of Switzerland.
“Novelis AG Cash Pooling Agreement” shall mean a Cash Management Agreement
entered into among Novelis AG and certain “European Affiliates” (as identified
therein) dated February 1, 2007, together with all ancillary documentation
thereto.
“Novelis Corporation” shall mean Novelis Corporation, a Texas corporation.
“Novelis Inc.” shall mean Novelis Inc., a corporation amalgamated under the
Canada Business Corporations Act.
“Novelis Switzerland” shall mean Novelis Switzerland SA, a company organized
under the laws of Switzerland.
“Obligation Currency” shall have the meaning assigned to such term in Section
11.18(a).
“Obligations” shall mean (a) obligations of the Borrowers and the other Loan
Parties from time to time arising under or in respect of the due and punctual
payment of (i) the principal of and premium, if any, and interest (including
interest accruing (and interest that would have accrued but for such proceeding)
during the pendency of any Insolvency Proceeding, regardless of whether allowed
or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers and the other
Loan Parties under this Agreement in respect of any Letter of Credit, when and
as due, including payments in respect of Reimbursement Obligations, interest
thereon and obligations to provide cash collateral, (iii) Extraordinary Expenses
and (iv) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any Insolvency
Proceeding, regardless of whether allowed or allowable in such proceeding), of
the Borrowers and the other Loan Parties under this Agreement and the other Loan
Documents or otherwise stated to constitute “Obligations” hereunder or
thereunder, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrowers and the other Loan
Parties under or pursuant to this Agreement and the other Loan Documents.
“OFAC” shall have the meaning assigned to such term in Section 3.22.
“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer in his or her official (and not individual) capacity.
“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
equivalent or comparable constitutional documents with respect to any non-U.S.
jurisdiction) of such person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such person and (v) in any other case, the functional
equivalent of the foregoing.
“Original Credit Agreement” shall mean that certain credit agreement, dated as
of December 17, 2010, among Novelis Inc., as parent borrower, Novelis
Corporation, as U.S. borrower, the other U.S. borrowers party thereto, Novelis
UK Ltd, as U.K. borrower, Novelis AG, as Swiss borrower, AV Metals Inc., the
other Loan Parties party thereto, the lenders party thereto, Bank of America, as
administrative agent and as collateral agent, and the other parties thereto, as
amended, restated, supplemented or modified prior to the Existing Credit
Agreement Closing Date.
“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Documents.
“Other Secured Indebtedness” shall mean any secured Indebtedness not secured by
any Collateral and incurred, created, assumed or permitted to exist in reliance
of Section 6.01(y); provided that no such Indebtedness shall constitute Other
Secured Indebtedness unless at all times it meets the following requirements:
(i) the terms of such Indebtedness do not require any amortization, mandatory
prepayment or redemption or repurchase at the option of the holder thereof
(other than customary asset sale or change of control provisions, which asset
sale provisions may require the application of proceeds of asset sales and
casualty events in respect of property not constituting Collateral or property
of any Loan Party) that are direct obligations of any Loan Party earlier than
the earlier of the Maturity Date and the final maturity date of such
Indebtedness, (ii) such Indebtedness has terms and conditions (excluding pricing
and premiums) that (A) with respect to Loan Parties, when taken as a whole, are
not materially more restrictive or less favorable to the Companies and the
Lenders than the terms of the Term Loan Documents (or, if the Term Loan
Documents are no longer in effect, than the Term Loan Documents as in effect
immediately prior to their termination) (except with respect to terms and
conditions that are applicable only after the Maturity Date) (it being
understood that a guaranty by a Loan Party of Indebtedness of a Restricted
Subsidiary that is not a Loan Party, which Indebtedness has terms restricting
such non-Loan Party Subsidiary that are otherwise permitted under clause (ii)(B)
and Section 6.12, would not contravene this clause (ii)(A), unless such guaranty
contains terms or conditions with respect to such Loan Party that would, of
themselves, violate this clause (ii)(A)) and (B) otherwise are, in the good
faith judgment of the Borrowers, on customary market terms for Indebtedness of
such type and the Borrowers have determined in good faith that such terms would
not reasonably be expected to impair in any material respect the ability of the
Loan Parties to meet their obligations under the Loan Documents, (iii) the Liens
securing such Indebtedness shall not attach to any Collateral or other property
of any Loan Party and (iv) after giving effect to the incurrence of such
Indebtedness and to the consummation of any Permitted Acquisition or other
Investment or application of funds made with the proceeds of such incurrence on
a Pro Forma Basis (Leverage), the Senior Secured Net Leverage Ratio at such date
shall not be greater than 3.25 to 1.0 (provided that in calculating the Senior
Secured Net Leverage Ratio, the proceeds of the incurrence of such Indebtedness
shall be excluded from Unrestricted Cash).
“Other Taxes” shall mean all present or future stamp, recording, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
“Overadvance” shall have the meaning assigned to such term in Section 2.01(e).
“Parent Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Parent Borrower Obligations” shall mean all Obligations owing to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender by
the Parent Borrower.
“Pari Passu Loan Documents” shall mean “Pari Passu Loan Documents” as defined in
the Intercreditor Agreement.
“Pari Passu Priority Collateral” shall have the meaning provided in the
Intercreditor Agreement.
“Pari Passu Secured Obligations” shall mean “Pari Passu Secured Obligations” as
defined in the Intercreditor Agreement.
“Pari Passu Security Documents” shall mean “Pari Passu Security Documents” as
defined in the Intercreditor Agreement.
“Participant” shall have the meaning assigned to such term in Section 11.04(b).
“Participant Register” shall have the meaning assigned to such term in Section
11.04(d).
“Participating Member States” shall mean the member states of the European
Communities that adopt or have adopted the euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
“Patriot Act” shall have the meaning assigned to such term in Section 11.13.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Perfection Certificate” shall mean, individually and collectively, as the
context may require, each certificate of a Loan Party in the form of Exhibit L-1
or any other form approved by the Administrative Agent in its sole discretion,
as the same shall be supplemented from time to time by a Perfection Certificate
Supplement or otherwise.
“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by the Administrative Agent.
“Permitted Acquisition” shall mean any Acquisition, if each of the following
conditions is met:
(i)    no Default is then continuing or would result therefrom;
(ii)    no Company shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness of the related seller or the
business, person or properties acquired, except to the extent permitted under
Section 6.01, and any other such Indebtedness not permitted to be assumed or
otherwise supported by any Company hereunder shall be paid in full or released
as to the business, persons or properties being so acquired on or before the
consummation of such acquisition;
(iii)    the person or business to be acquired shall be, or shall be engaged in,
a business of the type that the Loan Parties and the Subsidiaries are permitted
to be engaged in under Section 6.15, and the person or business and any property
acquired in connection with any such transaction shall be free and clear of any
Liens, other than Permitted Liens;
(iv)    the Board of Directors of the person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
(v)    all transactions in connection therewith shall be consummated in all
material respects in accordance with Applicable Law;
(vi)    with respect to any transaction involving Acquisition Consideration of
more than $50,000,000, unless the Administrative Agent shall otherwise agree,
the Administrative Borrower shall have provided the Administrative Agent written
notice on or before the consummation of such transaction, which notice shall
describe (A) in reasonable detail the terms and conditions of such transaction
and the person or business to be acquired and (B) all such other information and
data relating to such transaction or the person or business to be acquired as
may be reasonably requested by the Administrative Agent;
(vii)    the property acquired in connection with any such Acquisition shall,
subject to any Permitted Liens, be made subject to the Lien of the Security
Documents, and any person acquired in connection with any such transaction shall
become a Guarantor (or a Borrower in the case of a person organized in the
United States, or any state thereof or the District of Columbia), in each case,
to the extent required under, and within the relevant time periods provided in,
Section 5.11;
(viii)    with respect to any transaction involving Acquisition Consideration
that, when added to the fair market value of Equity Interests, including Equity
Interests of Holdings, constituting purchase consideration, exceeds $50,000,000,
the Administrative Borrower shall have delivered to the Administrative Agent an
Officer’s Certificate on or prior to the consummation of such transaction
certifying that (A) such transaction complies with this definition and (B) such
transaction could not reasonably be expected to result in a Material Adverse
Effect; and
(ix)    either (A) the Availability Conditions are satisfied or (B) the
Acquisition Consideration for such acquisition shall not exceed $50,000,000, and
the aggregate amount of the Acquisition Consideration for all Permitted
Acquisitions since the Closing Date made when the Availability Conditions are
not satisfied shall not exceed $100,000,000.
“Permitted Amendment” shall have the meaning assigned to such term in Section
11.02(g).
“Permitted Customer Account Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
Accounts of one or more Loan Parties; provided that (i) no Default exists or
would result therefrom and the representations and warranties set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date thereof, with the same effect as though made on such date, except to
the extent such representations and warranties expressly relate to an earlier
date, (ii) Administrative Borrower shall have provided thirty (30) days (or such
shorter period as the Administrative Agent may agree in its sole discretion)
written notice of such transaction to Administrative Agent, and the purchase
agreement or other documentation with respect thereto shall be reasonably
satisfactory to the Administrative Agent, (iii) the number of Account Debtors
whose Accounts are at any time subject to Permitted Customer Account Financings
shall be limited to five (excluding any Permitted Customer Account Financings of
Accounts of Subsidiaries of Rexam PLC and Ball Corporation with respect to which
the Account Debtor either (A) does not maintain its Chief Executive Office in an
Applicable Eligible Jurisdiction, or (B) is not organized under the laws of an
Applicable Eligible Jurisdiction or any state, territory, province or
subdivision thereof; provided that with respect to such Permitted Customer
Account Financings of Accounts of Subsidiaries of Rexam PLC and Ball
Corporation, the sum of the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities under all Permitted Customer Account
Financings constituting Qualified Securitization Transactions under Section
6.01(e), plus the aggregate book value at the time of determination of the then
outstanding Receivables that are subject to Permitted Customer Account
Financings constituting sales, transfers and other dispositions of Receivables
in connection with a Permitted Factoring Facility under Section 6.06(e), shall
not at any time exceed €15,000,000), (iv) the applicable Loan Parties shall have
complied with Section 9.01(h) and 9.03(a) with respect to such transaction and,
without limitation of the foregoing, Accounts subject to a Permitted Customer
Account Financing must be capable of being fully segregated from other Accounts
(including with respect to accounts receivable reporting, purchase orders,
invoicing, and payments), (v) the applicable Loan Parties shall have entered
into such amendments to any applicable Receivables Purchase Agreement as may be
requested by, and satisfactory to, the Administrative Agent, to the extent
necessary or appropriate in the judgment of the Administrative Agent to reflect
such Permitted Customer Account Financing, and (vi) to the extent applicable,
each Loan Party shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the continuing “true sale” nature of the transfers of Accounts pursuant to any
applicable Receivables Purchase Agreement, after giving effect to any amendment
entered into in connection with such Permitted Customer Account Financing, and
all such opinions of counsel shall be satisfactory to the Administrative Agent;
and provided, further, that notwithstanding any provision of Section 11.02, the
Agents are hereby authorized by the Lenders to make any amendments to the Loan
Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Customer Account Financing. In
the event that all Accounts of an Account Debtor cease to be subject to a
Permitted Customer Account Financing, such Accounts may become Eligible Accounts
(subject to the terms and conditions applicable to Accounts generally); provided
that the eligibility of such accounts shall be subject to (i) completion of
field examinations with regard to the applicable Loan Parties, (ii) such other
documentation as Administrative Agent may reasonably request, including legal
opinions and certificates, and (iii) such other conditions precedent and
eligibility criteria as may be established by the Administrative Agent in its
sole discretion, which may include any item referred to in clauses (y) and (z)
of Section 11.02(h).
“Permitted Discretion” shall mean Administrative Agent’s commercially reasonable
credit judgment exercised in good faith in accordance with customary business
practices for asset based lending facilities, based upon its consideration of
any factor that it believes (a) could adversely affect the quantity, quality,
mix or value of Collateral (including any Applicable Law that may inhibit
collection of an Account), the enforceability or priority of the Liens on the
Collateral for the benefit of the Secured Parties, or the amount that the
Secured Parties could receive in liquidation of any Collateral; (b) suggests
that any collateral report or financial information delivered by any Loan Party
is incomplete, inaccurate or misleading in any material respect; (c) materially
increases the likelihood of any Insolvency Proceeding involving a Loan Party; or
(d) creates or could result in a Default or Event of Default. In exercising such
judgment, Administrative Agent may consider any factors that could increase the
credit risk of lending to Borrowers on the security of the Collateral.
“Permitted Factoring Facility” shall mean a sale of Receivables on a discounted
basis by any Company that is not organized under the laws of, and does not
conduct business in, a Principal Jurisdiction (excluding from such no Principal
Jurisdiction requirement any Permitted German Alternative Financing, any
Permitted Customer Account Financing and any Permitted Novelis Switzerland
Financing), so long as (i) no Loan Party has any obligation, contingent or
otherwise in connection with such sale (other than to deliver the Receivables
purported to be sold free and clear of any encumbrance and other than as
permitted by Section 6.04(u)), and (ii) such sale is for cash and fair market
value.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Parent Borrower or Novelis Corporation in the form of one or
more series of senior secured notes under one or more indentures or one or more
Term Loans; provided that (i) such Indebtedness is secured by the Collateral (or
a portion thereof) on a pari passu basis (but without regard to the control of
remedies) with the Pari Passu Secured Obligations and is not secured by any
property or assets other than the Collateral, and to the extent such Liens
attach to Revolving Credit Priority Collateral, such Liens on Revolving Credit
Priority Collateral shall be junior to the Liens securing the Secured
Obligations, (ii) such Indebtedness constitutes Term Loan Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of classes
of Term Loans, Other Term Loans or Incremental Term Loans), (iii) such
Indebtedness does not have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions, which asset sale provisions may require
the application of proceeds of asset sales and casualty events co-extensive with
those set forth in the Term Loan Credit Agreement, to make mandatory prepayments
or prepayment offers out of such proceeds on a pari passu basis with the Secured
Obligations, all other Permitted First Priority Refinancing Debt and all
Additional Senior Secured Indebtedness), in each case prior to the earlier of
the final maturity date of such Indebtedness and the date that is 181 days after
the Maturity Date, (iv) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), (v) such Indebtedness
is not guaranteed by any Persons other than the Loan Parties (including the
Parent Borrower if Novelis Corporation is the issuer thereof), (vi) the other
terms and conditions of such Indebtedness (excluding pricing, premiums and
optional prepayment or optional redemption provisions) are customary market
terms for securities of such type (provided that such terms shall in no event
include any financial maintenance covenants) and, in any event, when taken as a
whole, are not materially more favorable to the investors providing such
Indebtedness than the terms and conditions of the applicable Refinanced Debt
(except with respect to any terms (including covenants) and conditions contained
in such Indebtedness that are applicable only after the Maturity Date) (provided
that a certificate of a Responsible Officer of the Administrative Borrower shall
have delivered to the Administrative Agent at least five Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, stating that the Administrative Borrower
has determined in good faith that such terms and conditions satisfy the
requirement of this clause (vi) shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent notifies the
Administrative Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)), (vii) no Default shall exist immediately prior to or after
giving effect to such incurrence, and (viii) a Senior Representative acting on
behalf of the holders of such Indebtedness shall be or have become party to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement. Permitted First Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted German Alternative Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e), 6.01(m), 6.06(e), or
6.06(r) with respect to Accounts or Inventory of one or more German Loan
Parties; provided that (i) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) Administrative Borrower
shall have provided thirty (30) days (or such shorter period as the
Administrative Agent may agree in its sole discretion) written notice of such
transaction to Administrative Agent, (iii) from and after the date of any
Permitted German Alternative Financing, the amount of the German Borrowing Base
shall be deemed to be zero, and availability under the Swiss Borrowing Base in
respect of Accounts sold pursuant to a German Receivables Purchase Agreement
shall be deemed to be zero, (iv) on or prior to the date of any Permitted German
Alternative Financing, the German Borrower shall have prepaid all of its
outstanding Loans in full in cash, in accordance with the terms hereof, (v) from
and after the date of any Permitted German Alternative Financing, the German
Borrower shall not be permitted to request or borrow any Loans of any Class
hereunder, and shall be deemed no longer to be a Borrower hereunder (but shall
remain for all purposes a German Guarantor), (vi) the applicable Loan Parties
shall have complied with Section 9.01(h) and 9.03(a) with respect to such
transaction, (vii) the applicable Loan Parties shall have terminated the German
Receivables Purchase Agreement to the satisfaction of the Administrative Agent,
(viii) each other Guarantor shall have by a confirmation in form and substance
reasonably satisfactory to the Administrative Agent, confirmed that its
guarantee of the Guaranteed Obligations (including its Guarantee) shall apply to
the Loan Documents as amended pursuant to such Permitted German Alternative
Financing, and (ix) each Loan Party shall have delivered opinions of counsel and
related officers’ certificates reasonably requested by the Administrative Agent,
and all such opinions of counsel shall be satisfactory to the Administrative
Agent; and provided, further, that notwithstanding any provision of Section
11.02, the Agents are hereby authorized by the Lenders to make any amendments to
the Loan Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted German Alternative Financing.
“Permitted Holdings Amalgamation” shall mean the amalgamation of AV Metals and
the Parent Borrower on a single occasion following the Closing Date; provided
that (i) no Default exists or would result therefrom and the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects on and as of the date of the amalgamation, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (ii) the person resulting
from such amalgamation shall be named Novelis Inc., and shall be a corporation
amalgamated under the Canada Business Corporations Act (such resulting person,
the “Successor Parent Borrower”), and the Successor Parent Borrower shall
expressly confirm its obligations as the Parent Borrower under this Agreement
and the other Loan Documents to which the Parent Borrower is a party pursuant to
a confirmation in form and substance reasonably satisfactory to the
Administrative Agent, (iii) immediately upon consummation of such amalgamation,
a new holding company (“Successor Holdings”) with no material assets other than
the Equity Interests in the Successor Parent Borrower shall become the parent
guarantor, and Successor Holdings shall (A) be an entity organized or existing
under the laws of Canada or a province thereof, (B) directly own 100% of the
Equity Interests in the Successor Parent Borrower, (C) execute a supplement or
joinder to this Agreement in form and substance reasonably satisfactory to the
Administrative Agent to become a Guarantor and execute Security Documents (or
supplements or joinder agreements thereto) in form and substance reasonably
satisfactory to the Administrative Agent, and take all actions necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Documents to be a duly
perfected First Priority Lien in accordance with Applicable Law, including the
filing of financing statements (or other applicable filings) in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent and (D) subject to the terms of the Intercreditor Agreement,
pledge and deliver to the Collateral Agent the certificates, if any,
representing all of the Equity Interests of the Successor Parent Borrower,
together with undated stock powers or other appropriate instruments of transfer
executed and delivered in blank by a duly authorized officer of Successor
Holdings, (iv) be in compliance with all covenants and obligations of Holdings
under this Agreement, (v) immediately after giving effect to any such
amalgamation, the Consolidated Fixed Charge Coverage Ratio is not less than the
Consolidated Fixed Charge Coverage Ratio immediately prior to such amalgamation,
such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent pursuant to Section 5.01(a) or
(b) as though such amalgamation had been consummated as of the first day of the
fiscal period covered thereby and evidenced by a certificate from the chief
financial officer of the Parent Borrower demonstrating such compliance
calculation in reasonable detail, (vi) the Successor Parent Borrower shall have
no Indebtedness after giving effect to the Permitted Holdings Amalgamation other
than Indebtedness of the Parent Borrower in existence prior to the date of the
Permitted Holdings Amalgamation, (vii) each other Guarantor, shall have by a
confirmation in form and substance reasonably satisfactory to the Administrative
Agent, confirmed that its guarantee of the Guaranteed Obligations (including its
Guarantee) shall apply to the Successor Parent Borrower’s obligations under this
Agreement, (viii) the Parent Borrower and each other Guarantor shall have by
confirmations and any required supplements to the applicable Security Documents
reasonably requested by the Administrative Agent, in each case, in form and
substance reasonably satisfactory to the Administrative Agent confirmed that its
obligations thereunder shall apply to the Successor Parent Borrower’s
obligations under this Agreement, and (ix) each Loan Party shall have delivered
opinions of counsel and related officers’ certificates reasonably requested by
the Administrative Agent with respect to the execution and delivery and
enforceability of the documents referred to above and the compliance of such
amalgamation with the provisions hereof, and all such opinions of counsel shall
be satisfactory to the Administrative Agent; and provided, further, that (x) if
the foregoing are satisfied, (1) Successor Holdings will be substituted for and
assume all obligations of AV Metals under this Agreement and each of the other
Loan Documents and (2) the Successor Parent Borrower shall be substituted for
Novelis Inc. under this Agreement and each of the other Loan Documents and all
references hereunder and under the other Loan Documents to the Parent Borrower
shall be references to the Successor Parent Borrower and (y) notwithstanding any
provision of Section 11.02, the Agents are hereby authorized by the Lenders to
make any amendments to the Loan Documents that are necessary to reflect such
changes in the parties to the applicable Loan Documents.
“Permitted Holdings Indebtedness” shall mean unsecured Indebtedness of Holdings
(i) with respect to which no Borrower or Subsidiary has any Contingent
Obligation, (ii) that has no scheduled amortization of principal prior to the
earlier of the final maturity date of such Indebtedness and the 180th day
following the Maturity Date, (iii) that does not require any payments in cash of
interest or other amounts in respect of the principal thereof (other than
optional redemption provisions customary for senior discount or “pay-in-kind”
notes) for a number of years from the date of issuance or incurrence thereof
equal to at least one-half of the term to maturity thereof, (iv) that has
mandatory prepayment, repurchase or redemption, covenant, default and remedy
provisions customary for senior discount or “pay-in-kind” notes of an issuer
that is the parent of a borrower under senior secured credit facilities, and (v)
that is issued to a person that is not an Affiliate of the Parent Borrower or
any of its Subsidiaries in an arm’s-length transaction on fair market terms;
provided that at least five Business Days prior to the incurrence of such
Indebtedness, a Responsible Officer of Holdings shall have delivered a
certificate to the Administrative Agent (together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto) stating that Holdings has determined in
good faith that such terms and conditions satisfy the foregoing requirements.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Novelis Switzerland Financing” shall mean a financing or other
transaction of the type permitted by Section 6.01(e) or 6.06(e) with respect to
any Accounts of Novelis Switzerland; provided that (i) after giving effect to
such financing, no Accounts of Novelis Switzerland shall be included in the
Borrowing Base, (ii) no Default exists or would result therefrom and the
representations and warranties set forth in the Loan Documents shall be true and
correct in all material respects on and as of the date thereof, with the same
effect as though made on such date, except to the extent such representations
and warranties expressly relate to an earlier date, (iii) Administrative
Borrower shall have provided thirty (30) days (or such shorter period as the
Administrative Agent may agree in its sole discretion) written notice of such
transaction to Administrative Agent, and the purchase agreement or other
documentation with respect thereto shall be reasonably satisfactory to the
Administrative Agent, (iv) Novelis Switzerland shall have complied with Section
9.01(h) and 9.03(a) with respect to such transaction, (v) Novelis Switzerland
shall have entered into such amendments to the Swiss Receivables Purchase
Agreement as may be requested by, and satisfactory to, the Administrative Agent,
to the extent necessary or appropriate in the judgment of the Administrative
Agent to reflect such Permitted Novelis Switzerland Financing, and (vi) Novelis
Switzerland shall have delivered opinions of counsel and related officers’
certificates reasonably requested by the Administrative Agent with respect to
the continuing “true sale” nature of the transfers of Accounts pursuant to any
applicable Receivables Purchase Agreement, after giving effect to any amendment
entered into in connection with such Permitted Novelis Switzerland Financing,
and all such opinions of counsel shall be satisfactory to the Administrative
Agent; and provided, further, that notwithstanding any provision of Section
11.02, the Agents are hereby authorized by the Lenders to make any amendments to
the Loan Documents that are necessary or appropriate in the judgment of the
Administrative Agent to reflect such Permitted Novelis Switzerland Financing. In
the event that Accounts of Novelis Switzerland cease to be subject to a
Permitted Novelis Switzerland Financing, such Accounts may become Eligible
Accounts (subject to the terms and conditions applicable to Accounts generally);
provided, however, that such accounts may be subject to such field examinations
or other due diligence as the Administrative Agent may require in its Permitted
Discretion.
“Permitted Refinancing” shall mean, with respect to any person, any refinancing
or renewal of any Indebtedness of such person; provided that (a) the aggregate
principal amount (or accreted value, if applicable) of the Indebtedness incurred
pursuant to such refinancing or renewal does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Indebtedness so refinanced or
renewed except by an amount equal to unpaid accrued interest and premium thereon
and any make-whole payments applicable thereto plus other reasonable amounts
paid, and fees and expenses reasonably incurred, in connection with such
refinancing or renewal and by an amount equal to any existing commitments
unutilized thereunder (it being understood that the aggregate principal amount
(or accreted value, if applicable) of the Indebtedness being incurred may be in
excess of the amount permitted under this clause (a) to the extent such excess
does not constitute a Permitted Refinancing and is otherwise permitted under
Section 6.01), (b) such refinancing or renewal has a final maturity date equal
to or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being refinanced or renewed (excluding the effects of nominal
amortization in the amount of no greater than one percent per annum and
prepayments of Indebtedness), (c) no Default is then continuing or would result
therefrom, (d) the persons that are (or are required to be) obligors under such
refinancing or renewal do not include any person that is not an obligor under
the Indebtedness being so refinanced or renewed (or, in the case of a Permitted
Refinancing of the Senior Notes, such obligors are Loan Parties (other than
Holdings)) and (e) the subordination provisions thereof (if any) shall be, in
the aggregate, no less favorable to the Lenders than those contained in the
Indebtedness being so refinanced or renewed; provided that at least five
Business Days prior to the incurrence of such refinancing or renewal, a
Responsible Officer of the Administrative Borrower shall have delivered an
Officer’s Certificate to the Administrative Agent (together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto) certifying that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements.
“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by the Parent Borrower or Novelis Corporation in the form of one or
more series of junior lien secured notes under one or more indentures or junior
lien secured loans under one or more other debt instruments or facilities;
provided that (i) such Indebtedness is secured by a Junior Lien on the Pari
Passu Priority Collateral (or a portion thereof) and is not secured by any
property or assets other than the Pari Passu Priority Collateral, (ii) such
Indebtedness constitutes Term Loan Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of classes of Term Loans, Other Term
Loans or Incremental Term Loans), (iii) such Indebtedness does not have
scheduled amortization or payments of principal and is not subject to mandatory
redemption or prepayment (except customary asset sale or change of control
provisions), in each case prior to the earlier of the final maturity date of
such Indebtedness and the date that is 181 days after the Maturity Date, (iv)
the security agreements relating to such Indebtedness are substantially the same
as the Security Documents (with such differences as are reasonably satisfactory
to the Administrative Agent), (v) such Indebtedness is not guaranteed by any
Persons other than the Guarantors, (vi) the other terms and conditions of such
Indebtedness (excluding pricing, premiums and optional prepayment or optional
redemption provisions), when taken as a whole, are not materially more favorable
to the investors or lenders providing such Indebtedness than the terms and
conditions of the applicable Refinanced Debt (except with respect to any terms
(including covenants) and conditions contained in such Indebtedness that are
applicable only after the Maturity Date) (provided that a certificate of a
Responsible Officer of the Administrative Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the requirement of this clause
(vi) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Administrative Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(vii) the security agreements relating to such Indebtedness (together with the
Intercreditor Agreement) reflect the Junior Lien nature of the security
interests and are otherwise substantially the same as the applicable Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (viii) no Default shall exist immediately prior to or
after giving effect to such incurrence and (ix) a Senior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Intercreditor Agreement and the Liens securing such Indebtedness shall be
subject to the Intercreditor Agreement. Permitted Second Priority Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Swiss Non-Qualifying Banks” shall have the meaning assigned to such
term in Section 5.15(b).
“Permitted Term Loan Facility Refinancing” shall mean any refinancing or renewal
of the Indebtedness incurred under the Term Loan Documents; provided that (a)
such refinancing or renewal has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being so
refinanced or renewed (excluding the effects of nominal amortization in the
amount of no greater than one percent per annum and prepayments of
Indebtedness), (b) no Default is existing or would result therefrom, (c) the
collateral securing such refinancing or renewal is not greater than the
Collateral and (d) the persons that are (or are required to be) obligors under
such refinancing or renewal do not include any person that is not an obligor
under the Indebtedness being so refinanced or renewed (unless, in the case of a
refinancing of Indebtedness of a Loan Party, such persons are or become obligors
under the Loan Documents); provided that at least five Business Days prior to
the incurrence of such refinancing or renewal, a Responsible Officer of the
Administrative Borrower shall have delivered an Officer’s Certificate to the
Administrative Agent (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Administrative Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements.
“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by the Parent Borrower or Novelis Corporation in the form of one or
more series of senior unsecured notes or loans under one or more instruments;
provided that (i) such Indebtedness constitutes Term Loan Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of classes
of Term Loans, Other Term Loans or Incremental Term Loans), (ii) such
Indebtedness does not have scheduled amortization or payments of principal and
is not subject to mandatory redemption or prepayment (except customary asset
sale or change of control provisions), in each case prior to the earlier of the
final maturity date of such Indebtedness and the date that is 181 days after the
Maturity Date, (iii) such Indebtedness is not guaranteed by any Persons other
than the Guarantors, (iv) the other terms and conditions of such Indebtedness
(excluding pricing, premiums and optional prepayment or optional redemption
provisions) are customary market terms for Indebtedness of such type and, when
taken as a whole, are not materially more restrictive (provided that such terms
shall in no event include any financial maintenance covenants) on the Parent
Borrower and the Restricted Subsidiaries than the terms and conditions
applicable to the Loans (provided that a certificate of a Responsible Officer of
the Administrative Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Administrative Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (iv) shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Administrative Borrower within such five
Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)) and (v) such
Indebtedness (including related guarantees) is not secured. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).
“Platform” shall have the meaning assigned to such term in Section 11.01(d).
“Pledged Intercompany Notes” shall mean, with respect to each Loan Party, all
intercompany notes described in Schedule 11 to the Perfection Certificate as of
the Closing Date and intercompany notes hereafter acquired by such Loan Party
and all certificates, instruments or agreements evidencing such intercompany
notes, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof to the extent permitted pursuant
to the terms hereof.
“Pledged Securities” shall mean, collectively, with respect to each Loan Party,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10 to the Perfection Certificate as of the Closing Date as being owned
by such Loan Party and all options, warrants, rights, agreements and additional
Equity Interests of whatever class of any such issuer acquired by such Loan
Party (including by issuance), together with all rights, privileges, authority
and powers of such Loan Party relating to such Equity Interests in each such
issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Loan Party in the entries on the books of any
financial intermediary pertaining to such Equity Interests, (ii) all Equity
Interests of any issuer, which Equity Interests are hereafter acquired by such
Loan Party or are owned by a Loan Party as of the Closing Date (including by
issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Loan Party
(including by issuance), together with all rights, privileges, authority and
powers of such Loan Party relating to such Equity Interests or under any
Organizational Document of any such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Loan Party in the entries on the books of any financial intermediary
pertaining to such Equity Interests, from time to time acquired by such Loan
Party in any manner, and (iii) all Equity Interests issued in respect of the
Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests, other than to the extent any of
the foregoing constitute Excluded Equity Interests.
“Polish Accounts” shall mean Accounts with respect to which the Account Debtor
either (A) maintains its Chief Executive Office in Poland, or (B) is organized
under the laws of Poland or any state, territory, province or subdivision
thereof.
“Post-Increase Revolving Lenders” shall have the meaning assigned to such term
in Section 2.23(d).
“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations promulgated thereunder and other applicable personal property
security legislation of the applicable Canadian province or provinces in respect
of the Canadian Loan Parties (including the Civil Code of Quebec and the
regulations respecting the register of personal and movable real rights
promulgated thereunder) as all such legislation now exists or may from time to
time hereafter be amended, modified, recodified, supplemented or replaced,
together with all rules, regulations and interpretations thereunder or related
thereto.
“Pre-Increase Revolving Lenders” shall have the meaning assigned to such term in
Section 2.23(d).
“Prime Rate” shall mean the rate of interest announced by Wells Fargo from time
to time as its prime rate. Such rate is set by Wells Fargo on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such
prime rate announced by Wells Fargo shall take effect at the opening of business
on the day specified in the public announcement of such change.
“Principal Jurisdiction” shall mean (i) the United States, Canada, the United
Kingdom, Switzerland and Germany, (ii) each other country in which a Restricted
Subsidiary is organized in respect of which Accounts are included in the
Borrowing Base in accordance with Section 11.02(h) and (iii) any state, province
or other political subdivision of the foregoing.
“Principal Loan Party” shall have the meaning assigned to such term in Section
3.16.
“Priority Payables” shall mean at any time, with respect to the Borrowers and
the Borrowing Base Guarantors:
(a) (i) the amount past due and owing by each Borrower or Borrowing Base
Guarantor, or the accrued amount for which such Borrower or Borrowing Base
Guarantor has an obligation to remit to a Governmental Authority or other Person
pursuant to any Applicable Law in respect of (u) pension fund obligations; (v)
unemployment insurance; (w) goods and services taxes, sales taxes, employee
income taxes and other taxes payable or to be remitted or withheld; (x) workers’
compensation; (y) vacation pay; and (z) other like charges and demands and (ii)
the amount of fees which an insolvency administrator in an insolvency proceeding
is allowed to collect pursuant to German law, including, without limitation,
determination fees and collection fees; in each case with respect to the
preceding clauses (i) and (ii), to the extent any Governmental Authority or
other Person may claim a security interest, Lien, trust or other claim ranking
or capable of ranking in priority to or pari passu with one or more of the First
Priority Liens granted in the Security Documents; and
(b) the aggregate amount of the Canadian Pension Plan Reserve and any other
liabilities of each Borrower or Borrowing Base Guarantor (i) in respect of which
a trust has been or may be imposed on any Collateral to provide for payment or
(ii) which are secured by a security interest, pledge, Lien, charge, right or
claim on any Collateral; in each case, pursuant to any Applicable Law and which
trust, security interest, pledge, Lien, charge, right or claim ranks or, in the
Permitted Discretion of the Administrative Agent, is capable of ranking in
priority to or pari passu with one or more of the First Priority Liens granted
in the Security Documents (such as Liens, trusts, security interests, pledges,
Liens, charges, rights or claims in favor of employees, landlords, warehousemen,
carriers, mechanics, materialmen, laborers, or suppliers, or Liens, trusts,
security interests, pledges, Liens, charges, rights or claims for ad valorem,
excise, sales, or other taxes where given priority under Applicable Law);
in each case net of the aggregate amount of all restricted cash held or set
aside for the payment of such obligations.
“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation
S-X and otherwise reasonably satisfactory to the Administrative Agent.
“Pro Forma Basis (Leverage)” shall mean (subject to Section 11.02(k)), with
respect to compliance with any test or covenant hereunder at any time of
determination, that all Specified Transactions and the following transactions in
connection therewith (if any) shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test or covenant: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a sale or other
disposition of all or substantially all Equity Interests in or assets of any
Restricted Subsidiary of the Parent Borrower or any division, business unit,
line of business or facility used for operations of the Parent Borrower or any
of its Restricted Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by the Parent Borrower or any of its Restricted
Subsidiaries in connection therewith.
“Pro Rata Percentage” of (i) any Lender at any time shall mean the percentage of
the total Commitments of all Lenders represented by such Lender’s Commitment,
and (ii) any Lender with respect to a Class or Sub-Class of Obligations or
Commitments (or exposure with respect to Loans or Obligations of a Class or
Sub-Class), as applicable, shall mean the percentage of the total Commitments of
such Class or Sub-Class, as applicable, of all Lenders represented by such
Lender’s Commitment of such Class or Sub-Class; provided that the Pro Rata
Percentage of any Lender with respect to any Letter of Credit Commitment or
exposure, shall be with respect to U.S. Letters of Credit or European Letters of
Credit, or Letters of Credit, determined with respect to the Commitment of such
Lender relative to all Lenders.
“Process Agent” shall have the meaning assigned to such term in Section
11.09(d).
“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.
“Property Material Adverse Effect” shall mean, with respect to any Mortgaged
Property, as of any date of determination and whether individually or in the
aggregate, any event, circumstance, occurrence or condition which has caused or
resulted in (or would reasonably be expected to cause or result in) a material
adverse effect on (a) the business or operations of any Company as presently
conducted at the Mortgaged Property; (b) the value or utility of the Mortgaged
Property; or (c) the legality, priority or enforceability of the Lien created by
the Mortgage or the rights and remedies of the Mortgagee thereunder.
“Proposed Transaction” shall mean any Dividend, prepayment of Indebtedness,
Investment, Acquisition, Asset Sale, or other transaction, payment or other
action, in each case where the Loan Parties would be required to meet the
Availability Conditions in order to be permitted to consummate such transaction,
make such payment or take such other action.
“Protective Advances” shall have the meaning assigned to such term in Section
2.01(f).
“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.
“Purchased Receivables” shall have the meaning assigned to such term in any
Receivables Purchase Agreement.
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified IPO” shall mean (i) the issuance by Holdings, or any direct or
indirect parent of Holdings which owns no material assets other that its direct
or indirect ownership interest in the Equity Interests of the Parent Borrower,
of its common Equity Interests in an underwritten primary or secondary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act or (ii)
a Qualified Parent Borrower IPO.
“Qualified Parent Borrower IPO” shall mean the issuance by the Parent Borrower
of its common Equity Interests in an underwritten primary or secondary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the U.S.
Securities and Exchange Commission in accordance with the Securities Act.
“Qualified Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by any Restricted Subsidiary (other than a
Restricted Subsidiary organized under the laws of a Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing or any Permitted
Novelis Switzerland Financing)) pursuant to which such Restricted Subsidiary may
sell, convey or otherwise transfer to a Securitization Entity or may grant a
security interest in any Receivables (whether now existing or arising or
acquired in the future) of such Restricted Subsidiary or any Related Security or
Securitization Assets; provided that no Receivables or other property of any
Company organized in a Principal Jurisdiction (excluding from such no Principal
Jurisdiction requirement any Permitted German Alternative Financing, any
Permitted Customer Account Financing and any Permitted Novelis Switzerland
Financing) shall be subject to a Qualified Securitization Transaction.
“Real Property” shall mean, collectively, all right, title and interest
(including any freehold, leasehold, minerals or other estate) in and to any and
all parcels of or interests in real property owned, leased or operated by any
person, whether by lease, license or other means, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Receivable” shall mean the indebtedness and other obligations owed to any
Company (other than any Company organized under the laws of a Principal
Jurisdiction (excluding from such no Principal Jurisdiction requirement any
Permitted German Alternative Financing, any Permitted Customer Account Financing
or any Permitted Novelis Switzerland Financing)) (at the time such indebtedness
and other obligations arise, and before giving effect to any transfer or
conveyance contemplated under any Qualified Securitization Transaction
documentation) arising in connection with the sale of goods or the rendering of
services by such person, including any indebtedness, obligation or interest
constituting an Account, contract right, payment intangible, promissory note,
chattel paper, instrument, document, investment property, financial asset or
general intangible, in each case, arising in connection with the sale of goods
or the rendering of services by such person, and further includes, the
obligation to pay any finance charges with respect thereto.
“Receivables Purchase Agreement” shall mean each of (a) the Non-Recourse
Receivables Purchase Agreement, dated July 6, 2007 (as amended and restated on
December 17, 2010), and any related servicing agreements (collectively, the
“German Receivables Purchase Agreement”) between the German Seller, on the one
hand, and Novelis AG, on the other hand, in each case with such modifications or
amendments as may be reasonably satisfactory to the Administrative Agent in each
case providing, inter alia, for the sale and transfer of Accounts by the German
Seller to Novelis AG, (b) the Non-Recourse Receivables Purchase Agreement, dated
August 31, 2012, between Novelis Switzerland, as seller, and Novelis AG, as
purchaser, and any related servicing agreements, and each other Swiss
receivables purchase agreement and related servicing agreements, between one or
more Swiss Sellers, as sellers, and Novelis AG, as purchaser, in such form as
may be acceptable to the parties thereto and the Administrative Agent
(individually and collectively, as the context may require, the “Swiss
Receivables Purchase Agreement”), in each case with such modifications or
amendments as may be reasonably satisfactory to the Administrative Agent in each
case providing, inter alia, for the sale and transfer of Accounts to Novelis AG
and (c) any other receivables purchase agreement and related servicing
agreements entered into after the Closing Date pursuant to Section 11.02(h)
between a Receivables Seller and a Borrower or Borrowing Base Guarantor, in
order that the receivables subject thereto may be included in the Borrowing
Base.
“Receivables Seller” shall mean German Seller, each Swiss Seller and any other
Restricted Subsidiary that is a seller of Receivables pursuant to a Receivables
Purchase Agreement (including in its roles as seller and collection agent
thereunder).
“Receiver” shall mean a receiver or receiver and manager or, where permitted by
law, an administrative receiver of the whole or any part of the Collateral, and
that term will include any appointee under joint and/or several appointments.
“Receiver Indemnitees” shall mean each Receiver and their officers, directors,
employees, Affiliates, agents and attorneys.
“Recipient” shall mean (a) the Administrative Agent, (b) any Lender, and (c) any
Issuing Bank, as applicable.
“Refinanced Debt” shall have the meaning assigned to such term in the definition
of “Term Loan Credit Agreement Refinancing Indebtedness”.
“Register” shall have the meaning assigned to such term in Section 11.04(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same guarantees) issued in a
Dollar-for-Dollar exchange therefor pursuant to an exchange offer registered
with the SEC.
“Regulation” shall have the meaning assigned to such term in Section 3.27.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Reimbursement Date” shall have the meaning assigned to such term in Section
2.18(b).
“Reimbursement Obligations” shall mean each applicable Borrower’s obligations
under Section 2.18 to reimburse LC Disbursements and its obligations to pay fees
and other amounts with regard to drawings on Letters of Credit.
“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business; provided that any assets
received by any Loan Party in exchange for assets transferred by a Loan Party
shall not be deemed to be Related Business Assets if they consist of securities
of a person, unless upon receipt of the securities of such person, such person
would become a Loan Party.
“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such person and of such person’s Affiliates.
“Related Security” shall mean, with respect to any Receivable, all of the
applicable Restricted Subsidiary’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale of
which by the applicable Company gave rise to such Receivable, and all insurance
contracts with respect thereto, all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable, all guaranties, letters of
credit, letter-of-credit rights, supporting obligations, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to the contract related to
such Receivable or otherwise, all service contracts and other contracts and
agreements associated with such Receivable, all records related to such
Receivable, and all of the applicable Company’s right, title and interest in, to
and under the applicable Qualified Securitization Transaction or Permitted
Factoring Facility documentation.
“Release” shall mean any spilling, leaking, seepage, pumping, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
“Relevant Amount” shall have the meaning assigned to such term in Section
2.06(j).
“Relevant Currency Equivalent” shall mean the Dollar Equivalent or each
Alternate Currency Equivalent, as applicable.
“Rent Reserve” shall mean a Reserve established by the Administrative Agent in
an amount equal to the latest three months rent payments (or the latest three
months of payments to a logistics service provider, where applicable) made by
any Borrower or Borrowing Base Guarantor for each location at which Inventory of
the Borrowers and Borrowing Base Guarantors is located that is not subject to a
Landlord Access Agreement or Bailee Letter (as reported to the Administrative
Agent by the Administrative Borrower from time to time as requested by the
Administrative Agent) (provided that, with respect to Inventory of German
Borrower or a Swiss Loan Party at a leased location, such Reserve may, in the
sole discretion of the Administrative Agent, be up to the lesser of (i) eighteen
(18) months rent payments and (ii) the amount of rent due during the remaining
period of the applicable lease), as such amount may be adjusted from time to
time by the Administrative Agent in its Permitted Discretion taking into account
any statutory provisions detailing the extent to which landlords, warehousemen
or other bailees may make claims against Inventory located thereon.
“Report” shall have the meaning assigned to such term in Section 10.02(c).
“Required Lenders” shall mean, as of any date of determination, Lenders (subject
to Section 2.14(f)) holding more than 50% of the sum of all outstanding
Commitments (or after the termination thereof, Total Revolving Exposure).
“Reserves” shall mean reserves established from time to time against the
Borrowing Base (in the case of Availability Reserves or other reserves
(including, but not limited to, any reserves relating to any fees charged by an
insolvency administrator, to the extent not reflected in Net Recovery Cost
Percentage)) or the Commitments (in the case of Availability Reserves) by the
Administrative Agent pursuant to Section 2.01(d) or otherwise in accordance with
this Agreement.
“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.
“Responsible Officer” shall mean, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such person. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Grantor” shall mean a Loan Party that has granted a Guarantee that
is subject to limitations that impair in any material respect the benefit of
such Guarantee (as determined by the Administrative Agent in its Permitted
Discretion) (it being expressly understood and agreed that (i) except to the
extent otherwise provided in any Loan Document, no Loan Party that is a Parent
Borrower, a Canadian Guarantor, a U.K. Borrower, a U.K. Guarantor, a Madeira
Guarantor, a Dubai Guarantor or a U.S. Borrower shall be a Restricted Grantor
and (ii) except as may be otherwise determined by the Administrative Agent in
its Permitted Discretion, each Loan Party that is a German Borrower, German
Guarantor, an Irish Guarantor, a Swiss Borrower, a Swiss Guarantor, a French
Guarantor or a Brazilian Guarantor shall be a Restricted Grantor).
“Restricted Subsidiary” shall mean, as the context requires, (i) any Subsidiary
of Holdings other than an Unrestricted Subsidiary and (ii) any Subsidiary of any
Borrower other than an Unrestricted Subsidiary.
“Restricted Sub-Participation” shall mean a sub-participation of the rights
and/or the obligations of a Lender under this Agreement which is not
substantially in the form recommended from time to time by the London Loan
Market Association (LMA) (including, in particular, a provision on status of
participation substantially in the form set out in Clause 6.1 of the LMA Funded
Participation (PAR) form as at the Existing Credit Agreement Closing Date and
Clause 7.1 of the current LMA Risk Participation (PAR) form as at the Existing
Credit Agreement Closing Date, except for changes that have been approved by the
Administrative Agent.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of (i) the Business Day preceding the
Maturity Date and (ii) the date of termination of the Revolving Commitments.
“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans and purchase participations in
Letters of Credit hereunder up to the amount set forth on Annex I with respect
to such Lender directly under the column entitled “Revolving Commitment” or in
an Increase Joinder, or in the Assignment and Assumption pursuant to which such
Lender assumed its Revolving Commitment, as applicable, as the same may be (a)
increased pursuant to Section 2.23, (b) reduced from time to time pursuant to
Section 2.07 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 11.04. The aggregate amount
of the Lenders’ Revolving Commitments on the Closing Date is $1,200,000,000.
“Revolving Credit Priority Collateral” shall mean all “Revolving Credit Priority
Collateral” as defined in the Intercreditor Agreement.
“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of U.S. Revolving Exposure, Swiss Revolving Exposure, German Revolving Exposure
and U.K. Revolving Exposure of such Lender.
“Revolving Lender” shall mean each Lender which has a Revolving Commitment
(without giving effect to any termination of the Total Revolving Commitment if
any LC Exposure remains outstanding) or which has any outstanding Revolving
Loans (or any then outstanding LC Exposure).
“Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a). For the avoidance of doubt, Revolving Loans shall include U.S.
Swingline Loans, and Revolving Loans of any Class or Type shall include
Overadvances and Protective Advances made as Loans of such Class or Type (other
than Overadvances made as European Swingline Loans).
“Revolving Percentage” of any Revolving Lender at any time shall be that
percentage which is equal to a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitment at such
time, provided that if any such determination is to be made after the Total
Revolving Commitment (and the related Revolving Commitments of the Lenders) has
(or have) terminated, the determination of such percentages shall be made
immediately before giving effect to such termination.
“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.
“Sanctioned Country” shall have the meaning assigned to such term in Section
3.22.
“Sanctioned Person” shall have the meaning assigned to such term in Section
3.22.
“Sanctions” shall have the meaning assigned to such term in Section 3.22.
“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.
“Sector 3” shall mean Sector 3 Appraisals, Inc.
“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider, up to the maximum amount specified by such
provider in writing to Administrative Agent, which amount may be established or
increased (by further written notice to Administrative Agent from time to time)
as long as no Default or Event of Default exists (provided that Wells Fargo and
its Affiliates shall be permitted to establish or increase such maximum amount
without written notice to Administrative Agent), and establishment of a Bank
Product Reserve for such amount and all other Secured Bank Product Obligations
would not result in (i) the Total Revolving Exposure exceeding the Total
Borrowing Base then in effect, (ii) the Total Adjusted Revolving Exposure
(German) exceeding the Total Adjusted Borrowing Base (German) then in effect,
(iii) the Total Adjusted Revolving Exposure (Swiss) exceeding the Total Adjusted
Borrowing Base (Swiss) then in effect or (iv) the Total Adjusted Revolving
Exposure exceeding the Total Adjusted Borrowing Base then in effect.
“Secured Bank Product Provider” shall mean (a) Wells Fargo or any of its
Affiliates; and (b) any Lender or Affiliate of a Lender that is providing a Bank
Product, provided the provider delivers written notice to Administrative Agent,
in form and substance satisfactory to Administrative Agent, by the later of the
Closing Date (or, in the case of a person who becomes a Lender pursuant to an
assignment under Section 11.04(c) or an Increase Joinder, 10 days after such
person becomes a Lender) or 10 days following creation of the Bank Product, (i)
describing the Bank Product and setting forth the maximum amount to be secured
by the Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 10.12.
“Secured Debt Agreement” shall mean (i) this Agreement, (ii) the other Loan
Documents and (iii) any Bank Product Agreement entered into by a Company with
any counterparty that is a Secured Bank Product Provider.
“Secured Obligations” shall mean (a) the Obligations and (b) the due and
punctual payment and performance of all Secured Bank Product Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each co-agent or sub-agent appointed by the Administrative
Agent or the Collateral Agent, any Receiver or Delegate, each other Agent, the
Lenders, the Issuing Banks, each Secured Bank Product Provider.
“Securities Act” shall mean the Securities Act of 1933.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Pledged Intercompany Notes and the Distributions.
“Securitization Assets” shall mean all existing or hereafter acquired or arising
(i) Receivables that are sold, assigned or otherwise transferred pursuant to a
Qualified Securitization Transaction, (ii) the Related Security with respect to
the Receivables referred to in clause (i) above, (iii) the collections and
proceeds of the Receivables and Related Security referred to in clauses (i) and
(ii) above, (iv) all lockboxes, lockbox accounts, collection accounts or other
deposit accounts into which such collections are deposited (and in any event
excluding any lockboxes, lockbox accounts, collection accounts or deposit
accounts that any Company organized under the laws of any Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing) has an interest in) and which have been
specifically identified and consented to by the Administrative Agent, (v) all
other rights and payments which relate solely to such Receivables and (vi) all
cash reserves comprising credit enhancements for such Qualified Securitization
Transaction.
“Securitization Entity” shall mean any corporation, company (including any
limited liability company), association, partnership, joint venture, trust,
mutual fund or other business entity to which any Restricted Subsidiary
(excluding any Restricted Subsidiary that is in a Principal Jurisdiction
(excluding from such no Principal Jurisdiction requirement any Permitted German
Alternative Financing, any Permitted Customer Account Financing and any
Permitted Novelis Switzerland Financing)) or any other Securitization Entity
transfers Receivables and Related Security) (a) which engages in no activities
other than in connection with the financing of Receivables or Related Security,
(b) which is designated by the Board of Directors of the Parent Borrower as a
Securitization Entity, (c) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Parent
Borrower or any Restricted Subsidiary (excluding guarantees of such transferor
Restricted Subsidiary of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings and
guarantees by the Securitization Entity), (ii) is recourse to or obligates the
Parent Borrower or any Restricted Subsidiary (other than the Securitization
Entity) in any way other than pursuant to Standard Securitization Undertakings
or (iii) subjects any property or asset of the Parent Borrower or any Restricted
Subsidiary (other than the Securitization Entity), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings and other than any interest in the
Receivables and Related Security being financed (whether in the form of any
equity interest in such assets or subordinated indebtedness payable primarily
from such financed assets) retained or acquired by the transferor Restricted
Subsidiary, (d) to which none of the Parent Borrower nor any Restricted
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
and (e) with which none of Holdings, the Parent Borrower nor any Restricted
Subsidiary of the Parent Borrower has any material contract, agreement,
arrangement or understanding other than those customary for a Qualified
Securitization Transaction and, in any event, on terms no less favorable to the
Parent Borrower or such Restricted Subsidiary that those that might be obtained
at the time from Persons that are not Affiliates of the Parent Borrower or such
Restricted Subsidiary. Any such designation by the Board of Directors shall be
evidenced to the Administrative Agent by providing the Administrative Agent with
a certified copy of the resolution of the Board of Directors giving effect to
such designation and an Officer’s Certificate certifying that such designation
complied with the foregoing conditions.
“Security Agreement” shall mean each U.S. Security Agreement, each Canadian
Security Agreement, each U.K. Security Agreement, each Swiss Security Agreement,
each German Security Agreement, each Irish Security Agreement, each Brazilian
Security Agreement, each Madeira Security Agreement, each French Security
Agreement, each Dubai Security Agreement, and each other Security Agreement
entered into pursuant to Section 5.11(b), individually and collectively, as the
context may require.
“Security Agreement Collateral” shall mean all property pledged or granted as
Collateral pursuant to any Security Agreement (a) on the Closing Date or (b)
thereafter pursuant to Section 5.11.
“Security Documents” shall mean each Security Agreement, the Mortgages, any
Security Trust Deed, and each other security document, deed of trust, charge or
pledge agreement delivered in accordance with applicable local or foreign law to
grant a valid, perfected security interest in any property as Collateral for the
Secured Obligations, and all UCC or other financing statements or financing
change statements, control agreements, bailee notification letters, or
instruments of perfection required by this Agreement, any Security Agreement,
any Mortgage or any other such security document, charge or pledge agreement to
be filed with respect to the security interests in property and fixtures created
pursuant to any Security Agreement or any Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as Collateral for the Secured Obligations or to
perfect, obtain control over or otherwise protect the interest of the Collateral
Agent therein.
“Security Trust Deed” shall mean any security trust deed to be executed by,
among others, the Collateral Agent, the Administrative Agent and any Loan Party
granting security over U.K. or Irish assets of any Loan Party.
“Senior Note Documents” shall mean the collective reference to the New Senior
Note Documents.
“Senior Note Guarantees” shall mean shall mean the collective reference to the
New Senior Note Guarantees.
“Senior Notes” shall mean shall mean the collective reference to the New Senior
Notes.
“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt,
Additional Senior Secured Indebtedness or Junior Secured Indebtedness, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Senior Secured Net Leverage Ratio” shall mean, with respect to any date of
determination (the “Calculation Date”), the ratio of (a) Consolidated Total Net
Debt as of the Calculation Date (other than any portion of Consolidated Total
Net Debt that is unsecured or is secured solely by Liens that are subordinated
to the Liens securing the Pari Passu Secured Obligations pursuant to the
Intercreditor Agreement) (it being understood that Indebtedness under the Loan
Documents which constitutes Consolidated Total Net Debt will be included in the
Senior Secured Net Leverage Ratio) to (b) Consolidated EBITDA for the Test
Period most recently ended prior to the Calculation Date for which financial
information has been delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or (b).
“Series of Cash Neutral Transactions” shall mean any series of Investments,
incurrences of Indebtedness, Asset Sales in the form of transfers of
intercompany promissory notes and Equity Interests or similar instruments and/or
Dividends solely among Companies; provided that (i) the amount of cash or Cash
Equivalents transferred by any Company (each such Company, an “Initiating
Company”) to another Company in such Series of Cash Neutral Transactions is not
greater than the amount of cash or Cash Equivalents received by such Initiating
Company in such Series of Cash Neutral Transactions less reasonable transaction
expenses and taxes (which cash and Cash Equivalents must be received by such
Initiating Company within three Business Days of the initiation of such Series
of Cash Neutral Transactions), (ii) any Collateral (including cash or Cash
Equivalents of any Loan Party involved in such Series of Cash Neutral
Transactions) shall remain subject to a perfected security interest of the
Collateral Agent, and the validly, perfection and priority of such security
interest shall not be impaired by or in connection with such Series of Cash
Neutral Transactions, (iii) no more than $50,000,000 in aggregate of cash or
Cash Equivalents may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions (and any such Company that is not a Loan Party may not
retain any of such cash or Cash Equivalents after giving effect to the Cash
Neutral Transactions), (iv) the fair market value of the assets (other than cash
or Cash Equivalents) that may be held by Companies that are not Loan Parties in
connection with transfers from Loan Parties as part of such Series of Cash
Neutral Transactions may not exceed $50,000,000 in the aggregate and (v) the
ownership interests of any Unrestricted Grantor in any of its Subsidiaries may
not be reduced as a result thereof.
“Settlement” has the meaning assigned to such term in Section 2.17(c).
“Settlement Date” has the meaning assigned to such term in Section 2.17(c).
“Significant Event of Default” shall mean any Event of Default under Section
8.01(a), (b), (g) or (h).
“Similar Business” shall mean any business conducted by the Parent Borrower and
the other Loan Parties on the Closing Date as described in the Confidential
Information Memorandum (or, in the good faith judgment of the Board of Directors
of the Parent Borrower, which is substantially related thereto or is a
reasonable extension thereof).
“SL Scheme” shall mean the Syndicated Loan relief scheme as described in the HM
Revenue & Customs Guidelines dated September 2010 and administered by HM Revenue
& Customs’ Centre for Non-Residents.
“Specified Equity Contribution” shall mean any cash contribution to the common
equity of Holdings and/or any purchase or investment in an Equity Interest of
Holdings other than Disqualified Capital Stock constituting a “Specified Equity
Contribution” pursuant to Section 8.04 of the Term Loan Credit Agreement (or any
similar term in any Term Loan Credit Agreement Refinancing Indebtedness).
“Specified Holders” shall mean Hindalco and its Affiliates.
“Specified Transaction” shall mean, with respect to any period, any Permitted
Acquisition (other than Permitted Acquisitions where the amount of the
Acquisition Consideration plus the fair market value of any Equity Interests
which constitutes all or a portion of the purchase price is less than
$15,000,000), Asset Sales (other than any dispositions in the ordinary course of
business and dispositions where the fair market value of the assets disposed of
is less than $15,000,000), Dividend, designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, incurrence
or prepayment of Indebtedness (including any transaction under Section 6.11),
any Incremental Term Loan or Revolving Credit Commitment increase that by the
terms of this Agreement requires compliance on a Pro Forma Basis with a test or
covenant hereunder or requires such test or covenant (or a component of such
test or covenant) to be calculated on a “Pro Forma Basis” or a “Pro Forma Basis
(Leverage)”.
“Spot Selling Rate” shall mean, as determined by the Administrative Agent on any
day, the rate offered in the foreign exchange market for the purchase of the
applicable currency with Dollars at the end of the preceding day, as such rate
is published by Bloomberg for such day or, if no such rate is published by
Bloomberg, then as offered through the foreign exchange trading office of the
Administrative Agent or another financial institution on such day.
“Standard Factoring Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables factoring transaction
so long as none of the same constitute Indebtedness, a Contingent Obligation
(other than in connection with an obligation to repurchase receivables that do
not satisfy related representations and warranties) or otherwise require the
provision of credit support in excess of customary credit enhancement
established upon entering into such Receivables factoring transaction negotiated
in good faith at arm’s length.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by any Restricted Subsidiary that are
negotiated in good faith at arm’s length in a Receivables securitization
transaction so long as none of the same constitute Indebtedness, a Contingent
Obligation (other than in connection with an obligation to repurchase
receivables that do not satisfy related representations and warranties) or
otherwise require the provision of credit support in excess of customary credit
enhancement established upon entering into such Receivables securitization
transaction negotiated in good faith at arm’s length.
“Standby Letter of Credit” shall mean any standby letter of credit or similar
instrument issued for the purpose of supporting obligations of Holdings or any
of its Subsidiaries not prohibited by this Agreement.
“Statutory Reserves” shall mean (a) for any Interest Period for any Eurocurrency
Borrowing in Dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding
$1,000,000,000 against “Eurocurrency liabilities” (as such term is used in
Regulation D), (b) for any Interest Period for any portion of a Borrowing in
GBP, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in GBP maintained by commercial banks which lend in GBP, (c) for any
Interest Period for any portion of a European Swingline Borrowing in Swiss
francs, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves), if any, are in effect on such day for
funding in Swiss francs maintained by commercial banks which lend in Swiss
francs or (d) for any Interest Period for any portion of a Borrowing in euros,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves), if any, are in effect on such day for funding in euros
maintained by commercial banks which lend in euros. Eurocurrency Borrowings and
EURIBOR Borrowings shall be deemed to constitute Eurocurrency liabilities and to
be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.
“Sub-Class,” when used in reference to any Revolving Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are U.S. Revolving
Loans, U.K. Revolving Loans, German Revolving Loans or Swiss Revolving Loans.
“Subordinated Indebtedness” shall mean Indebtedness of a Loan Party that is
subordinated by its terms (including pursuant to the terms of any subordination
agreement, intercreditor agreement, or otherwise) in right of payment to the
Obligations of such Loan Party.
“Subordinated Lien Secured Obligations” shall mean “Subordinated Lien Secured
Obligations” as defined in the Intercreditor Agreement.
“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any corporation, limited liability company, association or other business
entity of which securities or other ownership interests representing more than
50% of the voting power of all Equity Interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
thereof are, as of such date, owned, controlled or held by the parent and/or one
or more subsidiaries of the parent, (ii) any partnership (a) the sole general
partner or the managing general partner of which is the parent and/or one or
more subsidiaries of the parent or (b) the only general partners of which are
the parent and/or one or more subsidiaries of the parent and (iii) any other
person that is otherwise Controlled by the parent and/or one or more
subsidiaries of the parent. Unless the context requires otherwise, “Subsidiary”
refers to a Subsidiary of Holdings. Notwithstanding the foregoing, Logan shall
not be treated as a Subsidiary hereunder or under the other Loan Documents
unless it qualifies as a Subsidiary under clause (i) of this definition.
“Subsidiary Guarantor” shall mean each Restricted Subsidiary listed on Schedule
1.01(b), and each other Restricted Subsidiary that is or becomes a party to this
Agreement as a Subsidiary Guarantor pursuant to Section 5.11 or otherwise.
“Successor Holdings” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Successor Parent Borrower” shall have the meaning assigned to such term in the
definition of “Permitted Holdings Amalgamation”.
“Support Agreement” shall mean the Support Agreement, dated December 17, 2010,
among Novelis North America Holdings Inc., Novelis Acquisitions LLC and the
Parent Borrower.
“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii)
current as of a date which shows all exterior construction on the site of such
Mortgaged Property or any easement, right of way or other interest in the
Mortgaged Property has been granted or become effective through operation of law
or otherwise with respect to such Mortgaged Property which, in either case, can
be depicted on a survey, unless otherwise acceptable to the Collateral Agent,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association (or the local equivalent) as
such requirements are in effect on the date of preparation of such survey and
(v) sufficient for the Title Company to remove all standard survey exceptions
from the title insurance policy (or commitment) relating to such Mortgaged
Property and issue the endorsements of the type required by Section 4.01(o)(iii)
or (b) otherwise reasonably acceptable to the Collateral Agent.
“Swingline Exposure” shall mean at any time the sum of (a) U.S. Swingline
Exposure plus (b) European Swingline Exposure.
“Swingline Lender” mean, individually and collectively, as the context may
require, the U.S. Swingline Lender and the European Swingline Lender.
“Swingline Loan” shall mean any loan made by a Swingline Lender pursuant to
Section 2.17.
“Swiss Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Swiss Borrowing Base” shall mean at any time an amount equal to the sum of the
Dollar Equivalent of, without duplication:
(i)    the book value of Eligible Large Customer German Accounts, multiplied by
the advance rate of 85% (70% in the case of Polish Accounts not meeting the
Credit Insurance Requirement), plus
(ii)    the book value of Eligible Small Customer German Accounts, multiplied by
the “Applicable Percentage” (as defined in the German Receivables Purchase
Agreement), multiplied by the advance rate of 85% (70% in the case of Polish
Accounts not meeting the Credit Insurance Requirement), plus
(iii)    the book value of Eligible Swiss Subsidiary Accounts, multiplied by an
advance rate of up to 85%, to be determined by the Administrative Agent in its
sole discretion, plus
(iv)    the lesser of (i) the advance rate of 75% of the Cost of Eligible Swiss
Inventory, or (ii) the advance rate of 80% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible Swiss Inventory, minus
(v)    any Reserves established from time to time by the Administrative Agent
with respect to the Swiss Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement;
provided, however, that in no event shall the sum of (a) the German Borrowing
Base plus (b) the portion of the Swiss Borrowing Base available in respect of
Eligible Swiss Inventory, exceed the greater of (A) $175,000,000 and (B) 20% of
the Total Gross Borrowing Base.
The Swiss Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate theretofore delivered to the
Administrative Agent with such adjustments as Administrative Agent deems
appropriate in its Permitted Discretion to assure that the Swiss Borrowing Base
is calculated in accordance with the terms of this Agreement.
“Swiss francs” or “CHF” shall mean lawful money of Switzerland.
“Swiss Franc Denominated Loan” shall mean each European Swingline Loan
denominated in Swiss francs at the time of the incurrence thereof.
“Swiss Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
organized in Switzerland (other than the Swiss Borrower) party hereto as a
Guarantor, and each other Restricted Subsidiary of Parent Borrower organized in
Switzerland that is required to become a Guarantor pursuant to the terms hereof.
“Swiss Loan Party” shall mean the Swiss Borrower or a Swiss Guarantor.
“Swiss Non-Qualifying Bank” shall mean a (Swiss or non-Swiss) Person that does
not qualify as a Swiss Qualifying Bank.
“Swiss Qualifying Bank” shall mean a (Swiss or non-Swiss) financial institution
which (i) qualifies as a bank pursuant to the banking laws in force in its
country of incorporation, (ii) carries on a true banking activity in such
jurisdiction as its main purpose, and (iii) has personnel, premises,
communication devices and decision-making authority of its own, all as per the
guidelines of the Swiss Federal Tax Administration No. S-02.122.1(4.99), No.
34(07.11), S-02-123(9.86), No. S-02.128(1.2000) and No. S-02.130(4.99) or
legislation or guidelines addressing the same issues which are in force at such
time.
“Swiss Receivables Purchase Agreement” shall have the meaning assigned to such
term in the definition of “Receivables Purchase Agreement”.
“Swiss Revolving Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding Swiss Revolving Loans of such Lender, plus the Dollar Equivalent of
the aggregate amount at such time of such Lender’s European LC Exposure, plus
the Dollar Equivalent of the aggregate amount at such time of such Lender’s
European Swingline Exposure.
“Swiss Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“Swiss Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-4, including all subparts thereto, among
the Swiss Loan Parties (and such other Persons as may be party thereto) and the
Collateral Agent for the benefit of the Secured Parties and (ii) each pledge
agreement, mortgage, security agreement, guarantee or other agreement that is
entered into by any Swiss Loan Party or any Person who is the holder of Equity
Interests in any Swiss Loan Party in favor of the Collateral Agent and/or the
Term Loan Collateral Agent, and any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Switzerland (or any subdivision
thereof), securing the Secured Obligations, entered into pursuant to the terms
of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“Swiss Seller” shall mean Novelis Switzerland, a company organized under the
laws of Switzerland, and any other Subsidiary Guarantor that is a Restricted
Grantor organized in Switzerland (including each in its roles as seller and
collection agent under a Swiss Receivables Purchase Agreement).
“Swiss Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding Swiss Swingline Loans. The Swiss Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate Swiss Swingline Exposure at such time.
“Swiss Swingline Loan” shall mean any loan made by the European Swingline Lender
to the European Administrative Borrower pursuant to Section 2.17. For the
avoidance of doubt, Swiss Swingline Loans shall include Overadvances made as
Swiss Swingline Loans.
“Swiss Withholding Tax” shall mean any withholding tax in accordance with the
Swiss Federal Statute on Anticipatory Tax of 13 October 1965 (Bundesgesetz uber
die Verrechnungssteuer) and any successor provision, as appropriate.
“Syndication Period” shall have the meaning assigned to such term in the
definition of “Eligible Assignee”.
“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.
“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system that utilizes a single shared platform and which
was launched on November 19, 2007 (or any successor payment system).
“TARGET Day” shall mean any day on which TARGET2 is open for the settlement of
payments in Euro.
“Tax Deduction” has the meaning assigned to such term in Section 2.15(i).
“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, payroll, social security, employment and unemployment
taxes, assessments, fees or other charges imposed by any Taxing Authority,
including any interest, additions to tax or penalties applicable thereto. For
greater certainty it shall further be specified that Taxes shall also include
any federal, cantonal and municipal direct taxes levied at source in Switzerland
as per Article 51 § 1 lit. d and Article 94 of the Swiss Federal Direct Tax Act
of December 14, 1990 and as per Article 21 § 2 lit. a and Article 35 § lit. e of
the Swiss Federal Harmonization Direct Tax Act of December 14, 1990.
“Taxing Authority” shall mean any Governmental Authority of any jurisdiction or
political subdivision thereof with the authority to impose, assess, and collect
Taxes and engage in activities of a similar nature with respect to such Taxing
Authority.
“Ten Non-Bank Regulations” shall mean the regulations pursuant to the guidelines
No. S-02.122.1(4.99), No. S-02.128(1.2000) and No. S-02.130.1(4.99) of the Swiss
Federal Tax Administration (or legislation or guidelines addressing the same
issues which are in force at such time) pursuant to which the aggregate number
of Lenders of a Swiss Borrower under this Agreement which are not Swiss
Qualifying Banks shall not at any time exceed ten.
“Term Loan Administrative Agent” shall mean Bank of America, in its capacity as
administrative agent under the Term Loan Credit Agreement, and its successors
and assigns in such capacity.
“Term Loan Collateral Agent” shall mean Bank of America, in its capacity as
collateral agent under the Term Loan Credit Agreement, and its successors and
assigns in such capacity.
“Term Loan Credit Agreement” shall mean (i) that certain credit agreement, dated
as of December 17, 2010, among the Loan Parties party thereto, the lenders party
thereto, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as lead arranger,
and Bank of America, as administrative agent and as collateral agent for the
Term Loan Secured Parties, as amended, restated, supplemented, increased or
modified from time to time (including any increase permitted pursuant to Section
2.23 of the Term Loan Credit Agreement or any similar provision in any Term Loan
Credit Agreement Refinancing Indebtedness) to the extent not prohibited by this
Agreement or the Intercreditor Agreement and (ii) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend (subject to the
limitations set forth herein and in the Intercreditor Agreement) or refinance in
whole or in part the indebtedness and other obligations outstanding under the
(x) credit agreement referred to in clause (i) or (y) any subsequent Term Loan
Credit Agreement, in each case which constitutes a Permitted Term Loan Facility
Refinancing with respect to the Term Loans, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder. Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.
“Term Loan Credit Agreement Refinancing Indebtedness” means (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) Indebtedness incurred pursuant to a
“Refinancing Amendment” (as defined in the Term Loan Credit Agreement), in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans (including
any successive Term Loan Credit Agreement Refinancing Indebtedness) (“Refinanced
Debt”); provided that (i) such extending, renewing or refinancing Indebtedness
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt, (ii) such Indebtedness has a later
maturity and a Weighted Average Life to Maturity equal to or greater than the
Refinanced Debt, and (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Term Loan Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained.
“Term Loan Documents” shall mean the Term Loan Credit Agreement and the other
Loan Documents as defined in the Term Loan Credit Agreement and any
corresponding term in any successor Term Loan Credit Agreement permitted hereby,
including the mortgages and other security documents, guaranties and the notes
issued thereunder.
“Term Loan Incremental Equivalent Indebtedness” shall mean Indebtedness
permitted under the Term Loan Credit Agreement in lieu of incremental Term Loans
thereunder; provided that (i) the terms of such Indebtedness are governed by
agreements other than the Term Loan Documents, and (ii) such Indebtedness would
have met the requirements of either the definition of “Permitted First Priority
Refinancing Debt”, the definition of “Permitted Second Priority Refinancing
Debt”, or the definition of “Permitted Unsecured Refinancing Debt”, if such
Indebtedness had been incurred to refinance outstanding Incremental Term Loans
(with each reference to “Refinanced Debt” contained (or referred to) in such
definitions being deemed to refer to the then outstanding Term Loans).
“Term Loan Obligations” shall mean the Term Loans and the guarantees by the Loan
Parties under the Term Loan Documents.
“Term Loan Revolver Cap” shall mean the “Maximum Revolving Credit Facility
Amount” (as defined in the Term Loan Credit Agreement from time to time) or, if
the Term Loan Credit Agreement is no longer in effect, the maximum aggregate
principal amount of Indebtedness under the Loan Documents permitted pursuant to
any Permitted Term Loan Facility Refinancing, or the documents governing any
Indebtedness permitted under Section 6.01 that was incurred to refinance, or in
exchange for, any Term Loans or any Permitted Term Loan Facility Refinancing, in
each case whether a fixed figure or as determined pursuant to a formula.
“Term Loans” shall mean, collectively, the “Loans,” “Incremental Term Loans” and
the “Other Term Loans”, each as defined in the Term Loan Credit Agreement (or
any similar term in any Term Loan Credit Agreement Refinancing Indebtedness).
“Test Period” shall mean, at any time, the four consecutive fiscal quarters of
Parent Borrower then last ended (in each case taken as one accounting period).
“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.
“Title Policy” shall mean a policy of title insurance (or marked up title
insurance commitment having the effect of a policy of title insurance) insuring
the Lien of such Mortgage as a valid, perfected mortgage Lien on the Mortgaged
Property and fixtures described therein having the priority specified in the
Intercreditor Agreement in the amount equal to not less than 115% of the fair
market value of such Mortgaged Property and fixtures, which policy (or such
marked-up commitment) shall (A) be issued by the Title Company, (B) to the
extent necessary, include such reinsurance arrangements (with provisions for
direct access, if necessary) as shall be reasonably acceptable to the Collateral
Agent, (C) contain a “tie-in” or “cluster” endorsement, if available under
Applicable Law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (or where such
endorsements are not available, opinions of special counsel, architects or other
professionals reasonably acceptable to the Collateral Agent) as shall be
reasonably requested by the Administrative Agent (including endorsements on
matters relating to usury, first loss, last dollar, zoning, contiguity,
revolving credit, doing business, non-imputation, public road access, survey,
variable rate, environmental lien, subdivision, mortgage recording tax, separate
tax lot, revolving credit, and so-called comprehensive coverage over covenants
and restrictions), and (E) contain no exceptions to title other than exceptions
acceptable to the Collateral Agent, it being acknowledged that Permitted Liens
of the type described in Section 6.02(a), 6.02(b), 6.02(d), 6.02(f) (clause (x)
only), 6.02(g), and 6.02(k) shall be acceptable.
“Total Adjusted Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) the lesser of (A) the U.K. Borrowing Base and (B) the greater of (I)
$500,000,000 (which amount shall be increased to $600,000,000 at any time that
the Term Loan Revolver Cap is greater than or equal to $1,200,000,000) and (II)
50% of the Total Gross Borrowing Base, minus (without duplication) (iv) Reserves
against the Total Borrowing Base or any component thereof (other than the German
Borrowing Base and the Swiss Borrowing Base).
“Total Adjusted Borrowing Base (German)” shall mean, at any time, the sum of (i)
the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at
such time, plus (iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II) the
Swiss Borrowing Base and (B) the greater of (I) $500,000,000 (which amount shall
be increased to $600,000,000 at any time that the Term Loan Revolver Cap is
greater than or equal to $1,200,000,000) and (II) 50% of the Total Gross
Borrowing Base, minus (without duplication) (iv) Reserves against the Total
Borrowing Base or any component thereof (other than the German Borrowing Base).
“Total Adjusted Borrowing Base (Swiss)” shall mean, at any time, the sum of (i)
the U.S. Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at
such time, plus (iii) the lesser of (A)(I) the U.K. Borrowing Base plus (II) the
German Borrowing Base and (B) the greater of (I) $500,000,000 (which amount
shall be increased to $600,000,000 at any time that the Term Loan Revolver Cap
is greater than or equal to $1,200,000,000) and (II) 50% of the Total Gross
Borrowing Base, minus (without duplication) (iv) Reserves against the Total
Borrowing Base or any component thereof (other than the Swiss Borrowing Base).
“Total Adjusted Revolving Exposure” shall mean, at any time, (i) the Total
Revolving Exposure minus (ii) German Revolving Exposure minus (iii) Swiss
Revolving Exposure.
“Total Adjusted Revolving Exposure (German)” shall mean, at any time, the Total
Revolving Exposure minus German Revolving Exposure.
“Total Adjusted Revolving Exposure (Swiss)” shall mean, at any time, the Total
Revolving Exposure minus Swiss Revolving Exposure.
“Total Borrowing Base” shall mean, at any time, the lesser of (i) the sum of (A)
the U.S. Borrowing Base at such time, plus (B) the Canadian Borrowing Base at
such time, plus (C) the European Borrowing Base at such time, minus (without
duplication) (D) Reserves against the Total Borrowing Base or any component
thereof, and (ii) the Term Loan Revolver Cap.
“Total European Revolving Exposure” shall mean, at any time, the sum of the
Total Swiss Revolving Exposure and Total U.K. Revolving Exposure at such time.
“Total German Revolving Exposure” shall mean, at any time, the sum of the German
Revolving Exposure of each of the Lenders at such time.
“Total Gross Borrowing Base” shall mean, at any time, the sum of (i) the U.S.
Borrowing Base at such time, plus (ii) the Canadian Borrowing Base at such time,
plus (iii) the Swiss Borrowing Base at such time, plus (iv) the U.K. Borrowing
Base at such time, plus (v) the German Borrowing Base at such time.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.
“Total Revolving Exposure” shall mean, at any time, the sum of the Revolving
Exposure of each of the Lenders at such time.
“Total Swiss Revolving Exposure” shall mean, at any time, the sum of the Swiss
Revolving Exposure of each of the Lenders at such time.
“Total U.K. Revolving Exposure” shall mean, at any time, the sum of the U.K.
Revolving Exposure of each of the Lenders at such time.
“Total U.S. Revolving Exposure” shall mean, at any time, the sum of the U.S.
Revolving Exposure of each of the Lenders at such time.
“Trading With the Enemy Act” shall have the meaning assigned to such term in
Section 3.22.
“Transaction Documents” shall mean the Loan Documents and any Term Loan
Documents executed in connection therewith.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
or in connection with the Transaction Documents, including (a) the execution and
delivery of the Loan Documents and the initial borrowings hereunder, and the
amendment and restatement of the Existing Credit Agreement pursuant to the terms
hereof and (b) the payment of all fees and expenses to be paid on or prior to
the Closing Date and owing in connection with the foregoing.
“Transferred Guarantor” shall have the meaning assigned to such term in Section
7.09.
“Treaty Lender” shall have the meaning assigned to such term in clause (C) of
the definition of “U.K. Qualifying Lender”.
“Twenty Non-Bank Regulations” shall mean the regulations pursuant to the
guidelines No. S-02.122.1(4.99), No. 34(07.11), No. S-02.128(1.2000) and No.
S-02.130.1(4.99) of the Swiss Federal Tax Administration (or legislation or
guidelines addressing the same issues which are in force at such time) pursuant
to which the aggregate number of persons and legal entities, which are not Swiss
Qualifying Banks and to which the Swiss Borrower directly or indirectly,
including, without limitation, through a Restricted Sub-Participation or other
sub-participations under any other agreement, owes interest-bearing borrowed
money under all interest-bearing instruments including, inter alia, this
Agreement, taken together (other than bond issues which are subject to Swiss
Withholding Tax), shall not exceed twenty at any time in order to not trigger
Swiss Withholding Tax.
“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted EURIBOR Rate, the Adjusted LIBOR Rate,
or the Base Rate (in each case with regard to a Loan of a given currency).
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“U.K. Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“U.K. Borrowing Base” shall mean at any time an amount equal to the sum of the
Dollar Equivalent of, without duplication:
(i)    the book value of Eligible U.K. Accounts multiplied by the advance rate
of 85%, plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.K.
Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible U.K. Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the U.K. Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement.
The U.K. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the U.K. Borrowing Base is calculated in
accordance with the terms of this Agreement.
“U.K. Guarantor” shall mean each Restricted Subsidiary of Parent Borrower
incorporated in England and Wales (other than the U.K. Borrower) party hereto as
a Guarantor, and each other Restricted Subsidiary of Parent Borrower
incorporated in England and Wales that is required to become a Guarantor
pursuant to the terms hereof.
“U.K. Loan Party” shall mean each of the U.K. Borrower and each U.K. Guarantor.
“U.K. Qualifying Lender” shall mean a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under this Agreement or
any other Loan Document and is:
(A)    a lender:
(i)    which is a bank (as defined for the purpose of Section 879 of the United
Kingdom Income Tax Act 2007) making an advance under this Agreement or any other
Loan Document, or
(ii)    in respect of an advance made under this Agreement or any other Loan
Document by a person that was a bank (as defined for the purpose of Section 879
of the United Kingdom Income Tax Act 2007) at the time that that advance was
made,
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
(B)    a lender which is:
(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
(ii)    a partnership each member of which is either:
(I)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(II)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is required to bring
into account in computing its chargeable profits (within the meaning of Section
19 of the United Kingdom Corporation Tax Act 2009) the whole of any share of
interest payable in respect of that advance that falls to it by reason of Part
17 of the United Kingdom Corporation Tax Act 2009; or

(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account that interest payable in respect of that advance in computing the
chargeable profits (for the purposes of Section 19 of the United Kingdom
Corporation Tax Act 2009) of that company; or
(C)    a lender which:
(i)    is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest for the purposes of the treaty;
and
(ii)    does not carry on a business in the United Kingdom through a permanent
establishment with which the Lender’s participation in the Loan is effectively
connected (a “Treaty Lender”).
“U.K. Revolving Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate principal amount at such time of all
outstanding U.K. Revolving Loans of such Lender.
“U.K. Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“U.K. Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-3, including all subparts thereto, among
the U.K. Loan Parties (and such other Persons as may be party thereto) and the
Collateral Agent for the benefit of the Secured Parties, including the U.K.
Share Charge and (ii) each pledge agreement, mortgage, security agreement,
guarantee or other agreement that is entered into by any U.K. Loan Party or any
Person who is the holder of Equity Interests in any U.K. Loan Party in favor of
the Collateral Agent and/or the Term Loan Collateral Agent, and any other pledge
agreement, mortgage, security agreement or other agreement entered into pursuant
to the terms of the Loan Documents that is governed by the laws of England and
Wales (or any subdivision thereof), securing the Secured Obligations, entered
into pursuant to the terms of this Agreement or any other Loan Document, as the
same may be amended, restated or otherwise modified from time to time.
“U.K. Share Charge” shall mean shall mean a Security Agreement in substantially
the form of Exhibit M-3-2, among the Parent Borrower and the Collateral Agent.
“U.K. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.K. Swingline Loans. The U.K. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.K. Swingline Exposure at such time.
“U.K. Swingline Loan” shall mean any loan made by the European Swingline Lender
to the U.K. Borrower pursuant to Section 2.17. For the avoidance of doubt, U.K.
Swingline Loans shall include Overadvances made as U.K. Swingline Loans.
“United States” shall mean the United States of America.
“Unpaid Supplier Reserve” shall mean, at any time, with respect to the Canadian
Loan Parties, the amount equal to the percentage applicable to Inventory in the
calculation of the Canadian Borrowing Base multiplied by the aggregate value of
the Eligible Inventory which the Administrative Agent, in its Permitted
Discretion, considers is or may be subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any other laws of Canada or any other applicable jurisdiction granting
revendication or similar rights to unpaid suppliers, in each case, where such
supplier’s right ranks or is capable of ranking in priority to or pari passu
with one or more of the First Priority Liens granted in the Security Documents.
“Unrestricted Cash” shall mean cash and Cash Equivalents of the Parent Borrower
and its Restricted Subsidiaries (in each case, free and clear of all Liens,
other than Liens permitted pursuant to Section 6.02(a), (j) (excluding
(j)(i)(C), (ii) and (iii)) and (k)), to the extent the use thereof for the
application to payment of Indebtedness is not prohibited by law or any contract
to which the Parent Borrower or any of the Restricted Subsidiaries is a party
and excluding cash and Cash Equivalents (i) which are listed as “restricted” on
the consolidated balance sheet of the Parent Borrower and its Subsidiaries as of
such date or (ii) constituting proceeds of a Specified Equity Contribution.
“Unrestricted Grantors” shall mean Loan Parties that are not Restricted
Grantors.
“Unrestricted Subsidiary” shall mean any Subsidiary of the Parent Borrower
designated by the board of directors of the Parent Borrower as an Unrestricted
Subsidiary pursuant to Section 5.17 subsequent to the Closing Date.
“U.S. Borrower” shall mean each Initial U.S. Borrower, and each other Subsidiary
(which is organized under the laws of the United States or any state thereof or
the District of Columbia) that is or becomes a party to this Agreement as a U.S.
Borrower pursuant to Section 5.11.
“U.S. Borrowing Base” shall mean at any time an amount equal to the sum of,
without duplication:
(i)    the book value of Eligible U.S. Accounts multiplied by the advance rate
of 85% (70% in the case of Mexican Accounts not meeting the Credit Insurance
Requirement), plus
(ii)    the lesser of (i) the advance rate of 75% of the Cost of Eligible U.S.
Inventory, or (ii) the advance rate of 85% of the Net Recovery Cost Percentage
multiplied by the Cost of Eligible U.S. Inventory, minus
(iii)    any Reserves established from time to time by the Administrative Agent
with respect to the U.S. Borrowing Base in accordance with Section 2.01(d) and
the other terms of this Agreement.
The U.S. Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate theretofore delivered to the Administrative
Agent with such adjustments as Administrative Agent deems appropriate in its
Permitted Discretion to assure that the U.S. Borrowing Base is calculated in
accordance with the terms of this Agreement.
“U.S. GAAP” shall have the meaning assigned to such term in Section 1.04.
“U.S. LC Exposure” shall mean at any time the Dollar Equivalent of the sum of
the stated amount of all outstanding U.S. Letters of Credit at such time. The
U.S. LC Exposure of any Revolving Lender at any time shall mean its Pro Rata
Percentage of the aggregate U.S. LC Exposure at such time.
“U.S. Letter of Credit” shall have the meaning assigned to such term in Section
2.18(a).
“U.S. Reimbursement Obligations” shall mean each applicable Borrower’s
obligations under Section 2.18 to reimburse LC Disbursements in respect of U.S.
Letters of Credit.
“U.S. Revolving Exposure” shall mean, with respect to any Revolving Lender at
any time, the Dollar Equivalent of the aggregate principal amount at such time
of all outstanding U.S Revolving Loans of such Lender, plus the Dollar
Equivalent of the aggregate amount at such time of such Lender’s U.S. LC
Exposure, plus the Dollar Equivalent of the aggregate amount at such time of
such Lender’s U.S. Swingline Exposure.
“U.S. Revolving Loan” shall have the meaning assigned to such term in Section
2.01(a).
“U.S. Security Agreement” shall mean, collectively (i) any Security Agreement
substantially in the form of Exhibit M-1, including all subparts thereto, among
the U.S. Loan Parties (and such other Persons as may be party thereto) and the
Collateral Agent for the benefit of the Secured Parties and (ii) each pledge
agreement, mortgage, security agreement, guarantee or other agreement that is
entered into by any U.S. Loan Party or any Person who is the holder of Equity
Interests in any U.S. Loan Party in favor of the Collateral Agent and/or the
Term Loan Collateral Agent, and any other pledge agreement, mortgage, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of the United States (or any subdivision
thereof), securing the Secured Obligations, entered into pursuant to the terms
of this Agreement or any other Loan Document, as the same may be amended,
restated or otherwise modified from time to time.
“U.S. Swingline Exposure” shall mean at any time the aggregate principal amount
at such time of all outstanding U.S. Swingline Loans. The U.S. Swingline
Exposure of any Revolving Lender at any time shall equal its Pro Rata Percentage
of the aggregate U.S. Swingline Exposure at such time.
“U.S. Swingline Lender” shall have the meaning assigned to such term in the
preamble hereto.
“U.S. Swingline Loan” shall have the meaning assigned to such term in Section
2.17(a).
“Vendor Managed Inventory” shall mean Inventory of a U.S. Borrower, a Canadian
Loan Party, or an Eligible U.K. Loan Party located in the ordinary course of
business of such Loan Party at a customer location that has been disclosed to
the Administrative Agent in Schedule 3.24 or in a Borrowing Base Certificate or
updates to the Perfection Certificate.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.
“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, and its successors.
“Wells Fargo Indemnitees” shall mean Wells Fargo and its officers, directors,
employees, Affiliates, agents and attorneys.
“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
“Wind-Up” shall have the meaning assigned to such term in Section 6.05(g), and
“Winding-Up” shall have a meaning correlative thereto.
“Wind Up Triggering Event” shall mean the occurrence of any of the following:
(i) The board of directors of any Borrower or Guarantor passes a resolution to
terminate or wind-up in whole or in part any Canadian Defined Benefit Plan or
any Borrower or Guarantor otherwise initiates any action or filing to
voluntarily terminate or wind up in whole or in part any Canadian Defined
Benefit Plan; (ii) the institution of proceedings by any Governmental Authority
to terminate in whole or in part any Canadian Defined Benefit Plan, including
notice being given by the Superintendent of Financial Services or another
Governmental Authority that it intends to proceed to wind-up in whole or in part
a Borrower’s or Guarantor’s Canadian Defined Benefit Plan; (iii) there is a
cessation or suspension of contributions to the fund of a Canadian Defined
Benefit Plan that are made in accordance with the terms of the Canadian Defined
Benefit Plans or Applicable Law by a Borrower or Guarantor (other than a
cessation or suspension of contributions that is due to an administrative error;
(iv) the receipt by a Borrower or Guarantor of correspondence from any
Governmental Authority related to the likely wind up or termination (in whole or
in part) of any Canadian Defined Benefit Plan; (v) the wind up or partial wind
up of a Canadian Defined Benefit Plan; and (vi) there is a cessation or
suspension of crediting of benefits under a Canadian Defined Benefit Plan
(excluding, for greater certainty, where such cessation or suspension would not
trigger a wind-up or partial wind-up under the laws of any applicable Canadian
jurisdiction). Notwithstanding anything to the contrary herein, a Wind Up
Triggering Event shall not include any event that relates to the partial wind up
or termination of solely a defined contribution component of a Canadian Defined
Benefit Plan.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 2.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class or Sub-Class (e.g.,
a “U.S. Revolving Loan” or a “Swiss Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class (or Sub-Class) and Type (e.g., a “Eurocurrency
U.S. Revolving Loan”). Borrowings also may be classified and referred to by
Class or Sub-Class (e.g., a “U.K. Borrowing,”) or by Type (e.g., a “Base Rate
Borrowing”) or by Class or Sub-Class and Type (e.g., a “Eurocurrency U.S.
Borrowing”).
SECTION 2.03    Terms Generally; Alternate Currency Transaction. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any Loan Document, agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document (including any Organizational Document) as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (b) any reference herein to any person shall be construed to include
such person’s successors and assigns, (c) any reference to a Subsidiary of a
Person shall include any direct or indirect Subsidiary of such Person, (d) the
words “herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference to any law or regulation
herein shall include all statutory and regulatory provisions consolidating,
amendment or interpreting such law or regulation and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (h) “on,” when used with respect to
the Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.” For purposes of this Agreement and the other
Loan Documents, (i) where the permissibility of a transaction or determinations
of required actions or circumstances depend upon compliance with, or are
determined by reference to, amounts stated in Dollars, such amounts shall be
deemed to refer to Dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate in effect on the Business
Day immediately preceding the date of such transaction or determination and the
permissibility of actions taken under ARTICLE VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance other Indebtedness, and such refinancing would cause the
applicable Dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate in effect on the Business Day immediately preceding the date
of such refinancing, such Dollar denominated restriction shall be deemed not to
have been exceeded so long as (x) such refinancing Indebtedness is denominated
in the same currency as such Indebtedness being refinanced and (y) the principal
amount of such refinancing Indebtedness does not exceed the principal amount of
such Indebtedness being refinanced except as permitted by the definition of
Permitted Refinancing Indebtedness) and (ii) as of any date of determination,
for purposes of the pro rata application of any amounts required to be applied
hereunder to the payment of Loans or other Obligations which are denominated in
more than a single Approved Currency, such pro rata application shall be
determined by reference to the Dollar Equivalent of such Loans or other
Obligations as of such date of determination. For purposes of this Agreement and
the other Loan Documents, the word “foreign” shall refer to jurisdictions other
than the United States, the states thereof and the District of Columbia. For
purposes of this Agreement and the other Loan Documents, the words “the
applicable borrower” (or words of like import), when used with reference to
obligations of any U.S. Borrower, shall refer to the U.S. Borrowers on a joint
and several basis. From and after the effectiveness of the Permitted Holdings
Amalgamation (x) all references to the Parent Borrower in any Loan Document
shall refer to the Successor Parent Borrower and (y) all references to Holdings
in any Loan Document shall refer to Successor Holdings. Each reference to the
“Issuing Bank” shall refer to the applicable Issuing Bank or Issuing Banks, as
the context may require.
SECTION 2.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with generally accepted accounting principles in
the United States applied on a consistent basis as in effect from time to time
(“U.S. GAAP”) and all terms of an accounting or financial nature shall be
construed and interpreted in accordance with U.S. GAAP, as in effect from time
to time unless otherwise agreed to by Parent Borrower and the Required Lenders
or as set forth below; provided that (i) the Parent Borrower may elect to
convert from U.S. GAAP for the purposes of preparing its financial statements
and keeping its books and records to IFRS and if the Parent Borrower makes such
election it shall give prompt written notice to the Administrative Agent and the
Lenders within five Business Days of such election, along with a reconciliation
of the Parent Borrower’s financial statements covering the four most recent
fiscal quarters for which financial statements are available (including a
reconciliation of the Parent Borrower’s audited financial statements prepared
during such period), (ii) upon election of any conversion to IFRS, the
Administrative Agent, the Lenders and the Parent Borrower shall negotiate in
good faith to amend the financial ratios and requirements and other terms of an
accounting or a financial nature in the Loan Documents to preserve the original
intent thereof in light of such conversion to IFRS (subject to the approval of
the Required Lenders); provided that, until so amended (x) such ratios or
requirements (and all terms of an accounting or a financial nature) shall
continue to be computed in accordance with U.S. GAAP prior to such conversion to
IFRS and (y) the Parent Borrower shall provide to the Administrative Agent and
the Lenders any documents and calculations required under this Agreement or as
reasonably requested hereunder by the Administrative Agent or any Lender setting
forth a reconciliation between calculations of such ratios and requirements and
other terms of an accounting or a financial nature made before and after giving
effect to such conversion to IFRS and (iii) if at any time any change in U.S.
GAAP or change in IFRS would affect the computation of any financial ratio or
requirement or other terms of an accounting or a financial nature set forth in
any Loan Document, and the Parent Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Parent Borrower shall
negotiate in good faith to amend such ratio or requirement or other terms of an
accounting or a financial nature to preserve the original intent thereof in
light of such change in U.S. GAAP or change in IFRS (subject to the approval of
the Required Lenders); provided that, until so amended, (x) such ratio or
requirement or other terms of an accounting or a financial nature shall continue
to be computed in accordance with U.S. GAAP prior to such change therein or
change in IFRS and (y) the Parent Borrower shall provide to the Administrative
Agent and the Lenders any documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement or other terms of an accounting or a
financial nature made before and after giving effect to such change in U.S. GAAP
or change in IFRS. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of Holdings, the Parent Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.
SECTION 2.05    Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.
SECTION 2.06    Pro Forma Calculations. Notwithstanding anything to the contrary
herein, the Senior Secured Net Leverage Ratio and the Consolidated Interest
Coverage Ratio shall be calculated on a Pro Forma Basis (Leverage) with respect
to each Specified Transaction occurring during the applicable four quarter
period to which such calculation relates, or subsequent to the end of such
four-quarter period but not later than the date of such calculation.
ARTICLE III    

THE CREDITS
SECTION 3.01    Commitments.
(a)    Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender with a Revolving Commitment agrees,
severally and not jointly, at any time and from time to time on or after the
Closing Date until the earlier of the Business Day prior to the Maturity Date
and the termination of the Revolving Commitment of such Lender in accordance
with the terms hereof, to make revolving loans (w) to the U.S. Borrowers,
jointly and severally, or to the Parent Borrower, in any Approved Currency
(each, a “U.S. Revolving Loan”), (x) to the Swiss Borrower, in euros, Dollars or
GBP (each, a “Swiss Revolving Loan”), (y) to the German Borrower, in euros,
Dollars or GBP (each, a “German Revolving Loan”), and (z) to the U.K. Borrower,
in euros, Dollars or GBP (each, a “U.K. Revolving Loan” and, collectively with
the Swiss Revolving Loans, the German Revolving Loans and the U.S. Revolving
Loans, each a “Revolving Loan”), in an aggregate principal amount that does not
result in:
(i)    such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment less such Lender’s ratable portion of Availability Reserves;
(ii)    (A) the Total Adjusted Revolving Exposure (German) exceeding the Total
Adjusted Borrowing Base (German), (B) the Total Adjusted Revolving Exposure
(Swiss) exceeding the Total Adjusted Borrowing Base (Swiss) or (C) the Total
Adjusted Revolving Exposure exceeding the Total Adjusted Borrowing Base (in each
case subject to the Administrative Agent’s authority in its sole discretion to
make Overadvances pursuant to the terms of Section 2.01(e)); or
(iii)    the Total Revolving Exposure exceeding the lesser of (I) the Total
Borrowing Base (subject to the Administrative Agent’s authority in its sole
discretion to make Overadvances pursuant to the terms of Section 2.01(e)), and
(II) the Total Revolving Commitment less Availability Reserves.
(b)    [intentionally omitted.]
(c)    Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.
(d)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent shall have the right to establish Availability Reserves
against the Commitments, and/or Availability Reserves and other Reserves against
the Borrowing Base, in each case in such amounts, and with respect to such
matters, as the Administrative Agent in its Permitted Discretion shall deem
necessary, including, without limitation (but without duplication), (i) sums
that the respective Borrowers or Borrowing Base Guarantors are or will be
required to pay (such as taxes (including payroll and sales taxes), assessments,
insurance premiums, amounts owed to tolling parties, processors or other third
parties (including Norf GmbH), or, in the case of leased assets, rents or other
amounts payable under such leases) and have not yet paid, whether or not
invoiced, (ii) amounts owing by the respective Borrowers or Borrowing Base
Guarantors or, without duplication, their respective Subsidiaries to any Person
in respect of any Lien of the type described in the definition of “First
Priority” on any of the Collateral, which Lien, in the Permitted Discretion of
the Administrative Agent, is reasonably likely to rank senior in priority to or
pari passu with one or more of the Liens granted in the Security Documents in
and to such item of the Collateral, (iii) an Unpaid Supplier Reserve and a
Reserve against prior claims of Logan, in each case, against Eligible Inventory
included in the Borrowing Base, (iv) an Inventory Reserve, in each case, against
Eligible Inventory included in the Borrowing Base, (v) Rent Reserves and
Reserves for Priority Payables, (vi) a Bank Product Reserve, and (vii) a
Dilution Reserve; provided, however, that (y) the amount of any Reserve
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or other matter that is the basis for the Reserve, and (z)
Reserves shall not duplicate eligibility criteria contained in the definitions
of “Eligible Accounts” or “Eligible Inventory” or reserves or criteria deducted
in computing the cost of Eligible Inventory or the Net Recovery Cost Percentage
of Eligible Inventory. The Administrative Agent shall provide the Administrative
Borrower with at least three (3) Business Days’ prior written notice of any such
establishment. Upon delivery of written notice to Administrative Borrower, the
Administrative Agent shall be available to discuss the proposed Reserve, and the
applicable Borrower or Borrowing Base Guarantor may take such action as may be
required so that the event, condition or matter that is the basis for such
Reserve no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion. In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish such Reserve, unless the Administrative Agent shall have
determined in its Permitted Discretion that the event, condition or other matter
that is the basis for such new Reserve no longer exists or has otherwise been
adequately addressed.
(e)    The Administrative Agent shall not, without the prior consent of the
Required Lenders, make (and shall use its reasonable best efforts to prohibit
the Issuing Banks and Swingline Lenders, as applicable, from making) any
Revolving Loans or Swingline Loans, or provide any Letters of Credit, to the
Borrowers on behalf of Lenders intentionally and with actual knowledge that such
Revolving Loans, Swingline Loans, or Letters of Credit would either (i) cause
the Total Revolving Exposure to exceed the lesser of (A) the Total Borrowing
Base, and (B) the Total Revolving Commitment less Availability Reserves, (ii)(A)
cause the Total Adjusted Revolving Exposure (German) to exceed the Total
Adjusted Borrowing Base (German), (B) cause the Total Adjusted Revolving
Exposure (Swiss) to exceed the Total Adjusted Borrowing Base (Swiss) or (C)
cause the Total Adjusted Revolving Exposure to exceed the Total Adjusted
Borrowing Base, or (iii) be made when one or more of the other conditions
precedent to the making of Loans hereunder cannot be satisfied, except that
Administrative Agent may make (or cause to be made) such additional Revolving
Loans (including U.S. Swingline Loans) or European Swingline Loans or provide
such additional Letters of Credit on behalf of Lenders (each an “Overadvance”
and collectively, the “Overadvances”), intentionally and with actual knowledge
that such Loans or Letters of Credit will be made without the satisfaction of
the foregoing conditions precedent, if the Administrative Agent deems it
necessary or advisable in its discretion to do so; provided, that: (A) the total
principal amount outstanding at any time of Overadvances to the Borrowers which
Administrative Agent may make or provide (or cause to be made or provided) after
obtaining such actual knowledge that the conditions precedent have not been
satisfied, shall not (I) exceed the amount equal to 5% of the Total Borrowing
Base, or, when aggregated with all Credit Protective Advances then outstanding,
7.5% of the Total Borrowing Base, and (II) shall not, without the consent of all
Lenders, cause the Total Revolving Exposure to exceed the Adjusted Total
Revolving Commitment of all of the Lenders less Availability Reserves, or such
Lender’s Pro Rata Percentage of the Total Revolving Exposure to exceed such
Lender’s Revolving Commitment less such Lender’s Pro Rata Percentage of
Availability Reserves, (B) without the consent of all Lenders, (I) no
Overadvance shall be outstanding for more than sixty (60) days and (II) after
all Overadvances have been repaid, Administrative Agent shall not make any
additional Overadvance unless sixty (60) days or more have elapsed since the
last date on which any Overadvance was outstanding and (C) Administrative Agent
(or, after payment by Lenders of the applicable Class of their Pro Rata
Percentage of any such Overadvance, such Lenders) shall be entitled to recover
such funds on demand from the applicable Borrower or Borrowers together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Administrative Agent (or such Lenders) at the interest
rate otherwise applicable to Loans of such Class and Type (including interest at
the Default Rate, if applicable). Each Lender of the applicable Class shall be
obligated to pay Administrative Agent the amount of its Pro Rata Percentage of
any such Overadvance, provided, that such Administrative Agent is acting in
accordance with the terms of this Section 2.01(e). Overadvances shall constitute
Revolving Loans (or European Swingline Loans), shall be payable on demand and
shall constitute Obligations secured by the Collateral entitled to all the
benefits of the Loan Documents. Any funding of an Overadvance or sufferance of
an Overadvance shall not constitute a waiver by any Agent or any Lender of the
Event of Default caused thereby. In no event shall any Borrower be deemed a
beneficiary of this Section 2.01(e) nor authorized to enforce any of its terms.
(f)    The Administrative Agent shall be authorized, in its discretion, at any
time that any conditions in Section 4.02 are not satisfied, to make Base Rate
Loans (“Protective Advances”) (i) if the Administrative Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectibility or repayment of Obligations (“Credit Protective Advances”),
provided, that the total principal amount outstanding at any time of Credit
Protective Advances shall not exceed the amount equal to 5% of the Total
Borrowing Base, or, when aggregated with all Overadvances then outstanding, 7.5%
of the Total Borrowing Base, or (ii) to pay any other amounts chargeable to the
Loan Parties under any Loan Documents, including costs, fees and expenses;
provided further, that the total principal amount outstanding at any time of
Protective Advances shall not, without the consent of all Lenders, cause the
Total Revolving Exposure to exceed the Adjusted Total Revolving Commitment of
all of the Lenders less Availability Reserves, or such Lender’s Pro Rata
Percentage of the Total Revolving Exposure to exceed such Lender’s Revolving
Commitment less such Lender’s Pro Rata Percentage of Availability Reserves. Each
Lender shall participate in each Protective Advance in accordance with its Pro
Rata Percentage. Required Lenders may at any time revoke Administrative Agent’s
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
SECTION 3.02    Loans.
(a)    Each Loan (other than Swingline Loans) shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their applicable Commitments; provided, that the failure of any Lender to make
its Loan shall not in itself relieve any other Lender of its obligation to lend
hereunder (it being understood, however, that no Lender shall be responsible for
the failure of any other Lender to make any Loan required to be made by such
other Lender). Except for Swingline Loans, Protective Advances and Loans deemed
made pursuant to Section 2.18, each Borrowing shall be in an aggregate principal
amount that is not less than (and in integral amounts consistent with) the
Minimum Currency Threshold or, if less, equal to the remaining available balance
of the applicable Commitments.
(b)    Subject to Section 2.11 and Section 2.12, (i) each Borrowing of Dollar
Denominated Loans shall be comprised entirely of Base Rate Loans or Eurocurrency
Loans as Administrative Borrower may request pursuant to Section 2.03 (provided
that Base Rate Loans shall be available only with respect to Dollar Denominated
Loans borrowed by U.S. Borrowers or Parent Borrower), (ii) each Borrowing of GBP
Denominated Loans or Swiss Franc Denominated Loans shall be comprised entirely
of Eurocurrency Loans, and (iii) each Borrowing of Euro Denominated Loans shall
be comprised entirely of EURIBOR Loans; provided that all Loans comprising the
same Borrowing shall at all times be of the same Type. Each Lender may at its
option make any Eurocurrency Loan or EURIBOR Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement; and
provided, further, that with respect to any Loan (and so long as no Event of
Default shall have occurred and is continuing), if such Lender is a Swiss
Qualifying Bank, such branch or Affiliate must also qualify as a Swiss
Qualifying Bank. Borrowings of more than one Type may be outstanding at the same
time; provided that Borrower shall not be entitled to request any Borrowing
that, if made, would result in more than eight Eurocurrency Borrowings in
Dollars, five Eurocurrency Borrowings in GBP, or eight EURIBOR Borrowings
outstanding hereunder at any one time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Except with respect to Loans deemed made pursuant to Section 2.18(b) and
Swingline Loans, each Lender shall make each Loan to be made by it hereunder
(or, to the extent permitted by Section 2.02(b), shall cause any domestic or
foreign branch or Affiliate of such Lender to make such Loan) on the proposed
date thereof by wire transfer of immediately available funds to such account in
San Francisco, or to such account in a European jurisdiction, as the
Administrative Agent may designate, not later than 2:00 p.m., New York time
(11:00 a.m., London time in the case of Revolving Loans made in GBP or Euros),
and the Administrative Agent shall promptly credit the amounts so received to an
account of the applicable Borrower as directed by the Administrative Borrower in
the applicable Borrowing Request maintained with (or otherwise acceptable to)
the Administrative Agent or, if a Borrowing shall not occur on such date because
any condition precedent herein specified shall not have been met, return the
amounts so received to the respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and such Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Interbank Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and the applicable
Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(d) shall cease.
(e)    Notwithstanding anything to the contrary contained herein, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.
SECTION 3.03    Borrowing Procedure.
(a)    To request a Borrowing (subject to Section 2.17(e) with respect to
European Swingline Loans), the Administrative Borrower, on behalf of the
applicable Borrower, shall deliver, by hand delivery, telecopier or, to the
extent separately agreed by the Administrative Agent, by an electronic
communication in accordance with the second sentence of Section 11.01(b) and the
second paragraph of Section 11.01(d), a duly completed and executed Borrowing
Request to the Administrative Agent (i) in the case of a Eurocurrency Borrowing
(other than a Eurocurrency Borrowing made in GBP), not later than 12:00 noon,
New York time, three (3) Business Days before the date of the proposed
Borrowing, (ii) in the case of a EURIBOR Borrowing, or a Eurocurrency Borrowing
made in GBP, not later than 11:00 a.m., London time, three (3) Business Days
before the date of the proposed Borrowing, or (iii) in the case of a Base Rate
Borrowing, not later than 12:00 noon, New York time, on the date of the proposed
Borrowing. Each Borrowing Request shall be irrevocable and shall specify the
following information in compliance with Section 2.02:
(i)    the aggregate amount of such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing shall constitute a Borrowing of U.S. Revolving
Loans, U.K. Revolving Loans, German Revolving Loans or Swiss Revolving Loans;
(iv)    in the case of Dollar Denominated Loans made to U.S. Borrowers or to
Parent Borrower, whether such Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing;
(v)    in the case of U.S. Revolving Loans, whether such Borrowing is to be made
to the U.S. Borrowers or the Parent Borrower;
(vi)    in the case of a Eurocurrency Borrowing or EURIBOR Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated, as applicable, by the definition of the term “Eurocurrency
Interest Period” or “EURIBOR Interest Period”;
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.02(c);
(viii)    that the conditions set forth in Section 4.02(b) - (d) have been
satisfied as of the date of the notice; and
(ix)    in the case of a Eurocurrency Borrowing in an Alternate Currency, the
Approved Currency for such Borrowing.
If no election as to the Type of Borrowing is specified with respect to a
Borrowing of Dollar Denominated Loans made to U.S. Borrowers or to Parent
Borrower, then the requested Borrowing shall be a Base Rate Borrowing. If no
Interest Period is specified with respect to any requested EURIBOR Borrowing or
Eurocurrency Borrowing, then the Administrative Borrower on behalf of the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.
(b)    Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints and constitutes Administrative Borrower as its agent to request Loans
and Letters of Credit pursuant to this Agreement in the name or on behalf of
such Borrower. The Administrative Agent and Lenders may disburse the Loans to
such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Guarantor. Each Loan Party hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements of
account and all other notices from the Agents and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents, including the Intercreditor Agreement. Any notice,
election, representation, warranty, agreement or undertaking by or on behalf of
any other Loan Party by Administrative Borrower shall be deemed for all purposes
to have been made by such Loan Party, as the case may be, and shall be binding
upon and enforceable against such Loan Party to the same extent as if made
directly by such Loan Party. Administrative Borrower hereby accepts the
appointment by Borrowers and the other Loan Parties to act as the agent of
Borrowers and the other Loan Parties and agrees to ensure that the disbursement
of any Loans to a Borrower requested by or paid to or for the account of such
Borrower, or the issuance of any Letter of Credit for a Borrower hereunder,
shall be paid to or for the account of such Borrower. No purported termination
of the appointment of Administrative Borrower as agent as aforesaid shall be
effective, except after ten (10) days’ prior written notice to Administrative
Agent and appointment by the Borrowers of a replacement Administrative Borrower.
(c)    Appointment of European Administrative Borrower. Each U.K. Borrower,
German Borrower and Swiss Borrower hereby irrevocably appoints and constitutes
European Administrative Borrower as its agent to request Loans and Letters of
Credit pursuant to this Agreement in the name or on behalf of such Borrower. The
Administrative Agent and Lenders may disburse the Loans to such bank account of
European Administrative Borrower or a U.K. Borrower, German Borrower or Swiss
Borrower or otherwise make such Loans to a U.K. Borrower, German Borrower or
Swiss Borrower and provide such Letters of Credit to a U.K. Borrower, German
Borrower or Swiss Borrower as European Administrative Borrower may designate or
direct, without notice to any other Borrower or Guarantor. Each U.K. Borrower,
German Borrower and Swiss Borrower hereby irrevocably appoints and constitutes
European Administrative Borrower as its agent to receive statements of account
and all other notices from the Agents and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents. Any notice, election, representation, warranty, agreement
or undertaking by or on behalf of any other Borrower by European Administrative
Borrower shall be deemed for all purposes to have been made by such Borrower, as
the case may be, and shall be binding upon and enforceable against such Borrower
to the same extent as if made directly by such Borrower. European Administrative
Borrower hereby accepts the appointment by the U.K. Borrowers, German Borrowers
and Swiss Borrowers to act as the agent of such Borrowers and agrees to ensure
that the disbursement of any Loans to a U.K. Borrower, German Borrower or Swiss
Borrower requested by or paid to or for the account of such Borrower, or the
issuance of any Letter of Credit for a U.K. Borrower, German Borrower or Swiss
Borrower hereunder, shall be paid to or for the account of such Borrower. No
purported termination of the appointment of European Administrative Borrower as
agent as aforesaid shall be effective, except after ten (10) days’ prior written
notice to Administrative Agent and appointment by the U.K. Borrowers, German
Borrower and Swiss Borrowers of a replacement European Administrative Borrower.
(d)    Each Borrower hereby authorizes Agent, from time to time, to charge all
interest, fees, costs, expenses and other amounts payable hereunder or under any
of the other Loan Documents or any Bank Product Agreement at 3:00 p.m. New York
time on the Business Day immediately following the Specified Date set forth
below, and the applicable Borrower shall be deemed to have requested Base Rate
Revolving Loans in the amount of such Secured Obligations; provided that the
Administrative Agent shall have made a report (which may be an online report)
available to Administrative Borrower with respect thereto prior to such
Specified Date. “Specified Date” shall mean (i) with respect to interest, fees,
or other recurring charges, the date on which such amounts are due and payable
hereunder, and (ii) with respect to other charges and expenses, the first
Business Day of each month. The proceeds of such Revolving Loans shall be
disbursed as direct payment of the relevant Secured Obligation.
SECTION 3.04    Evidence of Debt.
(a)    Promise to Repay. Each U.S. Borrower, jointly and severally, hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender (or, in the case of
U.S. Swingline Loans, the U.S. Swingline Lender in accordance with Section
2.17(a)), the then unpaid principal amount of each U.S. Revolving Loan of such
Revolving Lender made to any U.S. Borrower. The Parent Borrower hereby
unconditionally promises to pay on the Maturity Date to the Administrative
Agent, for the account of each applicable Revolving Lender, the then unpaid
principal amount of each U.S. Revolving Loan of such Revolving Lender made to
the Parent Borrower. The Swiss Borrower hereby unconditionally promises to pay
(i) on the Maturity Date to the Administrative Agent, for the account of each
applicable Revolving Lender, the then unpaid principal amount of each Swiss
Revolving Loan of such Revolving Lender and (ii) on the earlier of the Maturity
Date and the last day of the Interest Period for such Loan, to the European
Swingline Lender, the then unpaid principal amount of each European Swingline
Loan made to it. The German Borrower hereby unconditionally promises to pay (i)
on the Maturity Date to the Administrative Agent, for the account of each
applicable Revolving Lender, the then unpaid principal amount of each German
Revolving Loan of such Revolving Lender and (ii) on the earlier of the Maturity
Date and the last day of the Interest Period for such Loan, to the European
Swingline Lender, the then unpaid principal amount of each European Swingline
Loan made to it. The U.K. Borrower hereby unconditionally promises to pay (i) on
the Maturity Date to the Administrative Agent, for the account of each
applicable Revolving Lender, the then unpaid principal amount of each U.K.
Revolving Loan of such Revolving Lender and (ii) on the earlier of the Maturity
Date and the last day of the Interest Period for such Loan, to the European
Swingline Lender, the then unpaid principal amount of each European Swingline
Loan made to it. All payments or repayments of Loans made pursuant to this
Section 2.04(a) shall be made in the Approved Currency in which such Loan is
denominated.
(b)    Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount and Approved Currency of each Loan made hereunder, the Borrower or
Borrowers to which such Loan is made, the Type, Class and Sub-Class thereof and
the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
The entries made in the accounts maintained pursuant to this paragraph shall be
prima facie evidence of the existence and amounts of the obligations therein
recorded as well as the Borrower or Borrowers which received such Loans or
Letters of Credit; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligations of any Borrower to repay the Loans in accordance with
their terms.
(c)    Promissory Notes. Any Lender by written notice to the Administrative
Borrower (with a copy to the Administrative Agent) may request that Loans of any
Class and Sub-Class made by it be evidenced by a promissory note. In such event,
the applicable Borrower or Borrowers shall prepare, execute and deliver to such
Lender one or more promissory notes payable to such Lender or its registered
assigns in the form of Exhibit K-1 or K-2, as the case may be. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 11.04) be represented by one or
more promissory notes in such form payable to such payee or its registered
assigns. If, because of fluctuations in exchange rates after the date of
issuance thereof, any such Note would not be at least as great as the Dollar
Equivalent of the outstanding principal amount of the Loans made by such Lender
evidenced thereby at any time outstanding, such Lender may request (and in such
case the applicable Borrowers shall promptly execute and deliver) a new Note in
an amount equal to the Dollar Equivalent of the aggregate principal amount of
such Loans of such Lender outstanding on the date of the issuance of such new
Note.
SECTION 3.05    Fees.
(a)    Commitment Fee. The Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a commitment fee (a “Commitment Fee”) denominated in Dollars on the
actual daily amount by which the Total Revolving Commitment exceeds the Total
Revolving Exposure, from and including the Closing Date to but excluding the
date on which such Revolving Commitment terminates at a rate per annum equal to
the Applicable Fee. Accrued Commitment Fees shall be payable in arrears (A) on
the first Business Day of each month and (B) on the date on which such Revolving
Commitment terminates. Commitment Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
Commitment Fees with respect to Revolving Commitments, a Revolving Commitment of
a Lender shall be deemed to be used to the extent of the outstanding Revolving
Loans, Swingline Exposure and LC Exposure of such Lender.
(b)    Fee Letter. Parent Borrower agrees to pay or to cause the applicable
Borrower to pay all Fees payable pursuant to the Fee Letter and the Engagement
Letter, in the amounts and on the dates set forth therein.
(c)    LC and Fronting Fees. The applicable Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender having a Revolving
Commitment a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin from time to time used to determine the interest rate on (A)
with regard to Letters of Credit denominated in Dollars, Canadian Dollars or
GBP, Eurocurrency Loans, and (B) with regard to Letters of Credit denominated in
euros, EURIBOR Loans, in each case pursuant to Section 2.06 on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to Reimbursement Obligations) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the applicable Issuing Bank a fronting fee (“Fronting
Fee”), which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure of such Issuing Bank (excluding any portion thereof
attributable to Reimbursement Obligations) during the period from and including
the Closing Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which such Issuing Bank ceases to have any
LC Exposure, as well as such Issuing Bank’s customary fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued LC Participation Fees and Fronting Fees shall be
payable in arrears (i) on the first Business Day of each month and (ii) on the
date on which the Revolving Commitments terminate. Any such fees accruing after
the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand therefor. All LC
Participation Fees and Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). If at any time any principal of or
interest on any Loan or any fee or other amount payable by the Loan Parties
hereunder has not been paid when due, whether at stated maturity, upon
acceleration or otherwise, the LC Participation Fee shall be increased to a per
annum rate equal to 2% plus the otherwise applicable rate with respect thereto
for so long as such overdue amounts have not been paid.
(d)    All Fees shall be paid on the dates due, in immediately available funds
in Dollars, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Borrowers shall pay the Fronting Fees directly to
the applicable Issuing Bank. Once paid, none of the Fees shall be refundable
under any circumstances.
SECTION 3.06    Interest on Loans.
(a)    Base Rate Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each Base Rate Borrowing, including each U.S. Swingline Loan and each
European Swingline Loan denominated in Dollars, shall bear interest at a rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time.
(b)    Eurocurrency Loans. Subject to the provisions of Section 2.06(f), the
Loans comprising each Eurocurrency Borrowing, including each European Swingline
Loan denominated in GBP or Swiss Francs, shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.
(c)    [intentionally omitted].
(d)    [intentionally omitted].
(e)    EURIBOR Loans. Subject to the provisions of Section 2.06(f), the Loans
comprising each EURIBOR Borrowing, including each European Swingline Loan
denominated in Euros, shall bear interest at a rate per annum equal to the
Adjusted EURIBOR Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin in effect from time to time.
(f)    Default Rate. Notwithstanding the foregoing, during an Event of Default
of the type specified in Sections 8.01(a), (b), (g) or (h), or during any other
Event of Default if the Required Lenders in their discretion so elect by notice
to the Administrative Agent, all Obligations shall, to the extent permitted by
Applicable Law, bear interest, after as well as before judgment, at a per annum
rate equal to (i) in the case of principal of or interest on any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other Obligations, 2%
plus the rate applicable to Base Rate Loans as provided in Section 2.06(a) (in
either case, the “Default Rate”).
(g)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(f) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of a
Base Rate Loan without a permanent reduction in Revolving Commitments), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
EURIBOR Loan or Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(h)    Interest Calculation. All interest hereunder shall be computed on the
basis of a year of 360 days, except that (i) interest computed by reference to
the Base Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and (ii) interest computed with regard to Eurocurrency Loans by
way of GBP shall be computed on the basis of a year of 365 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted EURIBOR Rate
or Adjusted LIBOR Rate shall be determined by the Administrative Agent in
accordance with the provisions of this Agreement and such determination shall be
conclusive absent manifest error.
(i)    Currency for Payment of Interest. All interest paid or payable pursuant
to this Section 2.06 shall be paid in the Approved Currency in which the Loan
giving rise to such interest is denominated.
(j)    Swiss Minimum Interests Rates and Payments. The various rates of
interests provided for in this Agreement (including, without limitation, under
this Section 2.06) are minimum interest rates.
(i)    When entering into this Agreement, each party hereto has assumed that the
payments required under this Agreement are not and will not become subject to
Swiss Withholding Tax. Notwithstanding that the parties hereto do not anticipate
that any payment will be subject to Swiss Withholding Tax, they agree that, if
(A) Swiss Withholding Tax should be imposed on interest or other payments (the
“Relevant Amount”) by a Swiss Loan Party and (B) Section 2.15 should be held
unenforceable, then the applicable interest rate in relation to that interest
payment shall be: (x) the interest rate which would have been applied to that
interest payment (as provided for in the absence of this Section 2.06(j);
divided by (y) 1 minus the minimal permissible rate at which the relevant Tax
Deduction is required to be made in view of domestic tax law and/or applicable
treaties (where the rate at which the relevant Tax Deduction is required to be
made is, for this purpose, expressed as a fraction of one (1)) and all
references to a rate of interest under such Loan shall be construed accordingly.
For this purpose, the Swiss Withholding Tax shall be calculated on the amount so
recalculated.
(ii)    The Swiss Borrower shall not be required to make an increased payment to
any specific Lender (but without prejudice to the rights of all other Lenders
hereunder) under paragraph (i) above or under Section 2.15 in connection with a
Swiss Withholding Tax if the Swiss Borrower has breached the Ten Non-Bank
Regulations and/or Twenty Non-Bank Regulations as a direct result of (A) the
incorrectness of the representation made by such Lender pursuant to Section 2.21
if such Lender specified that it was a Swiss Qualifying Bank or (B) such Lender,
as assignee or participant, breaching the requirements and limitations for
transfers, assignments or participations pursuant to Section 11.04 or (C) if
Section 2.15 does not provide for an obligation to make increased payments.
(iii)    For the avoidance of doubt, the Swiss Borrower shall be required to
make an increased payment to a specific Lender under paragraph (i) above in
connection with the imposition of a Swiss Withholding Tax (A) if the Swiss
Borrower has breached the Ten Non-Bank Regulations and/or the Twenty Non-Bank
Regulations as a result of its failure to comply with the provisions of Section
5.15 or, (B) if after an Event of Default, lack of compliance with the Ten
Non-Bank Regulations and/or the Twenty Non-Bank Regulations as a result of
assignments or participation effected in accordance herewith, or (C) following a
change of law or practice in relation with the Ten Non-Bank Regulations and/or
the Twenty Non-Bank Regulations Swiss Withholding Tax becomes due on interest
payments made by Swiss Borrower and Section 2.15 is not enforceable.
(iv)    If requested by the Administrative Agent, a Swiss Loan Party shall
provide to the Administrative Agent those documents which are required by law
and applicable double taxation treaties to be provided by the payer of such tax
for each relevant Lender to prepare a claim for refund of Swiss Withholding Tax.
In the event Swiss Withholding Tax is refunded to the Lender by the Swiss
Federal Tax Administration, the relevant Lender shall forward, after deduction
of costs, such amount to the Swiss Loan Party; provided, however, that (i) the
relevant Swiss Loan Party has fully complied with its obligations under this
Section 2.06(j); (ii) the relevant Lender may determine, in its sole discretion,
consistent with the policies of such Lender, the amount of the refund
attributable to Swiss Withholding Tax paid by the relevant Swiss Loan Party;
(iii) nothing in this Agreement shall require the Lender to disclose any
confidential information to the Swiss Loan Party (including, without limitation,
its tax returns); and (iv) no Lender shall be required to pay any amounts
pursuant to this Section 2.06(j)(iv) at any time during which a Default or Event
of Default exists.
SECTION 3.07    Termination and Reduction of Commitments.
(a)    Termination of Commitments. The Revolving Commitments, the European
Swingline Commitment and the LC Commitment shall automatically terminate on the
Maturity Date.
(b)    Optional Terminations and Reductions. At its option, Administrative
Borrower may at any time terminate, or from time to time permanently reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Revolving Commitments shall not be
terminated or reduced if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the aggregate amount of
Revolving Exposure would exceed the aggregate amount of Revolving Commitments,
or the Total Revolving Exposure would exceed the Adjusted Total Revolving
Commitment.
(c)    Borrower Notice. Administrative Borrower shall notify the Administrative
Agent in writing of any election to terminate or reduce the Commitments under
Section 2.07(b) at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by
Administrative Borrower pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be (subject to payment of
any amount pursuant to Section 2.13) revoked by Administrative Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the Lenders in accordance with their
respective Commitments of such Class.
SECTION 3.08    Interest Elections.
(a)    Generally. Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a EURIBOR Borrowing or
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, Administrative Borrower may elect to convert
such Borrowing to a different Type (in the case of Dollar Denominated Loans made
to U.S. Borrowers or to Parent Borrower, to a Base Rate Borrowing or a
Eurocurrency Borrowing) or to rollover or continue such Borrowing and, in the
case of a EURIBOR Borrowing or Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrowings consisting of
Alternate Currency Revolving Loans may not be converted to a different Type.
Administrative Borrower may elect different options with respect to different
portions (not less than the Minimum Currency Threshold) of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding
anything to the contrary, Borrowers shall not be entitled to request any
conversion, rollover or continuation that, if made, would result in more than
eight Eurocurrency Borrowings in Dollars, five Eurocurrency Borrowings in GBP,
or eight EURIBOR Borrowings outstanding hereunder at any one time. This Section
shall not apply to Swingline Loans, which may not be converted or continued.
(b)    Interest Election Notice. To make an election pursuant to this Section,
Administrative Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Interest Election Request to the Administrative Agent not
later than the time that a Borrowing Request would be required under Section
2.03 if Administrative Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each Interest Election Request shall be irrevocable. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
or if outstanding Borrowings are being combined, allocation to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (v) below shall be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    in the case of Dollar Denominated Loans made to U.S. Borrowers or to
Parent Borrower, whether such Borrowing is to be a Base Rate Borrowing or a
Eurocurrency Borrowing;
(iv)    [intentionally omitted];
(v)    if the resulting Borrowing is a EURIBOR Borrowing or a Eurocurrency
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated, as applicable, by the
definition of the term “EURIBOR Interest Period” or “Eurocurrency Interest
Period”; and
(vi)    in the case of a Borrowing consisting of Alternate Currency Revolving
Loans, the Alternate Currency of such Borrowing.
If any such Interest Election Request requests a EURIBOR Borrowing or
Eurocurrency Borrowing but does not specify an Interest Period, then Borrowers
shall be deemed to have selected an Interest Period of one month’s duration.
Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
(c)    Automatic Conversion to Base Rate Borrowing. If an Interest Election
Request with respect to a Eurocurrency Borrowing made to U.S. Borrowers or to
Parent Borrower in Dollars is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Base Rate Borrowing. EURIBOR Borrowings and Eurocurrency
Borrowings denominated in an Alternate Currency, and Eurocurrency Borrowings
made to Swiss Borrower, German Borrower or U.K. Borrower and denominated in
Dollars, shall not be converted to a Base Rate Borrowing, but shall be continued
as Loans of the same Type with a one month Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is
continuing, the Administrative Agent or the Required Lenders may require, by
notice to Administrative Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a EURIBOR Borrowing or Eurocurrency Borrowing and
(ii) unless repaid, each Eurocurrency Borrowing (other than a Borrowing of
Alternate Currency Loans or a Eurocurrency Borrowing made to Swiss Borrower,
German Borrower or U.K. Borrower and denominated in Dollars) shall be converted
to a Base Rate Borrowing at the end of the Interest Period applicable thereto.
SECTION 3.09    [intentionally omitted].
SECTION 3.10    Optional and Mandatory Prepayments of Loans.
(a)    Optional Prepayments. Borrowers shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10 and subject to the provisions of Section
9.01(e); provided that each partial prepayment shall be in a principal amount
that is not less than (and in integral amounts consistent with) the Minimum
Currency Threshold or, if less, the outstanding principal amount of such
Borrowing.
(b)    Certain Revolving Loan Prepayments.
(i)    In the event of the termination of all the Revolving Commitments, each
Borrower shall, on the date of such termination, repay or prepay all its
outstanding Borrowings and all its outstanding Swingline Loans and replace all
outstanding Letters of Credit or cash collateralize all its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18.
(ii)    [intentionally omitted].
(iii)    [intentionally omitted].
(iv)    In the event of any partial reduction of the Revolving Commitments, then
(x) at or prior to the effective date of such reduction, the Administrative
Agent shall notify Administrative Borrower and the applicable Revolving Lenders
of the Total Revolving Exposure after giving effect thereto and (y) if the Total
Revolving Exposure would exceed the Adjusted Total Revolving Commitment less
Availability Reserves after giving effect to such reduction, each applicable
Borrower shall, on the date of such reduction, act in accordance with Section
2.10(b)(vi) below.
(v)    [intentionally omitted].
(vi)    In the event that the Total Revolving Exposure at any time exceeds the
Adjusted Total Revolving Commitment less Availability Reserves then in effect
(including on any date on which Dollar Equivalents are determined pursuant to
the definition thereof), each applicable Borrower shall, without notice or
demand, immediately first, repay or prepay its Borrowings and second, replace
its outstanding Letters of Credit or cash collateralize its outstanding Letters
of Credit in accordance with the procedures set forth in Section 2.18, in an
aggregate amount sufficient to eliminate such excess.
(vii)    [intentionally omitted].
(viii)    In the event that the aggregate LC Exposure exceeds the LC Commitment
then in effect (including on any date on which Dollar Equivalents are determined
pursuant to the definition thereof), each applicable Borrower shall, without
notice or demand, immediately replace its outstanding Letters of Credit or cash
collateralize its outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18, in an aggregate amount sufficient to
eliminate such excess.
(ix)    In the event that (A) the Total Revolving Exposure exceeds the Total
Borrowing Base then in effect, (B) the Total Adjusted Revolving Exposure
(German) exceeds the Total Adjusted Borrowing Base (German) then in effect, (C)
the Total Adjusted Revolving Exposure (Swiss) exceeds the Total Adjusted
Borrowing Base (Swiss) then in effect, or (D) the Total Adjusted Revolving
Exposure exceeds the Total Adjusted Borrowing Base then in effect, each
applicable Borrower shall, without notice or demand, immediately first, repay or
prepay its Borrowings, and second, replace its outstanding Letters of Credit or
cash collateralize its outstanding Letters of Credit in accordance with the
procedures set forth in Section 2.18, in an aggregate amount sufficient to
eliminate such excess; provided that to the extent such excess results solely by
reason of a change in exchange rates, unless a Default or an Event of Default
has occurred and is continuing, no Borrower shall be required to make such
repayment, replacement or cash collateralization unless the amount of such
excess is greater than 5% of the Total Borrowing Base, Total Adjusted Borrowing
Base (German), Total Adjusted Borrowing Base (Swiss) or Total Adjusted Borrowing
Base, as the case may be (in which event the applicable Borrowers shall make
such replacements or cash collateralization so as to eliminate such excess in
its entirety).
(x)    [intentionally omitted].
(xi)    In the event an Activation Notice has been given (as contemplated by
Section 9.01), Borrowers shall pay all proceeds of Collateral (other than
proceeds of Pari Passu Priority Collateral) into the Collection Account, for
application in accordance with Section 9.01(e).
(c)    Asset Sales. Not later than three (3) Business Days following the receipt
of any Net Cash Proceeds of any Asset Sale of Revolving Credit Priority
Collateral by any Loan Party (i) occurring during the existence of any Event of
Default or (ii) at any time after the occurrence of a Cash Dominion Trigger
Event and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (c)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such
prepayment shall be required under this Section 2.10(c) with respect to (A) the
disposition of property which constitutes a Casualty Event (in which event
Section 2.10(f) shall apply), or (B) Asset Sales for fair market value resulting
in less than $5,000,000 in Net Cash Proceeds in any fiscal year.
(d)    [intentionally omitted]
(e)    [intentionally omitted]
(f)    Casualty Events. Not later than three (3) Business Days following the
receipt of any Net Cash Proceeds from a Casualty Event in respect of Revolving
Credit Priority Collateral by any Loan Party during the occurrence of an Event
of Default or at any time after the occurrence of a Cash Dominion Trigger Event
and prior to the subsequent occurrence of a Cash Dominion Recovery Event,
Borrowers shall make (in addition to any prepayments required by Section 2.10(b)
(which shall be made regardless of whether any prepayment is required under this
paragraph (f)), prepayments in accordance with Section 2.10(h) and (i) in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that no such
prepayment shall be required under this Section 2.10(f) with respect to Casualty
Events resulting in less than $5,000,000 in Net Cash Proceeds in any fiscal
year.
(g)    [intentionally omitted]
(h)    Application of Prepayments. (i)  Prior to any optional or mandatory
prepayment hereunder, Administrative Borrower shall select the Borrowing or
Borrowings to be prepaid and shall specify such selection in the notice of such
prepayment pursuant to Section 2.10(i), subject to the provisions of this
Section 2.10(h), provided that after an Activation Notice has been delivered,
Section 9.01(e) shall apply, provided, further, that notwithstanding the
foregoing, after an Event of Default has occurred and is continuing or after the
acceleration of the Obligations, Section 8.03 shall apply. Any mandatory
prepayment shall be made without reduction to the Revolving Commitments.
(ii)    Amounts to be applied pursuant to this Section 2.10 to the prepayment of
Revolving Loans by a Borrower shall be applied, as applicable, first to reduce
outstanding U.S. Swingline Loans and European Swingline Loans denominated in
Dollars, and then to reduce other outstanding Base Rate Loans of that Borrower.
Any amounts remaining after each such application shall be applied to prepay
EURIBOR Loans or Eurocurrency Loans, as applicable, of that Borrower.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the Base Rate Loans
(including U.S. Swingline Loans) at the time outstanding (an “Excess Amount”),
only the portion of the amount of such prepayment as is equal to the amount of
such outstanding Base Rate Loans (including U.S. Swingline Loans and European
Swingline Loans denominated in Dollars) shall be immediately prepaid and, at the
election of Administrative Borrower, the Excess Amount shall be either (A)
deposited in an escrow account on terms satisfactory to the Administrative Agent
and applied to the prepayment of EURIBOR Loans or Eurocurrency Loans on the last
day of the then next-expiring Interest Period for EURIBOR Loans or Eurocurrency
Loans; provided that (i) interest in respect of such Excess Amount shall
continue to accrue thereon at the rate provided hereunder for the Loans which
such Excess Amount is intended to repay until such Excess Amount shall have been
used in full to repay such Loans and (ii) at any time while an Event of Default
has occurred and is continuing, the Administrative Agent may, and upon written
direction from the Required Lenders shall, apply any or all proceeds then on
deposit to the payment of such Loans in an amount equal to such Excess Amount or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.13.
(i)    Notice of Prepayment. Administrative Borrower or European Administrative
Borrower, as applicable, shall notify the Administrative Agent (and, in the case
of prepayment of a Swingline Loan, the Swingline Lender) by written notice of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing (other than a Eurocurrency Borrowing made in GBP), not later than
12:00 noon, New York time, three (3) Business Days before the date of
prepayment, (i) in the case of prepayment of a EURIBOR Borrowing, or a
Eurocurrency Borrowing made in GBP (in each case other than a European Swingline
Loan), not later than 11:00 a.m., London time, three (3) Business Days before
the date of prepayment, (iii) in the case of prepayment of a Base Rate
Borrowing, not later than 12:00 noon, New York time, one (1) Business Day before
the date of prepayment, (iv) in the case of prepayment of a U.S. Swingline Loan,
not later than 12:00 noon, New York time, on the date of prepayment, (v) in the
case of prepayment of a European Swingline Loan (other than a European Swingline
Loan made in Swiss francs), not later than 11:00 a.m., London time, on the date
of prepayment, and (vi) in the case of prepayment of a European Swingline Loan
made in Swiss francs, not later than 11:00 a.m., London time, one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.07, then such notice of prepayment may be revoked if such termination is
revoked in accordance with Section 2.07. Each such notice shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Promptly following receipt of any
such notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Credit Extension of the same Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing and otherwise in accordance with
this Section 2.10. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
SECTION 3.11    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a EURIBOR Borrowing or Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be final
and conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such
Interest Period or that any Alternate Currency is not available to the Lenders
in sufficient amounts to fund any Borrowing consisting of Alternate Currency
Revolving Loans; or
(b)    the Administrative Agent is advised in writing by the Required Lenders
that the Adjusted EURIBOR Rate or Adjusted LIBOR Rate for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to
Administrative Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies Administrative Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a EURIBOR Borrowing or Eurocurrency
Borrowing, as applicable, shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Borrowing in Dollars, such Borrowing shall be made as a
Base Rate Borrowing, and Borrowing Requests for any affected Alternate Currency
Revolving Loans or European Swingline Loans shall not be effective.
SECTION 3.12    Yield Protection; Change in Law Generally.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in, by any Lender (except any reserve requirement reflected in the
Adjusted LIBOR Rate or the Adjusted EURIBOR Rate, as applicable) or any Issuing
Bank; or
(ii)    impose on any Lender or any Issuing Bank or the interbank market any
other condition, cost or expense affecting this Agreement or EURIBOR Loans or
Eurocurrency Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any EURIBOR Loan or
any Eurocurrency Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company, if any, of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or any other amount), then, upon request of such
Lender or such Issuing Bank, Borrowers will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Bank determines (in
good faith, but in its sole absolute discretion) that any Change in Law
affecting such Lender or such Issuing Bank or any lending office of such Lender
or such Lender’s or such Issuing Bank’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or liquidity or
on the capital or liquidity of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time Borrowers will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 2.12 and delivered to Administrative
Borrower shall be conclusive absent manifest error. Borrowers shall pay such
Lender or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) Business Days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section 2.12 shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that Borrowers shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies Administrative
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(e)    Change in Legality Generally. Notwithstanding any other provision of this
Agreement, if any Change in Law shall make it unlawful for any Lender to make or
maintain any Eurocurrency Loan or any EURIBOR Loan, or to give effect to its
obligations as contemplated hereby with respect to any Eurocurrency Loan or any
EURIBOR Loan, then, upon written notice by such Lender to Administrative
Borrower and the Administrative Agent:
(i)    the Commitments of such Lender (if any) to fund the affected Type of Loan
shall immediately terminate;
(ii)    in the case of Dollar Denominated Loans, (x) such Lender may declare
that Eurocurrency Loans will not thereafter (for the duration of such
unlawfulness) be continued for additional Interest Periods and Base Rate Loans
will not thereafter (for such duration) be converted into Eurocurrency Loans,
whereupon any request to convert a Base Rate Borrowing to a Eurocurrency
Borrowing or to continue a Eurocurrency Borrowing for an additional Interest
Period shall, as to such Lender only, be deemed a request to continue a Base
Rate Loan as such, or to convert a Eurocurrency Loan into a Base Rate Loan, as
the case may be, unless such declaration shall be subsequently withdrawn and (y)
all such outstanding Eurocurrency Loans made by such Lender shall be
automatically converted to Base Rate Loans on the last day of the then current
Interest Period therefor or, if earlier, on the date specified by such Lender in
such notice (which date shall be no earlier than the last day of any applicable
grace period permitted by Applicable Law); and
(iii)    in the case of Eurocurrency Loans that are GBP Denominated Loans or
Swiss Franc Denominated Loans, or Dollar Denominated Loans of Swiss Borrower or
U.K. Borrower (other than European Swingline Loans denominated in Dollars), and
in the case of EURIBOR Loans, the applicable Borrower shall repay all such
outstanding Eurocurrency Loans or EURIBOR Loans, as the case may be, of such
Lender on the last day of the then current Interest Period therefor or, if
earlier, on the date specified by such Lender in such notice (which date shall
be no earlier than the last day of any applicable grace period permitted by
Applicable Law).
(f)    Change in Legality in Relation to Issuing Bank. Notwithstanding any other
provision of this Agreement, if any Change in Law shall make it unlawful for any
Issuing Bank to issue or allow to remain outstanding any Letter of Credit, then,
by written notice to Administrative Borrower and the Administrative Agent:
(iii)    such Issuing Bank shall no longer be obligated to issue any Letters of
Credit; and
(iv)    each Borrower shall use its commercially reasonable best efforts to
procure the release of each outstanding Letter of Credit issued by such Issuing
Bank.
(g)    Increased Tax Costs. If any Change in Law shall subject any Lender or any
Issuing Bank to any (i) Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any participation in a Letter of Credit or any
Loan made by it, or change the basis of taxation of payments to such Lender or
such Issuing Bank in respect thereof, or (ii) Tax imposed on it that is
specially (but not necessarily exclusively) applicable to lenders such as such
Lender as a result of the general extent and/or nature of their activities,
assets, liabilities, leverage, other exposures to risk, or other similar
factors, including but not limited to the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith, any bank levy (being a
Tax similar to the United Kingdom Tax known as the “bank levy”) in such form as
it may be imposed and as amended or reenacted, and similar legislation (except,
in each case of the foregoing clauses (i) and (ii), for Indemnified Taxes or
Other Taxes covered by Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender; provided, however, for
purposes of this Section 2.12(g), a franchise tax in lieu of or in substitute of
net income taxes shall be treated as an Excluded Tax only if such franchise tax
in lieu of or in substitute of net income taxes is imposed by a state, city or
political subdivision of a state, in each case in the United States, for the
privilege of being organized or chartered in, or doing business in, such state,
city or political subdivision of such state or city in the United States), and
the result of any of the foregoing shall be to increase the cost to such Lender
such Issuing Bank of making, converting to, continuing or maintaining any Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender, such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company, if any, of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then, upon request of such Lender or such Issuing Bank,
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
SECTION 3.13    Breakage Payments. In the event of (a) the payment or
prepayment, whether optional or mandatory, of any principal of any Eurocurrency
Loan or EURIBOR Loan earlier than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan or EURIBOR Loan earlier than the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Revolving Loan on the date specified in any notice delivered pursuant
hereto (whether or not such notice was validly revoked pursuant to Section
2.07(c)) or (d) the assignment of any Eurocurrency Loan or EURIBOR Loan earlier
than the last day of the Interest Period applicable thereto as a result of a
request by Administrative Borrower pursuant to Section 2.16(c), then, in any
such event, the applicable Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan
or EURIBOR Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBOR Rate or the Adjusted EURIBOR
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan) (excluding, however, the
Applicable Margin included therein, if any), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for deposits of a comparable currency, amount and period from other banks in the
applicable interbank market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.13 shall be delivered to Administrative Borrower
(with a copy to the Administrative Agent) and shall be conclusive and binding
absent manifest error. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrowers shall not be
required to compensate a Lender pursuant to this Section for any loss, cost or
expense suffered in respect of any event occurring more than three months prior
to the date that such Lender delivers such certificate in accordance with the
prior sentence. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within five (5) days after receipt thereof.
SECTION 3.14    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments Generally. Each Loan Party shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or Reimbursement Obligations, or of amounts payable under Section
2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 or Section 11.03,
or otherwise) on or before the time expressly required hereunder or under such
other Loan Document for such payment (or, if no such time is expressly required,
prior to (i) in the case of payments with respect to Revolving Loans made in GBP
or Euros, 12:00 noon, London time, (ii) in the case of European Swingline Loans,
11:00 a.m. London time), and (iii) with respect to all other payments, 3:00
p.m., New York time, on the date when due, in immediately available funds,
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All
payments by any Loan Party shall be made to the Administrative Agent at Agent’s
Account, for the account of the respective Lenders to which such payment is
owed, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to Section
2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.22 and Section 11.03
shall be made directly to the persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof in like funds as received by the Administrative Agent. If any
payment under any Loan Document shall be due on a day that is not a Business
Day, unless specified otherwise, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in Dollars, except as expressly specified
otherwise.
(b)    Pro Rata Treatment.
(v)    Each payment by Borrowers of interest in respect of the Loans of any
Class shall be applied to the amounts of such obligations owing to the Lenders
pro rata according to the respective amounts then due and owing to the Lenders
having Commitments of such Class.
(vi)    Each payment by Borrowers on account of principal of the Borrowings of
any Class shall be made pro rata according to the respective outstanding
principal amounts of the Loans of such Class then held by the Lenders.
(c)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and Reimbursement Obligations then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and Reimbursement Obligations then due to such parties.
(d)    Sharing of Set-Off. Subject to the terms of the Intercreditor Agreement,
if any Lender (and/or any Issuing Bank, which shall be deemed a “Lender” for
purposes of this Section 2.14(d)) shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(v)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(vi)    the provisions of this paragraph shall not be construed to apply to (x)
any payment made by any Loan Party pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to any Loan Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. If under applicable Debtor Relief Laws any Secured
Party receives a secured claim in lieu of a setoff or counterclaim to which this
Section 2.14(d) applies, such Secured Party shall to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights to which the Secured Party is entitled under this Section 2.14(d) to
share in the benefits of the recovery of such secured claim.
(e)    Borrower Default. Unless the Administrative Agent shall have received
notice from Administrative Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or any Issuing
Bank hereunder that the applicable Borrower will not make such payment, the
Administrative Agent may assume that the applicable Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Interbank Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. A notice of the
Administrative Agent to any Lender or the Administrative Borrower with respect
to any amount owing under this Section 2.14(e) shall be conclusive, absent
manifest error.
(f)    Lender Default. If any Lender shall fail to make any payment required to
be made by it hereunder, including pursuant to Section 2.02(c), Section 2.14(d),
Section 2.14(e), Section 2.17(c), Section 2.17(g), Section 2.18, Section 10.05,
or Section 10.09, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid. Administrative Agent may (but shall not be required
to), in its discretion, retain any payments or other funds received by any Agent
that are to be provided to a Defaulting Lender hereunder, and may apply such
funds to such Lender’s defaulted obligations or readvance the funds to Borrowers
in accordance with this Agreement. The failure of any Lender to fund a Loan, to
make any payment in respect of any LC Obligation or to otherwise perform its
obligations hereunder shall not relieve any other Lender of its obligations, and
no Lender shall be responsible for default by another Lender. Lenders and each
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that, solely for purposes of determining a
Defaulting Lender’s right to vote on matters relating to the Loan Documents
(other than those matters that would (i) increase or extend the Commitment of
such Lender, (ii) reduce the amount of or extend the time for final payment of
principal owing to such Lender, (iii) modify provisions affecting a Defaulting
Lender’s voting rights or (iv) treat or affect a Defaulting Lender more
adversely than the other Lenders) and to share in payments, fees and Collateral
proceeds thereunder, a Defaulting Lender shall not be deemed to be a “Lender”
until all its defaulted obligations have been cured.
SECTION 3.15    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party shall be
required by Applicable Law to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the applicable Loan Party shall increase the sum payable
as necessary so that after all such required deductions and withholdings
(including any such deductions and withholdings applicable to additional sums
payable under this Section) each Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable Loan Party shall make
such deductions or withholdings and (iii) the applicable Loan Party shall timely
pay the full amount deducted or withheld to the relevant Taxing Authority in
accordance with Applicable Law.
The U.K. Borrower is not required to make an increased payment to any Agent,
Lender or Issuing Bank, under this Section for a deduction on account of an
Indemnified Tax imposed by the United Kingdom with respect to a payment of
interest on a Loan, if on the date on which the payment falls due:
(vii)    the payment could have been made to that Agent, Lender or Issuing Bank
without deduction if it was a U.K. Qualifying Lender, but on that date that
Agent, Lender or Issuing Bank is not or has ceased to be a U.K. Qualifying
Lender other than as a result of any change after the Existing Credit Agreement
Closing Date in (or in the interpretation, administration, or application of)
any law or treaty, or any published practice or concession of any relevant
Taxing Authority; or
(viii)    the relevant lender is a U.K. Qualifying Lender solely under part (B)
of the definition of that term and it has not confirmed in writing to the U.K.
Borrower that it falls within that part (this subclause shall not apply where
the Lender has not so confirmed and a change after the Existing Credit Agreement
Closing Date in (or in the interpretation, administration or application of) any
law, or any published practice or concession of any relevant Taxing Authority
either: (I) renders such confirmation unnecessary in determining whether the
U.K. Borrower is required to make a withholding or deduction for, or on account
of Tax, or (II) prevents the Lender from giving such confirmation); or
(ix)    a payment is due to a Treaty Lender and the U.K. Borrower is able to
demonstrate that the payment could have been made to the Lender without
deduction had the Lender complied with its obligations under Section 2.15(g).
(b)    Payment of Other Taxes by Borrowers. Without limiting the provisions of
paragraph (a) above, each Loan Party shall timely pay any Other Taxes to the
relevant Taxing Authority in accordance with Applicable Law.
(c)    Indemnification by Borrowers. Each Loan Party shall indemnify each Agent,
Lender and Issuing Bank, within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such Agent, Lender or Issuing Bank,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant Taxing
Authority. A certificate as to the amount of such payment or liability delivered
to Administrative Borrower by a Lender or an Issuing Bank (with a copy to the
Administrative Agent), or by an Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error. No Borrower shall
be obliged to provide indemnity under this Section where the Indemnified Tax or
Other Tax in question is (i) compensated for by an increased payment under
Sections 2.15(a) or 2.12(g) or (ii) would have been compensated for by an
increased payment under Section 2.15(a) but was not so compensated solely
because of one of the exclusions in that Section.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Taxing Authority, the
applicable Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Taxing Authority evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Except with respect to U.K. withholding taxes, any
Lender lending to a non-U.K. Borrower that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
applicable Loan Party is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, deliver to
Administrative Borrower (with a copy to the Administrative Agent) if reasonably
requested by Administrative Borrower or the Administrative Agent (and from time
to time thereafter, as requested by Administrative Borrower or Administrative
Agent), such properly completed and executed documentation prescribed by
Applicable Law or any subsequent replacement or substitute form that it may
lawfully provide as will permit such payments to be made without withholding or
at a reduced rate of withholding; provided, however, that no Lender shall be
required to provide any such documentation or form if, in the relevant Lender’s
reasonable judgment, doing so would subject such Lender to any material
unreimbursed costs or otherwise be disadvantageous to it in any material
respect. In addition, any Lender, if requested by Administrative Borrower or the
Administrative Agent, shall, to the extent it may lawfully do so, deliver such
other documentation reasonably requested by Administrative Borrower or the
Administrative Agent as will enable the applicable Loan Parties or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements; provided, however,
that no Lender shall be required to provide any such documentation if, in the
relevant Lender’s reasonable judgment, doing so would subject such Lender to any
material unreimbursed costs or otherwise be disadvantageous to it in any
material respect; and provided, further, that the Administrative Borrower may
treat any Agent, Lender or Issuing Bank as an “exempt recipient” based on the
indicators described in Treasury Regulations Section 1.6049-4(c) and if it may
be so treated, such Agent, Lender or Issuing Bank shall not be required to
provide such documentation, except to the extent such documentation is required
pursuant to the Treasury Regulations promulgated under the Code Section 1441.
Each Lender which so delivers any document requested by Administrative Borrower
or Administrative Agent in Section 2.15(e) herein further undertakes to deliver
to Administrative Borrower (with a copy to Administrative Agent), upon request
of Administrative Borrower or Administrative Agent, copies of such requested
form (or a successor form) on or before the date that such form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
most recent form so delivered by it, and such amendments thereto or extensions
or renewals thereof as may be reasonably requested by Administrative Borrower or
Administrative Agent, in each case, unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required that renders all such forms inapplicable or
that would prevent such Lender from duly completing and delivering any such form
with respect to it. For avoidance of doubt, Borrowers shall not be required to
pay additional amounts to any Lender or Administrative Agent pursuant to this
Section 2.15 to the extent the obligation to pay such additional amount would
not have arisen but for the failure of such Lender or Administrative Agent to
comply with this paragraph.
Each Lender and Issuing Bank shall promptly notify the Administrative Borrower
and the Administrative Agent of any change in circumstances that would change
any claimed Tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrowers and the Administrative Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against a Borrower or Administrative Agent by any
Governmental Authority due to such Lender’s or Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes the Administrative Agent to set off any amounts due to the
Administrative Agent or the Borrower under this Section against any amounts
payable to such Lender or Issuing Bank under any Loan Document.
Any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Administrative Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Administrative Borrower or the
Administrative Agent) executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
Administrative Borrower or the Administrative Agent to determine the withholding
or deduction required to be made.
(f)    Treatment of Certain Refunds. If an Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of, credit
against, relief or remission for any Indemnified Taxes or Other Taxes as to
which it has been indemnified by the Loan Parties or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, Section
2.12(g), or Section 2.06(j), it shall pay to such Loan Party an amount equal to
such refund, credit, relief or remission (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund
or any additional amounts under Section 2.12(g), or Section 2.06(j)), net of all
reasonable and customary out-of-pocket expenses of such Agent, Lender or Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Taxing Authority with respect to such refund or any additional
amounts under Section 2.12(g), or Section 2.06(j)); provided that each Loan
Party, upon the request of such Agent, such Lender or such Issuing Bank, agrees
to repay the amount paid over to such Loan Party (plus any penalties, interest
or other charges imposed by the relevant Taxing Authority) to such Agent, Lender
or Issuing Bank in the event such Agent, Lender or Issuing Bank is required to
repay such refund to such Taxing Authority. Nothing in this Agreement shall be
construed to require any Agent, any Lender or any Issuing Bank to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other person. Notwithstanding anything to
the contrary, in no event will any Agent, Lender or Issuing Bank be required to
pay any amount to any Loan Party the payment of which would place such Agent,
Lender or Issuing Bank in a less favorable net after-tax position than such
Agent, Lender or Issuing Bank would have been in if the additional amounts
giving rise to such refund of any Indemnified Taxes or Other Taxes had never
been paid.
(g)    Cooperation. Notwithstanding anything to the contrary in Section 2.15(e),
with respect to non-U.S. withholding taxes, the relevant Agent, the relevant
Lender(s) (at the written request of the relevant Loan Party) and the relevant
Loan Party, shall cooperate in completing any procedural formalities necessary
(including delivering any documentation prescribed by Applicable Law and making
any necessary reasonable approaches to the relevant Taxing Authorities) for the
relevant Loan Party to obtain authorization to make a payment to which such
Agent or such Lender(s) is entitled without any, or a reduced rate of, deduction
or withholding for, or on account of, Taxes; provided, however, that no Agent
nor any Lender shall be required to provide any documentation that it is not
legally entitled to provide, or take any action that, in the relevant Agent’s or
the relevant Lender’s reasonable judgment, would subject such Agent or such
Lender to any material unreimbursed costs or otherwise be disadvantageous to it
in any material respect; and provided, however, that nothing in this Section
2.15(g) shall require a Treaty Lender to: (A) register under the HMRC DT Treaty
Passport Scheme; (B) apply the HMRC DT Treaty Passport Scheme to any Borrowing
if it has so registered; or (C) file Treaty forms if it is registered under the
HMRC DT Treaty Passport Scheme and has indicated to the U.K. Borrower that it
wishes the HMRC DT Treaty Passport Scheme to apply to this Agreement.
(h)    Treaty Relief Time Limit Obligations. Subject to Section 2.15(g), a
Treaty Lender in respect of an advance to the U.K. Borrower shall within 30 days
of becoming a Lender in respect of that advance, (unless it is unable to do so
as a result of any change after the Existing Credit Agreement Closing Date in
(or in the interpretation, administration, or application of) any law or treaty,
or any published practice or concession of any relevant Taxing Authority), and
except where it is registered under the HMRC DT Treaty Passport Scheme and has
indicated to the U.K. Borrower that it wishes the HMRC DT Treaty Passport Scheme
to apply to this Agreement), file with the appropriate Taxing Authority for
certification a duly completed U.K. double taxation relief application form for
the U.K. Borrower to obtain authorization to pay interest to that Lender in
respect of such advance without a deduction for Taxes in respect of Tax imposed
by the United Kingdom on interest and provide the U.K. Borrower with reasonably
satisfactory evidence that such form has been filed. If a Treaty Lender fails to
comply with its obligations under this Section 2.15(h), the U.K. Borrower shall
not be required to make an increased payment to that Lender under Section
2.15(a) until such time as such Lender has filed such relevant documentation.
This Section 2.15(h) shall not apply to a Treaty Lender if a filing under the SL
Scheme has been made in respect of that Treaty Lender in accordance with Section
2.15(j) and HM Revenue & Customs have confirmed that the SL Scheme is applicable
in respect of that Treaty Lender. The Administrative Agent and/or the relevant
Treaty Lender, as applicable, shall use reasonable efforts to promptly provide
to HM Revenue & Customs any additional information or documentation requested by
HM Revenue & Customs from the Administrative Agent or the relevant Treaty Lender
(as the case may be) in connection with a treaty relief claim under this
paragraph; provided, however that neither the Administrative Agent nor any
Treaty Lender shall be required to provide any information or documentation that
it is not legally entitled to provide, or take any action that, in the
Administrative Agent’s or the relevant Lender’s reasonable judgment would
subject the Administrative Agent or such Lender to any material unreimbursed
costs or otherwise be disadvantageous to it in any material respect;
(i)    Requirement to Seek Refund in Respect of an Increased Payment. If the
U.K. Borrower makes a tax deduction (a “Tax Deduction”) in respect of tax
imposed by the United Kingdom on interest from a payment of interest to a Treaty
Lender, and Section 2.15(a) applies to increase the amount of the payment due to
that Treaty Lender from the U.K. Borrower, the U.K. Borrower shall promptly
provide the Treaty Lender with an executed original certificate, in the form
required by HM Revenue & Customs, evidencing the Tax Deduction. The Treaty
Lender shall, within a reasonable period following receipt of such certificate,
apply to HM Revenue & Customs for a refund of the amount of the tax deduction
and, upon receipt by the Treaty Lender of such amount from HM Revenue & Customs,
Section 2.15(f) shall apply in relation thereto and for the avoidance of doubt,
a refund obtained pursuant to this Section 2.15(i) shall be considered as
received by the Treaty Lender for the purposes of Section 2.15(f) and no Agent,
Lender or Issuing Bank shall have discretion to determine otherwise; provided,
however, that this Section 2.15(i) shall not require a Treaty Lender to apply
for a refund of the amount of the Tax Deduction if the procedural formalities
required in relation to making such an application are materially more onerous
or require the disclosure of materially more information than the procedural
formalities required by HM Revenue & Customs as at the Existing Credit Agreement
Closing Date in relation to such an application.
(j)    U.K. Syndicated Loan Scheme.
For the avoidance of doubt, this Section 2.15(j) shall apply only if and to the
extent that the SL Scheme is available to Treaty Lenders.
Each Treaty Lender:
(i)    irrevocably appoints the U.K. Borrower to act as syndicate manager under,
and authorizes the U.K. Borrower to operate, and take any action necessary or
desirable under, the SL Scheme in connection with the Loan Documents and Loans;
(ii)    shall cooperate with the U.K. Borrower in completing any procedural
formalities necessary under the SL Scheme, and shall promptly supply to the U.K.
Borrower such information as the U.K. Borrower may reasonably request in
connection with the operation of the SL Scheme;
(iii)    without limiting the liability of any Loan Party under this Agreement,
shall, within five (5) Business Days of demand, indemnify the U.K. Borrower for
any liability or loss incurred by the U.K. Borrower as a result of the U.K.
Borrower acting as syndicate manager under the SL Scheme in connection with the
Treaty Lender’s participation in any Loan (except to the extent that the
liability or loss arises directly from the U.K. Borrower’s gross negligence or
willful misconduct); and
(iv)    shall, within five (5) Business Days of demand, indemnify the U.K.
Borrower for any tax which the U.K. Borrower becomes liable to pay in respect of
any payments made to such Treaty Lender arising as a result of any incorrect
information supplied by such Treaty Lender under paragraph (ii) above which
results in a provisional authority issued by the HM Revenue & Customs under the
SL Scheme being withdrawn.
The U.K. Borrower acknowledges that it is fully aware of its contingent
obligations under the SL Scheme and shall act in accordance with any provisional
notice issued by the HM Revenue & Customs under the SL Scheme.
All parties acknowledge that the U.K. Borrower (acting as syndicate manager):
(v)    is entitled to rely completely upon information provided to it in
connection with this Section 2.15(j);
(vi)    is not obliged to undertake any enquiry into the accuracy of such
information, nor into the status of the Treaty Lender providing such
information; and
(vii)    shall have no liability to any person for the accuracy of any
information it submits in connection with this Section 2.15(j).
(k)    Tax Returns. Except as otherwise provided in Section 2.15(h) or (j), if,
as a result of executing a Loan Document, entering into the transactions
contemplated thereby or with respect thereto, receiving a payment or enforcing
its rights thereunder, an Agent, Lender or Issuing Bank is required to file a
Tax Return in a jurisdiction in which it would not otherwise be required to
file, the Loan Parties shall promptly provide such information necessary for the
completion and filing of such Tax Return as the relevant Agent, Lender or
Issuing Bank shall reasonably request with respect to the completion and filing
of such Tax Return. For clarification, any expenses incurred in connection with
such filing shall be subject to Section 11.03.
(l)    Value Added Tax. All amounts set out, or expressed to be payable under a
Loan Document by any party to a Lender, Agent or Issuing Bank which (in whole or
in part) constitute the consideration for value added tax purposes shall be
deemed to be exclusive of any value added tax which is chargeable on such
supply, and accordingly, if value added tax is chargeable on any supply made by
any Lender, Agent or Issuing Bank to any party under a Loan Document, that party
shall pay to the Lender, Agent or Issuing Bank (in addition to and at the same
time as paying the consideration) an amount equal to the amount of the value
added tax (and such Lender, Agent or Issuing Bank shall promptly provide an
appropriate value added invoice to such party).
Where a Loan Document requires any party to reimburse a Lender, Agent or Issuing
Bank for any costs or expenses, that party shall also at the same time pay and
indemnify the Lender, Agent or Issuing Bank against all value added tax incurred
by the Lender, Agent or Issuing Bank in respect of the costs or expenses to the
extent that the party reasonably determines that neither it nor any other member
of any group of which it is a member for value added tax purposes is entitled to
credit or repayment from the relevant Tax Authority in respect of the value
added tax.
If any Lender, Agent or Issuing Bank requires any Loan Party to pay any
additional amount pursuant to Section 2.15(l), then such Lender, Agent or
Issuing Bank and Loan Party shall use reasonable efforts to cooperate to
minimize the amount such Loan Party is required to pay if, in the judgment of
such Lender, Agent or Issuing Bank, such co-operation would not subject such
Lender, Agent or Issuing Bank to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, Agent or Issuing Bank.
(m)    FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed pursuant to FATCA if such Lender
were to fail to comply with applicable reporting and other requirements of FATCA
(including those contained in section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Administrative Borrower and the
Administrative Agent, at the time or times prescribed by Applicable Law and as
reasonably requested by Administrative Borrower or the Administrative Agent, (A)
two accurate, complete and signed certifications prescribed by Applicable Law
and/or reasonably satisfactory to Administrative Borrower and the Administrative
Agent as may be necessary to determine the amount, if any, to be deducted and
withheld from such payment in compliance with FATCA and (B) any other
documentation reasonably requested by Administrative Borrower or the
Administrative Agent sufficient for Administrative Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such applicable reporting and other
requirements of FATCA.
SECTION 3.16    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may at any time or
from time to time designate, by written notice to the Administrative Agent, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender; provided that, to the extent such designation
shall result, as of the time of such designation, in increased costs under
Section 2.12 or Section 2.15 in excess of those which would be charged in the
absence of the designation of a different lending office (including a different
Affiliate of the respective Lender), then the Borrowers shall not be obligated
to pay such excess increased costs (although the Borrowers, in accordance with
and pursuant to the other provisions of this Agreement, shall be obligated to
pay the costs which would apply in the absence of such designation and any
subsequent increased costs of the type described above resulting from changes
after the date of the respective designation); and provided, further, that with
respect to any Loan (and so long as no Event of Default shall have occurred and
is continuing), if such Lender is a Swiss Qualifying Bank, such branch or
Affiliate must also qualify as a Swiss Qualifying Bank. Each lending office and
Affiliate of any Lender designated as provided above shall, for all purposes of
this Agreement, be treated in the same manner as the respective Lender (and
shall be entitled to all indemnities and similar provisions in respect of its
acting as such hereunder). The first proviso to the first sentence of this
Section 2.16(a) shall not apply to changes in a lending office pursuant to
Section 2.16(b) if such change was made upon the written request of the
Administrative Borrower.
(b)    Mitigation Obligations. If any Lender requests compensation under Section
2.12, or requires any Loan Party to pay any additional amount to any Lender or
any Taxing Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or Section 2.15, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. Each
Loan Party hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment. A certificate
setting forth such costs and expenses submitted by such Lender to Administrative
Borrower shall be conclusive absent manifest error.
(c)    Replacement of Lenders. If any Lender requests compensation under Section
2.12, or if any Borrower is required to pay any additional amount to any Lender
or any Taxing Authority for the account of any Lender pursuant to Section 2.15,
or if any Lender is a Defaulting Lender, then, in addition to any other rights
and remedies that any Person may have, Administrative Agent may, by notice to
such Lender within 120 days after such event, require such Lender to assign all
of its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Agent’s notice. Administrative Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Assumption if the Lender fails to execute same. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest and fees through the
date of assignment (including any amount payable pursuant to Section 2.13).
SECTION 3.17    Swingline Loans.
(a)    U.S. Swingline Loans. The Administrative Agent, the U.S. Swingline Lender
and the Revolving Lenders agree that in order to facilitate the administration
of this Agreement and the other Loan Documents, promptly after the
Administrative Borrower requests a Base Rate Revolving Loan, the U.S. Swingline
Lender may elect to have the terms of this Section 2.17(a) apply to up to
$70,000,000 of such Borrowing Request by crediting, on behalf of the Revolving
Lenders and in the amount requested, same day funds to the U.S. Borrowers, in
the case of U.S. Revolving Loans made to them, or the Parent Borrower, in the
case of U.S. Revolving Loans made to it (or, in the case of a U.S. Swingline
Loan made to finance the reimbursement of an LC Disbursement in respect of a
U.S. Letter of Credit as provided in Section 2.18, by remittance to the
applicable Issuing Bank), on the applicable Borrowing date as directed by the
Administrative Borrower in the applicable Borrowing Request maintained with the
Administrative Agent (each such Loan made solely by the U.S. Swingline Lender
pursuant to this Section 2.17(a) is referred to in this Agreement as a “U.S.
Swingline Loan”), with settlement among them as to the U.S. Swingline Loans to
take place on a periodic basis as set forth in Section 2.17(c). Each U.S.
Swingline Loan shall be subject to all the terms and conditions applicable to
other Base Rate Revolving Loans funded by the Revolving Lenders, except that all
payments thereon shall be payable to the U.S. Swingline Lender solely for its
own account. U.S. Swingline Loans shall be made in minimum amounts of $1,000,000
and integral multiples of $500,000 above such amount.
(b)    U.S. Swingline Loan Participations. Upon the making of a U.S. Swingline
Loan (whether before or after the occurrence of a Default and regardless of
whether a Settlement has been requested with respect to such U.S. Swingline
Loan), each Revolving Lender shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably purchased from the U.S.
Swingline Lender, without recourse or warranty, an undivided interest and
participation in such U.S. Swingline Loan in proportion to its Pro Rata
Percentage of the Revolving Commitment. The U.S. Swingline Lender may, at any
time, require the Revolving Lenders to fund their participations. From and after
the date, if any, on which any Revolving Lender is required to fund its
participation in any U.S. Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Pro Rata
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent that are payable to such Lender
in respect of such Loan.
(c)    U.S. Swingline Loan Settlement. The Administrative Agent, on behalf of
the U.S. Swingline Lender, shall request settlement (a “Settlement”) with the
Revolving Lenders on at least a weekly basis or on any date that the
Administrative Agent elects, by notifying the Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon, New York time on the date of such requested Settlement (the “Settlement
Date”). Each Revolving Lender (other than the U.S. Swingline Lender, in the case
of the U.S. Swingline Loans) shall transfer the amount of such Revolving
Lender’s Pro Rata Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 3:00 p.m., New York time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the U.S. Swingline Lender’s U.S.
Swingline Loans and, together with U.S. Swingline Lender’s Pro Rata Percentage
of such U.S. Swingline Loan, shall constitute U.S. Revolving Loans of such
Revolving Lenders. If any such amount is not transferred to the Administrative
Agent by any Revolving Lender on such Settlement Date, each of such Lender and
the U.S. Borrowers severally agrees to repay to the U.S. Swingline Lender
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to such Borrowers until
the date such amount is repaid to the U.S. Swingline Lender at (i) in the case
of such U.S. Borrowers, the interest rate applicable at the time to the Loans
comprising such Borrowing and (ii) in the case of such Lender, the greater of
the Interbank Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. If such Lender
shall repay to the U.S. Swingline Bank such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement, and the applicable Borrowers’ obligations to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.17(c)
shall cease.
(d)    European Swingline Commitment. Subject to the terms and conditions set
forth herein, the European Swingline Lender agrees to make European Swingline
Loans to the European Administrative Borrower, the U.K. Borrower, and the German
Borrower, from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not (subject to the
provisions of Section 2.01(e)) result in (i) the aggregate principal amount of
outstanding European Swingline Loans exceeding the European Swingline
Commitment, (ii)(A) the Total Adjusted Revolving Exposure (German) exceeding the
Total Adjusted Borrowing Base (German), (B) the Total Adjusted Revolving
Exposure (Swiss) exceeding the Total Adjusted Borrowing Base (Swiss) or (B) the
Total Adjusted Revolving Exposure exceeding the Total Adjusted Borrowing Base,
or (iii) the Total Revolving Exposure exceeding the lesser of (A) the Total
Revolving Commitment and (B) the Total Borrowing Base then in effect; provided
that the European Swingline Lender shall not be required to make a European
Swingline Loan (i) to refinance an outstanding European Swingline Loan, or if
another European Swingline Loan is then outstanding or (ii) if a European
Swingline Loan has been outstanding within three (3) Business Days prior to the
date of such requested European Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the European
Administrative Borrower, the U.K. Borrower, and the German Borrower may borrow,
repay and reborrow European Swingline Loans.
(e)    European Swingline Loans. To request a European Swingline Loan, the
European Administrative Borrower, the U.K. Borrower, or the German Borrower, as
applicable, shall deliver, by hand delivery or telecopier, a duly completed and
executed Borrowing Request to the Administrative Agent and the European
Swingline Lender (i) in the case of a European Swingline Loan (other than a
European Swingline Loan made in Swiss francs), not later than 11:00 a.m., London
time, on the day of a proposed European Swingline Loan and (ii) in the case of a
European Swingline Loan made in Swiss francs, not later than 11:00 a.m., London
time, one (1) Business Day before the date of prepayment. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day), currency, Interest Period, and the amount of the requested European
Swingline Loan. Each European Swingline Loan shall be made in Euros, GBP,
Dollars or Swiss francs. Each European Swingline Loan (i) made in Dollars shall
be a Base Rate Loan, (ii) made in GBP or Swiss Francs shall be a Eurocurrency
Loan with an Interest Period between two days and seven days and (iii) made in
Euros shall be a EURIBOR Loan with an Interest Period between two days and seven
days. The European Swingline Lender shall make each European Swingline Loan
available to the applicable Borrower to an account as directed by such Borrower
in the applicable Borrowing Request maintained with the Administrative Agent
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.18, by remittance to the applicable
Issuing Bank) by 4:00 p.m., London time, on the requested date of such European
Swingline Loan. No Borrower shall request a European Swingline Loan if at the
time of or immediately after giving effect to the extension of credit
contemplated by such request a Default has occurred and is continuing or would
result therefrom. European Swingline Loans shall be made in minimum amounts of
€1,000,000 (for Loans denominated in Euros), GBP1,000,000 (for Loans denominated
in GBP), $1,000,000 (for Loans denominated in Dollars), or CHF1,000,000 (for
Loans denominated in Swiss francs) and integral multiples of €500,000,
GBP500,000, $500,000 or CHF500,000, respectively, above such amount.
(f)    Prepayment. The European Administrative Borrower, the U.K. Borrower, and
the German Borrower, shall have the right at any time and from time to time to
repay any European Swingline Loan made to it, in whole or in part, upon giving
written notice to the European Swingline Lender and the Administrative Agent in
accordance with Section 2.10(i). All payments in respect of the European
Swingline Loans shall be made to the European Swingline Lender at Agent’s
Account.
(g)    Participations. The European Swingline Lender may at any time in its
discretion by written notice given to the Administrative Agent (provided such
notice requirement shall not apply if the European Swingline Lender and the
Administrative Agent are the same entity) not later than 11:00 a.m., London
time, on the third succeeding Business Day following such notice require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the European Swingline Loans then outstanding; provided that European
Swingline Lender shall not give such notice prior to the occurrence of an Event
of Default; provided further, that if (x) such Event of Default is cured or
waived in writing in accordance with the terms hereof, (y) no Obligations have
yet been declared due and payable under Article 8 (or a rescission has occurred
under Section 8.02) and (z) the European Swingline Lender has actual knowledge
of such cure or waiver, all prior to the European Swingline Lender’s giving (or
being deemed to give) such notice, then the European Swingline Lender shall not
give any such notice based upon such cured or waived Event of Default. Such
notice shall specify the aggregate amount of European Swingline Loans in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such European
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the European Swingline Lender, such
Lender’s Pro Rata Percentage of such European Swingline Loan or Loans. All
participations in respect of European Swingline Loans (or any portion thereof)
denominated in Swiss francs, and all payments by Lenders in respect of such
participations, shall be purchased or made in the Dollar Equivalent of such
European Swingline Loans (or portion thereof). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
European Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (so long as such
payment shall not cause such Lender’s Pro Rata Percentage of the Total Revolving
Exposure to exceed such Lender’s Revolving Commitment). Each Revolving Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the European Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the European Administrative Borrower of any participations in any
European Swingline Loan acquired by the Revolving Lenders pursuant to this
paragraph, and thereafter payments in respect of such European Swingline Loan
shall be made to the Administrative Agent and not to the European Swingline
Lender. Any amounts received by the European Swingline Lender from the European
Administrative Borrower, the U.K. Borrower, or the German Borrower, (or other
party on behalf of any such Borrower) in respect of a European Swingline Loan
after receipt by the European Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent.
Any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph, as their interests may appear. The purchase
of participations in a European Swingline Loan pursuant to this paragraph shall
not relieve the European Administrative Borrower, the U.K. Borrower, or the
German Borrower of any default in the payment thereof.
(h)    European Swingline Lender Must Be Swiss Qualified Bank. Notwithstanding
any provisions of this Agreement to the contrary, no Person shall be or become
European Swingline Lender hereunder unless such Person is a Swiss Qualifying
Bank.
SECTION 3.18    Letters of Credit.
(a)    (i)  The Initial Issuing Bank shall (and other Issuing Banks may, in
accordance with the terms and conditions set forth in this Section 2.18) issue
Letters of Credit from time to time at the request of the Administrative
Borrower (or, as provided below with respect to Canadian Dollar Denominated
Letters of Credit, Parent Borrower) (each, a “U.S. Letter of Credit”)
denominated in any Approved Currency (Canadian Dollars in the case of a Canadian
Dollar Denominated Letters of Credit) for the account of a Loan Party (with
respect to Canadian Dollar Denominated Letters of Credit, a Canadian Loan Party)
until 30 days prior to the Maturity Date applicable to Revolving Loans (provided
that Administrative Borrower (or, with respect to Canadian Dollar Denominated
Letters of Credit, Parent Borrower) shall be a co-applicant, and be jointly and
severally liable, with respect to each U.S. Letter of Credit issued for the
account of another Loan Party; and provided, further that U.S. Letters of Credit
denominated in Canadian Dollars may be issued by an Issuing Bank (in accordance
with the terms and conditions set forth in this Section 2.18) for the account of
a Canadian Loan Party (with Parent Borrower as applicant or co-applicant) (each,
a “Canadian Dollar Denominated Letter of Credit”)) and (ii) the Initial Issuing
Bank shall (and other Issuing Banks may, in accordance with the terms and
conditions set forth in this Section 2.18) issue Letters of Credit from time to
time at the request of the European Administrative Borrower (each, a “European
Letter of Credit”) denominated in any Approved Currency for the account of a
Loan Party until 30 days prior to the Maturity Date applicable to Revolving
Loans (provided that the European Administrative Borrower shall be a
co-applicant, and be jointly and severally liable, with respect to each European
Letter of Credit issued for the account of another Loan Party), in each case on
the terms set forth herein, including the following:
(i)    Each Borrower acknowledges that each Issuing Bank’s issuance of any
Letter of Credit is conditioned upon such Issuing Bank’s receipt of an LC
Application with respect to the requested Letter of Credit, as well as such
other instruments and agreements as such Issuing Bank may customarily require
for issuance of a letter of credit of similar type and amount. No Issuing Bank
shall have any obligation to issue any Letter of Credit unless (i) such Issuing
Bank receives an LC Request and LC Application at least two Business Days prior
to the requested date of issuance (or such shorter period as may be acceptable
to the such Issuing Bank); (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Administrative Agent and each applicable Issuing
Bank to eliminate any funding risk associated with the Defaulting Lender. If an
Issuing Bank receives written notice from a Lender at least five Business Days
before issuance of a Letter of Credit that any LC Condition has not been
satisfied, such Issuing Bank shall have no obligation to issue the requested
Letter of Credit (or any other) until such notice is withdrawn in writing by
that Lender or until Required Lenders have waived such condition in accordance
with this Agreement. Prior to receipt of any such notice, no Issuing Bank shall
be deemed to have knowledge of any failure of LC Conditions.
(ii)    Letters of Credit may be requested by Administrative Borrower, European
Administrative Borrower or Parent Borrower only (i) to support obligations of
such Borrower or another Loan Party (which shall be a Canadian Loan Party in the
case of Canadian Dollar Denominated Letters of Credit). The renewal or extension
of any Letter of Credit shall be treated as the issuance of a new Letter of
Credit, except that delivery of a new LC Application shall be required at the
discretion of the applicable Issuing Bank.
(iii)    The Loan Parties assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Administrative Agent, any other Agent, Issuing Bank or
any Lender shall be responsible for the existence, character, quality, quantity,
condition, packing, value or delivery of any goods purported to be represented
by any LC Documents; any differences or variation in the character, quality,
quantity, condition, packing, value or delivery of any goods from that expressed
in any LC Documents; the form, validity, sufficiency, accuracy, genuineness or
legal effect of any LC Documents or of any endorsements thereon; the time,
place, manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure to ship, any goods referred to in a Letter of Credit or
LC Documents; any deviation from instructions, delay, default or fraud by any
shipper or other Person in connection with any goods, shipment or delivery; any
breach of contract between a shipper or vendor and a Loan Party; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of any Issuing Bank, any Agent or any Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of each Issuing Bank under the Loan Documents and the LC Documents
shall be cumulative. Each Issuing Bank shall be fully subrogated to the rights
and remedies of each beneficiary whose claims against Borrowers are discharged
with proceeds of any Letter of Credit.
(iv)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by such Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
(v)    If Borrower so requests in any applicable Letter of Credit application,
the applicable Issuing Bank may, in its discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”), provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, the applicable Borrower shall not be required to make a
specific request to such Issuing Bank for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) such Issuing Bank to permit the extension
of such Letter of Credit at any time to an expiry date at least 20 Business Days
prior to the Maturity Date; provided, however, that such Issuing Bank shall not
permit any such extension if (A) such Issuing Bank has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof, or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from Administrative Agent, any Lender or any Loan Party that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.
(b)    Reimbursement; Participations.
(i)    If an Issuing Bank honors any request for payment under a Letter of
Credit, the Applicable LC Applicant shall pay to such Issuing Bank, (A) if the
Administrative Agent provides notice of such payment to the Administrative
Borrower before 11:00 a.m., New York time, on the same day, and (B) if the
Administrative Agent provides such notice after such time, on the next Business
Day (such applicable date, the “Reimbursement Date”), the amount paid by such
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for Base Rate Revolving Loans from the Reimbursement Date until payment by
Borrowers; provided that, in the case of any payment on a Canadian Dollar
Denominated Letter of Credit or any European Letter of Credit denominated in
Swiss francs, such payment shall be the Dollar Equivalent of the amount paid by
such Issuing Bank under such Letter of Credit, together with interest in Dollars
at the interest rate for Base Rate Revolving Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse the
applicable Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not the Applicable
Administrative Borrower submits a Notice of Borrowing, the Applicable
Administrative Borrower shall be deemed to have requested Base Rate Revolving
Loans in Dollars in the Dollar Equivalent amount of such LC Disbursement, or
with respect to LC Disbursements denominated in euros, GBP or Swiss francs,
European Swingline Loans in an equivalent amount of such currency, in an amount
necessary to pay all amounts due to an Issuing Bank on any Reimbursement Date
and each Lender agrees to fund its Pro Rata share of such Borrowing (or, in the
case of European Swingline Loans in Swiss francs, the Dollar Equivalent thereof
in accordance with Section 2.17(g)) whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 4 are satisfied.
(ii)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from the applicable Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit; provided that, in the
case of LC Obligations in respect of any Canadian Dollar Denominated Letter of
Credit or any European Letter of Credit denominated in Swiss francs, such
undivided Pro Rata interest and participation shall be in the Dollar Equivalent
thereof. If an Issuing Bank makes any payment under a Letter of Credit and
Borrowers do not reimburse such payment on the Reimbursement Date,
Administrative Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Administrative
Agent, for the benefit of the applicable Issuing Bank, the Lender’s Pro Rata
share of such payment; provided that, in the case of any payment by Lenders with
respect to a Canadian Dollar Denominated Letter of Credit or a European Letter
of Credit denominated in Swiss francs, such payment shall be the Dollar
Equivalent of such unreimbursed payment. Upon request by a Lender, each Issuing
Bank shall furnish copies of any Letters of Credit and LC Documents in its
possession at such time.
(iii)    The obligation of each Lender to make payments to Administrative Agent
for the account of an Issuing Bank in connection with such Issuing Bank’s
payment under a Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Letter of Credit having been determined to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; or the existence of any setoff or defense that any Loan Party
may have with respect to any Obligations. No Issuing Bank assumes any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents. No Issuing
Bank makes to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, LC Documents or any Loan Party. No
Issuing Bank shall be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectibility, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party.
(iv)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a non-appealable decision).
No Issuing Bank shall have any liability to any Lender if such Issuing Bank
refrains from any action under any Letter of Credit or LC Documents until it
receives written instructions from Required Lenders.
(v)    The liability of any Issuing Bank (or any other Issuing Bank Indemnitee)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by such Issuing Bank’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a non-appealable
decision) in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit or (iii) retaining drawing documents presented under a Letter of Credit.
Each Issuing Bank shall be deemed to have acted with due diligence and
reasonable care if such Issuing Bank’s conduct is in accordance with standard
letter of credit practice or in accordance with this Agreement. Borrowers’
aggregate remedies against Issuing Bank and any Issuing Bank Indemnitee for
wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored drawing documents shall in no event exceed the aggregate
amount paid by Borrowers to such Issuing Bank in respect of the honored
presentation in connection with such Letter of Credit under Section 2.18(b),
plus interest at the rate then applicable to Base Rate Loans hereunder.
Borrowers shall take action to avoid and mitigate the amount of any damages
claimed against any Issuing Bank or any other Issuing Bank Indemnitee, including
by enforcing its rights against the beneficiaries of the Letters of Credit. Any
claim by Borrowers under or in connection with any Letter of Credit shall be
reduced by an amount equal to the sum of (x) the amount (if any) saved by
Borrowers as a result of the breach or alleged wrongful conduct complained of;
and (y) the amount (if any) of the loss that would have been avoided had
Borrowers taken all reasonable steps to mitigate any loss, and in case of a
claim of wrongful dishonor, by specifically and timely authorizing the
applicable Issuing Bank to effect a cure. Borrowers are responsible for
preparing or approving the final text of the Letter of Credit as issued by any
Issuing Bank, irrespective of any assistance such Issuing Bank may provide such
as drafting or recommending text or by such Issuing Bank’s use or refusal to use
text submitted by Borrowers. Borrowers are solely responsible for the
suitability of the Letter of Credit for Borrowers’ purposes. With respect to any
Auto-Extension Letter of Credit, Issuing Bank, in its sole and absolute
discretion, may give notice of nonrenewal of such Letter of Credit and, if
Borrowers do not at any time want such Letter of Credit to be renewed, Borrowers
will so notify Administrative Agent and the applicable Issuing Bank at least
fifteen (15) calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such nonrenewal
pursuant to the terms of such Letter of Credit.
(c)    Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Excess Availability is less than zero, or (c) within 20
Business Days prior to the Maturity Date, then Borrowers shall, at an Issuing
Bank’s or Administrative Agent’s request, cash collateralize all outstanding
Letters of Credit in an amount equal to 105% of all LC Exposure. Borrowers
shall, on demand by an Issuing Bank or Administrative Agent from time to time,
cash collateralize 105% of the LC Exposure of any Defaulting Lender. If
Borrowers fail to provide any cash collateral as required hereunder, Lenders may
(and shall upon direction of Administrative Agent) advance, as Loans, the amount
of the cash collateral required (whether or not the Commitments have terminated,
an Overadvance exists or the conditions in Section 4 are satisfied).
(d)    Resignation of Issuing Bank. Any Issuing Bank may resign at any time upon
notice to Administrative Agent and Administrative Borrower. On the effective
date of such resignation, such Issuing Bank shall have no further obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
continue to have the benefits of Sections 2.18, 10.05 and 11.03 with respect to
any Letters of Credit issued or other actions taken while an Issuing Bank. Upon
the resignation of Initial Issuing Bank, Administrative Agent shall, with the
consent of such Lender, promptly appoint a Lender as replacement Initial Issuing
Bank and, as long as no Default or Event of Default exists, such replacement
shall be reasonably acceptable to Administrative Borrower.
(e)    Additional Issuing Banks. The Applicable Administrative Borrower may, at
any time and from time to time, designate additional Lenders to act as Issuing
Banks with respect to Letters of Credit under the terms of this Agreement, in
each case with the consent of the Administrative Agent (which consent shall not
be unreasonably withheld) and such Lender; provided that at no time shall there
be more than three Issuing Banks (including the Initial Issuing Bank and issuers
of outstanding Existing Letters of Credit); provided, further, that Bank of
America, N.A. and The Royal Bank of Scotland plc are each hereby designated as
an additional Issuing Bank as of the Closing Date. Any Lender designated as an
Issuing Bank pursuant to this paragraph (e) shall be deemed (in addition to
being a Lender) to be the Issuing Bank with respect to Letters of Credit issued
or to be issued by such Lender, and all references herein and in the other Loan
Documents to the term “Issuing Bank” shall, with respect to such Letters of
Credit, be deemed to refer to such Lender in its capacity as Issuing Bank, as
the context shall require. Notwithstanding any provisions of this Agreement to
the contrary, no Person shall be or become an Issuing Bank hereunder unless such
Person is a Swiss Qualifying Bank.
(f)    Existing Letters of Credit. On the Closing Date, (i) each Existing Letter
of Credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto deemed converted into Letters of Credit issued
pursuant to this Section 2.18 for the account of the Loan Parties set forth on
Schedule 2.18(a) and subject to the provisions hereof, and for this purpose fees
in respect thereof pursuant to Section 2.05(c) shall be payable (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such Existing Letters of Credit, except
to the extent that such fees are also payable pursuant to Section 2.05(c)) as if
such Existing Letters of Credit had been issued on the Closing Date, (ii) the
Lenders set forth on Schedule 2.18(a), or their designated Affiliates who are
eligible to be Issuing Banks, shall be deemed to be the Issuing Bank with
respect to each such Existing Letter of Credit, (iii) such Letters of Credit
shall each be included in the calculation of LC Exposure and U.S. LC Exposure or
European LC Exposure, as applicable, and (iv) all liabilities of the Loan
Parties with respect to such Existing Letters of Credit shall constitute
Obligations. Notwithstanding the foregoing, the Loan Parties shall not be
required to pay any additional issuance fees with respect to the issuance of
such Existing Letter of Credit solely as a result of such letter of credit being
converted to a Letter of Credit hereunder, it being understood that the
fronting, participation and other fees set forth in Section 2.05(c) shall
otherwise apply to such Existing Letters of Credit. No Existing Letter of Credit
converted in accordance with this clause (f) shall be amended, extended or
renewed except in accordance with the terms hereof.
(g)    [intentionally omitted].
(h)    Other. Notwithstanding any provisions of this Agreement to the contrary,
no Person shall be or become an Issuing Bank hereunder unless such Person is a
Swiss Qualifying Bank. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any requirement of Applicable Law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it;
(ii)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank; or
(iii)    where the Letter of Credit is a Standby Letter of Credit, if the
beneficiary of such Letter of Credit is resident in Ireland or, where the
beneficiary is a legal person, its place of establishment to which the Letter of
Credit relates is in Ireland, unless such Issuing Bank is duly authorized to
carry on the business of issuing contracts of suretyship in Ireland (or is
otherwise exempted under the laws of Ireland from the requirement to have any
such authorization).
SECTION 3.19    Interest Act (Canada); Criminal Rate of Interest; Nominal Rate
of Interest.
(a)    Notwithstanding anything to the contrary contained in this Agreement or
in any other Loan Document, solely to the extent that a court of competent
jurisdiction finally determines that the calculation or determination of
interest or any fee payable by any Canadian Loan Party in respect of the
Obligations pursuant to this Agreement and the other Loan Documents shall be
governed by the laws of any province of Canada or the federal laws of Canada, in
no event shall the aggregate interest (as defined in Section 347 of the Criminal
Code, R.S.C. 1985, c. C-46, as the same shall be amended, replaced or re-enacted
from time to time, “Section 347”)) payable by the Canadian Loan Parties to the
Agents or any Lender under this Agreement or any other Loan Document exceed the
effective annual rate of interest on the Credit advances (as defined in Section
347) under this Agreement or such other Loan Document lawfully permitted under
Section 347 and, if any payment, collection or demand pursuant to this Agreement
or any other Loan Document in respect of Interest (as defined in Section 347) is
determined to be contrary to the provisions of Section 347, such payment,
collection or demand shall be deemed to have been made by mutual mistake of the
Agents, the Lenders and the Canadian Loan Parties and the amount of such payment
or collection shall be refunded by the relevant Agents and Lenders to the
applicable Canadian Loan Parties. For the purposes of this Agreement and each
other Loan Document to which the Canadian Loan Parties are a party, the
effective annual rate of interest payable by the Canadian Loan Parties shall be
determined in accordance with generally accepted actuarial practices and
principles over the term of the loans on the basis of annual compounding for the
lawfully permitted rate of interest and, in the event of dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent for the account of the Canadian Loan Parties will be
conclusive for the purpose of such determination in the absence of evidence to
the contrary.
(b)    For the purposes of the Interest Act (Canada) and with respect to
Canadian Loan Parties only:
(i)    whenever any interest or fee payable by the Canadian Loan Parties is
calculated using a rate based on a year of 360 days or 365 days, as the case may
be, the rate determined pursuant to such calculation, when expressed as an
annual rate, is equivalent to (x) the applicable rate based on a year of 360
days or 365 days, as the case may be, (y) multiplied by the actual number of
days in the calendar year in which such rate is to be ascertained and (z)
divided by 360 or 365, as the case may be; and
(ii)    all calculations of interest payable by the Canadian Loan Parties under
this Agreement or any other Loan Document are to be made on the basis of the
nominal interest rate described herein and therein and not on the basis of
effective yearly rates or on any other basis which gives effect to the principle
of deemed reinvestment of interest.
The parties hereto acknowledge that there is a material difference between the
stated nominal interest rates and the effective yearly rates of interest and
that they are capable of making the calculations required to determine such
effective yearly rates of interest.
SECTION 3.20    [intentionally omitted].
SECTION 3.21    Representation to Swiss Borrower.
(a)    Each Lender on the Closing Date represents that it is a Swiss Qualifying
Bank or a Swiss Non-Qualifying Bank as further indicated on Schedule 2.21. Each
Lender represents to Swiss Borrower on the date on which it becomes a party to
this Agreement in its capacity as such whether it is a Swiss Qualifying Bank or
a Swiss Non-Qualifying Bank, as indicated on the applicable Assignment and
Assumption.
(b)    Each Lender shall, if requested to do so by Swiss Borrower, within ten
(10) Business Days of receiving such request confirm, as at the date on which it
gives such confirmation whether it is a Swiss Qualifying Bank or a Swiss
Non-Qualifying Bank (or, if it requires a confirmation by the Swiss Federal Tax
Administration in order to be able to give such confirmation, a request for such
a confirmation shall be filed by the relevant Lender with the Swiss Federal Tax
Administration within ten (10) Business Days of it receiving such request and,
upon receipt of the required confirmation from the Swiss Federal Tax
Administration, the necessary confirmation by the relevant Lender shall be made
within ten (10) Business Days of such confirmation being received by it).
(c)    Any Lender that ceases to be a Swiss Qualifying Bank shall provide
written notice to Administrative Borrower and Administrative Agent at least
twenty (20) Business Days’ prior to the time that it ceases to be a Swiss
Qualifying Bank. If as a result of such event the number of Swiss Non-Qualifying
Banks under this Agreement exceeds the number ten, then, so long as no
Significant Event of Default is in existence, Administrative Borrower shall have
the right to request that the relevant Lender assign or transfer by novation all
of its rights and obligations under this Agreement to an Eligible Assignee
qualifying as a Swiss Qualifying Bank or another Lender qualifying as a Swiss
Qualifying Bank, all in accordance with Section 11.04. The transferor Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (including any amount payable pursuant
to Section 2.13). The Administrative Agent shall have no responsibility for
determining whether or not an entity is a Swiss Qualified Bank, but shall track
the number of Lenders from time to time that were unable to represent that they
were Swiss Qualifying Banks in order to determine whether the number of Swiss
Non-Qualifying Banks under this Agreement exceeds the number ten; provided that
the Administrative Agent shall have no liability for any determinations made
hereunder unless such liability arises from its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a
non-appealable decision).
(d)    This Section 2.21, Section 2.06(j), Section 5.15 and Section 11.04(f)
shall apply accordingly to any Borrower (other than Swiss Borrower), which is
incorporated or established under the laws of, or for tax purposes resident in,
Switzerland, or for tax purposes having a permanent establishment in Switzerland
with which a Loan is effectively connected.
SECTION 3.22    Blocked Loan Parties. If a Loan Party would have been required
to make any payment or perform any action under any provision of the Loan
Documents but the relevant provision(s) (or any portion thereof) is (are) not
enforceable against that Loan Party or for any other reason that Loan Party is
unable to fulfill its obligations under the Loan Documents (a “Blocked Loan
Party”), the Administrative Borrower may designate which Loan Party shall
fulfill the Blocked Loan Party’s obligations, but only so long as the designated
Loan Party is duly and promptly fulfilling such obligations, failing which all
Loan Parties shall be jointly and severally liable for the performance thereof.
SECTION 3.23    Increase in Commitments.
(a)    Borrowers Request. The Borrowers may by written notice to the
Administrative Agent and each Lender elect to request prior to the Maturity
Date, one or more increases to the existing Revolving Commitments by an amount
not in excess of $500,000,000 in the aggregate, each in a minimum amount of
$25,000,000 (and increments of $1,000,000 above that minimum) (each such
increase, an “Incremental Revolving Commitment”). Such notice shall specify the
date on which the Borrowers propose that the Incremental Revolving Commitments
shall be effective (each, an “Increase Effective Date”), and the time period
within which each Lender is requested to respond, which in each case shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and the Lenders of the applicable Class.
Each Lender of such Class (other than Lenders subject to replacement pursuant to
Section 2.16 or a Defaulting Lender) in its sole and absolute discretion may
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment. The Administrative Agent shall notify the
Administrative Borrower and each Lender of such Class of the Lenders’ responses
to each request made hereunder. If the existing Lenders do not agree to the full
amount of a requested Incremental Revolving Commitment, the Administrative
Borrower may then invite a Lender or any Lenders to increase their Commitments
or invite additional financial institutions (each, an “Additional Lender”)
(reasonably satisfactory to Administrative Agent and solely to the extent
permitted by Section 11.04 (including Section 11.04(h)) and each other
applicable requirement hereof, including Sections 2.21 and 5.15) to become
Lenders and provide Incremental Revolving Commitments pursuant to an Increase
Joinder.
(b)    Conditions. The increased or new Commitments shall become effective, as
of such Increase Effective Date; provided that:
(viii)    each of the conditions set forth in Section 4.02 shall be satisfied;
(ix)    no Default shall have occurred and be continuing or would result from
the borrowings to be made on the Increase Effective Date;
(x)    after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Indebtedness resulting from the consummation of any Permitted
Acquisition or other Investment or application of funds made with the proceeds
of such borrowings, the Borrowers shall, as of such date, be in compliance with
the covenant set forth in Section 6.10, to the extent applicable;
(xi)    the Borrowers shall make any payments required pursuant to Section 2.12
in connection with any adjustment of Revolving Loans pursuant to Section
2.23(d);
(xii)    the Borrowers shall deliver or cause to be delivered any legal opinions
or other documents reasonably requested by the Administrative Agent in
connection with any such transaction;
(xiii)    any such increase, and the incurrence of Indebtedness pursuant
thereto, shall be permitted by the Intercreditor Agreement; and
(xiv)    any such increase shall be permitted under the Senior Notes and any
other then existing Indebtedness of the Loan Parties and their Subsidiaries and
any such increase shall not give rise to the obligation of any Loan Party or any
of its Subsidiaries under the terms of the Senior Notes or such other
Indebtedness to grant any Lien to secure such Senior Notes or other existing
Indebtedness (other than any obligation to provide or confirm the security
granted under the Term Loan Facility in accordance with the Intercreditor
Agreement).
(c)    Terms of New Loans and Commitments. The terms and provisions of Loans
made pursuant to Incremental Revolving Commitments shall be identical to the
Revolving Loans of the same Class (subject to the payment of any customary
arrangement, underwriting or similar fees that are paid to the arranger of such
Incremental Revolving Commitments in its capacity as such). The increased or new
Commitments shall be effected by a joinder agreement (the “Increase Joinder”)
executed by the Loan Parties, the Administrative Agent and each Lender and
Additional Lender making such Incremental Revolving Commitment, in form and
substance satisfactory to each of them. The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.23 (including
with respect to establishment of new Loans and Commitments as a first-in,
last-out tranche, and to provide for class voting protections as described
below). In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to Incremental Revolving Commitments made pursuant to this Agreement,
and all references in Loan Documents to Commitments of a Class shall be deemed,
unless the context otherwise requires, to include references to Incremental
Revolving Commitments of such Class made pursuant to this Agreement.
(d)    Adjustment of Revolving Loans. Each of the Revolving Lenders having a
Revolving Commitment of an applicable Class prior to such Increase Effective
Date (the “Pre-Increase Revolving Lenders”) shall assign to any Revolving Lender
which is acquiring a new or additional Revolving Commitment of such Class on the
Increase Effective Date (the “Post-Increase Revolving Lenders”), and such
Post-Increase Revolving Lenders shall purchase from each Pre-Increase Revolving
Lender, at the principal amount thereof, such interests in the Revolving Loans
of such Class and participation interests in LC Exposure and Swingline Loans of
such Class outstanding on such Increase Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Loans and participation interests in LC Exposure and Swingline Loans
will be held by Pre-Increase Revolving Lenders and Post-Increase Revolving
Lenders of such Class ratably in accordance with their Revolving Commitments of
such Class after giving effect to such increased Revolving Commitments.
(e)    Equal and Ratable Benefit. The Loans and Commitments established pursuant
to this Section 2.23 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents; provided that, at Administrative Borrower’s option and upon terms and
conditions satisfactory to the Administrative Borrower and the Administrative
Agent, (i) the application of payments hereunder may be revised to include such
new Loans and Commitments on a first-in, last-out basis and (ii) the voting
provisions hereof may be revised to provide class protection for the existing
Loans and Commitments and any such first-in, last-out tranche. The Loan Parties
shall take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the UCC, the PPSA or otherwise after
giving effect to the establishment of any such new Commitments.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent, the
Collateral Agent, each Issuing Bank and each of the Lenders that:
SECTION 4.01    Organization; Powers. Each Company (a) is duly organized or
incorporated (as applicable) and validly existing under the laws of the
jurisdiction of its organization or incorporation (as applicable), (b) has all
requisite organizational or constitutional power and authority to carry on its
business as now conducted and to own and lease its property and (c) is qualified
and in good standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 4.02    Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s organizational or
constitutional powers and have been duly authorized by all necessary
constitutional or organizational action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
SECTION 4.03    No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created by the
Loan Documents (as reflected in the applicable Perfection Certificate) and (iii)
consents, approvals, registrations, filings, permits or actions the failure to
obtain or perform which could not reasonably be expected to result in a Material
Adverse Effect, (b) will not violate the Organizational Documents of any
Company, (c) will not violate any material requirement of Applicable Law, (d)
will not violate or result in a default or require any consent or approval under
any indenture, agreement or other instrument binding upon any Company or its
property, or give rise to a right thereunder to require any payment to be made
by any Company, except for violations, defaults or the creation of such rights
that could not reasonably be expected to result in a Material Adverse Effect,
and (e) will not result in the creation or imposition of any Lien on any
property of any Company, except Liens created by the Loan Documents and
Permitted Liens. The execution, delivery and performance of the Loan Documents
will not violate, or result in a default under, or require any consent or
approval under, the Senior Notes, the Senior Note Documents, or the Term Loan
Documents. The Total Revolving Commitment and Obligations constitute Indenture
Permitted Debt.
SECTION 4.04    Financial Statements; Projections.


(e)    Historical Financial Statements. The Administrative Borrower has
heretofore delivered to the Lenders the consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of Parent Borrower (i)
as of and for the fiscal years ended March 31, 2013, and March 31, 2014, audited
by and accompanied by the unqualified opinion of PricewaterhouseCoopers,
independent public accountants, and (ii) as of and for the three-month period
ended June 30, 2014, and for the comparable period of the preceding fiscal year,
in each case, certified by the chief financial officer of Parent Borrower. Such
financial statements and all financial statements delivered pursuant to Section
5.01(a) and, Section 5.01(b) have been prepared in accordance with U.S. GAAP and
present fairly in all material respects the financial condition and results of
operations and cash flows of Parent Borrower as of the dates and for the periods
to which they relate.
(f)    No Liabilities. Except as set forth in the most recent financial
statements referred to in Section 3.04(a), as of the Closing Date there are no
liabilities of any Company of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect, other than liabilities under the Loan
Documents, the Term Loan Documents and the Senior Notes. Since March 31, 2014,
there has been no event, change, circumstance or occurrence that, individually
or in the aggregate, has had or could reasonably be expected to result in a
Material Adverse Effect.
(g)    [intentionally omitted].
(h)    Forecasts. The forecasts of financial performance of the Parent Borrower
and its subsidiaries furnished to the Lenders have been prepared in good faith
by the Loan Parties and based on assumptions believed by the Loan Parties to be
reasonable, it being understood that any such forecasts may vary from actual
results and such variations may be material.
SECTION 4.05    Properties.
(k)    Generally. Each Company has good title to, valid leasehold interests in,
or license of, all its property material to its business, free and clear of all
Liens except for Permitted Liens. The property that is material to the business
of the Companies, taken as a whole, (i) is in good operating order, condition
and repair in all material respects (ordinary wear and tear excepted) and (ii)
constitutes all the property which is required for the business and operations
of the Companies as presently conducted.
(l)    Real Property. Schedules 8(a) and 8(b) to the Perfection Certificate
dated the Closing Date contain a true and complete list of each interest in Real
Property (i) owned by any Loan Party as of the Closing Date having fair market
value of $1,000,000 or more and describes the type of interest therein held by
such Loan Party and whether such owned Real Property is leased to a third party
and (ii) leased, subleased or otherwise occupied or utilized by any Loan Party,
as lessee, sublessee, franchisee or licensee, as of the Closing Date having
annual rental payments of $1,000,000 or more and describes the type of interest
therein held by such Loan Party.
(m)    No Casualty Event. No Company has as of the Closing Date received any
notice of, nor has any knowledge of, the occurrence or pendency or contemplation
of any Casualty Event affecting all or any material portion of its property. No
Mortgage encumbers improved Real Property located in the United States that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 5.04.
(n)    Collateral. Each Company owns or has rights to use all of the Collateral
used in, necessary for or material to each Company’s business as currently
conducted, except where the failure to have such ownership or rights of use
could not reasonably be expected to have a Material Adverse Effect. The use by
each Company of such Collateral does not infringe on the rights of any person
other than such infringement which could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. No claim has been
made and remains outstanding that any Company’s use of any Collateral does or
may violate the rights of any third party that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
SECTION 4.06    Intellectual Property.
(d)    Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, trademarks, copyrights and other intellectual property (including
intellectual property in software, mask works, inventions, designs, trade names,
service marks, technology, trade secrets, proprietary information and data,
domain names, know-how and processes) necessary for the conduct of such Loan
Party’s business as currently conducted (“Intellectual Property”), except for
those the failure to own or license which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. As of
the Closing Date, no material claim has been asserted and is pending by any
person, challenging or questioning the validity of any Loan Party’s Intellectual
Property or the validity or enforceability of any such Intellectual Property,
nor does any Loan Party know of any valid basis for any such claim. The use of
any Intellectual Property by each Loan Party, and the conduct of each Loan
Party’s business as currently conducted, does not infringe or otherwise violate
the rights of any third party in respect of Intellectual Property, except for
such claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(e)    Registrations. Except pursuant to non-exclusive licenses and other
non-exclusive use agreements entered into by each Loan Party in the ordinary
course of business, and except as set forth on Schedule 12(c) to the Perfection
Certificate, on and as of the Closing Date each Loan Party owns and possesses
the right to use and has not authorized or enabled any other person to use, any
Intellectual Property listed on any schedule to the relevant Perfection
Certificate or any other Intellectual Property that is material to its business,
except for such authorizations and enablements as could not reasonably be
expected to result in a Material Adverse Effect. All registrations listed on
Schedule 12(a) and 12(b) to the Perfection Certificate are valid and in full
force and effect, in each case, except where the absence of such validity or
full force and effect, individually or collectively, could not reasonably be
expected to have a Material Adverse Effect.
(f)    No Violations or Proceedings. To each Loan Party’s knowledge, on and as
of the Closing Date, (i) there is no material infringement or other violation by
others of any right of such Loan Party with respect to any Intellectual Property
listed on any schedule to the relevant Perfection Certificate, or any other
Intellectual Property that is material to its business, except as may be set
forth on Schedule 3.06(c), and (ii) no claims are pending or threatened to such
effect except as set forth on Schedule 3.06(c).
SECTION 4.07    Equity Interests and Subsidiaries.
(d)    Equity Interests. Schedules 1(a) and 10 to the Perfection Certificate
dated the Closing Date set forth a list of (i) all the Subsidiaries of Holdings
and their jurisdictions of organization as of the Closing Date and (ii) the
number of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date. As of the Closing Date, all Equity Interests of each
Company held by Holdings or a Subsidiary thereof are duly and validly issued and
are fully paid and non-assessable, and, other than the Equity Interests of
Holdings, are owned by Holdings, directly or indirectly through Wholly Owned
Subsidiaries except as indicated on Schedules 1(a) and 10 to the Perfection
Certificate. At all times prior to a Qualified Parent Borrower IPO, the Equity
Interests of the Parent Borrower will be owned directly by Holdings. As of the
Closing Date, each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
Security Documents, free of any and all Liens, rights or claims of other
persons, except Permitted Liens, and as of the Closing Date there are no
outstanding warrants, options or other rights to purchase, or shareholder,
voting trust or similar agreements outstanding with respect to, or property that
is convertible into, or that requires the issuance or sale of, any such Equity
Interests other than with respect to the Forward Share Sale Agreement.
(e)    No Consent of Third Parties Required. Except as have previously been
obtained, no consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any other trust beneficiary is necessary in connection with the creation,
perfection or First Priority (subject to the Intercreditor Agreement) status of
the security interest of the Collateral Agent in any Equity Interests pledged to
the Collateral Agent for the benefit of the Secured Parties under the Security
Documents or the exercise by the Collateral Agent of the voting or other rights
provided for in the Security Documents or the exercise of remedies in respect
thereof, other than any restrictions on transfer of the Equity Interests in NKL
or its direct parents, 4260848 Canada Inc., 4260856 Canada Inc., and 8018227
Canada Inc., imposed by any lock-up or listing agreement, rule or regulation in
connection with any listing or offering of Equity Interests in NKL to the extent
required by Applicable Law or listing or stock exchange requirements.
(f)    Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Borrowers and each Subsidiary on the Closing
Date is set forth on Schedule 10 to the Perfection Certificate dated the Closing
Date.
SECTION 4.08    Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Company, threatened against or affecting any
Company or any business, property or rights of any Company (i) that involve any
Loan Document or (ii) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. No Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Applicable Law (including any zoning or building ordinance, code or approval or
any building permits) or any restrictions of record or agreements affecting any
Company’s Real Property or is in default with respect to any requirement of
Applicable Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
The Loan Parties have implemented and maintains in effect policies and
procedures designed to ensure compliance by the Loan Parties, their
Subsidiaries, and their respective directors, officers, employees and agents
with applicable Anti-Corruption Laws, and the Loan Parties and their
Subsidiaries are in compliance with applicable Anti-Corruption Laws in all
material respects.
SECTION 4.09    Agreements. No Company is a party to any agreement or instrument
or subject to any corporate or other constitutional restriction that has
resulted or could reasonably be expected to result in a Material Adverse Effect.
No Company is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other agreement or
instrument to which it is a party or by which it or any of its property is or
may be bound, where such default could reasonably be expected to result in a
Material Adverse Effect. There is no existing default under any Organizational
Document of any Company or any event which, with the giving of notice or passage
of time or both, would constitute a default by any party thereunder that could
reasonably be expected to have a Material Adverse Effect. No event or
circumstance has occurred or exists that constitutes a Default or Event of
Default.
SECTION 4.10    Federal Reserve Regulations. No Company is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. No part of the proceeds of any
Loan or any Letter of Credit will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, U or X. The pledge of the Securities
Collateral pursuant to the Security Documents does not violate such regulations.
SECTION 4.11    Investment Company Act. No Company is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
SECTION 4.12    Use of Proceeds. The Borrowers will use the proceeds of the
Revolving Loans and Swingline Loans (a) on and after the Closing Date for
ongoing working capital needs and other proper corporate purposes (including to
effect Permitted Acquisitions and Dividends permitted hereunder) and (b) for
payment of fees, premiums and expenses in connection with the Transactions.
SECTION 4.13    Taxes. Each Company has (a) timely filed or caused to be timely
filed all material Tax Returns required by Applicable Law to have been filed by
it and (b) duly and timely paid, collected or remitted or caused to be duly and
timely paid, collected or remitted all material Taxes due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which such Company has set aside on its books adequate reserves in accordance
with U.S. GAAP or other applicable accounting rules and (ii) which could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Company has made adequate provision in accordance with U.S.
GAAP or other applicable accounting rules for all material Taxes not yet due and
payable. No Company has received written notice of any proposed or pending tax
assessments, deficiencies or audits that could be reasonably expected to,
individually or in the aggregate, result in a Material Adverse Effect. No
Company has ever been a party to any understanding or arrangement constituting a
“tax shelter” within the meaning of Section 6111(c), Section 6111(d) or Section
6662(d)(2)(C)(iii) of the Code, or has ever “participated” in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4, except
as could not be reasonably expected to, individually or in the aggregate, result
in a Material Adverse Effect.
SECTION 4.14    No Material Misstatements. The written information (including
the Confidential Information Memorandum), reports, financial statements,
certificates, exhibits or schedules furnished by or on behalf of any Company to
any Agent or any Lender in connection with the negotiation of any Loan Document
or included therein or delivered pursuant thereto, taken as a whole, did not and
does not contain any material misstatement of fact and, taken as a whole, did
not and does not omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not materially misleading in their presentation of Holdings, the
Parent Borrower and their Subsidiaries taken as a whole as of the date such
information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Loan Party represents only that it
was prepared in good faith and based on assumptions believed by the applicable
Loan Parties to be reasonable.
SECTION 4.15    Labor Matters. As of the Closing Date, there are no material
strikes, lockouts or labor slowdowns against any Company pending or, to the
knowledge of any Company, threatened in writing. The hours worked by and
payments made to employees of any Company have not been in violation of the Fair
Labor Standards Act of 1938, as amended, or any other applicable federal, state,
provincial, local or foreign law dealing with such matters in any manner which
could reasonably be expected to result in a Material Adverse Effect. All
payments due from any Company, or for which any claim may be made against any
Company, on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Company
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which any Company is bound,
except as could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 4.16    Solvency. (xv)  At the time of and immediately after the
consummation of the Transactions to occur on the Closing Date and after giving
effect to the application of the proceeds of each Loan made on such date and the
operation of the Contribution, Intercompany, Contracting and Offset Agreement,
(a) the fair value of the assets of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will exceed its debts and liabilities,
subordinated, contingent, prospective or otherwise; (b) the present fair
saleable value of the property of each Loan Party (individually and on a
consolidated basis with its Subsidiaries) will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent, prospective or otherwise, as such debts
and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be able to
pay its debts and liabilities, subordinated, contingent, prospective or
otherwise, as such debts and liabilities become absolute and matured; (d) each
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date; and (e) each Loan Party is not “insolvent” as such
term is defined under any Debtor Relief Laws of any jurisdiction in which any
Loan Party is organized or incorporated (as applicable), or otherwise unable to
pay its debts as they fall due.
(xvi)    At the time of and immediately following the making of each Loan and
after giving effect to the application of the proceeds of each Loan and the
operation of the Contribution, Intercompany, Contracting and Offset Agreement,
(a) the fair value of the assets of each Borrower, Borrowing Base Guarantor and
Receivables Seller (for purposes of this Section 3.16, a “Principal Loan Party”)
(individually and on a consolidated basis with its Subsidiaries) will exceed its
debts and liabilities, subordinated, contingent, prospective or otherwise; (b)
the present fair saleable value of the property of each Principal Loan Party
(individually and on a consolidated basis with its Subsidiaries) will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent, prospective or otherwise, as
such debts and other liabilities become absolute and matured; (c) each Principal
Loan Party (individually and on a consolidated basis with its Subsidiaries) will
be able to pay its debts and liabilities, subordinated, contingent, prospective
or otherwise, as such debts and liabilities become absolute and matured; (d)
each Principal Loan Party (individually and on a consolidated basis with its
Subsidiaries) will not have unreasonably small capital with which to conduct its
business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Closing Date; and (e) each Principal Loan
Party is not “insolvent” as such term is defined under any Debtor Relief Laws of
any jurisdiction in which such Principal Loan Party is organized or incorporated
(as applicable), or otherwise unable to pay its debts as they fall due.
SECTION 4.17    Employee Benefit Plans. Each Company and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder except
for such non-compliance that in the aggregate would not have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect or the imposition of a Lien on
any of the property of any Company. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used in the most
recent actuarial valuations used for the respective Plans) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the property of all such underfunded Plans in an amount
which could reasonably be expected to have a Material Adverse Effect. Using
actuarial assumptions and computation methods consistent with subpart I of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Company or
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Multiemployer Plan, could not reasonably be expected to result in a
Material Adverse Effect.
Schedule 3.17 lists all of the Canadian Pension Plans. Except as disclosed in
Schedule 3.17 or hereafter disclosed to the Administrative Agent, none of the
Canadian Pension Plans are Canadian Defined Benefit Plans. The hypothetical
wind-up deficiency, going concern deficiency and solvency deficiency of each
Canadian Pension Plan that is a Canadian Defined Benefit Plan as of the date of
the most recently filed actuarial valuation is set out in Schedule 3.17 or has
otherwise been disclosed to the Administrative Agent. With respect to any
Canadian Pension Plan, to the best of the knowledge of any Company, except as
would not, individually and in the aggregate, reasonably be expected to have a
Material Adverse Effect: (i) the Canadian Pension Plans are duly registered
under all applicable Canadian and provincial pension benefits legislation, (ii)
all obligations of any Borrower or Guarantor required to be performed in
connection with the Canadian Pension Plans or the funding agreements therefor
have been performed in a timely fashion and there are no outstanding disputes
concerning the assets held pursuant to any such funding agreement, (iii) all
contributions or premiums required to be made by any Borrower or Guarantor to
the Canadian Pension Plans have been made in a timely fashion in accordance with
the terms of the Canadian Pension Plans and applicable laws and regulations,
(iv) all employee contributions to the Canadian Pension Plans required to be
made by way of authorized payroll deduction have been properly withheld by each
Borrower or Guarantor and fully paid into the Canadian Pension Plans in a timely
fashion in accordance with the terms of the Canadian Pension Plans and
applicable laws and regulations, (v) all reports and disclosures relating to the
Canadian Pension Plans required by any Applicable Laws have been filed or
distributed in a timely fashion, (vi) no amount is due and owing by any of the
Canadian Pension Plans under the Income Tax Act (Canada) or any provincial
taxation or pension benefits statute, (vii) none of the Canadian Pension Plans
is the subject of an investigation, proceeding, action or claim and there exists
no state of fact which after notice or lapse of time or both would reasonably be
expected to give rise to any such proceedings, (viii) no trust, statutory deemed
trust or Lien has arisen or been imposed on any Borrower or Guarantor or its
property in connection with any Canadian Pension Plan (except deemed trusts and
Liens arising in the ordinary course under pension benefits statutes absent any
wind up or partial wind up or failure to make a contribution to a Canadian
Pension Plan when due, including in respect of employee contributions not yet
remitted to a Canadian Pension Plan), and (ix) none of the Borrower or
Guarantors contributes to, or has any obligation to contribute to, any pension
plan required to be registered under Canadian federal or provincial law that is
not maintained or administered by the Borrower or Guarantors or any of their
Affiliates (other than the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the province of Quebec).
To the extent applicable, each Foreign Plan has been maintained in compliance
with its terms and with the requirements of Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authority and Taxing Authority, except for such non-compliance that in the
aggregate would not have a Material Adverse Effect. No Company has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Plan, except to the extent of liabilities which could not reasonably be expected
to have a Material Adverse Effect. Each Foreign Plan that is required to be
funded is funded in accordance with the requirements of Applicable Law, and with
respect to each Foreign Plan that is not required to be funded, the obligations
of such Foreign Plan are properly accrued in the financial statements of the
Parent Borrower and its Subsidiaries, in each case in an amount that could not
reasonably be expected to have a Material Adverse Effect.
Except as specified on Schedule 3.17, (i) no Company is or has at any time been
an employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of
an occupational pension scheme which is not a money purchase scheme (both terms
as defined in the Pensions Schemes Act 1993), and (ii) no Company is or has at
any time been “connected” with or an “associate” of (as those terms are used in
Sections 39 and 43 of the Pensions Act 2004) such an employer.
SECTION 4.18    Environmental Matters.
(c)    Except as, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect:
(i)    The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;
(ii)    The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, and all such Environmental Permits
are valid and in good standing;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
reasonably be expected to result in liability of the Companies under any
applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of any
Company, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and, to
the knowledge of any Company, there are no actions, activities, circumstances,
conditions, events or incidents that could reasonably be expected to form the
basis of such an Environmental Claim;
(v)    No Lien has been recorded or, to the knowledge of any Company, threatened
under any Environmental Law with respect to any Real Property or other assets of
the Companies;
(vi)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and
(vii)    No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.
(d)    As of the Closing Date:
(i)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Company is obligated to perform any action or otherwise incur any
expense under Environmental Law pursuant to any order, decree, judgment or
agreement by which it is bound or has assumed by contract, agreement or
operation of law, and no Company is conducting or financing any Response
pursuant to any Environmental Law with respect to any Real Property or any other
location; and
(ii)    No Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA, or (ii) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System
promulgated pursuant to CERCLA and is reasonably likely to result in any
material liability to any Company, or (iii) included on any other publicly
available list of contaminated sites maintained by any Governmental Authority
analogous to CERCLA or the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seq., including any such list relating to the management or clean-up of
petroleum and is reasonably likely to result in any material liability to a
Company.
SECTION 4.19    Insurance. Schedule 3.19 sets forth a true and correct
description of all insurance policies maintained by each Company as of the
Closing Date. All insurance maintained by the Companies to the extent required
by Section 5.04 is in full force and effect, and all premiums thereon have been
duly paid. As of the Closing Date, no Company has received notice of violation
or cancellation thereof, the Mortgaged Property, and the use, occupancy and
operation thereof, comply in all material respects with all Insurance
Requirements, and there exists no material default under any Insurance
Requirement. Each Company has insurance in such amounts and covering such risks
and liabilities as are customary for companies of a similar size engaged in
similar businesses in similar locations.
SECTION 4.20    Security Documents.
(e)    U.S. Security Agreement. The U.S. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, when (i) financing statements and
other filings in appropriate form are filed in the offices specified on Schedule
7 to the relevant Perfection Certificate as in effect on the Closing Date and
(ii) upon the taking of possession or control by the Collateral Agent of the
Security Agreement Collateral with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to the Collateral Agent to the extent possession or control by the
Collateral Agent is required by each Security Agreement), the Liens created by
the Security Agreement shall constitute valid, perfected First Priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral (other than such Security
Agreement Collateral in which a security interest cannot be perfected under the
UCC as in effect at the relevant time in the relevant jurisdiction), in each
case subject to no Liens other than Permitted Liens.
(f)    Canadian Security Agreement. Each of the Canadian Security Agreements is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, when PPSA
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 7 to the relevant Perfection Certificate as in
effect on the Closing Date, the Liens created by such Canadian Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the PPSA as in effect at the relevant time in the relevant jurisdiction),
in each case subject to no Liens other than Permitted Liens.
(g)    U.K. Security Agreement. The U.K. Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registration specified on
Schedule 7 to the relevant Perfection Certificate as in effect on the Closing
Date, the Liens created by the U.K. Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(h)    Swiss Security Agreement. The Swiss Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the Swiss Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(i)    German Security Agreement. The German Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
or in the case of accessory security, in favor of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by the German Security
Agreement shall constitute valid, perfected First Priority Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in the Security Agreement Collateral referred to therein (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(j)    Irish Security Agreement. The Irish Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of and as trustee for
the Secured Parties, legal, valid and enforceable Liens on, and security
interests in, the Security Agreement Collateral referred to therein and, upon
the registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by the Irish Security Agreement shall constitute valid, perfected First
Priority Liens on, and security interests in, all right, title and interest of
the grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under Applicable Law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
(k)    Brazilian Security Agreement. Each Brazilian Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Security Agreement Collateral referred to therein and, upon the
registrations, recordings and other actions specified on Schedule 7 to the
relevant Perfection Certificate as in effect on the Closing Date, the Liens
created by each of the Brazilian Security Agreement shall constitute valid,
perfected First Priority Liens on, and security interests in, all right, title
and interest of the grantors thereunder in the Security Agreement Collateral
referred to therein (other than such Security Agreement Collateral in which a
security interest cannot be perfected under Applicable Law as in effect at the
relevant time in the relevant jurisdiction), in each case subject to no Liens
other than Permitted Liens.
(l)    Dubai Security Agreement. Each Dubai Security Agreement is effective to
create in favor of the Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the Security
Agreement Collateral referred to therein and, upon the registrations, recordings
and other actions specified on Schedule 7 to the relevant Perfection Certificate
as in effect on the Closing Date, the Liens created by each of the Dubai
Security Agreement shall constitute valid, perfected First Priority Liens on,
and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(m)    Madeira Security Agreement. Each Madeira Security Agreement is effective
to create in favor of the Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by each of the
Madeira Security Agreement shall constitute valid, perfected First Priority
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in the Security Agreement Collateral referred to therein
(other than such Security Agreement Collateral in which a security interest
cannot be perfected under Applicable Law as in effect at the relevant time in
the relevant jurisdiction), in each case subject to no Liens other than
Permitted Liens.
(n)    French Security Agreement. Each French Security Agreement is effective to
create in favor of the French Collateral Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interests in, the
Security Agreement Collateral referred to therein and, upon the registrations,
recordings and other actions specified on Schedule 7 to the relevant Perfection
Certificate as in effect on the Closing Date, the Liens created by each of the
French Security Agreement shall constitute valid, perfected First Priority Liens
on, and security interests in, all right, title and interest of the grantors
thereunder in the Security Agreement Collateral referred to therein (other than
such Security Agreement Collateral in which a security interest cannot be
perfected under Applicable Law as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Liens.
(o)    Intellectual Property Filings. When the (i) financing statements and
other filings in appropriate form referred to on Schedule 7 to the relevant
Perfection Certificate have been made, and (ii) U.S. Security Agreement or a
short form thereof is filed in the United States Patent and Trademark Office and
the United States Copyright Office, the Liens created by such Security Agreement
shall constitute valid, perfected First Priority Liens on, and security
interests in, all right, title and interest of the grantors thereunder in
Patents and Trademarks (each as defined in such Security Agreement) that are
registered or applied for by any Loan Party with the United States Patent and
Trademark Office or Copyrights (as defined in such Security Agreement)
registered or applied for by any Loan Party with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than
Permitted Liens.
(p)    Mortgages. Each Mortgage (other than a Mortgage granted by a U.K.
Borrower or a U.K. Guarantor) is effective to create, in favor of the Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid,
perfected and enforceable First Priority Liens on, and security interests in,
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Properties thereunder and the proceeds thereof, subject only to Permitted Liens,
and when such Mortgages are filed in the offices specified on Schedule 8(a) to
the applicable Perfection Certificates dated the Closing Date (or, in the case
of any Mortgage executed and delivered after the date thereof in accordance with
the provisions of Section 5.11 and Section 5.12, when such Mortgage is filed in
the offices specified in the local counsel opinion delivered with respect
thereto in accordance with the provisions of Section 5.11 and Section 5.12), the
Mortgages shall constitute First Priority fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, in each case prior and superior in right to
any other person, other than Permitted Liens.
The Mortgages granted by the U.K. Borrower and each applicable U.K. Guarantor
under the relevant U.K. Security Agreement are effective to create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, legal,
valid and enforceable Liens on all of each such Loan Party’s right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when the Mortgages are filed with the Land Registry, the Mortgages shall
constitute fully perfected First Priority Liens on, and security interest in,
all right, title and interest of the U.K. Borrower and each applicable U.K.
Guarantor in such Mortgaged Property and the proceeds thereof, in each case
prior and superior in right to any other Person, other than with respect to the
rights of Persons pursuant to Permitted Liens until terminated in accordance
with the terms hereof.
(q)    Valid Liens. Each Security Document delivered pursuant to Section 5.11,
Section 5.12 and Section 5.16 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
thereunder, and (i) when all appropriate filings, registrations or recordings
and other actions set forth in the relevant Perfection Certificate are made in
the appropriate offices as may be required under Applicable Law and (ii) upon
the taking of possession or control by the Collateral Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Collateral Agent to
the extent required by any Security Document), such Security Document will
constitute First Priority fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in such Collateral, in each
case subject to no Liens other than the applicable Permitted Liens.
(r)    Receivables Purchase Agreement. The German Receivables Purchase
Agreement, each Swiss Receivables Purchase Agreement, and, upon execution and
delivery thereof, each other Receivables Purchase Agreement, is in full force
and effect. Each representation and warranty under any Receivables Purchase
Agreement of each Loan Party party thereto is true and correct on and as of the
date made thereunder. No “Termination Event” (as defined therein) has occurred
under any Receivables Purchase Agreement.
SECTION 4.21    Material Indebtedness Documents. Schedule 3.21 lists, as of the
Closing Date, (i) each material New Senior Note Document, (ii) each material
Term Loan Document, and (iii) each material agreement, certificate, instrument,
letter or other document evidencing any other Material Indebtedness, and the
Lenders have been furnished true and complete copies of each of the foregoing.
SECTION 4.22    Anti-Terrorism Law, Sanctions and Anti-Corruption Law. No Loan
Party is in violation of any requirement of Applicable Law relating to terrorism
or money laundering, including Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 (the “Executive Order”), the Act, Part II.1 of the
Criminal Code, R.S.C. 1985, c. C-46, the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act, S.C.2000, C.17, regulations promulgated pursuant to
the Special Economic Measures Act, S.C. 1992 c.17 and the United Nations Act,
R.S.C. 1985, c U-2. (collectively, “Anti-Terrorism Laws”).
No Loan Party and to the knowledge of the Loan Parties, no broker or other agent
of any Loan Party acting or benefiting in any capacity in connection with the
Loans is any of the following:
(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(ii)    a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans (w)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
clauses (i) through (v) above, (x) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or Anti-Terrorism Laws, (y) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (z) is in violation of any applicable Anti-Terrorism
Laws.
Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended,
and any executive order or requirement of Applicable Law promulgated thereunder)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) the Executive
Order and (b) the Patriot Act) or any other applicable Sanctions. Furthermore,
none of the Loan Parties or their Subsidiaries (including Unrestricted
Subsidiaries) and, to the Loan Parties’ knowledge, their and their Subsidiaries’
respective directors, officers, employees, Affiliates or agents (in the case of
agents, that will act in any capacity in connection with or benefit from this
Agreement) (a) is or will become a "blocked person" as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or with any Sanctioned
Person or in any manner violative of any such order or (c) is a Sanctioned
Person. Each Loan Party is in compliance, in all material respects, with the
Patriot Act. Each Loan Party, its Subsidiaries and their respective officers and
employees and to the knowledge of such Loan Party its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Borrower being designated as a Sanctioned Person. No
part of the proceeds of the Loans will be used by the Loan Parties, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or any law, rule or
regulation of any jurisdiction applicable to any Borrower or any of their
Subsidiaries from time to time concerning or relating to bribery or corruption
(collectively, “Anti-Corruption Laws”). “Sanctioned Country” means, at any time,
a country or territory which is itself, or whose government is, the subject or
target of any Sanctions. “Sanctioned Person” means, at any time, (a) any Person
listed in any Sanctions-related list of designated Persons maintained by OFAC,
the U.S. Department of State or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons. “Sanctions” means economic or financial sanctions or
trade embargoes imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by OFAC or the U.S. Department of
State, or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
Each Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
SECTION 4.23    Joint Enterprise. Each Loan Party has requested that the Agents
and Lenders make this credit facility available to the Loan Parties on a
combined basis, in order to finance the Loan Parties’ business most efficiently
and economically. The Loan Parties’ business is a mutual and collective
enterprise, and the successful operation of each Loan Party is dependent upon
the successful performance of the integrated group. The Loan Parties believe
that consolidation of their credit facility will enhance the borrowing power of
each Loan Party and ease administration of the facility, all to their mutual
advantage. The Loan Parties acknowledge that Agents’ and Lenders’ willingness to
extend credit and to administer the Collateral on a combined basis hereunder is
done solely as an accommodation to Loan Parties and at Loan Parties’ request.
SECTION 4.24    Location of Material Inventory and Equipment. Schedule 3.24 sets
forth as of the Closing Date all locations where the aggregate value of
Inventory and Equipment (other than mobile Equipment or Inventory in transit)
owned by the Loan Parties at each such location exceeds $1,000,000.
SECTION 4.25    Accuracy of Borrowing Base. At the time any Borrowing Base
Certificate is delivered pursuant to this Agreement, each Account and each item
of Inventory included in the calculation of the Borrowing Base satisfies all of
the criteria stated herein to be an Eligible Account and an item of Eligible
Inventory, respectively.
SECTION 4.26    Senior Notes; Material Indebtedness. The Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of the Senior Note Documents (and
any Permitted Refinancings thereof permitted under Section 6.01 other than
refinancings with additional Term Loans). The Commitments and the Loans and
other extensions of credit under the Loan Documents constitute “Credit
Facilities” (or any other defined term having a similar purpose) within the
meaning of the Senior Note Documents (and any Permitted Refinancings thereof
permitted under Section 6.01 other than refinancings with additional Term
Loans). The consummation of each of (i) the Transactions, (ii) each incurrence
of Indebtedness hereunder and (iii) the granting of the Liens provided for under
the Security Documents to secure the Secured Obligations is permitted under,
and, in each case, does not require any consent or approval under, the terms of
(A) the Senior Note Documents (and any Permitted Refinancings thereof), the Term
Loan Documents (and any Permitted Term Loan Facility Refinancings thereof) or
any other Material Indebtedness or (B) any other material agreement or
instrument binding upon any Company or any of its property except, in the case
of this clause (B), as could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 4.27    Centre of Main Interests and Establishments. For the purposes of
The Council of the European Union Regulation No. 1346/2000 on Insolvency
Proceedings (the “Regulation”), (i) the centre of main interest (as that term is
used in Article 3(1) of the Regulation) of each U.K. Loan Party is situated in
England and Wales, (ii) the centre of main interest of the Irish Guarantor is
situated in Ireland or Germany, and it has no “establishment” (as that term is
used in Article 2(h) of the Regulation) in any jurisdiction other than Ireland
or Germany, (iii) the centre of main interest of each Swiss Loan Party is
situated in Switzerland, and in each case each has no “establishment” (as that
term is used in Article 2(h) of the Regulation) in any other jurisdiction, (iv)
the centre of main interest of each German Loan Party is situated in Germany,
(v) [intentionally omitted], (vi) the centre of main interest of each French
Guarantor is situated in France, and in each case each has no “establishment”
(as that term is used in Article 2(h) of the Regulation) in any other
jurisdiction, and (vii) other than as provided in paragraph (ii) above, no Loan
Party (to the extent such Loan Party is subject to the Regulation) shall have a
centre of main interest other than as situated in its jurisdiction of
incorporation.
SECTION 4.28    Holding and Dormant Companies. Except as may arise under the
Loan Documents, the Term Loan Documents or any Permitted Holdings Indebtedness
or (in the case of Novelis Europe Holdings Limited) the New Senior Notes,
neither Holdings nor Novelis Europe Holdings Limited, trades or has any
liabilities or commitments (actual or contingent, present or future) other than
liabilities attributable or incidental to acting as a holding company of shares
in the Equity Interests of its Subsidiaries.
SECTION 4.29    Certain Subsidiaries. The Excluded Collateral Subsidiaries as of
the Closing Date are listed on Schedule 1.01(e). The Excluded Subsidiaries as of
the Closing Date are listed on Schedule 1.01(f). The Joint Venture Subsidiaries
as of the Closing Date are listed on Schedule 1.01(g). There are no Unrestricted
Subsidiaries as of the Closing Date.
SECTION 4.30    Inventory Matters. No Inventory that is included in the
Borrowing Base is subject to retention of title (including extended retention of
title or broadened extension of title) except as has been disclosed to the
Administrative Agent and reflected in the Borrowing Base Certificate. Each
Borrowing Base Certificate accurately reports any retention of title (including
extended retention of title or broadened extension of title) claims with respect
to any inventory included in such Borrowing Base Certificate. No inventory of
any Borrower or Borrowing Base Guarantor is subject to retention of title
(including extended retention of title or broadened extension of title) on an
oral basis.
ARTICLE V    

CONDITIONS TO CREDIT EXTENSIONS
SECTION 5.01    Conditions to Amendment and Restatement. The amendment and
restatement of the Existing Credit Agreement pursuant to the Amendment
Agreement, and the obligation of each Lender and, if applicable, each Issuing
Bank to fund the initial Credit Extension requested to be made by it under this
Agreement, shall be subject to the prior or concurrent satisfaction of each of
the conditions precedent set forth in this Section 4.01.
(e)    Loan Documents. The Administrative Agent shall have received executed
counterparts of each of the following, properly executed by a Responsible
Officer of each applicable signing Loan Party, each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:
(i)    this Agreement,
(ii)    the Amendment Agreement,
(iii)    a Borrowing Base Certificate, dated the Closing Date and certifying the
Borrowing Base as of August 31, 2014,
(iv)    to the extent applicable, a Note executed by each applicable Borrower in
favor of each Lender that has requested a Note prior to the Closing Date;
(v)    the Perfection Certificates; and
(vi)    such amendments to, amendments and restatements of, or confirmations or
reaffirmations of, or supplements to, existing Security Documents or other Loan
Documents, such additional Security Document, Loan Documents or other filings or
actions, in each case as the Administrative Agent or the Collateral Agent may
require in connection with the Transactions.
(f)    Corporate Documents. The Administrative Agent shall have received:
(i)    a certificate of the secretary, assistant secretary or managing director
(where applicable) of each Loan Party dated the Closing Date, certifying (A)
that attached thereto is a true and complete copy of each Organizational
Document (or its equivalent including the constitutional documents) of such Loan
Party certified (to the extent customary in the applicable jurisdiction) as of a
recent date by the Secretary of State (or equivalent Governmental Authority) of
the jurisdiction of its organization, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors and/or
shareholders, as applicable, of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrowers, the borrowings hereunder, and that such
resolutions, or any other document attached thereto, have not been modified,
rescinded, amended or superseded and are in full force and effect, (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the secretary, assistant secretary or managing director
executing the certificate in this clause (i), and other customary evidence of
incumbency) and (D) that the borrowing, guarantee, or granting of Liens with
respect to the Loans or any of the other Secured Obligations would not cause any
borrowing, guarantee, security or similar limit binding on any Loan Party to be
exceeded;
(ii)    a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts) of each Loan Party
(in so-called “long-form” if available) as of a recent date, from such Secretary
of State (or other applicable Governmental Authority);
(iii)    evidence that the records of the applicable Loan Parties at the United
Kingdom Companies House and each other relevant registrar of companies (or
equivalent Governmental Authority) in the respective jurisdictions of
organization of the Loan Parties are accurate, complete and up to date and that
the latest relevant accounts have been duly filed, where applicable;
(iv)    if relevant, evidence that each Irish Guarantor has done all that is
necessary to follow the procedures set out in Sub-Sections (2) and (11) of
section 60 of the Companies Act 1963 of Ireland in order to enable it to enter
into the Loan Documents;
(v)    a copy of the constitutional documents of any Person incorporated in
Ireland whose shares are subject to security under any Security Document,
together with any resolutions of the shareholders of such Person adopting such
changes to the constitutional documents of that Person to remove any restriction
on any transfer of shares or partnership interests (or equivalent) in such
Person pursuant to any enforcement of any such Security Document;
(vi)    evidence that each of the Loan Parties are members of the same group of
companies consisting of a holding company and its subsidiaries for the purposes
of Section 155 of the Companies Act 1963 of Ireland and Section 35 of the
Companies Act 1990 of Ireland;
(vii)    up-to date certified copy of the constitutional documents (e.g., for a
German GmbH: Handelsregisterauszug, Gesellschaftsvertrag, Gesellschafterliste)
for each German Loan Party; and
(viii)    such other documents as the Lenders, the Initial Issuing Bank or the
Administrative Agent may reasonably request.
(g)    Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Responsible Officer of the
Parent Borrower, certifying (i) compliance with the conditions precedent set
forth in this Section 4.01 and Section 4.02(b) and (c), (ii) that no Default has
occurred and is continuing, and (iii) that each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document were true and correct in all material respects on and as of
the Closing Date, except to the extent such representations and warranties
expressly related to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(h)    Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Lenders and the Issuing Banks, (i) a
favorable written opinion of Torys LLP, special counsel for the Loan Parties and
(ii) a favorable written opinion of each local and foreign counsel of the Loan
Parties listed on Schedule 4.01(g), in each case (A) dated the Closing Date, (B)
addressed to the Agents, the Issuing Banks and the Lenders and (C) covering the
matters set forth in Exhibit N and such other matters relating to the Loan
Documents and the Transactions as the Administrative Agent shall reasonably
request.
(i)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit O (or in such other form as is
satisfactory to the Administrative Agent to reflect applicable legal
requirements), dated the Closing Date and signed by a senior Financial Officer
of each Loan Party or the Parent Borrower.
(j)    Applicable Law. The Administrative Agent shall be satisfied that
Holdings, the Borrowers and their Subsidiaries and the Transactions shall be in
full compliance with all material Applicable Law, including Regulations T, U and
X of the Board, and shall have received satisfactory evidence of such compliance
reasonably requested by them.
(k)    Consents. All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall been obtained and shall be in
full force and effect.
(l)    Litigation. There shall be no governmental or judicial action, actual or
threatened, that has or would have, singly or in the aggregate, a reasonable
likelihood of restraining, preventing or imposing burdensome conditions on the
Transactions.
(m)    Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including the reasonable legal fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP, special counsel to the Agents, and the reasonable
fees and expenses of any local counsel, foreign counsel, appraisers, consultants
and other advisors) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.
(n)    Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the property and liability insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” lender’s loss payable or mortgagee endorsement (as applicable) and
shall name the Collateral Agent, on behalf of the Secured Parties, as additional
insured, in form and substance reasonably satisfactory to the Administrative
Agent.
(o)    USA Patriot Act. The Lenders shall have received, sufficiently in advance
of the Closing Date, all documentation and other information that may be
required by the Lenders in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the Act
(including, without limitation, the information described in Section 11.13).
(p)    Minimum Excess Availability. Excess Availability (determined based upon
the Borrowing Base as of August 31, 2014, and Revolving Commitments, Loans and
L/C Exposure as of the Closing Date) shall be not less than $200,000,000, all
calculated on a pro forma basis to give effect to the Transactions (including
the initial Borrowings and issuance of Letters of Credit and assumption of
Existing Letters of Credit as of the Closing Date).
Notwithstanding the foregoing, to the extent that the execution and delivery of
any document or the completion of any task or action is listed on Schedule 5.16,
such item shall not be a condition precedent and shall instead be subject to
Section 5.16.
SECTION 5.02    Conditions to All Credit Extensions. The obligation of each
Lender and each Issuing Bank to make any Credit Extension (including the initial
Credit Extension) shall be subject to, and to the satisfaction of, each of the
conditions precedent set forth below.
(d)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) if Loans are being requested or, in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received an LC
Request as required by Section 2.18 or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a Borrowing Request as required by Section 2.17.
(e)    No Default. No Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.
(f)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party set forth in ARTICLE III hereof or in any
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Extension with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall have been true and correct in all material respects as of such
earlier date.
(g)    No Legal Bar. With respect to each Lender, no order, judgment or decree
of any Governmental Authority shall purport to restrain such Lender from making
any Loans to be made by it. No injunction or other restraining order shall have
been issued, shall be pending or noticed with respect to any action, suit or
proceeding seeking to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated by this Agreement or the making of Loans hereunder.
Each of the delivery of a Borrowing Request or an LC Request and the acceptance
by any Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by each Borrower and each other Loan Party that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
conditions contained in Section 4.02(b) through (d) have been satisfied (which
representation and warranty shall be deemed limited to the knowledge of the Loan
Parties in the case of the first sentence of Section 4.02(d)). Borrowers shall
provide such information (including, if applicable, calculations in reasonable
detail of the covenants in Section 6.10) as the Administrative Agent may
reasonably request to confirm that the conditions in Section 4.02(b) through (d)
have been satisfied.
ARTICLE VI    

AFFIRMATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until Full Payment of the Obligations,
unless the Required Lenders shall otherwise consent in writing, each Loan Party
will, and will cause each of its Restricted Subsidiaries to:
SECTION 6.01    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (and the Administrative Agent shall make available to the
Lenders, on the Platform or otherwise, in accordance with its customary
procedures):
(h)    Annual Reports. As soon as available and in any event within the earlier
of (i) ninety (90) days and (ii) such shorter period as may be required by the
Securities and Exchange Commission (including, if applicable, any extension
permitted under Rule 12b-25 of the Exchange Act), after the end of each fiscal
year, (i) the consolidated balance sheet of Parent Borrower as of the end of
such fiscal year and related consolidated statements of income, cash flows and
stockholders’ equity for such fiscal year, in comparative form with such
financial statements as of the end of, and for, the preceding fiscal year, and
notes thereto, all prepared in accordance with Regulation S-X and accompanied by
an opinion of independent public accountants of recognized national standing
reasonably satisfactory to the Administrative Agent (which opinion shall not be
qualified as to scope or contain any going concern qualification, paragraph of
emphasis or explanatory statement), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Parent Borrower as of the dates and for
the periods specified in accordance with U.S. GAAP, (ii) a narrative report and
management’s discussion and analysis, in a form reasonably satisfactory to the
Administrative Agent, of the financial condition and results of operations of
Parent Borrower for such fiscal year, as compared to amounts for the previous
fiscal year (it being understood that the information required by clauses (i)
and (ii) of this Section 5.01(a) may be furnished in the form of a Form 10-K (so
long as the financial statements, narrative report and management’s discussion
therein comply with the requirements set forth above)), (iii) consolidating
balance sheets, statements of income and cash flows of the Parent Borrower and
its Restricted Subsidiaries separating out the results by region and (iv) such
other consolidating balance sheets, statements of income and cash flows of the
Parent Borrower and its Restricted Subsidiaries as may be required to be
delivered pursuant to the Term Loan Credit Agreement (or any Term Loan Credit
Agreement Refinancing Indebtedness);
(i)    Quarterly Reports. As soon as available and in any event within the
earlier of (i) forty-five (45) days and (ii) such shorter period as may be
required by the Securities and Exchange Commission (including, if applicable,
any extension permitted under Rule 12b-25 of the Exchange Act), after the end of
each of the first three fiscal quarters of each fiscal year, (i) the
consolidated balance sheet of Parent Borrower as of the end of such fiscal
quarter and related consolidated statements of income and cash flows for such
fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and notes thereto, all
prepared in accordance with Regulation S-X under the Securities Act and
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, the consolidated financial
condition, results of operations and cash flows of Parent Borrower as of the
date and for the periods specified in accordance with U.S. GAAP consistently
applied, and on a basis consistent with audited financial statements referred to
in clause (a) of this Section, except as otherwise disclosed therein and subject
to the absence of footnote disclosures and to normal year-end audit adjustments,
(ii) a narrative report and management’s discussion and analysis, in a form
reasonably satisfactory to the Administrative Agent, of the financial condition
and results of operations for such fiscal quarter and the then elapsed portion
of the fiscal year, as compared to the comparable periods in the previous fiscal
year (it being understood that the information required by clauses (i) and (ii)
of this Section 5.01(b) may be furnished in the form of a Form 10-Q (so long as
the financial statements, management report and management’s discussion therein
comply with the requirements set forth above)), (iii) consolidating balance
sheets, statements of income and cash flows of the Parent Borrower and its
Restricted Subsidiaries separating out the results by region and (iv) such other
consolidating balance sheets, statements of income and cash flows of the Parent
Borrower and its Restricted Subsidiaries as may be required to be delivered
pursuant to the Term Loan Credit Agreement (or any Term Loan Credit Agreement
Refinancing Indebtedness);
(j)    Monthly Reports. At any time after the occurrence of a Covenant Trigger
Event and prior to the subsequent occurrence of a Covenant Recovery Event,
within thirty (30) days after the end of each of the first two months of each
fiscal quarter, (i) the consolidated balance sheet of the Parent Borrower as of
the end of such month and the related consolidated statements of income and cash
flows of the Parent Borrower for each such month and for the then elapsed
portion of the fiscal year, in comparative form with the consolidated statements
of income and cash flows for the comparable periods in the previous fiscal year,
accompanied by a certificate of a Financial Officer stating that such financial
statements fairly present, in all material respects, cash flows of the Parent
Borrower as of the date and for the periods specified, subject to normal
quarterly adjustments and year end audit adjustments and (ii) a management
report in a form reasonably satisfactory to the Administrative Agent setting
forth statement of income items and Consolidated EBITDA (Fixed Charge) of the
Parent Borrower for such month and for the then elapsed portion of the fiscal
year, showing variance, by Dollar amount and percentage, from amounts for the
comparable periods in the previous fiscal year; provided that, if a Covenant
Trigger Event occurs on or after 15th day of a calendar month, the Parent
Borrower shall have, solely with respect to the month prior to the month in
which such Covenant Trigger Event has occurred, an additional 15 days to deliver
such documents (and thereafter such documents shall be due as set forth above);
(k)    Financial Officer’s Certificate. (i) Concurrently with any delivery of
financial statements under Section 5.01(a) and (b), a Compliance Certificate (A)
certifying that no Default has occurred or, if such a Default has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto, (B) setting forth computations in
reasonable detail satisfactory to the Administrative Agent (including a
breakdown of such computations on a quarterly basis) demonstrating compliance
with the covenant contained in Section 6.10 (including a calculation of
Consolidated Fixed Charge Coverage Ratio, whether or not a Covenant Trigger
Event has occurred) and (C) showing a reconciliation of Consolidated EBITDA
(Fixed Charge) to the net income set forth on the statement of income, such
reconciliation to be on a quarterly basis; and (ii) to the extent any
Unrestricted Subsidiaries are in existence during the period covered by such
financial statements, consolidating balance sheets, statements of income and
cash flows separating out the results of the Parent Borrower and its Restricted
Subsidiaries, on the one hand, and the Unrestricted Subsidiaries, on the other;
(l)    Officer’s Certificate Regarding Organizational Chart and Perfection of
Collateral. Concurrently with any delivery of financial statements under Section
5.01(a), a certificate of a Responsible Officer of the Administrative Borrower
attaching an accurate organizational chart (or confirming that there has been no
change in organizational structure) and otherwise setting forth the information
required pursuant to the Perfection Certificate Supplement or confirming that
there has been no change in such information since the date of the Perfection
Certificate or latest Perfection Certificate Supplement;
(m)    Public Reports. Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials filed by
any Loan Party with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, with any
national U.S. or non-U.S. securities regulatory authority or securities exchange
or with the National Association of Securities Dealers, Inc., or distributed to
holders of its publicly held Indebtedness or securities pursuant to the terms of
the documentation governing such Indebtedness or securities (or any trustee,
agent or other representative therefor), as the case may be; provided that
documents required to be delivered pursuant to this clause (f) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which Parent Borrower posts such documents, or provides a link
thereto on Parent Borrower’s website (or other location specified by the Parent
Borrower) on the Internet; or (ii) on which such documents are posted on Parent
Borrower’s behalf on the Platform; provided that: (i) upon written request by
the Administrative Agent, Parent Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; provided, further,
that notwithstanding anything contained herein, in every instance Parent
Borrower shall be required to provide paper copies or electronic copies through
e-mail of the certificates required by clauses (d) and (e) of this Section 5.01
to the Administrative Agent;
(n)    Management Letters. Promptly after the receipt thereof by any Company, a
copy of any “management letter”, exception report or other similar letter or
report received by any such person from its certified public accountants and the
management’s responses thereto;
(o)    Projections. Within sixty (60) days of the end of each fiscal year, a
copy of the annual projections for Parent Borrower (including balance sheets,
statements of income and sources and uses of cash, for each quarter of the
then-current fiscal year prepared in detail on a consolidated basis, with
appropriate presentation and discussion of the principal assumptions upon which
such forecasts are based, accompanied by the statement of a Financial Officer of
the Parent Borrower to the effect that such assumptions are believed to be
reasonable;
(p)    Labor Relations. Promptly after becoming aware of the same, written
notice of (a) any labor dispute to which any Loan Party or any of its Restricted
Subsidiaries is or is expected to become a party, including any strikes,
lockouts or other labor disputes relating to any of such person’s plants and
other facilities, which could reasonably be expected to result in a Material
Adverse Effect, (b) any Worker Adjustment and Retraining Notification Act or
related liability incurred with respect to the closing of any plant or other
facility of any such person and (c) any material liability under Applicable Law
similar to the Worker Adjustment and Retraining Notification Act or otherwise
arising out of plant closings;
(q)    Global Pension Report. Promptly upon receipt thereof by any Loan Party,
but in any event not less than annually, those sections related to Canadian
Pension Plans set forth in a global pension report, in form reasonably
satisfactory to the Administrative Agent; provided that this clause (j) shall
not apply in any year in which a report is delivered pursuant to Section
5.06(f).
(r)    Asset Sales. Contemporaneous with or prior to (i) an Asset Sale not in
the ordinary course of business, the Net Cash Proceeds of which (or the Dollar
Equivalent thereof) are anticipated to exceed $120,000,000 or (ii) an Asset
Sale, the Net Cash Proceeds of which (or the Dollar Equivalent thereof) are
anticipated to exceed $25,000,000 with respect to any portion of such assets
constituting Revolving Credit Priority Collateral, written notice (a) describing
such Asset Sale or the nature and material terms and conditions of such
transaction and (b) stating the estimated Net Cash Proceeds anticipated to be
received by any Loan Party or any of its Restricted Subsidiaries;
(s)    Norf GmbH. Promptly upon the execution thereof, a certified copy of any
amendment or replacement of the joint venture agreement for Norf GmbH;
(t)    Other Information. Promptly, from time to time, such other information
regarding the operations, properties, business affairs and condition (financial
or otherwise) of any Company, or compliance with the terms of any Loan Document,
or matters regarding the Collateral (beyond the requirements contained in
Section 9.03) as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request.
SECTION 6.02    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly (and, in any event, within ten
(10) Business Days after acquiring knowledge thereof):
(i)    any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(j)    the filing or commencement of, or any written notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Borrower or other Company that in the reasonable judgment of the Borrowers could
reasonably be expected to result in a Material Adverse Effect if adversely
determined or (ii) with respect to any Loan Document;
(k)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;
(l)    the occurrence of a Casualty Event involving a Dollar Equivalent amount
in excess of $60,000,000 (or in excess of $25,000,000 of Inventory);
(m)    any dispute or contest with regard to any Lien that could reasonably be
expected to result in forfeiture of Revolving Credit Priority Collateral having
a Dollar Equivalent fair market value in excess of $1,500,000;
(n)    the incurrence of any Lien on Revolving Credit Priority Collateral
arising out of or in connection with any Priority Payable for amounts past due
and owing by a Borrower or Borrowing Base Guarantor, or for an accrued amount
for which a Borrower or Borrowing Base Guarantor then has an obligation to remit
to a Governmental Authority or other Person pursuant to a requirement of
Applicable Law and having a Dollar Equivalent value in excess of $1,500,000; and
(o)    (i) the incurrence of any Lien (other than Permitted Liens) on the
Collateral or (ii) the occurrence of any other event which could reasonably be
expected to be material with regard to (x) the Revolving Credit Priority
Collateral, taken as a whole, or (y) the Pari Passu Priority Collateral, taken
as a whole.
SECTION 6.03    Existence; Businesses and Properties.
(o)    Do or cause to be done all things reasonably necessary to preserve, renew
and keep in full force and effect its legal existence, rights and franchises
necessary or desirable in the normal conduct of its business, except (i) other
than with respect to a Borrower’s or Borrowing Base Guarantor’s legal existence,
to the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect or (ii) pursuant to a transaction permitted by Section
6.05 or Section 6.06.
(p)    Do or cause to be done all things reasonably necessary to obtain,
maintain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, privileges, franchises, approvals, authorizations, and
Intellectual Property used in or necessary to the conduct of its business,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; do or cause to be done all things reasonably
necessary to preserve its business and the goodwill and business of the
customers, advertisers, suppliers and others having business relations with each
Loan Party or any of its Restricted Subsidiaries, except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect;
comply with Applicable Law (including any and all zoning, building,
Environmental Law, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Real Property), contractual
obligations, and decrees and orders of any Governmental Authority, whether now
in effect or hereafter enacted, except where the failure to comply, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect; and at all times maintain, preserve and protect all of its
property and keep such property in good repair, working order and condition
(other than wear and tear occurring in the ordinary course of business) and from
time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto reasonably necessary
in order that the business carried on in connection therewith may be properly
conducted at all times, except in each case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. Maintain in
effect and enforce policies and procedures designed to ensure compliance by each
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
SECTION 6.04    Insurance.
(g)    Generally. Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks as is customary with companies in the same or
similar businesses operating in the same or similar locations, including
insurance with respect to Mortgaged Properties and other properties material to
the business of the Companies against such casualties and contingencies and of
such types and in such amounts with such deductibles as is customary in the case
of similar businesses operating in the same or similar locations, including (i)
physical hazard insurance on an “all risk” basis (subject to usual and customary
exclusions), (ii) commercial general liability against claims for bodily injury,
death or property damage covering any and all insurable claims, (iii) explosion
insurance in respect of any boilers, machinery or similar apparatus constituting
Collateral, (iv) business interruption insurance and, with respect to Mortgaged
Properties located in the United States or in any other jurisdiction requiring
such insurance, flood insurance (to the extent such flood insurance is required
under clause (c) below), and (v) worker’s compensation insurance and such other
insurance as may be required by any requirement of Applicable Law; provided that
with respect to physical hazard insurance, neither the Collateral Agent nor the
applicable Company shall agree at any time after the occurrence of a Cash
Dominion Trigger Event and prior to the subsequent occurrence of a Cash Dominion
Recovery Event to the adjustment of any claim thereunder with regard to
Inventory having a Dollar Equivalent value in excess of $20,000,000 without the
consent of the other (such consent not to be unreasonably withheld or delayed);
provided, further, that no consent of any Company shall be required during an
Event of Default.
(h)    Requirements of Insurance. All such property and liability insurance
maintained by the Loan Parties shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Collateral Agent of written
notice thereof, (ii) name the Collateral Agent as mortgagee or loss payee, as
applicable (in the case of property insurance) or additional insured on behalf
of the Secured Parties (in the case of liability insurance), and (iii) if
reasonably requested by the Collateral Agent, include a breach of warranty
clause.
(i)    Flood Insurance. Except to the extent already obtained in accordance with
clause (iv) of Section 5.04(a), with respect to each Mortgaged Property located
in the United States or another jurisdiction which requires such type of
insurance, obtain flood insurance in such total amount as the Administrative
Agent may from time to time reasonably require, if at any time the area in which
any improvements located on any Mortgaged Property is designated a “flood hazard
area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and such insurance is required to
be obtained pursuant to the requirements of the National Flood Insurance Act of
1968, as amended from time to time, or the Flood Disaster Protection Act of
1973, as amended from time to time.
(j)    Broker’s Report. As soon as practicable and in any event within ninety
(90) days after the end of each fiscal year, deliver to the Administrative Agent
and the Collateral Agent (i) a report of a reputable insurance broker with
respect to the insurance maintained pursuant to clauses (i)-(iv) of Section
5.04(a) in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent (together with such additional reports (provided
such reports are readily ascertainable) as the Administrative Agent or the
Collateral Agent may reasonably request), and (ii) such broker’s statement that
all premiums then due and payable with respect to the coverage maintained
pursuant to clauses (i)-(iv) of Section 5.04(a) have been paid and confirming,
with respect to any property, physical hazard or liability insurance maintained
by a Loan Party, that the Collateral Agent has been named as loss payee or
additional insured, as applicable.
(k)    Mortgaged Properties. Each Loan Party shall comply in all material
respects with all Insurance Requirements in respect of each Mortgaged Property;
provided, however, that each Loan Party may, at its own expense and after
written notice to the Administrative Agent, (i) contest the applicability or
enforceability of any such Insurance Requirements by appropriate legal
proceedings, the prosecution of which does not constitute a basis for
cancellation or revocation of any insurance coverage required under this Section
5.04 or (ii) cause the Insurance Policy containing any such Insurance
Requirement to be replaced by a new policy complying with the provisions of this
Section 5.04.
SECTION 6.05    Taxes.
(g)    Payment of Taxes. Pay and discharge promptly when due all material Taxes
and governmental charges or levies imposed upon it or upon its income or profits
or in respect of its property, before the same shall become delinquent or in
default, as well as all lawful claims for labor, services, materials and
supplies or otherwise that, if unpaid, might give rise to a Lien other than a
Permitted Lien upon such properties or any part thereof; provided that such
payment and discharge shall not be required with respect to any such Tax,
charge, levy or claim so long as (x) the validity or amount thereof shall be
contested in good faith by appropriate proceedings timely instituted and
diligently conducted and the applicable Company shall have set aside on its
books adequate reserves or other appropriate provisions with respect thereto in
accordance with U.S. GAAP (or other applicable accounting rules), and (y) such
contest operates to suspend collection of the contested obligation, Tax or
charge and enforcement of a Lien other than a Permitted Lien.
(h)    Filing of Tax Returns. Timely file all material Tax Returns required by
Applicable Law to be filed by it.
SECTION 6.06    Employee Benefits.
(a)    Comply with the applicable provisions of ERISA and the Code and any
Applicable Law applicable to any Foreign Plan or Compensation Plan, except where
any non-compliance could not reasonably be expected to result in a Material
Adverse Effect.
(b)    Furnish to the Administrative Agent (x) as soon as possible after, and in
any event within five (5) Business Days after any Responsible Officer of any
Company or any ERISA Affiliates of any Company knows that, any ERISA Event has
occurred, a statement of a Financial Officer of Administrative Borrower setting
forth details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (y) upon request by the Administrative
Agent, copies of such other documents or governmental reports or filings
relating to any Plan (or Foreign Plan, or other employee benefit plan sponsored
or contributed to by any Company) as the Administrative Agent shall reasonably
request.
(c)    (i) Ensure that the Novelis U.K. Pension Plan is funded in accordance
with the agreed schedule of contributions dated May 16, 2007, and that no action
or omission is taken by any Company in relation to such a pension scheme which
has or is reasonably likely to have a Material Adverse Effect; (ii) except for
any existing defined benefit pension schemes as specified on Schedule 3.17
ensure that no Company is or has been at any time an employer (for the purposes
of Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
defined in Sections 39 or 43 of the Pensions Act 2004) such an employer; (iii)
deliver to the Administrative Agent upon request as those reports are prepared
in order to comply with the then current statutory or auditing requirements (as
applicable either to the trustees of any relevant schemes), actuarial reports in
relation to all pension schemes mentioned in clause (i) above; (iv) promptly
notify the Administrative Agent of any material change in the agreed rate of
contributions to any pension schemes mentioned in clause (i) above; (v) promptly
notify the Administrative Agent of any investigation or proposed investigation
by the Pensions Regulator which may lead to the issue of a Financial Support
Direction or a Contribution Notice to any member of the Group; (vi) promptly
notify the Administrative Agent if it receives a Financial Support Direction or
a Contribution Notice from the Pensions Regulator.
(d)    Ensure that all Foreign Plans (except the Novelis U.K. Pension Plan) and
Compensation Plans that are required to be funded are funded and contributed to
in accordance with their terms to the extent of Applicable Law, except where any
non-compliance could not reasonably be expected to result in a Material Adverse
Effect.
(e)    Administer the Canadian Pension Plans in accordance with the requirements
of the applicable pension plan texts and funding agreements governing the
Canadian Pension Plans, the Income Tax Act Canada) and applicable federal or
provincial pension benefits legislation except for any non-compliance that would
not reasonably be expected to have a Material Adverse Effect.
(f)    Provide the Administrative Agent with copies of all actuarial reports and
supplemental cost certificates prepared in connection with any Canadian Defined
Benefit Plans and filed with a Governmental Authority promptly after filing at
such times as are required by law, and up to once per year if requested by the
Agent acting reasonably an actuarial certification based upon the form of
certification required to be provided in connection with Section 19(4) and 19(5)
of the regulations under the Pension Benefits Act (Ontario) as detailed in
Policy T-800-402 of the Financial Services Commission of Ontario provided that:
(i) the determination date of the certification shall be as at a month end, (ii)
solvency liabilities used for certification purposes shall be based on the
liabilities reflected in the most recently filed actuarial valuation
extrapolated to the determination date reflecting discount rates and mortality
based on the Canadian Institute of Actuaries Standard of Practice and Education
Notes, (iii) assets used for certification purposes shall be as provided by the
fund custodian as at the determination date not reflecting contributions
receivable, and (iv) if a certification has been prepared with a determination
date that is within three months of the determination date of the certification
requested by the Administrative Agent such prior certification shall be accepted
by the Administrative Agent and no additional certification will be required
that year for the Canadian Defined Benefit Plan to which the prior certification
relates.
(g)    Provide the Administrative Agent (i) any material direction, order,
notice or ruling received from any Governmental Authority addressing grounds for
the winding up or partial winding up of a Canadian Defined Benefit Plan promptly
after receipt, (ii) immediate notice of the occurrence of any Canadian Pension
Termination Event, (iii) any correspondence from any Governmental Authority
related to the termination or wind up, in whole or in part, of a Canadian
Defined Benefit Plan promptly after receipt, (iv) notice of a failure by a
Borrower or Guarantor to make contributions to its Canadian Pension Plan as
required by the applicable pension benefits standards legislation promptly after
a Borrower or Guarantor has knowledge of such failure, and (v) any other
documents already in the possession of the Borrowers or the Guarantors related
to a Canadian Pension Plan as the Agent may reasonably request.
(h)    Notify the Agent thirty (30) days prior to the effective date of an
amendment to a Canadian Defined Benefit Plan that terminates the Canadian
Defined Benefit Plan, that would reasonably be expected to result in a Wind Up
Triggering Event, or that would reasonably be expected to have a Material
Adverse Effect.
SECTION 6.07    Maintaining Records; Access to Properties and Inspections;
Annual Meetings; Field Examinations and Appraisals.
(j)    Keep proper books of record and account in which full, true and correct
entries in conformity in all material respects with GAAP (or other applicable
accounting standards) and Applicable Law of all financial transactions and the
assets and business of each Company and its Restricted Subsidiaries are made of
all dealings and transactions in relation to its business and activities,
including, without limitation, proper records of intercompany transactions) with
full, true and correct entries reflecting all payments received and paid
(including, without limitation, funds received by or for the account of any Loan
Party from deposit accounts of the other Companies). Each Company will permit
any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to visit and inspect the financial records
and the property of such Company on no more than on two occasions per fiscal
year so long as no Event of Default is continuing (at reasonable intervals,
during normal business hours and within five Business Days after written
notification of the same to Administrative Borrower, except that, during the
continuance of an Event of Default, none of such restrictions shall be
applicable) and to make extracts from and copies of such financial records, and
permit any representatives designated by the Administrative Agent (who may be
accompanied by any Agent or Lender) to discuss the affairs, finances, accounts
and condition of any Company with the officers and employees thereof and
advisors therefor (including independent accountants).
(k)    [intentionally omitted.]
(l)    The Loan Parties shall cooperate fully with the Collateral Agent and its
agents during all Collateral field audits and Inventory Appraisals, which shall
be at the expense of Borrowers and shall be conducted (x) annually, (y) during
the existence of a Covenant Trigger Event, semi-annually, or (z) following the
occurrence and during the continuation of an Event of Default, more frequently
at Collateral Agent’s reasonable request.
SECTION 6.08    Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in Section 3.12 and request the issuance of Letters of Credit
only for the purposes set forth in the definition of Commercial Letter of Credit
or Standby Letter of Credit, as the case may be.
SECTION 6.09    Compliance with Environmental Laws; Environmental Reports.
(h)    Comply, and cause all lessees and other persons occupying Real Property
owned, operated or leased by any Company to comply, in all respects with all
Environmental Laws and Environmental Permits applicable to its operations and
Real Property; obtain and renew all Environmental Permits applicable to its
operations and Real Property; and conduct all Responses, including any emergency
response, required by, and in accordance with, Environmental Laws, in each case,
to the extent that the failure to do so could reasonably be expected to have a
Material Adverse Effect; provided that no Company shall be required to undertake
any Response to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with U.S. GAAP or
other applicable accounting standards.
(i)    If a Default caused by reason of a breach of Section 3.18 or Section
5.09(a) shall have occurred and be continuing for more than thirty (30) days
without the Companies commencing activities reasonably likely to cure such
Default in accordance with Environmental Laws, at the written request of the
Administrative Agent or the Required Lenders through the Administrative Agent,
provide to the Lenders as soon as reasonably practicable after such request, at
the expense of Borrowers, an environmental assessment report regarding the
matters which are the subject of such Default, including, where appropriate,
soil and/or groundwater sampling, prepared by an environmental consulting firm
and, in form and substance, reasonably acceptable to the Administrative Agent
and indicating the presence or absence of Hazardous Materials and the estimated
cost of any compliance or Response to address them.
SECTION 6.10    Indenture Permitted Debt. Reserve at all times a portion of the
Indenture Permitted Debt equal to the Total Commitment then outstanding for
usage for Indebtedness pursuant to the Loan Documents.
SECTION 6.11    Additional Collateral; Additional Guarantors.
(g)    Subject to the terms of the Intercreditor Agreement and this Section
5.11, with respect to any property acquired after the Closing Date by any Loan
Party that is intended to be subject to the Lien created by any of the Security
Documents but is not so subject, promptly (and in any event within thirty (30)
days after the acquisition thereof, provided that the Administrative Agent may
agree to an extension thereof in its sole discretion) (i) execute and deliver to
the Administrative Agent and the Collateral Agent such amendments or supplements
to the relevant Security Documents or such other documents as the Administrative
Agent or the Collateral Agent shall deem necessary or advisable to grant to the
Collateral Agent, for its benefit and for the benefit of the other Secured
Parties, a Lien on such property subject to no Liens other than Permitted Liens,
and (ii) take all actions necessary to cause such Lien to be duly perfected to
the extent required by such Security Document in accordance with Applicable Law,
including the filing of financing statements (or other applicable filings) in
such jurisdictions as may be reasonably requested by the Administrative Agent;
provided that the actions required by clauses (i) and (ii) above need not be
taken if the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion. The Borrowers shall otherwise take such actions and execute and/or
deliver to Administrative Agent and the Collateral Agent such documents as the
Administrative Agent or the Collateral Agent shall reasonably require to confirm
the validity, perfection and priority of the Lien of the Security Documents
against such after-acquired properties.
(h)    With respect to any person that becomes a Restricted Subsidiary after the
Closing Date (other than (y) an Excluded Collateral Subsidiary and (z) a
Securitization Entity), or any Restricted Subsidiary that was an Excluded
Collateral Subsidiary but, as of the end of the most recently ended fiscal
quarter, has ceased to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), promptly
(and in any event within thirty (30) days after such person becomes a Restricted
Subsidiary or ceases to be an Excluded Collateral Subsidiary or is required to
become a Loan Party by operation of the provisions of Section 5.11(d), provided
that the Administrative Agent may agree to an extension of such time period in
its sole discretion) (i) pledge and deliver to the Collateral Agent the
certificates, if any, representing all of the Equity Interests of such
Restricted Subsidiary owned by a Loan Party, together with undated stock powers
or other appropriate instruments of transfer executed and delivered in blank by
a duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Restricted Subsidiary to any Loan Party
together with instruments of transfer executed and delivered in blank by a duly
authorized officer of such Loan Party and (ii) cause any such Restricted
Subsidiary that is a Wholly Owned Subsidiary (other than (A) any Restricted
Subsidiary prohibited from being a Guarantor under any requirement of Applicable
Law relating to financial assistance, maintenance of capital and/or other
corporate benefit restrictions and (B) any Restricted Subsidiaries where
providing such guarantee would result in (1) materially adverse tax
consequences, as determined by the Administrative Agent in its reasonable
discretion (after consultation with its counsel) or (2) costs that are excessive
in relation to the benefits afforded thereby, as determined by the
Administrative Agent in its reasonable discretion), in each case to the extent
not prohibited by Applicable Law, (A) to execute a Joinder Agreement or such
comparable documentation to become a Subsidiary Guarantor (or, in the case of a
Subsidiary organized under the laws of the United States or any state thereof or
the District of Columbia, a U.S. Borrower) and joinder agreements to the
applicable Security Documents (in each case, substantially in the form annexed
thereto or in such other form as may be reasonably satisfactory to the
Administrative Agent) or, in the case of a Foreign Subsidiary, execute such
other Security Documents (or joinder agreements) to the extent possible under
and compatible with the laws of such Foreign Subsidiary’s jurisdiction in form
and substance reasonably satisfactory to the Administrative Agent, and (B) to
take all actions necessary or advisable in the opinion of the Administrative
Agent or the Collateral Agent to cause the Lien created by the applicable
Security Document to be duly perfected to the extent required by such agreement
in accordance with all Applicable Law, including the filing of financing
statements (or other applicable filings) in such jurisdictions as may be
reasonably requested by the Administrative Agent or the Collateral Agent.
Notwithstanding the foregoing, (1) clause (i) of this paragraph (b) shall not
apply to the Equity Interests of (w) any Company listed on Schedule 5.11(b) to
the extent any requirement of Applicable Law continues to prohibit the pledging
of its Equity Interests to secure the Secured Obligations and any Company
acquired or created after the Closing Date to the extent any requirement of
Applicable Law prohibits the pledging of its Equity Interests to secure the
Secured Obligations, (x) any non-Wholly Owned Subsidiary to the extent that the
pledge or perfection of a Lien on such Equity Interests would violate any
anti-assignment or negative pledge provisions of any contract to which such
non-Wholly Owned Subsidiary is a party or the organizational documents or
shareholders’ agreement of such non-Wholly Owned Subsidiary (but only to the
extent such anti-assignment or negative pledge clause is enforceable under
Applicable Law), (y) any Joint Venture Subsidiary, to the extent the terms of
any contract to which such Joint Venture Subsidiary is a party or any applicable
joint venture, stockholders’, partnership, limited liability company or similar
agreement (other than any of the foregoing entered into with any Company or any
Affiliate of any Company) prohibits or conditions the pledging of its Equity
Interests to secure the Secured Obligations and (z) any Restricted Subsidiary to
the extent such pledge would result in materially adverse tax consequences, as
determined by the Administrative Agent in its reasonable discretion (after
consultation with its counsel) and (2) clause (ii) of this paragraph (b) shall
not apply to any Company listed on Schedule 5.11(b) to the extent any
requirement of Applicable Law prohibits it from becoming a Loan Party.
(i)    Subject to the terms of the Intercreditor Agreement, promptly grant to
the Collateral Agent, within sixty (60) days of the acquisition thereof, a
security interest in and Mortgage on each Real Property owned in fee by such
Loan Party as is acquired by such Loan Party after the Closing Date and that,
together with any improvements thereon, individually has a fair market value the
Dollar Equivalent of which is at least $15,000,000 (unless the subject property
is already mortgaged to a third party to the extent permitted by Section 6.02
hereof or the costs of doing so are excessive in relation to the benefits
afforded thereby, as determined by the Administrative Agent in its reasonable
discretion), as additional security for the Secured Obligations. Subject to the
terms of the Intercreditor Agreement, such Mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the
Administrative Agent and the Collateral Agent and shall constitute valid,
perfected and enforceable First Priority Liens subject only to Permitted Liens.
Subject to the terms of the Intercreditor Agreement, the Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the First Priority Liens in favor of the Collateral Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full. Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Collateral Agent such
documents as the Administrative Agent or the Collateral Agent shall reasonably
require to confirm the validity, perfection and priority of the Lien of any
existing Mortgage or new Mortgage against such after-acquired Real Property
(including a Title Policy (or title opinion reasonably satisfactory to the
Collateral Agent), a Survey (if applicable in the respective jurisdiction), and
a local counsel opinion (in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent) in respect of such Mortgage). For
purposes of this Section 5.11(c) Real Property owned by a Company that becomes a
Loan Party following the Closing Date in accordance with the terms of this
Agreement shall be deemed to have been acquired on the later of (x) the date of
acquisition of such Real Property and (y) the date such Company becomes a Loan
Party.
(j)    If, at any time and from time to time after the Closing Date, Restricted
Subsidiaries that are not Loan Parties because they are Excluded Collateral
Subsidiaries comprise in the aggregate more than 7.5% of the Consolidated Total
Assets of Parent Borrower and its Subsidiaries as of the end of the most
recently ended fiscal quarter or more than 7.5% of Consolidated EBITDA of Parent
Borrower and its Restricted Subsidiaries as of the end of the most recently
ended fiscal quarter, then the Loan Parties shall, not later than 45 days after
the date by which financial statements for such fiscal quarter are required to
be delivered pursuant to this Agreement, cause one or more of such Restricted
Subsidiaries to become Loan Parties (notwithstanding that such Restricted
Subsidiaries are, individually, Excluded Collateral Subsidiaries) such that the
foregoing condition ceases to be true. The Administrative Borrower may designate
a Subsidiary Guarantor that was not a Restricted Subsidiary of the Parent
Borrower on the Closing Date as an Excluded Collateral Subsidiary subject to the
terms of the definition thereof, in which event the Guarantee by such Restricted
Subsidiary shall be released in accordance with Section 7.09 and the Collateral
Agent shall release the Collateral pledged by such Person.
(k)    Any Foreign Subsidiary that is a Loan Party that has in the United States
at any time (i) a deposit account that is part of the Cash Management System or
the Cash Pooling Arrangements or (ii) property (other than Excluded Property)
having an aggregate fair market value in excess of $5,000,000 for any such
foreign Loan Party, shall execute a joinder agreement to the U.S. Security
Agreement reasonably satisfactory to the Administrative Agent.
(l)    Notwithstanding any other provision of this Section 5.11 to the contrary,
in no event shall this Section 5.11 obligate any Loan Party to grant a Lien to
the Collateral Agent on any Excluded Property.
SECTION 6.12    Security Interests; Further Assurances. Subject to the terms of
the Intercreditor Agreement, promptly, upon the reasonable request of the
Administrative Agent or the Collateral Agent, at Borrowers’ expense, execute,
acknowledge and deliver, or cause the execution, acknowledgment and delivery of,
and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except Permitted Liens, or use
commercially reasonable efforts to obtain any consents or waivers as may be
reasonably required in connection therewith. Deliver or cause to be delivered
(using commercially reasonable efforts with respect to delivery of items from
Persons who are not in the control of any Loan Party) to the Administrative
Agent and the Collateral Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent as the
Administrative Agent and the Collateral Agent shall reasonably deem necessary to
perfect or maintain the Liens on the Collateral pursuant to the Security
Documents. Upon the exercise by the Administrative Agent, the Collateral Agent
or any Lender of any power, right, privilege or remedy pursuant to any Loan
Document that requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, execute and deliver all
applications, certifications, instruments and other documents and papers that
the Administrative Agent, the Collateral Agent or such Lender may reasonably
require in connection therewith. If the Administrative Agent, the Collateral
Agent or the Required Lenders determine that they are required by a requirement
of Applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party constituting Collateral, Borrowers shall provide to the
Administrative Agent appraisals that satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of FIRREA (or other applicable
requirements) and are otherwise in form reasonably satisfactory to the
Administrative Agent and the Collateral Agent.
SECTION 6.13    Information Regarding Collateral. Not effect any change (i) in
any Loan Party’s legal name or in any trade name used to identify it in the
conduct of its business or in the ownership of its properties, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records relating to
Revolving Credit Priority Collateral or any other material Collateral owned by
it or any office or facility at which such Collateral owned by it is located
(including the establishment of any such new office or facility) other than
changes in location to a property identified on Schedule 3.24, another property
location previously identified on a Perfection Certificate Supplement or
Borrowing Base Certificate or otherwise by notice to the Administrative Agent,
as to which the steps required by clause (B) below have been completed or to a
Mortgaged Property or a leased property subject to a Landlord Access Agreement
(it being agreed that this clause (ii) shall not apply to the location of
Inventory of any Loan Party that is not a Borrower or a Borrowing Base
Guarantor, Inventory in transit from a supplier or vendor to a permitted
location or between permitted locations or Inventory in transit to a customer,
nor shall it prohibit the any Borrower or Borrowing Base Guarantor from
maintaining Inventory having Dollar Equivalent fair market value not in excess
of $15,000,000 located at locations not identified on Schedule 3.24 or a
Perfection Certificate Supplement or a Borrowing Base Certificate), (iii) in any
Loan Party’s identity or organizational structure, (iv) in any Loan Party’s
Federal Taxpayer Identification Number or organizational identification number,
if any, or (v) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until (A) it
shall have given the Collateral Agent and the Administrative Agent not less than
ten (10) Business Days’ prior written notice (in the form of an Officer’s
Certificate) of its intention to do so, or such lesser notice period agreed to
by the Administrative Agent, clearly describing such change and providing such
other information in connection therewith as the Collateral Agent or the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably satisfactory to the Administrative Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Administrative Agent, upon request therefor, with
certified Organizational Documents reflecting any of the changes described in
the preceding sentence. The Borrowers and Borrowing Base Guarantors shall not
permit more than $15,000,000 in the aggregate of their Inventory to be located
at any location not listed on Schedule 3.24 (other than Inventory in transit),
as updated from time to time in any Perfection Certificate Supplement or
Borrowing Base Certificate. For the purposes of the Regulation, (i) no U.K. Loan
Party shall change its centre of main interest (as that term is used in Article
3(1) of the Regulation) from England and Wales, (ii) nor shall Irish Guarantor
change its centre of main interest from Ireland or Germany, nor shall Irish
Guarantor have an “establishment” (as that term is used in Article 2(h) of the
Regulation) in any jurisdiction other than Ireland or Germany, (iii) nor shall
any Swiss Loan Party change its centre of main interest from Switzerland, nor
shall any Swiss Loan Party have an “establishment” in any other jurisdiction,
(iv) nor shall any German Loan Party change its centre of main interest from
Germany, (v) [intentionally omitted], and (vi) nor shall any French Guarantor
change its centre of main interest from France, nor shall any French Guarantor
have an “establishment” in any other jurisdiction.
SECTION 6.14    Affirmative Covenants with Respect to Leases. With respect to
each Lease to which a Loan Party is party as landlord or lessor, the respective
Loan Party shall perform all the obligations imposed upon the landlord under
such Lease and enforce all of the tenant’s obligations thereunder, except where
the failure to so perform or enforce could not reasonably be expected to result
in a Property Material Adverse Effect.
SECTION 6.15    Ten Non-Bank Regulations and Twenty Non-Bank Regulations.
(i)    Swiss Borrower shall ensure that while it is a Borrower:
(i)    the aggregate number of Lenders of Swiss Borrower under this Agreement
which are not Swiss Qualifying Banks must not exceed ten (10), (as per Ten
Non-Bank Regulations); and
(ii)    the aggregate number of creditors (including the Lenders), other than
Swiss Qualifying Banks, where applicable, of Swiss Borrower under all
outstanding loans, facilities and/or private placements (including under this
Agreement) must not at any time exceed twenty (20) (as per Twenty Non-Bank
Regulations), in each case where failure to do so would have, or would
reasonably be expected to have, a Material Adverse Effect.
(j)    Swiss Borrower will for the purposes of determining the total number of
creditors which are Swiss Non-Qualifying Banks for the purposes of the 20
Non-Bank Creditor Rule ensure that at all times at least 10 Lenders that are
Swiss Non-Qualifying Banks are permitted as Lenders (the “Permitted Swiss
Non-Qualifying Banks”) (irrespective of whether or not there are, at any time,
any such Permitted Swiss Non-Qualifying Bank).
SECTION 6.16    Post-Closing Covenants. Execute and deliver the documents and
complete the tasks and take the other actions set forth on Schedule 5.16, in
each case within the time limits specified on such Schedule.
SECTION 6.17    Designation of Subsidiaries. The Parent Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Parent
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default shall have occurred and be continuing, (ii) immediately
after giving effect to such designation, the Consolidated Fixed Charge Coverage
Ratio shall, on a Pro Forma Basis, be at least 1.25 to 1.0 (it being understood
that, as a condition precedent to the effectiveness of any such designation, the
Parent Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance), (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary or continue as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any of the Senior Notes, the Term
Loan Credit Agreement, any Additional Senior Secured Indebtedness, any Junior
Secured Indebtedness, any Other Secured Indebtedness or any other Indebtedness,
as applicable, constituting Material Indebtedness, (iv) no Restricted Subsidiary
may be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary, (v) if a Restricted Subsidiary is being designated as
an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this Section
5.17 prior to the Designation Date (in each case measured as of the date of each
such Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall
not exceed $500,000,000 in the aggregate as of such Designation Date pro forma
for such designation, and (vi) no Restricted Subsidiary shall be a Subsidiary of
an Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Parent
Borrower or its applicable Restricted Subsidiary therein at the date of
designation in an amount equal to the fair market value of the Parent Borrower’s
or such Restricted Subsidiary’s (as applicable) investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Parent Borrower or any of its Restricted Subsidiaries
in Unrestricted Subsidiaries pursuant to the preceding sentence in an amount
equal to the lesser of (x) the fair market value at the date of such designation
of the Parent Borrower’s or its Restricted Subsidiary’s (as applicable)
Investment in such Subsidiary and (y) the amount of Investments made by the
Parent Borrower or its Restricted Subsidiaries in such Unrestricted Subsidiary
from and after the date of such Subsidiary was designated as an Unrestricted
Subsidiary. Notwithstanding the foregoing, in no case shall any of the Parent
Borrower, any U.S. Borrower, the U.K. Borrower, the Swiss Borrower, the German
Borrower, or any Receivables Seller be an Unrestricted Subsidiary.
ARTICLE VII    

NEGATIVE COVENANTS
Each Loan Party warrants, covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until Full Payment of the Obligations,
unless the Required Lenders (and such other Lenders whose consent may be
required under Section 11.02) shall otherwise consent in writing, no Loan Party
will, nor will they cause or permit any Restricted Subsidiaries to:
SECTION 7.01    Indebtedness. Incur, create, assume or permit to exist, directly
or indirectly, any Indebtedness, except:
(p)    Indebtedness incurred under this Agreement and the other Loan Documents
(including obligations under Bank Product Agreements with Secured Bank Product
Providers);
(q)    (i) Indebtedness outstanding on the Closing Date and listed on Schedule
6.01(b), and Permitted Refinancings thereof, (ii) the Term Loans and all other
Indebtedness of Loan Parties under the Term Loan Documents and Permitted Term
Loan Facility Refinancings thereof and (iii) Term Loan Incremental Equivalent
Indebtedness and Permitted Refinancings thereof;
(r)    Indebtedness of any Company under Hedging Agreements (including
Contingent Obligations of any Company with respect to Hedging Agreements of any
other Company); provided that if such Hedging Obligations relate to interest
rates, (i) such Hedging Agreements relate to payment obligations on Indebtedness
otherwise permitted to be incurred by the Loan Documents and (ii) the notional
principal amount of such Hedging Agreements at the time incurred does not exceed
the principal amount of the Indebtedness to which such Hedging Agreements
relate;
(s)    Indebtedness of a Restricted Subsidiary owed in respect of Investments
made in such Restricted Subsidiary pursuant to Section 6.04(r), and any other
Indebtedness of a Restricted Subsidiary permitted by Section 6.04;
(t)    Indebtedness of any Securitization Entity under any Qualified
Securitization Transaction (i) that is without recourse to any Company (other
than such Securitization Entity) or any of their respective assets (other than
pursuant to Standard Securitization Undertakings) and (ii) that are negotiated
in good faith at arm’s length; provided that no Default shall be outstanding, on
a Pro Forma Basis, after giving effect thereto, and (A) such transaction is a
Permitted German Alternative Financing, (B) such transaction is a Permitted
Customer Account Financing, (C) such transaction is a Permitted Novelis
Switzerland Financing, (D) the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Principal Jurisdiction under all Qualified Securitization Transactions
under Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under Section 6.06(r) (net of amounts paid by such Company
to repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed $750,000,000 or (E) the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Loan Party Jurisdiction under all Qualified Securitization Transactions
under this Section 6.01(e), plus (x) the aggregate amount of Indebtedness
incurred by a Subsidiary that is organized in a Non-Loan Party Jurisdiction then
outstanding under Section 6.01(m), plus (y) the aggregate book value at the time
of determination of the then outstanding Receivables of a Company that is
organized in a Non-Loan Party Jurisdiction subject to a Permitted Factoring
Facility pursuant to Section 6.06(e) at such time, plus (z) the aggregate
consideration received by a Company that is organized in a Non-Principal
Jurisdiction for Asset Sales permitted under Section 6.06(r) (net of amounts
paid by such Company to repurchase the Inventory subject to such Asset Sales)
(but in each case excluding any Permitted German Alternative Financing, any
Permitted Novelis Switzerland Financing and any Permitted Customer Account
Financing), shall not exceed $750,000,000;
(u)    Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations, and Permitted Refinancings thereof (other than refinancings funded
with intercompany advances); provided that at the time such obligations are
incurred, the outstanding amount of Indebtedness incurred under this clause (f)
shall not exceed the greater of 7.5% of Consolidated Net Tangible Assets and
$400,000,000 (or such greater amount as may be permitted from time to time
pursuant to the Term Loan Documents and any Permitted Term Loan Facility
Refinancing);
(v)    Sale and Leaseback Transactions permitted under Section 6.03;
(w)    Indebtedness in respect of bid, performance or surety bonds or
obligations, workers’ compensation claims, self-insurance obligations, financing
of insurance premiums, and bankers acceptances issued for the account of the
Parent Borrower or any Restricted Subsidiary, in each case, incurred in the
ordinary course of business (including guarantees or obligations of the Parent
Borrower or any Restricted Subsidiary with respect to letters of credit
supporting such bid, performance or surety bonds or obligations, workers’
compensation claims, self-insurance obligations and bankers acceptances) (in
each case other than Indebtedness for borrowed money);
(x)    Contingent Obligations (i) of any Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Loan Party under this Section 6.01,
(ii) of any Loan Party in respect of Indebtedness of Restricted Subsidiaries
that are not Loan Parties or are Restricted Grantors in an aggregate amount not
exceeding $75,000,000 at any one time outstanding less all amounts paid with
regard to Contingent Obligations permitted pursuant to Section 6.04(a), and
(iii) of any Company that is not a Loan Party in respect of Indebtedness
otherwise permitted to be incurred by such Company under this Section 6.01;
(y)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
(5) Business Days of incurrence;
(z)    Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;
(aa)    Additional Unsecured Indebtedness, Additional Senior Secured
Indebtedness and Junior Secured Indebtedness not otherwise permitted under this
Section 6.01; provided, that (i) no Default is then continuing or would result
therefrom and (ii) such Indebtedness is incurred by a Loan Party, and the
persons that are (or are required to be) obligors under such Indebtedness do not
consist of any persons other than those persons that are (or are required to be)
Loan Parties; provided, further that delivery to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness of an
Officer’s Certificate of a Responsible Officer of the Administrative Borrower
(together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto)
certifying that the Administrative Borrower has determined in good faith that
such terms and conditions satisfy the applicable requirements for such
Indebtedness shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent notifies the Administrative
Borrower within such five Business Day period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees);
(bb)    Indebtedness consisting of working capital facilities, lines of credit
or cash management arrangements for Restricted Subsidiaries and Contingent
Obligations of Restricted Subsidiaries in respect thereof; provided that no
Default shall be outstanding, on a Pro Forma Basis, after giving effect thereto
and (A) such transaction is a Permitted German Alternative Financing, (B) the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Principal Jurisdiction under
all Qualified Securitization Transactions under Section 6.01(e), plus (x) the
aggregate amount of Indebtedness incurred by a Subsidiary that is organized in a
Non-Principal Jurisdiction then outstanding under this Section 6.01(m), plus (y)
the aggregate book value at the time of determination of the then outstanding
Receivables of a Company that is organized in a Non-Principal Jurisdiction
subject to a Permitted Factoring Facility pursuant to Section 6.06(e) at such
time, plus (z) the aggregate consideration received by a Company that is
organized in a Non-Principal Jurisdiction for Asset Sales permitted under
Section 6.06(r) (net of amounts paid by such Company to repurchase the Inventory
subject to such Asset Sales) (but in each case excluding any Permitted German
Alternative Financing, any Permitted Novelis Switzerland Financing and any
Permitted Customer Account Financing), shall not exceed $750,000,000 or (C) the
sum of (w) the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under Section 6.01(e), plus (x)
the aggregate amount of Indebtedness incurred by a Subsidiary that is organized
in a Non-Loan Party Jurisdiction then outstanding under this Section 6.01(m),
plus (y) the aggregate book value at the time of determination of the then
outstanding Receivables of a Company that is organized in a Non-Loan Party
Jurisdiction subject to a Permitted Factoring Facility pursuant to Section
6.06(e) at such time, plus (z) the aggregate consideration received by a Company
that is organized in a Non-Loan Party Jurisdiction for Asset Sales permitted
under Section 6.06(r) (net of amounts paid by such Company to repurchase the
Inventory subject to such Asset Sales) (but in each case excluding any Permitted
German Alternative Financing, any Permitted Novelis Switzerland Financing and
any Permitted Customer Account Financing), shall not exceed $750,000,000;
(cc)    Indebtedness in respect of indemnification obligations or obligations in
respect of purchase price adjustments or similar obligations incurred or assumed
by the Loan Parties and their Subsidiaries in connection with (i) an Asset Sale
or sale of Equity Interests otherwise permitted under this Agreement and (ii)
Permitted Acquisitions or other Investments permitted under Section 6.04;
(dd)    unsecured guaranties in the ordinary course of business of any person of
the obligations of suppliers, customers, lessors or licensees;
(ee)    Indebtedness of NKL arising under letters of credit issued in the
ordinary course of business;
(ff)    (i) Indebtedness of any person existing at the time such person is
acquired in connection with a Permitted Acquisition or any other Investment
permitted under Section 6.04; provided that (A) such Indebtedness is not
incurred in connection with or in contemplation of such Permitted Acquisition or
other Investment, (B) such Indebtedness is not secured by property of any
Company organized in a Principal Jurisdiction or the proceeds thereof, (C) if
such Indebtedness is secured, (I) such Indebtedness becomes Pari Passu Secured
Obligations subject to the Intercreditor Agreement, (II) such Liens become
Junior Liens subject to the Intercreditor Agreement, or (III) the Liens securing
such Indebtedness do not attach to any Collateral or other property of any Loan
Party and (D) at the time of such Permitted Acquisition or other Investment, no
Event of Default shall have occurred and be continuing, and (ii) Permitted
Refinancings of such Indebtedness in an aggregate amount, for all such
Indebtedness permitted under this clause (q), not to exceed the greater of
$350,000,000 and 7.5% of Consolidated Net Tangible Assets at any time
outstanding;
(gg)    Indebtedness in respect of treasury, depositary and cash management
services or automated clearinghouse transfer of funds (including the Cash
Pooling Arrangements and other pooled account arrangements and netting
arrangements) in the ordinary course of business, in each case, arising under
the terms of customary agreements with any bank (other than Bank Product
Agreements with Secured Bank Product Providers) at which such Restricted
Subsidiary maintains an overdraft, pooled account or other similar facility or
arrangement;
(hh)    Permitted Holdings Indebtedness;
(ii)    Indebtedness constituting the New Senior Notes in an aggregate principal
amount not to exceed $2,500,000,000, and Permitted Refinancings thereof;
(jj)    [intentionally omitted];
(kk)    Permitted Unsecured Refinancing Debt, and any Permitted Refinancing
thereof;
(ll)    Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, and any Permitted Refinancings thereof;
(mm)    obligations of the Parent Borrower or any of its Restricted Subsidiaries
to reimburse or refund deposits posted by customers pursuant to forward sale
agreements entered into by the Parent Borrower or such Restricted Subsidiary in
the ordinary course of business;
(nn)    Indebtedness not otherwise permitted under this Section 6.01 in an
aggregate principal amount not to exceed $500,000,000 at any time outstanding;
provided, that such Indebtedness shall be unsecured unless meeting the
requirements for Additional Senior Secured Indebtedness, Junior Secured
Indebtedness, or Other Secured Indebtedness, in which event such Indebtedness
may be incurred as Indebtedness of such type so long as (i) no Default is then
continuing or would result therefrom and (ii) in the case of Additional Senior
Secured Indebtedness or Junior Secured Indebtedness, such Indebtedness is
incurred by a Loan Party, and the persons that are (or are required to be)
obligors under such Indebtedness do not consist of any persons other than those
persons that are (or are required to be) Loan Parties; provided, further that,
with respect to incurrence of Additional Senior Secured Indebtedness, Junior
Secured Indebtedness, or Other Secured Indebtedness, delivery to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness of an Officer’s Certificate of a Responsible Officer of the
Administrative Borrower (together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto) certifying that the Administrative Borrower has
determined in good faith that such terms and conditions satisfy the applicable
requirements for such Indebtedness shall be conclusive evidence that such terms
and conditions satisfy such requirement unless the Administrative Agent notifies
the Administrative Borrower within such five Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
(oo)    (i) unsecured Indebtedness in respect of obligations of the Parent
Borrower or any Restricted Subsidiary to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services; provided that such obligations are incurred in connection with open
accounts extended by suppliers on customary trade terms in the ordinary course
of business and not in connection with the borrowing of money or any Hedge
Agreements and (ii) unsecured indebtedness in respect of intercompany
obligations of the Parent Borrower or any Restricted Subsidiary in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money;
(pp)    Indebtedness representing deferred compensation or similar arrangements
to employees, consultants or independent contractors of the Parent Borrower (or
its direct or indirect parent) and its Restricted Subsidiaries incurred in the
ordinary course of business or otherwise incurred in connection with the
Transactions or any Permitted Acquisition or other Investment permitted under
Section 6.04;
(qq)    Indebtedness consisting of promissory notes issued to current or former
officers, managers, consultants, directors and employees (or respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of capital stock of the
Parent Borrower or any of its direct or indirect parent companies permitted by
Section 6.08(i); and
(rr)    Indebtedness pursuant to industrial revenue bond, direct government loan
or similar programs in an aggregate principal amount not to exceed $150,000,000
at any time outstanding (or such greater amount as may be permitted from time to
time pursuant to the Term Loan Documents and any Permitted Term Loan Facility
Refinancing).
Notwithstanding anything to the contrary contained in this Section 6.01 or
Section 6.02 (and with effect solely at such times that a provision of
comparable effect is included in the Term Loan Documents and any Permitted Term
Loan Facility Refinancing, in each case from time to time outstanding), accrual
of interest, accretion or amortization of original issue discount and the
payment of interest in the form of additional Indebtedness will be deemed not to
be an incurrence of Indebtedness for purposes of this covenant.
SECTION 7.02    Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except the following
(collectively, the “Permitted Liens”):
(q)    (i) inchoate Liens for Taxes not yet due and payable or delinquent and
(ii) Liens for Taxes which are due and payable and are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided on the books of the appropriate Company in
accordance with U.S. GAAP;
(r)    Liens in respect of property of any Company imposed by Applicable Law
(other than Liens in respect of Canadian Pension Plans), which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s, landlords’, workmen’s,
suppliers’, repairmen’s and mechanics’ Liens and other similar Liens arising in
the ordinary course of business, and (i) which do not in the aggregate
materially detract from the value of the property of the Companies, taken as a
whole, and do not materially impair the use thereof in the operation of the
business of the Companies, taken as a whole, and (ii) which, if they secure
obligations that are then due and unpaid for more than 30 days, are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided on the books of the appropriate
Company in accordance with U.S. GAAP;
(s)    any Lien in existence on the Closing Date and set forth on Schedule
6.02(c) that does not attach to the Accounts and Inventory of any Borrower or
Borrowing Base Guarantor and any Lien granted as a replacement, renewal or
substitution therefor; provided that any such replacement, renewal or substitute
Lien (i) does not secure an aggregate amount of Indebtedness, if any, greater
than that secured on the Closing Date (including undrawn commitments thereunder
in effect on the Closing Date, accrued and unpaid interest thereon and fees and
premiums payable in connection with a Permitted Refinancing of the Indebtedness
secured by such Lien) and (ii) does not encumber any property other than the
property subject thereto on the Closing Date (any such Lien, an “Existing
Lien”);
(t)    easements, rights-of-way, restrictions (including zoning restrictions),
reservations (including pursuant to any original grant of any Real Property from
the applicable Governmental Authority), covenants, licenses, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies or irregularities on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness for
borrowed money or (ii) individually or in the aggregate materially interfering
with the ordinary conduct of the business of the Companies at such Real
Property;
(u)    Liens arising out of judgments, attachments or awards not resulting in an
Event of Default that are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided on the books of the appropriate Company in accordance with U.S. GAAP;
(v)    Liens (other than any Lien imposed by ERISA) (x) imposed by Applicable
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers; provided that
(i) with respect to clauses (x), (y) and (z) of this paragraph (f), such Liens
are for amounts not yet due and payable or delinquent or, to the extent such
amounts are so due and payable, such amounts are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been established on the books of the appropriate Company in accordance with
U.S. GAAP, and (ii) to the extent such Liens are not imposed by Applicable Law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents and, with respect to clause (y), property relating to the
performance of obligations secured by such bonds or instruments;
(w)    (i) Leases, subleases or licenses of the properties of any Company (other
than Accounts and Inventory) granted to other persons which do not, individually
or in the aggregate, interfere in any material respect with the ordinary conduct
of the business of any Company and (ii) interests or title of a lessor,
sublessor, licensor or sublicensor or Lien securing a lessor’s, sublessor’s,
licensor’s or sublicensor’s interest in any lease or license not prohibited by
this Agreement;
(x)    Liens arising out of conditional sale, hire purchase, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Company in the ordinary course of business and which do not attach to Accounts
or Inventory that is included in the calculation of the Borrowing Base, except
to the extent explicitly permitted by the definition of “Eligible Accounts” or
“Eligible Inventory,” as applicable;
(y)    Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
Section 6.01(g); provided that any such Liens do not attach to Accounts or
Inventory and attach only to the property being financed pursuant to such
Indebtedness and any proceeds of such property and do not encumber any other
property of any Company (other than pursuant to customary
cross-collateralization provisions with respect to other property of a Company
that also secures Indebtedness owed to the same financing party or its
Affiliates that is permitted under Section 6.01(f) or Section 6.01(g));
(z)    (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks, (B) relating to pooled deposit
or sweep accounts of any Company to permit satisfaction of overdraft or similar
obligation and other cash management activities incurred in the ordinary course
of business of the Companies or (C) relating to purchase orders and other
agreements entered into with customers of the Companies in the ordinary course
of business, (ii) Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (iii) Liens
encumbering reasonable customary initial deposits and, to the extent required by
Applicable Law, margin deposits, in each case attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of business
and (iv) Liens in favor of banking institutions, securities intermediaries and
clearing agents (including the right of set-off) and which are within the
general parameters customary in the banking industry and not granted in
connection with the incurrence of Indebtedness;
(aa)    (i) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations, (ii) pursuant to the Pari Passu Loan Documents to secure the Pari
Passu Secured Obligations and any Permitted Refinancings thereof, (iii) Liens
securing Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt, (iv) Liens securing Additional Senior Secured Indebtedness
that are pari passu with the Liens securing the Pari Passu Secured Obligations
and subject to the terms of the Intercreditor Agreement and, to the extent such
Liens attach to Revolving Credit Priority Collateral, such Liens shall be junior
to the Liens securing the Secured Obligations, (v) Liens securing Junior Secured
Indebtedness that are subordinated to the Liens granted under the Security
Documents or otherwise securing the Secured Obligations and subject to the terms
of the Intercreditor Agreement and (vi) Liens securing Other Secured
Indebtedness that do not attach to any Collateral or other property of any Loan
Party;
(bb)    licenses of Intellectual Property granted by any Company in the ordinary
course of business and not interfering in any material respect with the ordinary
conduct of business of the Companies;
(cc)    the filing of UCC or PPSA financing statements (or the equivalent in
other jurisdictions) solely as a precautionary measure in connection with
operating leases or consignment of goods;
(dd)    (x) Liens on property of Excluded Subsidiaries securing Indebtedness of
Excluded Subsidiaries permitted by Section 6.01(m), (y) Liens on property of
Novelis Deutschland GmbH consisting of Revolving Credit Priority Collateral and
Hedging Agreements related to the value of such Revolving Credit Priority
Collateral securing a Permitted German Alternative Financing permitted by
Section 6.01(m) and (z) Liens on property of NKL securing Indebtedness permitted
by Section 6.01(p);
(ee)    Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by clauses (c), (i), (k) or (r) of this Section 6.02 or this clause
(o) without any change in the assets subject to such Lien and to the extent such
refinanced Indebtedness is permitted by Section 6.01;
(ff)    to the extent constituting a Lien, the existence of the “equal and
ratable” clause in the New Senior Note Documents or any Indebtedness
constituting unsecured senior notes incurred pursuant to Sections 6.01(l) or (y)
(and any Permitted Refinancings of any of the foregoing) (but not any security
interests granted pursuant thereto);
(gg)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(hh)    Liens on assets acquired in a Permitted Acquisition or on property of a
person (in each case, other than Accounts or Inventory owned by a Company
organized or doing business in a Principal Jurisdiction) existing at the time
such person is acquired or merged with or into or amalgamated or consolidated
with any Company to the extent permitted hereunder or such assets are acquired
(and not created in anticipation or contemplation thereof); provided that (i)
such Liens do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereon and proceeds thereof) and are no
more favorable to the lienholders than such existing Lien and (ii) the aggregate
principal amount of Indebtedness secured by such Liens does not exceed
$100,000,000 at any time outstanding;
(ii)    any encumbrance or restriction (including put and call agreements)
solely in respect of the Equity Interests of any Joint Venture or Joint Venture
Subsidiary that is not a Loan Party, contained in such Joint Venture’s or Joint
Venture Subsidiary’s Organizational Documents or the joint venture agreement or
stockholders agreement in respect of such Joint Venture or Joint Venture
Subsidiary;
(jj)    (A) Liens granted in connection with Indebtedness permitted under
Section 6.01(e) that are limited in each case to the Securitization Assets
transferred or assigned pursuant to the related Qualified Securitization
Transaction and (B) Liens granted in connection with a Permitted Factoring
Facility pursuant to Section 6.06(e) that are limited in each case to
precautionary Liens on the Receivables sold, transferred or disposed of pursuant
to such transaction, and Liens on the other Factoring Assets with respect
thereto;
(kk)    Liens not otherwise permitted by this Section 6.02 (but excluding
however any consensual Lien on any Revolving Credit Priority Collateral other
than that of Excluded Subsidiaries) securing liabilities not in excess of
$50,000,000 in the aggregate at any time outstanding;
(ll)    to the extent constituting Liens, rights under purchase and sale
agreements with respect to Equity Interests or other assets permitted to be sold
in Asset Sales permitted under Section 6.06;
(mm)    Liens securing obligations owing to the Loan Parties so long as such
obligations and Liens, where owing by or on assets of Loan Parties, are
subordinated to the Secured Obligations and to the Secured Parties’ Liens on the
Collateral in a manner satisfactory to the Administrative Agent;
(nn)    Liens created, arising or securing obligations under the Receivables
Purchase Agreements;
(oo)    Liens on deposits provided by customers or suppliers in favor of such
customers or suppliers securing the obligations of the Parent Borrower or its
Restricted Subsidiaries to refund deposits posted by customers or suppliers
entered into by the Parent Borrower or its Restricted Subsidiaries in the
ordinary course of business;
(pp)    Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 6.04 to be applied
against the purchase price for such Investment;
(qq)    Liens pursuant to the Forward Share Sale Agreement;
(rr)    Liens in favor of any underwriter, depositary or stock exchange on the
Equity Interests in NKL or its direct parents, 4260848 Canada Inc., 4260856
Canada Inc., and 8018227 Canada Inc., and any securities accounts in which such
Equity Interests are held in connection with any listing or offering of Equity
Interests in NKL, to the extent required by Applicable Law or stock exchange
requirements (and not securing Indebtedness);
(ss)    Liens arising under Canadian pension benefits statutes: (i) to the
extent that the amount secured by such Liens does not exceed the amount of
Priority Payables or Canadian Pension Plan Reserve maintained hereunder in
respect of pension related Liens, or permitted to be maintained hereunder; or
(ii) that arise in the ordinary course absent any wind up or partial wind up or
failure to make a contribution to a Canadian Pension Plan when due, including in
respect of employee contributions not yet remitted to a Canadian Pension Plan;
and
(tt)    Liens securing Indebtedness incurred pursuant to Section 6.01(cc);
provided that any such Liens do not attach to Revolving Credit Priority
Collateral;
provided, however, that notwithstanding any of the foregoing, no consensual
Liens (other than Liens permitted under clauses (s), (v) and (bb) above, in the
case of Securities Collateral, and clause (h) above (to the extent permitted
thereby), in the case of Accounts or Inventory) shall be permitted to exist,
directly or indirectly, on any Securities Collateral or any Accounts or
Inventory of any Borrower, Borrowing Base Guarantor or other Company organized
or conducting business in, or having assets located in, a Principal
Jurisdiction, other than Liens granted pursuant to the Security Documents or the
Pari Passu Security Documents or any agreement, document or instrument pursuant
to which any Lien is granted securing any Additional Senior Secured
Indebtedness, Permitted First Priority Refinancing Debt, Permitted Second
Priority Refinancing Debt or Junior Secured Indebtedness.
Any reference in this Agreement or any of the other Loan Documents to a Lien
permitted by this Agreement is not intended to subordinate or postpone, and
shall not be interpreted as subordinating or postponing, or as an agreement to
subordinate or postpone, any Lien created by any of the Loan Documents to any
Lien permitted hereunder.
SECTION 7.03    Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Leaseback Transaction”) unless
(i) the sale of such property is permitted by Section 6.06, (ii) any Liens
arising in connection with its use of such property are permitted by Section
6.02 and (iii) after giving effect to such Sale and Leaseback Transaction, the
aggregate fair market value of all properties covered by Sale and Leaseback
Transactions entered into would not exceed (A) in the case of Sale and Leaseback
Transactions constituting Indebtedness incurred pursuant to Section 6.01(cc),
$150,000,000 at any time (or such greater amount as may be permitted from time
to time pursuant to the Term Loan Documents and any Permitted Term Loan Facility
Refinancing) or (B) in the case of all other Sale and Leaseback Transactions,
$250,000,000.
SECTION 7.04    Investments, Loan and Advances. Directly or indirectly, lend
money or credit (by way of guarantee or otherwise) or make advances to, any
person, or purchase or acquire any stock, bonds, notes, debentures or other
obligations or securities of, or any other ownership interest in, or make any
capital contribution to, any other person, or purchase or otherwise acquire (in
one transaction or a series of transactions) all or substantially all of the
property and assets or business of any other person or assets constituting a
business unit, line of business or division of any other person, or purchase or
own a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract (all of the foregoing, collectively, “Investments”; it being understood
that (x) the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment and when determining the amount of an Investment that remains
outstanding, the last paragraph of this Section 6.04 shall apply, (y) in the
event a Restricted Subsidiary ceases to be a Restricted Subsidiary as a result
of being designated an Unrestricted Subsidiary, the Parent Borrower will be
deemed to have made an Investment in such Unrestricted Subsidiary as of the date
of such designation, as provided in Section 5.17 and (z) in the event a
Restricted Subsidiary ceases to be a Restricted Subsidiary as a result of an
Asset Sale or similar transaction, and the Parent Borrower and its Restricted
Subsidiaries continue to own Equity Interests in such Restricted Subsidiary, the
Parent Borrower will be deemed, at the time of such transaction and after giving
effect thereto, to have made an Investment in such Person equal to the fair
market value of the Parent Borrower’s and its Restricted Subsidiaries’
Investments in such Person at such time), except that the following shall be
permitted:
(i)    Investments consisting of unsecured guaranties by Loan Parties of, or
other unsecured Contingent Obligations with respect to, operating payments not
constituting Indebtedness for borrowed money incurred by Restricted Subsidiaries
that are not Loan Parties or that are Restricted Grantors, in the ordinary
course of business, that, to the extent paid by such Loan Party, shall not
exceed an aggregate amount equal to $75,000,000 less the amount of Contingent
Obligations by Loan Parties in respect of Companies that are not Loan Parties or
that are Restricted Grantors permitted pursuant to Section 6.01(i)(ii);
(j)    Investments outstanding on the Closing Date and identified on
Schedule 6.04(b);
(k)    the Companies may (i) acquire and hold accounts receivable owing to any
of them if created or acquired in the ordinary course of business or in
connection with a Permitted Acquisition, (ii) invest in, acquire and hold cash
and Cash Equivalents, (iii) endorse negotiable instruments held for collection
in the ordinary course of business or (iv) make lease, utility and other similar
deposits in the ordinary course of business;
(l)    Investments of Securitization Assets in Securitization Entities in
connection with Qualified Securitization Transactions permitted by Section
6.01(e);
(m)    the Loan Parties and their Restricted Subsidiaries may make loans and
advances (including payroll, travel and entertainment related advances) in the
ordinary course of business to their respective employees (other than any loans
or advances to any director or executive officer (or equivalent thereof) that
would be in violation of Section 402 of the Sarbanes-Oxley Act) so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed (when aggregated with loans and advances outstanding pursuant to clause
(h) below) $15,000,000;
(n)    any Company may enter into Hedging Agreements (including Contingent
Obligations of any Company with respect to Hedging Obligations of any other
Company) to the extent permitted by Section 6.01(c);
(o)    Investments made by any Company as a result of consideration received in
connection with an Asset Sale made in compliance with Section 6.06;
(p)    loans and advances to directors, employees and officers of the Loan
Parties and their Restricted Subsidiaries for bona fide business purposes, in
aggregate amount not to exceed (when aggregated with loans and advances
outstanding pursuant to clause (e) above) $15,000,000 at any time outstanding;
provided that no loans in violation of Section 402 of the Sarbanes-Oxley Act
shall be permitted hereunder;
(q)    Investments (i) by any Company in any other Company outstanding on the
Closing Date, (ii) by any Company in any Unrestricted Grantor, (iii) by any
Restricted Grantor in any other Restricted Grantor, (iv)(A) by an Unrestricted
Grantor in any Restricted Grantor up to $100,000,000 in the aggregate at any one
time outstanding made in reliance on this clause (i)(iv)(A) and (B) by an
Unrestricted Grantor in any Restricted Grantor (or by any Loan Party in any
Company that is not a Loan Party) so long as, on a Pro Forma Basis (Leverage)
after giving effect to and at the time of such Investment, no Default shall be
outstanding and (I) the Consolidated Interest Coverage Ratio shall be greater
than 2.0 to 1.0 (provided that such minimum Consolidated Interest Coverage Ratio
shall only apply to the extent a minimum Consolidated Interest Coverage Ratio
test is applicable with respect to such transactions under Section 6.04(i)(iv)
of the Term Loan Credit Agreement, or any successor provision, at such time) and
(II) Excess Availability is not less than 15% of the lesser of (1) the Total
Revolving Commitment and (2) the Total Borrowing Base, (v) by any Company that
is not a Loan Party in any other Company, and (vi) constituting Equity Interests
transferred to a U.S. Borrower pursuant to Section 6.09(n);
(r)    Investments in securities or other obligations received upon foreclosure
or pursuant to any plan of reorganization or liquidation or similar arrangement
upon the bankruptcy or insolvency of trade creditors or customers or in
connection with the settlement of delinquent accounts in the ordinary course of
business, and Investments received in good faith in settlement of disputes or
litigation;
(s)    Investments in Joint Ventures in which the Loan Parties hold at least 50%
of the outstanding Equity Interests or Joint Venture Subsidiaries made with the
Net Cash Proceeds of Asset Sales made in accordance with Section 6.06(k);
(t)    Investments in Norf GmbH in an aggregate amount not to exceed
€100,000,000 at any time outstanding;
(u)    Permitted Acquisitions;
(v)    so long as the Availability Conditions are satisfied at the time of
consummation of the Investment and payment of the consideration therefor,
Investments not otherwise permitted hereby, including other Investments in any
Subsidiary of any Loan Party;
(w)    Mergers, amalgamations and consolidations in compliance with Section
6.05; provided that the Lien on and security interest in such Investment granted
or to be granted in favor of the Collateral Agent under the Security Documents
shall be maintained or created in accordance with the provisions of Section 5.11
or Section 5.12, as applicable;
(x)    Investments in respect of Cash Pooling Arrangements, subject to the
limitations set forth in Section 6.07;
(y)    Investments consisting of guarantees of Indebtedness referred to in
clauses (i) (to the extent such guarantee is in effect on the Closing Date or
permitted as part of a Permitted Refinancing), (ii), (iii) and (iv) of Section
6.01(b) and Contingent Obligations permitted by Section 6.01(c) or (i);
(z)    other Investments in an aggregate amount not to exceed $100,000,000 at
any time outstanding;
(aa)    Investments by any Company in any other Company; provided that such
Investment is part of a Series of Cash Neutral Transactions and no Default has
occurred and is continuing;
(bb)    Investments consisting of unsecured guaranties permitted pursuant to
Section 6.01(o); and
(cc)    Investments consisting of Standard Factoring Undertakings in respect of
Permitted Factoring Facilities pursuant to Section 6.06(e);
provided that any such Investment in the form of a loan or advance to any Loan
Party (other than the Forward Share Sale Agreement) shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and, in the case of a loan or advance by a Loan Party, evidenced by an
Intercompany Note and pledged by such Loan Party as Collateral pursuant to the
Security Documents; and provided, further, that with respect to any Acquisition
(regardless of whether a Permitted Acquisition), the Loan Parties shall fulfill
the requirements of clauses (i) – (viii) of the definition of “Permitted
Acquisition.”
An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment to any Company. The outstanding amount
of an Investment shall, in the case of a Contingent Obligation that has been
terminated, be reduced to the extent no payment is or was made with respect to
such Contingent Obligation upon or prior to the termination of such Contingent
Obligation; and the outstanding amount of other Investments shall be reduced by
the amount of cash or Cash Equivalents received with respect to such Investment
upon the sale or disposition thereof, or constituting a return of capital with
respect thereto or, repayment of the principal amount thereof, in the case of a
loan or advance. No property acquired by any Borrower or Borrowing Base
Guarantor in connection with any Investment permitted under this Section 6.04
shall be permitted to be included in the Borrowing Base until the Collateral
Agent has received and approved, in the Administrative Agent’s Permitted
Discretion, (A) a collateral audit with respect to such property, conducted by
an independent appraisal firm reasonably acceptable to Administrative Agent, (B)
all UCC or other search results necessary to confirm the Collateral Agent’s Lien
on all of such property of such Borrowing Base Guarantor, which Lien is a First
Priority Lien with regard to any Revolving Credit Priority Collateral, and (C)
such customary certificates (including a solvency certificate), resolutions,
financial statements, legal opinions, and other documentation as the
Administrative Agent may reasonably request (including as required by Sections
5.11 and 5.12).
SECTION 7.05    Mergers, Amalgamations and Consolidations. Wind up, liquidate or
dissolve its affairs or enter into any transaction of merger, amalgamation or
consolidation (or agree to do any of the foregoing at any future time), except
that the following shall be permitted:
(i)    Asset Sales in compliance with Section 6.06;
(j)    Permitted Acquisitions in compliance with Section 6.04;
(k)    (i) any Company may merge, amalgamate or consolidate with or into any
Unrestricted Grantor (provided that (A) in the case of any merger, amalgamation
or consolidation involving a Borrower, a Borrower is the surviving or resulting
person, and in any other case, an Unrestricted Grantor is the surviving or
resulting person, (B) no Borrower (other than a U.S. Borrower, so long as there
always exists at least one U.S. Borrower) shall merge, amalgamate or consolidate
with or into any other Borrower, (C) in the case of any merger, amalgamation or
consolidation involving Parent Borrower, the surviving or resulting Borrower is
organized under the laws of Canada and (D) in the case of any merger or
consolidation involving a U.S. Borrower, the surviving Borrower is organized
under the laws of the United States (or any state thereof or the District of
Columbia), (ii) any Restricted Grantor may merge, amalgamate or consolidate with
or into any other Restricted Grantor (provided that (A) in the case of any
merger, amalgamation or consolidation involving a Borrower, a Borrower is the
surviving or resulting person, and in any other case, a Subsidiary Guarantor is
the surviving or resulting person and (B) except as expressly provided in clause
(i) above with respect to U.S. Borrowers, no Borrower shall merge, amalgamate or
consolidate with or into any other Borrower), (iii) Novelis Aluminium Holding
Company and Novelis Deutschland GmbH may merge, provided Novelis Deutschland
GmbH is the surviving or resulting person, and (iv) any Company that is not a
Loan Party may merge, amalgamate or consolidate with or into any Restricted
Grantor (provided that a Borrower is the surviving or resulting person in the
case of any merger, amalgamation or consolidation involving a Borrower, and in
any other case, a Subsidiary Guarantor is the surviving or resulting person);
provided that, in the case of each of the foregoing clauses (i) through (iv),
(1) the surviving or resulting person is a Wholly Owned Subsidiary of Holdings
(provided that following a Qualified Parent Borrower IPO, the surviving or
resulting person is the Parent Borrower or a Wholly Owned Subsidiary of Parent
Borrower), (2) the Lien on and security interest in such property granted or to
be granted in favor of the Collateral Agent under the Security Documents shall
be maintained in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) or
created in accordance with the provisions of Section 5.11 or Section 5.12, as
applicable and (3) no Default is then continuing or would result therefrom;
provided that in the case of any amalgamation or consolidation involving a Loan
Party, at the request of the Administrative Agent, such Loan Party and each
other Loan Party shall confirm its respective Secured Obligations and Liens
under the Loan Documents in a manner reasonably satisfactory to the
Administrative Agent;
(l)    any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party;
(m)    Holdings and the Parent Borrower may consummate the Permitted Holdings
Amalgamation;
(n)    any Restricted Subsidiary of the Parent Borrower (other than Novelis
Corporation or a Receivables Seller) may dissolve, liquidate or wind up its
affairs at any time (so long as, (i) in the case of a Borrower, all of its
assets are distributed or otherwise transferred to a surviving Borrower
organized in the same jurisdiction and (ii) in the case of a Borrowing Base
Guarantor, all of its assets are distributed or otherwise transferred to a
surviving Borrower or Borrowing Base Guarantor organized in the same
jurisdiction); provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect;
and
(o)    (i) any Unrestricted Grantor (other than Holdings, the Parent Borrower,
Novelis Corporation or a Receivables Seller) may dissolve, liquidate or wind-up
its affairs (collectively, “Wind-Up”), so long as all of its assets are
distributed or otherwise transferred to any other Unrestricted Grantor (and so
long as, (A) in the case of a Borrower, all of its assets are distributed or
otherwise transferred to a surviving Borrower organized in the same jurisdiction
and (B) in the case of a Borrowing Base Guarantor, all of its assets are
distributed or otherwise transferred to a surviving Borrower or Borrowing Base
Guarantor organized in the same jurisdiction); and (ii) any Restricted Grantor
(other than a Receivables Seller) may Wind-Up so long as all of its assets are
distributed or otherwise transferred to any other Restricted Grantor (so long
as, (A) in the case of a Borrower, all of its assets are distributed or
otherwise transferred to a surviving Borrower organized in the same jurisdiction
and (B) in the case of a Borrowing Base Guarantor, all of its assets are
distributed or otherwise transferred to a surviving Borrower or Borrowing Base
Guarantor organized in the same jurisdiction); provided that, in each case, (1)
the Lien on and security interest in such property granted or to be granted in
favor of the Collateral Agent under the Security Documents shall be maintained
in full force and effect and perfected and enforceable (to at least the same
extent as in effect immediately prior to such transfer) or created in accordance
with the provisions of Section 5.11 or Section 5.12, as applicable and (2) no
Default is then continuing or would result therefrom;
provided that for purposes of clauses (f) and (g), the United States, any state
thereof and the District of Columbia shall be treated as the same jurisdiction.
SECTION 7.06    Asset Sales. Effect any Asset Sale except that the following
shall be permitted:
(m)    disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other
disposition of Intellectual Property that is, in the reasonable judgment of
Parent Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Companies taken as a whole;
(n)    so long as no Default is then continuing or would result therefrom, any
other Asset Sale (other than the Equity Interests of (y) any Wholly Owned
Subsidiary that is a Restricted Subsidiary unless, after giving effect to any
such Asset Sale, such person either ceases to be a Restricted Subsidiary or, in
the case of an Excluded Collateral Subsidiary, becomes a Joint Venture
Subsidiary or (z) a Borrower) for fair market value, with at least 75% of the
consideration received for all such Asset Sales or related Asset Sales in which
the consideration received exceeds $10,000,000 payable in cash upon such sale
(provided, however, that for the purposes of this clause (b), the following
shall be deemed to be cash: (i) any liabilities (as shown on the applicable
Borrower’s most recent balance sheet provided hereunder or in the footnotes
thereto) of the applicable Borrower or applicable Restricted Subsidiary, other
than liabilities that are by their terms subordinated to the payment in cash of
the Obligations, that are assumed by the transferee with respect to the
applicable Asset Sale and for which Holdings, such Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (ii) any securities received by the applicable Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
such Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Asset Sale,
and (iii) aggregate non-cash consideration received by the applicable Borrower
or the applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Asset Sale for which such
non-cash consideration is received) not to exceed $50,000,000 at any time (net
of any non-cash consideration converted into cash)); provided, however, that
with respect to any such Asset Sale pursuant to this clause (b), the aggregate
consideration received for all such Asset Sales shall not exceed $800,000,000 in
the aggregate after the Closing Date; provided further, however, that, in the
case of a sale of Equity Interests of a Borrowing Base Guarantor or Receivables
Seller, the Administrative Borrower shall deliver an updated Borrowing Base
Certificate at the time of, and giving effect to, such sale, and shall make such
mandatory prepayments as may be required (including pursuant to Section
2.10(b)(ix) and (xi), as applicable) in connection therewith;
(o)    leases, subleases or licenses of the properties of any Company in the
ordinary course of business and which do not, individually or in the aggregate,
interfere in any material respect with the ordinary conduct of the business of
any Company;
(p)    mergers and consolidations, and liquidations and dissolutions in
compliance with Section 6.05;
(q)    sales, transfers and other dispositions of Receivables for the fair
market value thereof in connection with a Permitted Factoring Facility; provided
that no Default shall be outstanding, on a Pro Forma Basis, after giving effect
thereto, and (A) such transaction is a Permitted German Alternative Financing,
(B) such transaction is a Permitted Customer Account Financing, (C) such
transaction is a Permitted Novelis Switzerland Financing, (D) the sum of (w) the
aggregate outstanding principal amount of the Indebtedness of all Securitization
Entities that are organized in a Non-Principal Jurisdiction under all Qualified
Securitization Transactions under Section 6.01(e), plus (x) the aggregate amount
of Indebtedness incurred by a Subsidiary that is organized in a Non-Principal
Jurisdiction then outstanding under Section 6.01(m), plus (y) the aggregate book
value at the time of determination of the then outstanding Receivables subject
to a Permitted Factoring Facility pursuant to this Section 6.06(e) of a Company
that is organized in a Non-Principal Jurisdiction at such time, plus (z) the
aggregate consideration received by a Company that is organized in a
Non-Principal Jurisdiction for Asset Sales permitted under Section 6.06(r) (net
of amounts paid by such Company to repurchase the Inventory subject to such
Asset Sales) (but in each case excluding any Permitted German Alternative
Financing, and Permitted Novelis Switzerland Financing and any Permitted
Customer Account Financing), shall not exceed $750,000,000 or (E) the sum of (w)
the aggregate outstanding principal amount of the Indebtedness of all
Securitization Entities that are organized in a Non-Loan Party Jurisdiction
under all Qualified Securitization Transactions under Section 6.01(e), plus (x)
the aggregate amount of Indebtedness incurred by a Subsidiary that is organized
in a Non-Loan Party Jurisdiction then outstanding under Section 6.01(m), plus
(y) the aggregate book value at the time of determination of the then
outstanding Receivables subject to a Permitted Factoring Facility pursuant to
this Section 6.06(e) of a Company that is organized in a Non-Loan Party
Jurisdiction at such time, plus (z) the aggregate consideration received by a
Company that is organized in a Non-Loan Party Jurisdiction for Asset Sales
permitted under Section 6.06(r) (net of amounts paid by such Company to
repurchase the Inventory subject to such Asset Sales) (but in each case
excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed $750,000,000;
(r)    the sale or disposition of cash and Cash Equivalents in connection with a
transaction otherwise permitted under the terms of this Agreement;
(s)    assignments and licenses of Intellectual Property of any Loan Party and
its Subsidiaries in the ordinary course of business and which do not,
individually or in the aggregate, interfere in any material respect with the
ordinary conduct of the business of any Company;
(t)    Asset Sales (other than the Equity Interests of a Borrower, a Borrowing
Base Guarantor or a Receivables Seller) (i) by any Unrestricted Grantor to any
other Unrestricted Grantor (other than Holdings), (ii) by any Restricted Grantor
to any other Restricted Grantor, (iii) by any Restricted Grantor to any
Unrestricted Grantor (other than Holdings) so long as the consideration paid by
the Unrestricted Grantor in such Asset Sale does not exceed the fair market
value of the property transferred, (iv) by (x) any Unrestricted Grantor to any
Restricted Grantor for fair market value and (y) by any Loan Party to any
Restricted Subsidiary that is not a Loan Party for fair market value provided
that the fair market value of such Asset Sales under this clause (iv) does not
exceed $100,000,000 in the aggregate for all such Asset Sales since the Closing
Date, (v) by any Company that is not a Loan Party to any Loan Party so long as
the consideration paid by the Loan Party in such Asset Sale does not exceed the
fair market value of the property transferred, and (vi) by and among Companies
that are not Loan Parties; provided that (A) in the case of any transfer from
one Loan Party to another Loan Party, any security interests granted to the
Collateral Agent for the benefit of any Secured Parties pursuant to the relevant
Security Documents in the assets so transferred shall (1) remain in full force
and effect and perfected and enforceable (to at least the same extent as in
effect immediately prior to such transfer) or (2) be replaced by security
interests granted to the Collateral Agent for the benefit of the relevant
Secured Parties pursuant to the relevant Security Documents, which new security
interests shall be in full force and effect and perfected and enforceable (to at
least the same extent as in effect immediately prior to such transfer) and (B)
no Default is then continuing or would result therefrom;
(u)    the Companies may consummate Asset Swaps, so long as (i) each such sale
is in an arm’s-length transaction and the applicable Company receives at least
fair market value consideration (as determined in good faith by such Company),
(ii) the Collateral Agent shall have a First Priority perfected Lien on the
assets acquired pursuant to such Asset Swap at least to the same extent as the
assets sold pursuant to such Asset Swap (immediately prior to giving effect
thereto) and (iii) the aggregate fair market value of all assets sold pursuant
to this clause (i) shall not exceed $50,000,000 in the aggregate since the
Closing Date; provided that so long as (y) the assets acquired by any Company
pursuant to the respective Asset Swap are located in the same country as the
assets sold by such Company and (z) such Asset Swap does not involve a transfer
of Revolving Credit Priority Collateral from a Loan Party to a Company that is
not a Loan Party, such $50,000,000 aggregate cap will not apply to such Asset
Swap;
(v)    sales, transfers and other dispositions of Receivables (whether now
existing or arising or acquired in the future) and Related Security to a
Securitization Entity in connection with a Qualified Securitization Transaction
permitted under Section 6.01(e) and all sales, transfers or other dispositions
of Securitization Assets by a Securitization Entity under, and pursuant to, a
Qualified Securitization Transaction permitted under Section 6.01(e);
(w)    so long as no Default is then continuing or would result therefrom, the
arm’s-length sale or disposition for cash of Equity Interests in a Joint Venture
Subsidiary for fair market value or the issuance of Equity Interests in a Joint
Venture Subsidiary; provided, however, that the aggregate fair market value of
all such Equity Interests sold or otherwise disposed of pursuant to this clause
(k) following the Closing Date shall not exceed $300,000,000;
(x)    issuances of Equity Interests by Joint Venture Subsidiaries and Excluded
Collateral Subsidiaries;
(y)    Asset Sales among Companies of promissory notes or Equity Interests or
similar instruments issued by a Company; provided that such Asset Sales are part
of a Series of Cash Neutral Transactions and no Default has occurred and is
continuing;
(z)    the sale of Receivables made pursuant to a Receivables Purchase
Agreement;
(aa)    to the extent constituting an Asset Sale, Investments permitted by
Section 6.04(i) and transfers permitted by Section 6.09(n);
(bb)    issuances of Qualified Capital Stock (including by way of sales of
treasury stock) or any options or warrants to purchase, or securities
convertible into, any Qualified Capital Stock (A) for stock splits, stock
dividends and additional issuances of Qualified Capital Stock which do not
decrease the percentage ownership of the Loan Parties in any class of the Equity
Interests of such issuing Company and (B) by Subsidiaries of the Parent Borrower
formed after the Closing Date to the Parent Borrower or the Subsidiary of the
Parent Borrower which is to own such Qualified Capital Stock; provided that,
subject to the Intercreditor Agreement, all Equity Interests issued in
accordance with this Section 6.06(p) shall, to the extent required by Section
5.11 or any Security Document or if such Equity Interests are issued by any Loan
Party (other than Holdings), be delivered to the Collateral Agent;
(cc)    Asset Sales of 100% of the Equity Interests of any Chinese Subsidiary of
Parent Borrower to a Chinese holding company wholly-owned direct Subsidiary of
Parent Borrower; provided that (i) any security interests granted to the
Collateral Agent for the benefit of any Secured Parties pursuant to the relevant
Security Documents in the Equity Interests so transferred shall be replaced by
security interests granted to the Collateral Agent for the benefit of the
relevant Secured Parties pursuant to the relevant Security Documents in 100% of
the Equity Interests of such holding company Subsidiary (or 65% if held directly
by a U.S. Borrower), which new security interests shall be in full force and
effect and perfected and enforceable (to at least the same extent as the
security interests in such transferred Subsidiary in effect immediately prior to
such transfer), (ii) such transaction is permitted pursuant to the Term Loan
Documents (and any Permitted Term Loan Facility Refinancings) and (iii) no
Default is then continuing or would result therefrom;
(dd)    sales, transfers and other dispositions of Inventory by Companies that
are not organized in a Principal Jurisdiction (except with respect to a
Permitted German Alternative Financing) in order to finance working capital;
provided that no Default shall be outstanding, on a Pro Forma Basis, after
giving effect thereto and (A) such transaction is a Permitted German Alternative
Financing, (B) the sum of (w) the aggregate outstanding principal amount of the
Indebtedness of all Securitization Entities that are organized in a
Non-Principal Jurisdiction under all Qualified Securitization Transactions under
Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by a
Subsidiary that is organized in a Non-Principal Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Principal Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Principal Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed $750,000,000 or (B) the sum of (w) the aggregate outstanding principal
amount of the Indebtedness of all Securitization Entities that are organized in
a Non-Loan Party Jurisdiction under all Qualified Securitization Transactions
under Section 6.01(e), plus (x) the aggregate amount of Indebtedness incurred by
a Subsidiary that is organized in a Non-Loan Party Jurisdiction then outstanding
under Section 6.01(m), plus (y) the aggregate book value at the time of
determination of the then outstanding Receivables of a Company that is organized
in a Non-Loan Party Jurisdiction subject to a Permitted Factoring Facility
pursuant to Section 6.06(e) at such time, plus (z) the aggregate consideration
received by a Company that is organized in a Non-Loan Party Jurisdiction for
Asset Sales permitted under this Section 6.06(r) (net of amounts paid by such
Company to repurchase the Inventory subject to such Asset Sales) (but in each
case excluding any Permitted German Alternative Financing, any Permitted Novelis
Switzerland Financing and any Permitted Customer Account Financing), shall not
exceed $750,000,000; and
(ee)    so long as the Availability Conditions are satisfied, any other Asset
Sale (other than the Equity Interests of (y) any Wholly Owned Subsidiary that is
a Restricted Subsidiary unless, after giving effect to any such Asset Sale, such
person either ceases to be a Restricted Subsidiary or, in the case of an
Excluded Collateral Subsidiary, becomes a Joint Venture Subsidiary or (z) a
Borrower) for fair market value, with at least 75% of the consideration received
for all such Asset Sales payable in cash upon such sale (provided, however, that
for the purposes of this clause (s), the following shall be deemed to be cash:
(i) any liabilities (as shown on the applicable Borrower’s most recent balance
sheet provided hereunder or in the footnotes thereto) of the applicable Borrower
or applicable Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Asset Sale and for which
Holdings, such Borrower and all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (ii) any securities
received by the applicable Borrower or the applicable Restricted Subsidiary from
such transferee that are converted by such Borrower or such Restricted
Subsidiary into cash (to the extent of the cash received) within 180 days
following the closing of the applicable Asset Sale, and (iii) aggregate non-cash
consideration received by the applicable Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed $50,000,000 at any time (net of any non-cash consideration
converted into cash)); provided however, that, in the case of a sale of Equity
Interests of a Borrowing Base Guarantor or Receivables Seller, the
Administrative Borrower shall deliver an updated Borrowing Base Certificate at
the time of, and giving effect to, such sale, and shall make such mandatory
prepayments as may be required (including pursuant to Section 2.10(b)(ix) and
(xi), as applicable) in connection therewith.
SECTION 7.07    Cash Pooling Arrangements.
Amend, vary or waive any term of the Cash Pooling Arrangements without express
written consent of the Administrative Agent, or enter into any new pooled
account or netting agreement with any Affiliate without express written consent
of the Administrative Agent. Permit the aggregate amount owed pursuant to the
Cash Pooling Arrangements by all Companies who are not Loan Parties minus the
aggregate amount on deposit pursuant to the Cash Pooling Arrangements from such
Persons to exceed €75,000,000.
SECTION 7.08    Dividends. Declare or pay, directly or indirectly, any Dividends
with respect to any Company, except that the following shall be permitted:
(j)    (i) Dividends by any Company to any Loan Party that is a Wholly Owned
Subsidiary of Holdings (or the Parent Borrower or a Wholly Owned Subsidiary of
the Parent Borrower following a Qualified Parent Borrower IPO), (ii) Dividends
by Holdings (or the Parent Borrower following a Qualified Parent Borrower IPO)
payable solely in Qualified Capital Stock and (iii) Dividends by Holdings
payable with the proceeds of Permitted Holdings Indebtedness;
(k)    (i) Dividends by any Company that is not a Loan Party to any other
Company that is not a Loan Party but is a Wholly Owned Subsidiary of Holdings
(or the Parent Borrower or a Wholly Owned Subsidiary of the Parent Borrower
following a Qualified Parent Borrower IPO) and (ii) cash Dividends by any
Company that is not a Loan Party to the holders of its Equity Interests on a pro
rata basis;
(l)    (A) to the extent actually used by Holdings to pay such franchise taxes,
costs and expenses, fees, payments by the Parent Borrower to or on behalf of
Holdings in an amount sufficient to pay franchise taxes and other fees solely
required to maintain the legal existence of Holdings, (B) payments by the Parent
Borrower to or on behalf of Holdings in an amount sufficient to pay
out-of-pocket legal, accounting and filing costs and other expenses in the
nature of overhead in the ordinary course of business of Holdings, and (C)
management, consulting, monitoring and advisory fees and related expenses and
termination fees pursuant to a management agreement with one or more Specified
Holders relating to the Parent Borrower (collectively, the “Management Fees”),
in the case of clauses (A), (B) and (C) in an aggregate amount not to exceed in
any calendar year the greater of (i) $20,000,000 and (ii) 1.5% of the Parent
Borrower’s Consolidated EBITDA (Leverage) in the prior calendar year;
(m)    Parent Borrower may pay cash Dividends to the holders of its Equity
Interests and, if Holdings is a holder of such Equity Interests, the proceeds
thereof may be utilized by Holdings to pay cash Dividends to the holders of its
Equity Interests; provided that the Dividends described in this clause (d) shall
not be permitted if the Availability Conditions are not satisfied on the date of
payment thereof;
(n)    to the extent constituting an Asset Sale, transfers permitted by Section
6.09(n);
(o)    to the extent constituting a Dividend, payments permitted by Section
6.09(d) that do not relate to Equity Interests;
(p)    Dividends by any Company to any other Company that are part of a Series
of Cash Neutral Transactions; provided no Default has occurred and is
continuing;
(q)    following a Qualified IPO, Dividends by the Parent Borrower paid to
Holdings (which may pay the proceeds thereof to the holders of its Equity
Interests) or, in the case of a Qualified Parent Borrower IPO, its other equity
holders, of up to 6% of the net cash proceeds received by (or contributed to the
capital of) the Parent Borrower in or from such Qualified IPO; and
(r)    Dividends to repurchase Equity Interests of Holdings or any direct or
indirect parent entity (or following a Qualified Parent Borrower IPO, Equity
Interests of the Parent Borrower) from current or former officers, directors or
employees of the Parent Borrower or any of its Restricted Subsidiaries or any
direct or indirect parent entity (or permitted transferees of such current or
former officers, directors or employees); provided, however, that the aggregate
amount of such repurchases shall not exceed (i) $10,000,000 in any calendar year
prior to completion of a Qualified IPO, or (ii) $15,000,000 in any calendar year
following completion of a Qualified IPO (with unused amounts in any calendar
year being permitted to be carried over for the next two succeeding calendar
years up to a maximum of (A) $20,000,000 in the aggregate in any calendar year
prior to completion of a Qualified IPO, or (B) $30,000,000 in the aggregate in
any calendar year following completion of a Qualified IPO).
SECTION 7.09    Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with or for the benefit of any Affiliate of any
Company (other than between or among Loan Parties), other than on terms and
conditions at least as favorable to such Company as would reasonably be obtained
by such Company at that time in a comparable arm’s-length transaction with a
person other than an Affiliate, except that the following shall be permitted:
(a)    Dividends permitted by Section 6.08;
(b)    Investments permitted by Section 6.04(d), (e), (h), (i), (l), (p) or (s)
and other Investments permitted under Section 6.04 in Restricted Subsidiaries
and joint ventures; provided that any such joint venture is not owned by any
Affiliate of Holdings except through the ownership of the Companies;
(c)    mergers, amalgamations and consolidations permitted by Section 6.05(c),
(d), (e), (f) or (g), Asset Sales permitted by Section 6.06(h)(iv) and (v) or
(m);
(d)    reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements, in each case
approved by the Board of Directors of the Parent Borrower;
(e)    transactions with customers, clients, suppliers, joint venture partners
or purchasers or sellers of goods and services, in each case in the ordinary
course of business on terms not materially less favorable as might reasonably
have been obtained at such time from a Person that is not an Affiliate of the
Parent Borrower, as determined in good faith by the Parent Borrower, and
otherwise not prohibited by the Loan Documents;
(f)    the existence of, and the performance by any Company of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Closing Date and which has been disclosed in writing to the
Administrative Agent as in effect on the Closing Date, and similar agreements
that it may enter into thereafter, to the extent not more adverse to the
interests of the Lenders in any material respect, when taken as a whole, than
any of such documents and agreements as in effect on the Closing Date;
(g)    the Transactions as contemplated by the Transaction Documents;
(h)    Qualified Securitization Transactions permitted under Section 6.01(e) and
transactions in connection therewith on a basis no less favorable to the
applicable Company as would be obtained in a comparable arm’s length transaction
with a person not an Affiliate thereof;
(i)    cash management netting and pooled account arrangements permitted under
Section 6.01(r);
(j)    transactions between or among any Companies that are not Loan Parties;
(k)    transactions pursuant to a management agreement with the Specified
Holders so long as the aggregate payment of Management Fees thereunder are
permitted under Section 6.08(c);
(l)    transactions between Loan Parties and Companies that are not Loan Parties
that are at least as favorable to each such Loan Party as would reasonably be
obtained by such Loan Party in a comparable arm’s-length transaction with a
person other than an Affiliate;
(m)    transactions contemplated by a Receivables Purchase Agreement; and
(n)    to the extent permitted by the Term Loan Documents (and any Permitted
Term Loan Facility Refinancings), transfers of 100% of the Equity Interests held
by Subsidiaries of Holdings in (i) any Subsidiary that is not a Loan Party or
(ii) any foreign Subsidiary Guarantor (that is not organized in a Principal
Jurisdiction), in each case to a U.S. Borrower pursuant to a corporate
reorganization plan that is reasonably acceptable to the Administrative Agent;
provided that (A) to the extent permitted by the Term Loan Documents (and any
Permitted Term Loan Facility Refinancings of any of such Indebtedness), any
security interests granted to the Collateral Agent for the benefit of any
Secured Parties pursuant to the relevant Security Documents in the Equity
Interests so transferred shall be replaced by security interests granted to the
Collateral Agent for the benefit of the relevant Secured Parties pursuant to the
relevant Security Documents in such portion of the Equity Interests of such
transferred Subsidiary as is required by the Term Loan Documents (and any
Permitted Term Loan Facility Refinancings), which new security interests shall
be in full force and effect and perfected and enforceable (to at least the same
extent as the security interests in such transferred Subsidiary in effect
immediately prior to such transfer, except that a percentage of such equity
interest lower than 100% may be pledged to the extent permitted by the Term Loan
Documents (and any Permitted Term Loan Facility Refinancings)), (B) such
transaction is permitted pursuant to the Term Loan Documents (and any Permitted
Term Loan Facility Refinancings) and (C) no Default is then continuing or would
result therefrom;
provided that notwithstanding any of the foregoing or any other provision of
this Agreement, all intercompany loans, advances or other extensions of credit
made to or by Companies organized in Switzerland or Germany shall be on fair
market terms.
SECTION 7.10    Minimum Consolidated Fixed Charge Coverage Ratio. At any time
after the occurrence of a Covenant Trigger Event and prior to the subsequent
occurrence of a Covenant Recovery Event, permit the Consolidated Fixed Charge
Coverage Ratio, for the most recent Test Period ending upon or immediately prior
to such Covenant Trigger Event for which financial statements have been
delivered under Section 5.01(a) or (b) (or if a Default has occurred under
Section 5.01(a) or (b), are required to have been delivered under Section
5.01(a) or (b)), and any Test Period ending thereafter and prior to the
subsequent occurrence of a Covenant Recovery Event, to be less than 1.25 to 1.0.
SECTION 7.11    Prepayments of Other Indebtedness; Modifications of
Organizational Documents and Other Documents, etc.. Directly or indirectly:
(n)    (i) make any voluntary or optional payment of principal on or prepayment
on or redemption or acquisition for value of, or complete any mandatory
prepayment, redemption or purchase offer in respect of, or otherwise voluntarily
or optionally defease or segregate funds with respect to, any Indebtedness
incurred under Sections 6.01(l) or (to the extent constituting Junior Secured
Indebetedness or Other Secured Indebtedness) (y), Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt or any Indebtedness
under the New Senior Note Documents or any Subordinated Indebtedness or any
Permitted Refinancings of any of such Indebtedness, except any such Indebtedness
may be prepaid or redeemed (y) with the proceeds of a Permitted Refinancing or
(z) if the Availability Conditions are satisfied at the time thereof;
(i)    make any payment on or with respect to any Subordinated Indebtedness
wholly among Loan Parties in violation of the subordination provisions thereof;
or
(ii)    make any payment (whether, voluntary, mandatory, scheduled or otherwise)
on or with respect to any Subordinated Indebtedness (including payments of
principal and interest thereon, but excluding the discharge by Novelis AG (as
consideration for the purchase of Accounts under the Receivables Purchase
Agreements) of loans or advances made by Novelis AG to German Seller or any
Swiss Seller), if an Event of Default is continuing or would result therefrom;
(o)    with respect to any Term Loans under the Term Loan Documents (or any
Permitted Term Loan Facility Refinancings of any of such Indebtedness), unless
the Availability Conditions are satisfied, make any voluntary or optional
payment of principal on or voluntary prepayment on or voluntary acquisition for
value of Indebtedness under the Term Loan Documents (except pursuant to a
Permitted Term Loan Facility Refinancing);
(p)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Material Indebtedness (other than
Indebtedness under the Loan Documents or Term Loan Documents (or any Permitted
Term Loan Facility Refinancings thereof)) in any manner that, taken as a whole,
is adverse in any material respect to the interests of the Lenders;
(q)    amend or modify, or permit the amendment or modification of, any
provision of any document governing any Indebtedness under the Term Loan
Documents (or any Permitted Term Loan Facility Refinancings thereof) if such
amendment or modification would (i) cause such Indebtedness to have a final
maturity date earlier than the final maturity date of, or have a Weighted
Average Life to Maturity shorter than the Weighted Average Life to Maturity of,
such Indebtedness immediately prior to such amendment or modification (excluding
the effects of nominal amortization in the amount of no greater than one percent
per annum and prepayments of Indebtedness), or (ii) result in the persons that
are (or are required to be) obligors under such Indebtedness to be different
from the persons that are (or are required to be) obligors under such
Indebtedness being so amended or modified (unless such persons required to be
obligors under such Indebtedness are or are required to be or become obligors
under the Loan Documents); and provided that prior to the effectiveness of such
amendment or modification, a Responsible Officer of the Administrative Borrower
shall have delivered an Officer’s Certificate to the Administrative Agent
(together with a reasonably detailed description of the material terms and
conditions of such amendment or modification or drafts of the documentation
relating thereto) certifying that the Administrative Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements;
(r)    terminate, amend or modify any of its Organizational Documents (including
(x) by the filing or modification of any certificate of designation and (y) any
election to treat any Pledged Securities (as defined in the Security Agreement)
as a “security” under Section 8-103 of the UCC other than (subject to the
Intercreditor Agreement) concurrently with the delivery of certificates
representing such Pledged Securities to the Collateral Agent) or any agreement
to which it is a party with respect to its Equity Interests (including any
stockholders’ agreement), or enter into any new agreement with respect to its
Equity Interests, other than any such amendments or modifications or such new
agreements which are not adverse in any material respect to the interests of the
Lenders; or
(s)    amend or modify, or grant any consents, waivers or approvals with respect
to, or permit the amendment or modification of, or granting of any consents,
waivers or approvals with respect to, a Receivables Purchase Agreement, without
the consent of the Administrative Agent (not to be unreasonably withheld).
SECTION 7.12    Limitation on Certain Restrictions on Subsidiaries. Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Restricted Subsidiary of the
Parent Borrower to (a) pay dividends or make any other distributions on its
Equity Interests or any other interest or participation in its profits owned by
the Parent Borrower or any Restricted Subsidiary of the Parent Borrower, or pay
any Indebtedness owed to the Parent Borrower or a Restricted Subsidiary of the
Parent Borrower, (b) make loans or advances to the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower or (c) transfer any of its
properties to the Parent Borrower or any Restricted Subsidiary of the Parent
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) Applicable Law; (ii) this Agreement and the other Loan Documents;
(iii) any agreement or instrument evidencing or governing any Indebtedness
permitted pursuant to Sections 6.01(b), (e), (l), (m), (q), (t), (v), (w), (y)
or (cc), in each case to the extent, in the good faith judgment of the
Borrowers, such restrictions and conditions are on customary market terms for
Indebtedness of such type and so long as the Borrowers have determined in good
faith that such restrictions would not reasonably be expected to impair in any
material respect the ability of the Loan Parties to meet their obligations under
the Loan Documents; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Company; (v)
customary provisions restricting assignment of any agreement entered into by a
Restricted Subsidiary of the Parent Borrower; (vi) any holder of a Lien
permitted by Section 6.02 restricting the transfer of the property subject
thereto; (vii) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 6.06 pending the
consummation of such sale; (viii) any agreement in effect at the time such
Restricted Subsidiary of the Parent Borrower becomes a Restricted Subsidiary of
the Parent Borrower, so long as such agreement was not entered into in
connection with or in contemplation of such person becoming a Restricted
Subsidiary of the Parent Borrower; (ix) without affecting the Loan Parties’
obligations under Section 5.11, customary provisions in partnership agreements,
shareholders’ agreements, joint venture agreements, limited liability company
organizational governance documents and other Organizational Documents, entered
into in the ordinary course of business (or in connection with the formation of
such partnership, joint venture, limited liability company or similar person)
that (A) restrict the transfer of Equity Interests in such partnership, joint
venture, limited liability company or similar person or (B) the case of any
Joint Venture or Joint Venture Subsidiary that is not a Loan Party, provide for
other restrictions of the type described in clauses (a), (b) and (c) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture, and customary provisions in asset sale and stock sale agreements and
other similar agreements permitted hereunder that provide for restrictions of
the type described in clauses (a), (b) and (c) above, solely with respect to the
assets or persons subject to such sale agreements; (x) restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (xi) any instrument governing
Indebtedness assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (xii) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise not prohibited by the Loan
Documents of the contracts, instruments or obligations referred to in clauses
(iii), (viii) or (xi) above; provided that such amendments or refinancings are
no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing; (xiii) any
restrictions on transfer of the Equity Interests in NKL or its direct parents,
4260848 Canada Inc., 4260856 Canada Inc., and 8018227 Canada Inc., imposed by
any lock-up or listing agreement, rule or regulation in connection with any
listing or offering of Equity Interests in NKL to the extent required by
Applicable Law or listing or stock exchange requirements; or (xiv) customary
credit event upon merger provisions in Hedging Agreements.
SECTION 7.13    Issuance of Disqualified Capital Stock. Issue any Disqualified
Capital Stock except (i) Joint Venture Subsidiaries and Excluded Collateral
Subsidiaries may issue Disqualified Capital Stock pursuant to Section 6.06(l)
and (ii) issuances of Disqualified Capital Stock under Section 6.04(i) shall be
permitted.
SECTION 7.14    Parent Borrower. Allow the Chief Executive Office of Parent
Borrower to be located outside of the United States.
SECTION 7.15    Business.
(e)    Each of Holdings, Novelis Europe Holdings Limited and Eurofoil shall not
engage in any business or activity other than (i) holding shares in the Equity
Interests of its Subsidiaries (which, in the case of Holdings, shall be limited
to the Parent Borrower), (ii) holding intercompany loans made to the Parent
Borrower, (iii) other activities attributable to or ancillary to its role as a
holding company for its Subsidiaries, and (iv) compliance with its obligations
under the Loan Documents, the Term Loan Documents (and any Permitted
Refinancings thereof), and the Senior Note Documents (and any Permitted
Refinancings thereof), the Additional Senior Secured Indebtedness Documents,
Junior Secured Indebtedness, Other Secured Indebtedness and documents relating
to Permitted First Priority Refinancing Indebtedness, Permitted Second Priority
Refinancing Indebtedness, Permitted Unsecured Refinancing Indebtedness and
Indebtedness under Section 6.01(l).
(f)    The Parent Borrower and its Restricted Subsidiaries will not engage
(directly or indirectly) in any business other than those businesses in which
Parent Borrower and its Restricted Subsidiaries are engaged on the Closing Date
as described in the Confidential Information Memorandum (or, in the good faith
judgment of the Board of Directors, which are substantially related thereto or
are reasonable extensions thereof).
(g)    The Parent Borrower will not permit any Securitization Entity that it
controls to engage in any business or activity other than performing its
obligations under the related Qualified Securitization Transaction and will not
permit any Securitization Entity that it controls to hold any assets other than
the Securitization Assets.
(h)    No Loan Party (to the extent such Loan Party is subject to the
Regulation) will have a centre of main interest for the purposes of the
Regulation other than as situated in its jurisdiction of incorporation, except
as set forth in clause (ii) of Section 3.27.
SECTION 7.16    Limitation on Accounting Changes. Make or permit any change in
accounting policies or reporting practices or tax reporting treatment, except
changes that are permitted by GAAP or any requirement of Applicable Law and
disclosed to the Administrative Agent and changes described in Section 1.04.
SECTION 7.17    Fiscal Year. Change its fiscal year-end to a date other than
March 31.
SECTION 7.18    Margin Rules. Use the proceeds of any Loans, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
SECTION 7.19    No Further Negative Pledge. Enter into or suffer to exist any
consensual agreement, instrument, deed or lease which prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired to secure the Secured Obligations, or which requires the
grant of any security for an obligation if security is granted to secure the
Secured Obligations, except the following: (1) this Agreement and the other Loan
Documents; (2) covenants in documents creating Liens permitted by Section 6.02
prohibiting further Liens on the properties encumbered thereby; (3) the Term
Loan Documents, (4) the Additional Senior Secured Indebtedness Documents, and
documents relating to any Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt, Junior Secured Indebtedness and Other Secured
Indebtedness (so long as such documents permit Liens to secure the Secured
Obligations); and (5) any prohibition or limitation that (a) exists pursuant to
Applicable Law, (b) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under Section
6.06 pending the consummation of such sale, (c) restricts subletting or
assignment of any lease governing a leasehold interest of a Loan Party or a
Subsidiary, (d) is permitted under Section 6.02(s), (e) exists in any agreement
or other instrument of a person acquired in an Investment permitted hereunder in
existence at the time of such Investment (but not created in connection
therewith or in contemplation thereof), which prohibition or limitation is not
applicable to any person, or the properties or assets of any person, other than
the person, or the property or assets of the person so acquired; and provided
that no such person shall be a Borrowing Base Guarantor, and no properties of
any such person shall be included in the Borrowing Base, to the extent such
prohibition or limitation is applicable to the Liens under the Security
Documents or requires the grant or creation of a Lien on any of the Revolving
Credit Priority Collateral, (f) is contained in any joint venture, shareholders
agreement, limited liability operating agreement or other Organizational
Document governing a Joint Venture or Joint Venture Subsidiary which limits the
ability of an owner of an interest in a Joint Venture or Joint Venture
Subsidiary from encumbering its ownership interest therein or (g) is imposed by
any amendments or refinancings that are otherwise permitted by the Loan
Documents of the contracts, instruments or obligations referred to in clause
(3), (4) or (5)(e); provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those prior to such amendment or refinancing.
SECTION 7.20    Anti-Terrorism Law; Anti-Money Laundering; Anti-Corruption Law.
(a)    Directly or indirectly, (i) knowingly conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any person described in Section 3.22, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and the
Loan Parties shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 6.20).
(b)    Cause or permit any of the funds of such Loan Party that are used to
repay the Loans to be derived from any unlawful activity with the result that
the making of the Loans would be in violation of any requirement of Applicable
Law, Anti-Corruption Laws and Sanctions.
(c)    Request any Borrowing or Letter of Credit, and each Borrower shall not
directly, or to its knowledge, indirectly, use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not directly, or to its knowledge, indirectly, use, the proceeds of
any Borrowing or Letter of Credit in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws.
SECTION 7.21    Embargoed Persons; Sanctions. Cause or permit (a) any of the
funds or properties of the Loan Parties that are used to repay the Loans to
constitute property of, or be beneficially owned directly or indirectly by, any
person subject to Sanctions or trade restrictions under United States law
(“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the “List
of Specially Designated Nationals and Blocked Persons” maintained by OFAC and/or
on any other similar list maintained by OFAC pursuant to any authorizing statute
including, but not limited to, the International Emergency Economic Powers Act,
50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, with the result that
the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a requirement of Applicable Law, or the Loans made by the Lenders
would be in violation of a requirement of Applicable Law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Loan Parties, with the result that the investment in the Loan
Parties (whether directly or indirectly) is prohibited by a requirement of
Applicable Law or the Loans are in violation of a requirement of Applicable Law.
Request any Borrowing or Letter of Credit, and each Borrower shall not directly,
or to its knowledge, indirectly, use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
directly, or to its knowledge, indirectly, use, the proceeds of any Borrowing or
Letter of Credit for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or in any manner that would result in the violation of any
Sanctions applicable to any party hereto.
SECTION 7.22    Forward Share Sale Agreement and Support Agreement. With respect
to the Parent Borrower, assign, transfer, convey, sell or otherwise dispose of
any of its right, title or interest in any of the Forward Share Sale Agreement
or the Support Agreement, except that such agreements may be cancelled or
terminated.
SECTION 7.23    Canadian Defined Benefit Plans. Not (i) maintain, sponsor,
administer, contribute to or participate in any Canadian Defined Benefit Plan
other than the Canadian Defined Benefit Plans identified in Schedule 3.17 or
Canadian Defined Benefit Plans acquired pursuant to an acquisition, or (ii)
acquire assets or Equity Interest if as a result of the acquisition the
Borrowers or Guarantors may have any liability in respect of a Canadian Defined
Benefit Plan that has a deficiency on a wind-up basis at the time of acquisition
except where such liability would not reasonably be expected to have a Material
Adverse Effect.
ARTICLE VIII    

GUARANTEE
SECTION 8.01    The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to each Secured Party and
their respective successors and permitted assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges accruing after the commencement
of an Insolvency Proceeding, whether or not allowed (or which would have
accrued, but for the commencement of such an Insolvency Proceeding)) on the
Loans made by the Lenders to, and the Notes held by each Lender of, each
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or Bank Product
Agreement entered into with a counterparty that is a Secured Party, and the
performance of all obligations under any of the foregoing, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). In addition to the guarantee contained
herein, each Guarantor that is a Foreign Subsidiary, as well as Holdings, shall
execute a Guarantee governed by the Applicable Law of such Person’s jurisdiction
of organization (each such Guarantee, a “Foreign Guarantee”) and to the extent
that the provisions of this ARTICLE VII shall duplicate or conflict with the
provisions thereof, the terms of the Foreign Guarantees shall govern the
obligations of such Guarantors. The Guarantors hereby jointly and severally
agree that if Borrower(s) or other Guarantor(s) shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever as if it was the principal obligor, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. Without prejudice to the generality of Section
7.01 and Section 7.02, each Guarantor expressly confirms that it intends that
this guarantee shall extend from time to time to any (however fundamental and of
whatsoever nature and whether or not more onerous) variation, increase,
extension or addition of or to any of the Loan Documents and/or any facility or
amount made available under any of the Loan Documents for the purposes of or in
connection with any of the following: acquisitions of any nature; increasing
working capital; enabling investor distributions or Dividends to be made;
carrying out restructurings; refinancing existing facilities; refinancing any
other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.
SECTION 8.02    Obligations Unconditional. The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment and not of collection
and to the fullest extent permitted by Applicable Law, are absolute, irrevocable
and unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of
Borrowers or any other Loan Party under this Agreement, the Notes, if any, or
any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:
(vii)    at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived or the
Maturity Date shall be extended with respect to all or a portion of the
Guaranteed Obligations;
(viii)    any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(ix)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with;
(x)    any Lien or security interest granted to, or in favor of, any Issuing
Bank, Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or
(xi)    the release of any other Guarantor pursuant to Section 7.09.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against any Borrower or any other
Loan Party under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this Guarantee or acceptance of this
Guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Guarantee, and all dealings between Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other person at any time of any right or
remedy against any Borrower or any other Loan Party, or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guarantee shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders and the other Secured Parties, and their respective
successors and assigns, notwithstanding that from time to time during the term
of this Agreement there may be no Guaranteed Obligations outstanding.
SECTION 8.03    Reinstatement. The obligations of the Guarantors under this
ARTICLE VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
Insolvency Proceeding or otherwise. The Guarantors jointly and severally agree
that they will indemnify each Secured Party on demand for all reasonable costs
and expenses (including reasonable fees of counsel) incurred by such Secured
Party in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any Debtor Relief Law, other than any costs or expenses resulting from the bad
faith or willful misconduct of such Secured Party.
SECTION 8.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the indefeasible and irrevocable payment and satisfaction in full in cash
of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against any Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) (or any
other loan or advance between Loan Parties other than the Forward Share Sale
Agreement) shall be subordinated to such Loan Party’s Secured Obligations in a
manner reasonably satisfactory to the Administrative Agent.
SECTION 8.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrowers under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 8.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 8.01) for purposes of
Section 7.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrowers and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrowers) shall forthwith
become due and payable by the Guarantors for purposes of Section 7.01.
SECTION 8.06    Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this ARTICLE VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.
SECTION 8.07    Continuing Guarantee. The guarantee in this ARTICLE VII is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.
SECTION 8.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any Debtor Relief Law, if the obligations of any
Guarantor under Section 7.01 would otherwise be held or determined to be void,
voidable, invalid or unenforceable, or subordinated to the claims of any other
creditors, on account of the amount of its liability under Section 7.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other person, be automatically limited and reduced to the highest amount
after giving effect to the rights of contribution established in the
Contribution, Intercompany, Contracting and Offset Agreement that are valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
SECTION 8.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (a) Equity Interests of any Subsidiary
Guarantor are issued, sold or transferred such that it ceases to be a Restricted
Subsidiary (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party or a Subsidiary, (b) a Guarantor is designated as an Unrestricted
Subsidiary in accordance with the Loan Documents, (c) a Restricted Subsidiary
that becomes a Loan Party after the Closing Date is subsequently designated as
an Excluded Collateral Subsidiary in accordance with the definition thereof, (d)
a Qualified Parent Borrower IPO shall occur, or (e) Equity Interests in a
foreign Subsidiary Guarantor (not organized in a Principal Jurisdiction) are
transferred to a U.S. Borrower pursuant to Section 6.09(n), then, such
Transferred Guarantor (in the case of clause (a)), such Unrestricted Subsidiary
(in the case of clause (b)), such Restricted Subsidiary (in the case of clause
(c)), Holdings (in the case of clause (d)), or such foreign Subsidiary Guarantor
(in the case of clause (e)), shall, upon the consummation of such issuance, sale
or transfer or upon such designation as an Unrestricted Subsidiary or Excluded
Collateral Subsidiary or upon the completion of the Qualified Parent Borrower
IPO, be released from its obligations under this Agreement (including under
Section 11.03 hereof) and any other Loan Documents to which it is a party and
its obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document, and the Collateral Agent shall take such actions as are
within its powers to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents and the
Intercreditor Agreement; provided that such Guarantor is also released from its
obligations, if any, under the Term Loan Documents, the Senior Note Documents,
the Additional Senior Secured Indebtedness Documents, any Additional Senior
Secured Indebtedness, any Junior Secured Indebtedness, any Other Secured
Indebtedness, and other Material Indebtedness guaranteed by such Person on the
same terms.
SECTION 8.10    Certain Tax Matters. Notwithstanding the provisions of Sections
2.06(j), 2.15, 2.21 or 2.22, if a Loan Party makes a payment hereunder that is
subject to withholding tax in excess of the withholding tax that would have been
imposed on payments made by the Borrower with respect to whose obligation it is
making a payment, the Loan Parties shall increase the amount of such payment
such that, after deduction and payment of all such withholding taxes (including
withholding taxes applicable to additional sums payable under this Section), the
payee receives an amount equal to the amount it would have received if no such
excess withholding tax had been imposed; provided, that the Agent or Lender
provides, as reasonably requested by the relevant Loan Party and as required
under Sections 2.15(e), 2.15(g), or 2.15(h), as the case may be, such forms,
certificates and documentation that it is legally entitled to furnish and would
be required to reduce or eliminate withholding and, with respect to non-U.S.
withholding taxes, would not, in the Administrative Agent’s or the relevant
Lender’s reasonable judgment, subject it to any material unreimbursed costs or
otherwise be disadvantageous to it in any material respect.
SECTION 8.11    German Guarantor.
(d)    Subject to Section 7.11(b) through Section 7.11(e) below, the Secured
Parties shall not enforce the guarantee obligations of a German Guarantor
existing in the form of a German limited liability company or limited
partnership with a limited liability company as partner (GmbH or GmbH & Co. KG)
under this Article VII to the extent (i) such German Guarantor guarantees
obligations of one of its shareholders or of an affiliated company (verbundenes
Unternehmen) of a shareholder within the meaning of Section 15 of the German
Stock Corporation Act (Aktiengesetz) (other than a Subsidiary of that German
Guarantor or the German Guarantor itself), and (ii) the enforcement of such
guarantee for shareholder obligations would reduce, in violation of Section 30
of the German Limited Liability Companies Act (GmbHG), the net assets (assets
minus liabilities minus provisions and liability reserves (Reinvermögen), in
each case as calculated in accordance with generally accepted accounting
principles in Germany (Grundsätze ordnungsmäßiger Buchführung) as consistently
applied by such German Guarantor in preparing its unconsolidated balance sheets
(Jahresabschluss gem. § 42 GmbH – Act, §§ 242, 264 HGB) of the German Guarantor
(or in the case of a GmbH & Co. KG, its general partner) to an amount that is
insufficient to maintain its (or in the case of a GmbH & Co. KG, its general
partner’s) registered share capital (Stammkapital) (or would increase an
existing shortage in its net assets below its registered share capital);
provided that for the purpose of determining the relevant registered share
capital and the net assets, as the case may be:
(vi)    The amount of any increase of registered share capital (Stammkapital) of
such German Guarantor (or its general partner in the form of a GmbH) implemented
after the Existing Credit Agreement Closing Date that is effected without the
prior written consent of the Administrative Agent shall be deducted from the
registered share capital of the German Guarantor (or its general partner in the
form of a GmbH);
(vii)    any loans provided to the German Guarantor by a direct or indirect
shareholder or an affiliate thereof (other than a Subsidiary of such German
Guarantor) shall be disregarded and not accounted for as a liability to the
extent that such loans are subordinated pursuant to Section 39(1) no. 1 through
no. 5 of the German Insolvency Code (Insolvenzordnung) or subordinated in any
other way by law or contract;
(viii)    any shareholder loans, other loans and contractual obligations and
liabilities incurred by the German Guarantor in violation of the provisions of
any of the Loan Documents shall be disregarded and not accounted for as
liabilities;
(ix)    any assets that are shown in the balance sheet with a book value that,
in the opinion of the Administrative Agent, is significantly lower than their
market value and that are not necessary for the business of the German Guarantor
(nicht betriebsnotwendig) shall be accounted for with their market value; and
(x)    the assets of the German Guarantor will be assessed at liquidation values
(Liquidationswerte) if, at the time the managing directors prepare the balance
sheet in accordance with paragraph (b) below and absent the demand a positive
going concern prognosis (positive Fortbestehensprognose) cannot be established.
(e)    The limitations set out in Section 7.11(a) only apply:
(iii)    if and to the extent that the managing directors of the German
Guarantor (or in the case of a GmbH Co. KG, its general partner) have confirmed
in writing to the Administrative Agent within ten Business Days of a demand for
payment under this Article VII the amount of the obligations under this Article
VII which cannot be paid without causing the net assets of such German Guarantor
(or in the case of a GmbH Co. KG, its general partner) to fall below its
registered share capital, or increase an existing shortage in net assets below
its registered share capital (taking into account the adjustments set out above)
and such confirmation is supported by a current balance sheet and other evidence
satisfactory to the Administrative Agent and neither the Administrative Agent
nor any Lender raises any objections against that confirmation within five
Business Days after its receipt; or
(iv)    if, within twenty Business Days after an objection under clause (i) has
been raised by the Administrative Agent or a Lender, the Administrative Agent
receives a written audit report (“Auditor’s Determination”) prepared at the
expense of the relevant German Guarantor by a firm of auditors of international
standing and reputation that is appointed by the German Guarantor and reasonably
acceptable to the Administrative Agent, to the extent such report identifies the
amount by which the net assets of that German Guarantor (or in the case of a
GmbH & Co. KG, its general partner in the form of a GmbH) are necessary to
maintain its registered share capital as at the date of the demand under this
Article VII (taking into account the adjustments set out above). The Auditor’s
Determination shall be prepared in accordance with generally accepted accounting
principles applicable in Germany (Grundsätze ordnungsgemäßer Buchführung) as
consistently applied by the German Guarantor in the preparation of its most
recent annual balance sheet. The Auditor’s Determination shall be binding for
all Parties except for manifest error.
(f)    In any event, the Secured Parties shall be entitled to enforce the
guarantee up to those amounts that are undisputed between them and the relevant
German Guarantor or determined in accordance with Section 7.11(a) and Section
7.11(b). In respect of the exceeding amounts, the Secured Parties shall be
entitled to further pursue their claims (if any) and the German Guarantor shall
be entitled to provide evidence that the excess amounts are necessary to
maintain its registered share capital (calculated as at the date of demand under
this Article VII and taking into account the adjustments set out above). The
Secured Parties are entitled to pursue those parts of the guarantee obligations
of the German Guarantor that are not enforced by operation of Section 7.11(a)
above at any subsequent point in time. This Section 7.11 shall apply again as of
the time such additional demands are made.
(g)    Section 7.11(a) shall not apply as to the amount of Loans borrowed under
this Agreement and passed on (whether by way of shareholder loan or equity
contribution) to the respective German Guarantor or any of its Subsidiaries as
long as the respective shareholder loan is outstanding or the respective equity
contribution has not been dissolved or otherwise repaid.
(h)    Should it become legally permissible for managing directors of a German
Guarantor to enter into guarantees in support of obligations of their
shareholders without limitations, the limitations set forth in Section 7.11(a)
shall no longer apply. Should any such guarantees become subject to legal
restrictions that are less stringent than the limitations set forth in Section
7.11(a) above, such less stringent limitations shall apply. Otherwise, Section
7.11(a) shall remain unaffected by changes in Applicable Law.
(i)    The limitations provided for in paragraph (a) above shall not apply where
(i) the relevant German Guarantor has a fully valuable (vollwertig) recourse
claim (Gegenleistungs- oder Rückgewähranspruch) vis-à-vis the relevant
shareholder or (ii) a domination agreement (Beherrschungsvertrag) or a profit
and loss pooling agreement (Gewinnabführungsvertrag) is or will be in existence
with the relevant German Guarantor (or the relevant general partner), unless
Section 30 of the German Limited Liability Companies Act is violated despite of
the existence of such agreement.
SECTION 8.12    Swiss Guarantors. If and to the extent that (i) the obligations
under this ARTICLE VII of any Swiss Guarantor are for the exclusive benefit of
any of such Swiss Guarantor’s Affiliates (other than such Swiss Guarantor’s
direct or indirect Subsidiaries) and (ii) complying with the obligations under
this ARTICLE VII would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), the following shall apply:
(i)    The aggregate obligations under this ARTICLE VII of any Swiss Guarantor
shall be limited to the maximum amount of such Swiss Guarantor’s profits and
reserves available for distribution, in each case in accordance with, without
limitation, articles 671 para.1 to 3 and 675 para.2 of the Swiss Code of
Obligations (the “Available Amount”) at the time any Swiss Guarantor makes a
payment under this ARTICLE VII (provided such limitation is still a legal
requirement under Swiss law at that time).
(j)    Immediately after having been requested to make a payment under this
ARTICLE VII (the “Guarantee Payment”), each Swiss Guarantor shall (i) provide
the Administrative Agent, within thirty (30) Business Days from being requested
to make the Guarantee Payment, with (1) an interim audited balance sheet
prepared by the statutory auditors of the applicable Swiss Guarantor, (2) the
determination of the Available Amount based on such interim audited balance
sheet as computed by the statutory auditors, and (3) a confirmation from the
statutory auditors that the Available Amount is the maximum amount which can be
paid by the Swiss Guarantor under this ARTICLE VII without breaching the
provisions of Swiss corporate law, which are aimed at protecting the share
capital and legal reserves, and (ii) upon receipt of the confirmation referred
to in the preceding sentence under (3) and after having taken all actions
required pursuant to paragraph (d) below, make such Guarantee Payment subject to
paragraph (a) above in full (less, if required, any Swiss Withholding Tax
pursuant to paragraph (c) below).
(k)    If so required under Swiss law (including double tax treaties to which
Switzerland is a party) at the time it is required to make a payment under this
ARTICLE VII or the Security Documents, the applicable Swiss Guarantor (1) may
deduct the Swiss Withholding Tax at the rate of 35% (or such other rate as may
be in force at such time) from any payment under this ARTICLE VII or the
Security Documents, (2) may pay the Swiss Withholding Tax to the Swiss Federal
Tax Administration, and (3) shall notify and provide evidence to the
Administrative Agent that the Swiss Withholding Tax has been paid to the Swiss
Federal Tax Administration. To the extent the Guarantee Payment due is less than
the Available Amount, the applicable Swiss Guarantor shall be required to make a
gross-up, indemnify or otherwise hold harmless the Secured Parties for the
deduction of the Swiss Withholding Tax, it being understood that at no time
shall the Guarantee Payment (including any gross-up or indemnification payment
pursuant to this paragraph (c) and including any Swiss Withholding Tax levied
thereon) exceed the Available Amount. The applicable Swiss Guarantor shall use
its best efforts to ensure that any person which is, as a result of a payment
under this ARTICLE VII, entitled to a full or partial refund of the Swiss
Withholding Tax, shall as soon as possible after the deduction of the Swiss
Withholding Tax (i) request a refund of the Swiss Withholding Tax under any
Applicable Law (including double tax treaties) and (ii) pay to the
Administrative Agent for distribution to the Secured Parties upon receipt any
amount so refunded. The Secured Obligations will only be considered as
discharged to the extent of the effective payment received by the Secured
Parties under this ARTICLE VII. This subsection (c) is without prejudice to the
gross-up or indemnification obligations of any Guarantor other that the Swiss
Guarantors.
(l)    The Swiss Guarantors shall use reasonable efforts to take and cause to be
taken all and any other action, including the passing of any shareholders’
resolutions to approve any Guarantee Payment under this ARTICLE VII or the
Security Documents, which may be required as a matter of Swiss mandatory law or
standard business practice as existing at the time it is required to make a
Guarantee Payment under this ARTICLE VII or the Security Documents in order to
allow for a prompt payment of the Guarantee Payment or Available Amount, as
applicable.
(m)    To the extent (i) a Swiss Loan Party is otherwise, e.g. jointly and
severally, liable towards the Lenders for obligations under this Agreement or
any other Loan Document of such Swiss Loan Party’s Affiliates (other than such
Swiss Loan Party’s direct or indirect Subsidiaries) which were incurred for the
exclusive benefit of such Swiss Loan Party’s Affiliates and (ii) complying with
such other obligations would constitute a repayment of capital (restitution des
apports) or the payment of a (constructive) dividend (distribution de
dividende), then paragraphs (a) to (d) of this Section 7.12 shall be applicable
to such obligations by analogy. For the avoidance of doubt this paragraph is
without prejudice to the liability of any Loan Party (other than the Swiss Loan
Parties) for any obligations arising under this Agreement or any other Loan
Document.
SECTION 8.13    Irish Guarantor. This Guarantee does not apply to any liability
to the extent that it would result in this Guarantee constituting unlawful
financial assistance within the meaning of, in respect of any Irish Guarantor,
Section 60 of the Companies Act 1963 of Ireland.
SECTION 8.14    Brazilian Guarantor. The Brazilian Guarantor waives and shall
not exercise any and all rights and privileges granted to guarantors which might
otherwise be deemed applicable, including but not limited to the rights and
privileges referred to in Articles 827, 834, 835, 836, 837, 838 and 839 of the
Brazilian Civil Code and the provisions of Article 595 of the Brazilian Civil
Procedure Code.
SECTION 8.15    French Guarantor.
(a)    The obligations and liabilities of a French Guarantor under the Loan
Documents and in particular under Article VII (Guarantee) of this Agreement
shall not include any obligation or liability which if incurred would constitute
the provision of financial assistance within the meaning of article L. 225-216
of the French Code de commerce and/or would constitute a misuse of corporate
assets within the meaning of article L. 241-3 or L. 242-6 of the French Code de
commerce or any other laws or regulations having the same effect, as interpreted
by French courts.
(b)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any other Guarantor which is not a French Subsidiary of such French Guarantor,
shall be limited at any time to an amount equal to the aggregate of all amounts
borrowed under this Agreement by such other Guarantor as Borrower to the extent
directly or indirectly on-lent to the French Guarantor under inter-company loan
agreements and outstanding at the date a payment is to be made by such French
Guarantor under Article VII (Guarantee) of this Agreement, it being specified
that any payment made by a French Guarantor under Article VII (Guarantee) of the
Credit Agreement in respect of the obligations of such Guarantor as Borrower
shall reduce pro tanto the outstanding amount of the inter-company loans due by
the French Guarantor under the inter-company loan arrangements referred to
above.
(c)    The obligations and liabilities of a French Guarantor under Article VII
(Guarantee) of this Agreement for the obligations under the Loan Documents of
any Guarantor which is its Subsidiary shall not be limited and shall therefore
cover all amounts due by such Guarantor as Borrower and/or as Guarantor, as
applicable. However, where such Subsidiary is not incorporated in France, the
amounts payable by the French Guarantor under this paragraph (c) in respect of
obligations of this Subsidiary as Borrower and/or Guarantor, shall be limited as
set out in paragraph (b) above.
ARTICLE IX    

EVENTS OF DEFAULT
SECTION 9.01    Events of Default. Upon the occurrence and during the
continuance of the following events (“Events of Default”):
(l)    default shall be made in the payment of any principal of any Loan or any
Reimbursement Obligation when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment (whether
voluntary or mandatory) thereof or by acceleration thereof or otherwise;
(m)    default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of three (3)
Business Days;
(n)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or which is contained in any certificate furnished by or on behalf of
a Loan Party pursuant to this Agreement or any other Loan Document, shall prove
to have been false or misleading in any material respect when so made or deemed
made;
(o)    default shall be made in the due observance or performance by any Company
of any covenant, condition or agreement contained in (i) Section 5.02(a),
Section 5.03(a), Section 5.08, Section 5.17, Section 9.01(e), Section 9.02(d),
Section 9.02(e), Section 9.03, and ARTICLE VI or (ii) Section 5.04(a) or Section
5.04(b) (provided that in the case of defaults under Sections 5.04(a) or (b)
which do not impair in any material respect the insurance coverage maintained on
the Collateral or the Companies’ assets taken as a whole, then such default will
not constitute an Event of Default unless such default has continued unremedied
for a period of three (3) Business Days);
(p)    (i) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02 (other
than Section 5.02(a)), or ARTICLE IX (other than Section 9.01(d), Section
9.02(d), Section 9.02(e), and Section 9.03), and such default shall continue
unremedied or shall not be waived for a period of five (5) Business Days after
written notice thereof from the Administrative Agent or any Lender to
Administrative Borrower, or (ii) default shall be made in the due observance or
performance by any Company of any covenant, condition or agreement contained in
any Loan Document (other than those specified in paragraphs (a), (b), (d) or
(e)(i) immediately above) and such default shall continue unremedied or shall
not be waived for a period of thirty (30) days after written notice thereof from
the Administrative Agent or any Lender to Administrative Borrower;
(q)    any Company shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause (ii)
is to cause, or to permit (in the case of the Senior Notes only, if any notice
(a “Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default with regard to the Senior Notes before notice
of acceleration may be delivered, delivery of such Default Notice shall
constitute a Default hereunder (but not an Event of Default) until such time as
the Senior Notes may be accelerated, at which point an Event of Default shall
occur hereunder) the holder or holders of such Indebtedness or a trustee or
other representative on its or their behalf to cause such Indebtedness to become
due prior to its stated maturity or become subject to a mandatory offer purchase
by the obligor; provided that, other than in the case of the Term Loans, it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate Dollar Equivalent amount of all such Indebtedness referred to in
clauses (i) and (ii) exceeds $100,000,000 at any one time (provided that, in the
case of Hedging Obligations, the amount counted for this purpose shall be the
net amount payable by all Companies if such Hedging Obligations were terminated
at such time); provided, further, that this clause (f)(ii) shall not apply to
(y) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness or (z) Indebtedness that becomes due as a result of a notice of
voluntary refinancing, exchange, or conversion thereof that is permitted
thereunder, so long as such refinancing, exchange or conversion is consummated,
or such notice duly withdrawn, in accordance with the terms of such
Indebtedness;
(r)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Subsidiary, or of a substantial part of
the property of any Loan Party or Material Subsidiary, under Title 11 of the
U.S. Code, as now constituted or hereafter amended, or any other federal, state,
provincial or foreign bankruptcy, insolvency, receivership, reorganization or
other Debtor Relief Law, including any proceeding under applicable corporate
law; (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator, examiner or similar official for any Loan Party or Material
Subsidiary or for a substantial part of the property of any Loan Party or
Material Subsidiary; or (iii) the winding-up, liquidation or examination of any
Loan Party or Material Subsidiary; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(s)    any Loan Party or Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or other Debtor Relief
Law; (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
clause (g) above; (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner or similar official for
any Loan Party or Material Subsidiary or for a substantial part of the property
of any Loan Party or Material Subsidiary; (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding; (v)
make a general assignment for the benefit of creditors; (vi) become unable,
admit in writing its insolvency or inability or fail generally to pay its debts
as they become due or, in respect of a German Loan Party, is unable to pay its
debts as they fall due (zahlungsunfähig) within the meaning of section 17 of the
German Insolvency Code (Insolvenzordnung) or threatened to become unable to pay
its debts (drohend zahlungsunfähig) within the meaning of section 18 of the
German Insolvency Code or is over-indebted within the meaning of section 19 of
the German Insolvency Code; (vii) take any action for the purpose of effecting
any of the foregoing; (viii) wind up or liquidate (except in accordance with
Section 6.05) or put into examination, or (ix) take any step with a view to a
moratorium or a composition or similar arrangement with any creditors of any
Loan Party or Material Subsidiary, or a moratorium is declared or instituted in
respect of the indebtedness of any Loan Party or Material Subsidiary;
(t)    one or more judgments, orders or decrees for the payment of money in an
aggregate Dollar Equivalent amount in excess of $100,000,000, to the extent not
covered by insurance or supported by a letter of credit or appeal bonds posted
in cash, shall be rendered against any Company or any combination thereof and
the same shall remain undischarged, unvacated or unbonded for a period of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon properties
of any Company to enforce any such judgment;
(u)    one or more ERISA Events or noncompliance with respect to Foreign Plans
or Compensation Plans shall have occurred that, when taken together with all
other such ERISA Events and noncompliance with respect to Foreign Plans or
Compensation Plans that have occurred, could reasonably be expected to result in
liability of any Company and its ERISA Affiliates that could reasonably be
expected to result in a Material Adverse Effect;
(v)    any security interest and Lien purported to be created by any Security
Document shall cease to be in full force and effect, or shall cease to give the
Collateral Agent (or its co-agent or subagent), for the benefit of the Secured
Parties, a valid, perfected First Priority (subject to the Intercreditor
Agreement) security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Document) in favor of
the Collateral Agent (or its co-agent or subagent), or shall be asserted by any
Borrower or any other Loan Party not to be a valid, perfected, First Priority
(except as otherwise expressly provided in this Agreement, the Intercreditor
Agreement or such Security Document) security interest in or Lien on the
Collateral covered thereby;
(w)    any Loan Document or any material provision thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof), or
any Loan Party shall repudiate or deny any portion of its liability or
obligation for the Obligations;
(x)    there shall have occurred a Change in Control;
(y)    the Intercreditor Agreement or any material provision thereof shall cease
to be in full force or effect other than (i) as expressly permitted hereunder or
thereunder, (ii) by a consensual termination or modification thereof agreed to
by the Agents party thereto, the Term Loan Administrative Agent, the Term Loan
Collateral Agent and all other creditors of the Parent Borrower and its
Restricted Subsidiaries (or any trustee, agent or representative acting on their
behalf) that are parties thereto, or (iii) as a result of satisfaction in full
of the obligations under the Term Loan Documents, the Additional Senior Secured
Indebtedness Documents (if any), the Junior Secured Indebtedness Documents (if
any) and any other Material Indebtedness subject to the terms of the
Intercreditor Agreement;
(z)    any Company shall be prohibited or otherwise restrained from conducting
the business theretofore conducted by it in any manner that has or could
reasonably be expected to result in a Material Adverse Effect by virtue of any
determination, ruling, decision, decree or order of any court or Governmental
Authority of competent jurisdiction;
(aa)    a “Termination Event” (as defined therein) has occurred under a
Receivables Purchase Agreement;
then, and in every such event (other than an event with respect to any Loan
Party described in paragraph (g) or (h) above), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Administrative Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans and
Reimbursement Obligations then outstanding to be forthwith due and payable in
whole or in part, whereupon the principal of the Loans and Reimbursement
Obligations so declared to be due and payable, together with accrued interest
thereon and any unpaid accrued Fees and all other Obligations of the Loan
Parties accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each of the Loan
Parties, anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to any Loan Party described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans and Reimbursement Obligations then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
Obligations of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each of the Loan Parties, anything contained herein or in
any other Loan Document to the contrary notwithstanding.
SECTION 9.02    Rescission. If at any time after termination of the Commitments
or acceleration of the maturity of the Loans, the Loan Parties shall pay all
arrears of interest and all payments on account of principal of the Loans and
Reimbursement Obligations owing by them that shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified herein) and all Defaults (other
than non-payment of principal of and accrued interest on the Loans due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
Section 11.02, then upon the written consent of the Required Lenders and written
notice to the Administrative Borrower, the termination of the Commitments or the
acceleration and their consequences may be rescinded and annulled; but such
action shall not affect any subsequent Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuing Banks to a decision that may be made at the
election of the Required Lenders, and such provisions are not intended to
benefit any Loan Party and do not give any Loan Party the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.
SECTION 9.03    Application of Proceeds. Notwithstanding anything herein to the
contrary (but subject to Section 2.14(f) and the terms of the Intercreditor
Agreement), during an Event of Default, monies to be applied to the Secured
Obligations, whether arising from payments by Loan Parties, realization on
Collateral, setoff or otherwise, shall be allocated as follows (including any
payments received with respect to adequate protection payments or other
distributions relating to the Secured Obligations during the pendency of any
reorganization or insolvency proceeding):
(p)    First, to all costs and expenses, including Extraordinary Expenses, owing
to any Agent or Receiver;
(q)    Second, to all amounts owing to a Swingline Lender on Swingline Loans;
(r)    Third, to all amounts owing to Issuing Banks on LC Obligations;
(s)    Fourth, to all Secured Obligations constituting fees (other than Secured
Bank Product Obligations);
(t)    Fifth, to all Secured Obligations constituting interest (other than
Secured Bank Product Obligations);
(u)    Sixth, to cash collateralize all outstanding Letters of Credit in an
amount equal to 105% of LC Exposure;
(v)    Seventh, to all Loans; and
(w)    Eighth, to all other Secured Obligations.
Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category. If amounts are
insufficient to satisfy a category, they shall be applied on a pro rata basis
among the Secured Obligations in the category. Amounts distributed with respect
to any Secured Bank Product Obligations shall be the lesser of the maximum
Secured Bank Product Obligations last reported to Administrative Agent or the
actual Secured Bank Product Obligations as calculated by the methodology
reported to Administrative Agent for determining the amount due. No Agent shall
have any obligation to calculate the amount to be distributed with respect to
any Secured Bank Product Obligations, and Administrative Agent may request a
reasonably detailed calculation of such amount from the applicable Secured
Party. If a Secured Party fails to deliver such calculation within five days
following request by Administrative Agent, Administrative Agent may assume the
amount to be distributed is zero. The allocations set forth in this Section are
solely to determine the rights and priorities of Administrative Agent and
Secured Parties as among themselves, and may be changed by agreement among them
without the consent of any Loan Party. This Section is not for the benefit of or
enforceable by any Loan Party.
ARTICLE X    

COLLATERAL ACCOUNT; COLLATERAL MONITORING; APPLICATION OF COLLATERAL PROCEEDS
Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until Full Payment of the Obligations,
unless Administrative Agent, or the Required Lenders, shall otherwise consent in
writing:
SECTION 10.01    Accounts; Cash Management.
The Loan Parties in the United States, Canada, England and Wales, Switzerland,
and Germany (and any other jurisdiction in which a Borrower, Borrowing Base
Guarantor or Receivables Seller is located) (the “Borrowing Base Loan Parties”)
shall maintain a cash management system which is acceptable to the
Administrative Agent (the “Cash Management System”), which shall operate as
follows:
(dd)    All funds held by any Borrowing Base Loan Party (other than funds being
collected pursuant to the provisions stated below) shall be deposited in one or
more bank accounts or securities investment accounts, in form and substance
reasonably satisfactory to Administrative Agent subject to the terms of the
Security Agreement and applicable Control Agreements.
(ee)    Each Borrowing Base Loan Party shall establish and maintain, at its sole
expense, blocked accounts, charged accounts, or lockboxes and related deposit
accounts (in each case, “Blocked Accounts”), which, on the Closing Date, shall
consist of the accounts listed as such on Schedule 9.01(b) and related lockboxes
maintained by the financial institutions listed on such schedule (or another
financial institution acceptable to Administrative Agent), with such banks as
are acceptable to Administrative Agent into which each Loan Party shall promptly
deposit and direct their respective Account Debtors to directly remit all
payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral (other than proceeds of a Casualty Event or an Asset Sale that
do not require a repayment under Loan Documents, and subject to the
Intercreditor Agreement) in the identical form in which such payments are made,
whether by cash, check or other manner and shall be identified and segregated
from all other funds of the Loan Parties (except, with regard to accounts
located in Europe, to the extent permitted pursuant to the applicable U.K.
Security Agreement, Swiss Security Agreement, or German Security Agreement, or
Control Agreements, or with respect to accounts located in any other European
country, the applicable Control Agreement or other Security Documents applicable
thereto). Each Borrowing Base Loan Party shall deliver, or cause to be
delivered, to Collateral Agent a Control Agreement duly authorized, executed and
delivered by each bank where a Blocked Account for the benefit of any Borrowing
Base Loan Party is maintained, and, except as provided in Section 9.01(d), by
each bank where any other deposit account of a Borrowing Base Loan Party is from
time to time maintained. Each Borrowing Base Loan Party shall further execute
and deliver such agreements and documents as Administrative Agent may reasonably
require in connection with such Blocked Accounts and such Control Agreements. No
Borrowing Base Loan Party shall establish any deposit accounts after the Closing
Date, unless such Loan Party has given the Administrative Agent 30 days’ (or
such shorter period as may be determined by the Administrative Agent in its sole
discretion) prior written notice of its intention to establish such new account
and has complied in full with the provisions of this Section 9.01(b) with
respect to such deposit accounts. Each Borrowing Base Loan Party agrees that
from and after the delivery of an Activation Notice (as defined below), all
payments made to such Blocked Accounts or other funds received and collected by
any Secured Party, whether in respect of the Accounts, as proceeds of Inventory
or other Collateral (subject to the Intercreditor Agreement) or otherwise shall
be treated as payments to the Secured Parties in respect of the Secured
Obligations and therefore shall constitute the property of the Secured Parties
to the extent of the then outstanding Secured Obligations and may be applied by
the Administrative Agent in accordance with Section 9.01(e).
(ff)    With respect to the Blocked Accounts of the U.S. Borrowers and such
other Borrowing Base Loan Parties as the Administrative Agent shall determine in
its sole discretion, the applicable bank maintaining such Blocked Accounts shall
agree to forward daily all amounts in each Blocked Account to one Blocked
Account designated as a concentration account in the name listed on Schedule
9.01(b) (the “Concentration Account”) at a bank acceptable to the Administrative
Agent that shall be designated as the Concentration Account bank for the Loan
Parties (the “Concentration Account Bank”), which, on the Closing Date, shall
consist of the accounts listed as such on Schedule 9.01(b) maintained by the
financial institutions listed on such schedule (or other financial institution
acceptable to the Administrative Agent). Each Bank providing a Blocked Account
shall agree to follow the instructions of the Collateral Agent with regard to
each such Blocked Account, including the Concentration Account, including, from
and after the receipt of a notice (an “Activation Notice”) from the Collateral
Agent (which Activation Notice may (or shall, upon the written instruction of
the Required Lenders) be given by Collateral Agent at any time from and after
the occurrence of a Cash Dominion Trigger Event and prior to a Cash Dominion
Recovery Event) pursuant to the applicable Control Agreement, to follow only the
instructions of the Collateral Agent (and not those of any Loan Party) with
respect to the Blocked Accounts (including the Concentration Account), including
(i) to forward daily all amounts in the Concentration Account to the account
designated as the collection account (the “Collection Account”), which shall be
under the exclusive dominion and control of the Collateral Agent (it being
understood that, prior to the delivery of an Activation Notice, the respective
Loan Parties shall also be authorized to issue instructions with regard to funds
in the Concentration Account), and (ii) with respect to the Blocked Accounts to
forward all amounts in each Blocked Account to the applicable Collection Account
or as the Collateral Agent otherwise directs and to commence the process of
daily sweeps from such Blocked Account into the Collection Account or otherwise
under Section 9.01 or as the Collateral Agent otherwise directs.
(gg)    Notwithstanding any provision of this Section 9.01 to the contrary, (A)
Borrowing Base Loan Parties may maintain zero balance disbursement accounts and
accounts used solely to fund payroll, payroll taxes or employee benefits in the
ordinary course of business that are not a part of the Cash Management Systems,
provided that no Borrowing Base Loan Parties shall accumulate or maintain cash
in such accounts as of any date of determination in excess of checks outstanding
against such accounts as of that date and amounts necessary to meet minimum
balance requirements or Applicable Law and (B) Borrowing Base Loan Parties may
maintain local cash accounts that are not a part of the Cash Management Systems
which individually do not at any time contain funds in excess of $100,000 and,
together with all other such local cash accounts, do not exceed $2,000,000.
(hh)    From and after the delivery of an Activation Notice, unless an Event of
Default has occurred and is continuing (in which event Section 8.03 shall apply)
and unless Administrative Agent determines to release such funds to the
Borrowers in accordance with this Section 9.01(e), Administrative Agent shall
apply all funds of a Borrower or Borrowing Base Guarantor organized under the
laws of the same jurisdiction of such Borrower that are in or are received into
a Collection Account or that are otherwise received under this Section 9.01 by
the Administrative Agent or the Collateral Agent (except to the extent
constituting Pari Passu Priority Collateral or otherwise not required to be paid
pursuant to Section 2.10) on a daily basis to the repayment of (i) first, Fees
and reimbursable expenses of the Administrative Agent and the Collateral Agent
then due and payable by such Borrower and such Borrowing Base Guarantors; (ii)
second, to interest then due and payable on all Loans to such Borrower, (iii)
third, Overadvances to such Borrower, (iv) fourth, the Swingline Loans to such
Borrower, (v) fifth, Base Rate Loans to such Borrower, pro rata, (vi) sixth,
Eurocurrency Loans and EURIBOR Loans to such Borrower, pro rata, together with
all accrued and unpaid interest thereon; provided, however, that payments on
such Eurocurrency Loans and EURIBOR Loans with respect to which the application
of such payment would result in the payment of the principal prior to the last
day of the relevant Interest Period shall be transferred to the Cash Collateral
Account to be applied to such Eurocurrency Loans or EURIBOR Loans on the last
day of the relevant Interest Period of such Eurocurrency Loan or EURIBOR Loan or
to the Obligations owing by such Borrower and Borrowing Base Guarantors as they
come due (whether at stated maturity, by acceleration or otherwise). After
payment in full has been made of the amounts required under subsections (i)-(vi)
in the preceding sentence, all funds in a Collection Account or otherwise
received under this Section 9.01 (except to the extent not required to be paid
hereunder) shall be applied on a daily basis to all amounts described in
subsections (i)-(vi) in the preceding sentence owing by any other Loan Parties,
in the order set out therein. Notwithstanding the foregoing sentences, after
payment in full has been made of the amounts required under subsections (i)-(vi)
in the two preceding sentences, upon Administrative Borrower’s request and as
long as no Default has occurred and is continuing and all other conditions
precedent to a Borrowing have been satisfied, any additional funds deposited in
a Collection Account or a Cash Collateral Account shall be released to the
applicable Borrowing Base Loan Party. In addition, if consented to by the
Administrative Agent or the Required Lenders, such funds in a Cash Collateral
Account may be released to the applicable Borrowing Base Loan Party.
Notwithstanding the above, if the Administrative Agent has declared the Loans
and/or Reimbursement Obligations then outstanding to be forthwith due and
payable in whole or in part pursuant to Section 8.01 or if an Event of Default
has occurred and is continuing, the Administrative Agent shall apply all funds
received in the Collection Account in accordance with Section 8.03. If this
Section 9.01(e) applies, the Administrative Agent will use reasonable efforts to
cooperate with the Administrative Borrower in structuring the payments under
this Section 9.01(e) in a manner that would minimize withholding taxes imposed
on such payments.
(ii)    Each Loan Party following delivery of an Activation Notice shall, acting
as trustee for Collateral Agent, receive, as the property of Collateral Agent
for the benefit of the Secured Parties, any monies, checks, notes, drafts or any
other payment relating to and/or proceeds of Accounts, Inventory or other
Collateral (subject to the Intercreditor Agreement) which come into their
possession or under their control and immediately upon receipt thereof, shall
deposit or cause the same to be deposited in the Blocked Accounts, or remit the
same or cause the same to be remitted, in kind, to Collateral Agent. In no event
shall the same be commingled with any Loan Party’s own funds (except, with
regard to accounts located in Europe, to the extent permitted pursuant to the
applicable U.K. Security Agreement, Swiss Security Agreement, or German Security
Agreement, or Control Agreements, or with respect to accounts located in any
other European country, the applicable Control Agreement or other Security
Documents applicable thereto). Each Loan Party agrees to reimburse Collateral
Agent on demand for any amounts owed or paid to any bank at which a Blocked
Account is established or any other bank or person involved in the transfer of
funds to or from the Blocked Accounts arising out of Collateral Agent’s payments
to or indemnification of such bank or person.
(jj)    With regard to accounts located in Europe, the Collateral Agent may, in
its sole discretion, agree pursuant to the Security Documents to vary the cash
management procedures set forth herein, including as documented in the
applicable U.K. Security Agreement, Swiss Security Agreement, or German Security
Agreement, or Control Agreements, or with respect to accounts located in any
other European country, the applicable Control Agreement or other Security
Documents applicable thereto) and including, subject to Section 6.07, with
regard to the Cash Pooling Arrangements. To the extent that any Security
Document sets forth cash management that varies from this Section 9.01, the
applicable Loan Parties shall comply with such Security Documents, and shall
comply with this Section 9.01 to the extent not inconsistent therewith.
(kk)    Each Borrowing Base Loan Party, and each other Loan Party that is
organized in a Principal Jurisdiction, shall, prior to entering into a Permitted
German Alternative Financing, a Permitted Novelis Switzerland Financing or a
Permitted Customer Account Financing, arrange its cash management system, in a
manner reasonably satisfactory to the Administrative Agent, so as to cause its
receipts in respect of Accounts that are subject to such a financing or other
transaction (or receipts in respect of Accounts generated from Inventory
included in such a financing or other transaction) to be to be segregated from
(and not commingled therewith) receipts of its other Accounts.
SECTION 10.02    Administration of Inventory and Accounts.
(x)    Records and Reports of Inventory. Each Borrower and Borrowing Base
Guarantor shall keep accurate and complete records of its Inventory, including
costs and daily withdrawals and additions thereto, and shall submit to
Administrative Agent inventory and reconciliation reports in form reasonably
satisfactory to Administrative Agent, upon Administrative Agent’s reasonable
request. Each Loan Party shall conduct a physical inventory at least once per
calendar year (and on a more frequent basis if requested by Administrative Agent
during the continuation of an Event of Default) and periodic cycle counts
consistent with historical practices, and shall provide to Administrative Agent
a report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Administrative Agent may
reasonably request. Administrative Agent may participate in and observe each
physical count.
(y)    Returns of Inventory. No Borrower or Borrowing Base Guarantor shall
return any Inventory to a supplier, vendor or other Person, whether for cash,
credit or otherwise, unless (i) such return is in the ordinary course of
business, consistent with past practices and undertaken in good faith; (ii) no
Default, Event of Default or Overadvance exists or would result therefrom; (iii)
Administrative Agent is promptly notified if the aggregate value of all
Inventory returned in any month exceeds $10,000,000; and (iv) during the
existence of any Event of Default or at any time after the occurrence of a Cash
Dominion Trigger Event and prior to the subsequent occurrence of a Cash Dominion
Recovery Event, any payment received by a Loan Party for a return is promptly
remitted to Administrative Agent for application to the Secured Obligations.
(z)    Acquisition, Sale and Maintenance of Inventory. The Loan Parties shall
use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity with all
Applicable Law, and shall make current rent payments (within applicable grace
periods provided for in leases) at all locations where any Collateral is
located.
(aa)    Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Administrative Agent
sales, collection, reconciliation and other reports in form satisfactory to
Administrative Agent, on such periodic basis as Administrative Agent may
reasonably request.
(bb)    Taxes. If an Account of any Borrower or Borrowing Base Guarantor
includes a charge for any Taxes, Administrative Agent is authorized, in its
discretion, upon notice to the Administrative Borrower, to pay the amount
thereof to the proper Taxing Authority for the account of such Borrower or
Borrowing Base Guarantor and to charge Borrowers therefor; provided, however,
that neither any Agent nor any Lender shall be liable for any Taxes that may be
due from any Loan Party or with respect to any Collateral.
(cc)    Account Verification. During a Default or Event of Default, at any time
after the occurrence of a Covenant Trigger Event and prior to the subsequent
occurrence of a Covenant Recovery Event and in connection with its field
examinations, Administrative Agent shall have the right, in the name of
Administrative Agent, any designee of Administrative Agent or any Loan Party, to
verify the validity, amount or any other matter relating to any Accounts of any
Borrower or Borrowing Base Guarantor (including Accounts purchased pursuant to a
Receivables Purchase Agreement) by mail, telephone or otherwise; provided that,
in the absence of an Event of Default such verification shall be limited to
telephone calls made by a representative of a Loan Party, upon reasonable prior
notice from Administrative Agent, in the presence of a representative of
Administrative Agent to an applicable Account Debtor or a Person otherwise
obligated on such Accounts, as the case may be. Loan Parties shall cooperate
fully with Administrative Agent in an effort to facilitate and promptly conclude
any such verification process.
SECTION 10.03    Borrowing Base-Related Reports. The Borrowers shall deliver or
cause to be delivered (at the expense of the Borrowers) to the Collateral Agent
and the Administrative Agent the following (and the Administrative Agent shall
make available to the Lenders, on the Platform or otherwise, in accordance with
its customary procedures):
(ff)    in no event less frequently than fifteen (15) days after the end of each
month for the month most recently ended (or, if such day is not a Business Day,
the next succeeding Business Day), a Borrowing Base Certificate from the
Administrative Borrower accompanied by such supporting detail and documentation
as shall be reasonably requested by the Administrative Agent in its Permitted
Discretion; provided that, if during the first month of any fiscal quarter the
Total Revolving Exposure (excluding LC Exposure in respect of Letters of Credit
outstanding as of the Closing Date) does not at any time exceed 25% of the
Adjusted Total Revolving Commitment and no Default is then continuing, the
Administrative Borrower shall not be required to deliver a Borrowing Base
Certificate with regard to such month; provided further, that after the
occurrence of a Covenant Trigger Event and until the occurrence of a
corresponding Covenant Recovery Event, Administrative Borrower shall deliver an
additional weekly roll-forward of Accounts as referenced in paragraph (b)(i)
below (both consolidated and segregated by Borrower (or Borrowing Base
Guarantor) and region) within five (5) Business Days after the end of each
calendar week, and, if requested by the Administrative Agent or the Required
Lenders, a Borrowing Base Certificate reflecting such updated Account
information (prepared weekly) within five (5) Business Days after the end of
each calendar week, or, when a Default is continuing, more frequent Borrowing
Base Certificates reflecting shorter periods as reasonably requested by the
Administrative Agent or the Required Lenders. Each Borrowing Base Certificate
shall reflect all information through the end of the appropriate period for
Borrower and each Borrowing Base Guarantor, both in consolidated form and
segregated by Borrower (or Borrowing Base Guarantor) and region. In addition,
the Administrative Borrower shall promptly (and in any event within five (5)
Business Days) provide to the Collateral Agent and the Administrative Agent an
updated Borrowing Base Certificate after the occurrence of (i) any event not in
the ordinary course of business (including a casualty event, a sale or other
disposition, or any other event resulting in the ineligibility of Accounts or
Inventory that are included as Eligible Accounts or Eligible Inventory in the
most recently delivered Borrowing Base Certificate) which causes such Accounts
or Inventory in excess of $25,000,000 included in the Total Borrowing Base no
longer to be Eligible Accounts or Eligible Inventory or (ii) entry into any
Permitted German Alternative Financing, Permitted Novelis Switzerland Financing
or any Permitted Customer Account Financing. After any Restricted Subsidiary
organized in Germany or any political subdivision thereof enters into any
Permitted German Alternative Financing, all of the Accounts and Inventory of
such Company (and each other Company organized in Germany or any political
subdivision thereof), including any Accounts of any such Person that were sold
pursuant to a Receivables Purchase Agreement prior to such Permitted German
Alternative Financing, shall be ineligible for inclusion in the Borrowing Base.
In the event that any Restricted Subsidiary enters into a Permitted Customer
Account Financing or a Permitted Novelis Switzerland Financing, until such time
that the Administrative Borrower has delivered an updated Borrowing Base
Certificate reflecting such transaction, the Administrative Agent may establish
a Reserve with respect to the subject Accounts.
(gg)    upon request by the Administrative Agent, and in no event less
frequently than thirty (30) days after the end of (i) each month, a monthly
trial balance showing Accounts outstanding aged from statement date as follows:
1 to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by a
comparison to the prior month’s trial balance and such supporting detail and
documentation as shall be requested by the Administrative Agent in its Permitted
Discretion and (ii) each month, a summary of Inventory by location and type
(differentiating raw materials, work-in-process, and finished goods) accompanied
by such supporting detail and documentation as shall be requested by the
Administrative Agent in its Permitted Discretion; provided that, if during the
first month of any fiscal quarter the Total Revolving Exposure (excluding LC
Exposure in respect of Letters of Credit outstanding as of the Closing Date)
does not at any time exceed 25% of the Adjusted Total Revolving Commitment and
no Default is then continuing, the Administrative Borrower shall not be required
to deliver such monthly trial balance or summary of Inventory with regard to
such month;
(hh)    promptly upon request by the Administrative Agent (which request shall
not be made more often than once per fiscal quarter except after the occurrence
of a Covenant Trigger Event and prior to the subsequent occurrence of a Cash
Dominion Recovery Event), copies of German Borrower’s updated or new supply
contracts, purchase orders, invoices, and any related statements of general
terms and conditions, in each case with respect to suppliers having an average
transactional volume with the Companies in excess of $10,000,000 per month;
(ii)    in no event less frequently than fifteen (15) days after the end of each
month for the month most recently ended (or, if such day is not a Business Day,
the next succeeding Business Day), a report listing German accounts payable by
payee, in a form reasonably satisfactory to the Administrative Agent; provided
that, if during the first month of any fiscal quarter the Total Revolving
Exposure (excluding LC Exposure in respect of Letters of Credit outstanding as
of the Closing Date) does not at any time exceed 25% of the Adjusted Total
Revolving Commitment and no Default is then continuing, the Administrative
Borrower shall not be required to deliver such report with regard to such month;
(jj)    in no event less frequently than fifteen (15) days after the end of each
month for the month most recently ended (or, if such day is not a Business Day,
the next succeeding Business Day) a report reflecting the ownership of sheet
ingot Inventory located and cast at Norf GmbH, provided that after the
occurrence of a Covenant Trigger Event and until the occurrence of a
corresponding Covenant Recovery Event, Administrative Borrower shall deliver, if
requested by the Administrative Agent or the Required Lenders, such reports on a
more frequent basis; and
(kk)    such other reports, statements and reconciliations with respect to the
Borrowing Base or Collateral of any or all Loan Parties as the Administrative
Agent shall from time to time request in its Permitted Discretion.
The delivery of each certificate and report or any other information delivered
pursuant to this Section 9.03 shall constitute a representation and warranty by
the Borrowers that the statements and information contained therein are true and
correct in all material respects on and as of the date referred to therein.
SECTION 10.04    Rescission of Activation Notice. Notwithstanding any of the
provisions of Section 9.01 to the contrary, after Collateral Agent has delivered
an Activation Notice and upon delivery of a certificate by a Financial Officer
of the Administrative Borrower to the Administrative Agent certifying that a
Cash Dominion Recovery Event has occurred with respect to the outstanding Cash
Dominion Trigger Event, the Collateral Agent shall rescind the Activation Notice
by written notice, as necessary, to the applicable Concentration Account Banks
and any such other banks to which Collateral Agent had issued such Activation
Notice and following such rescission the Cash Management System shall be
operated as if no such Activation Notice had been given.
ARTICLE XI    

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
SECTION 11.01    Appointment, Authority and Duties of Agents.
(dd)    Appointment and Authority. Each Secured Party appoints and designates
Wells Fargo as Administrative Agent and as Collateral Agent under all Loan
Documents. Each Agent may, and each Secured Party authorizes each Agent to,
enter into all Loan Documents to which such Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties. Each Secured
Party agrees that any action taken by any Agent or Required Lenders in
accordance with the provisions of the Loan Documents, and the exercise by any
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, the Administrative Agent and the Collateral Agent shall have the sole
and exclusive authority to (a) in the case of the Administrative Agent, act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Administrative Agent or as Collateral Agent, respectively, each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Loan Party or other Person; (c) in the
case of the Collateral Agent, act as collateral agent for Secured Parties for
purposes of perfecting and administering Liens under the Loan Documents, and for
all other purposes stated therein; (d) in the case of the Collateral Agent,
manage, supervise or otherwise deal with Collateral; (e) in the case of the
Collateral Agent, take any Enforcement Action with respect to the Collateral or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise; and (f) take any other
Enforcement Action. The duties of each Agent shall be ministerial and
administrative in nature, and no Agent shall have a fiduciary relationship with
any Secured Party, Participant or other Person, by reason of any Loan Document
or any transaction relating thereto. Administrative Agent alone shall be
authorized to determine whether any Accounts or Inventory constitute Eligible
Accounts or Eligible Inventory, or whether to impose or release any reserve, and
to exercise its Permitted Discretion in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate
Administrative Agent from liability to any Lender or other Person for any error
in judgment.
(ee)    Duties. No Agent shall have any duties except those expressly set forth
in the Loan Documents. The conferral upon any Agent of any right shall not imply
a duty on such Agent’s part to exercise such right, unless instructed to do so
(i) in the case of the Administrative Agent, by Required Lenders in accordance
with this Agreement and (ii) in the case of the Collateral Agent, by
Administrative Agent in accordance with this Agreement.
(ff)    Agent Professionals. Each Agent may perform its duties through agents
and employees. Each Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.
(gg)    Instructions of Required Lenders. The rights and remedies conferred upon
each Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Each Agent may
request instructions from Required Lenders or other Secured Parties with respect
to any act (including the failure to act) in connection with any Loan Documents,
and may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by such
Agent in connection with any act. Each Agent shall be entitled to refrain from
any act until it has received such instructions or assurances, and no Agent
shall incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders. Notwithstanding the foregoing, instructions by and consent of
Secured Parties shall be required in the circumstances described in Section
11.02. In no event shall any Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
SECTION 11.02    Agreements Regarding Collateral and Field Examination Reports.
(ll)    Lien Releases; Care of Collateral. Secured Parties authorize Collateral
Agent to release any Lien with respect to any Collateral (a) upon Full Payment
of the Secured Obligations; (b) that is the subject of a sale, lease, license,
consignment, transfer or other disposition which Administrative Borrower
certifies in writing to Administrative Agent and Collateral Agent is permitted
by Section 6.06 (provided that no Lien shall be released in any Series of Cash
Neutral Transactions or in any Asset Sale to another Loan Party) (and Agent may
rely conclusively on any such certificate without further inquiry); (c) that
does not constitute a material part of the Collateral; (d) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guarantee pursuant to Section 7.09; (e) that is
the subject of a Lien which Administrative Borrower certifies in writing to
Administrative Agent and Collateral Agent is permitted by Section 6.02(n)(x) or
(y) (and Agent may rely conclusively on any such certificate without further
inquiry); (f) which is subject to a transfer to a U.S. Borrower pursuant to
Section 6.09(n), to the extent (and only to the extent) release thereof is
permitted (in part or whole) pursuant to the Term Loan Documents (and any
Permitted Term Loan Facility Refinancings of any of such Indebtedness); or (g)
with the written consent of the Required Lenders or such other number of Lenders
whose consent is required under Section 11.02. Secured Parties authorize
Collateral Agent to subordinate or release its Liens to any a Lien permitted
hereunder that secures a Purchase Money Obligation or Capital Lease Obligation
permitted hereunder. No Agent shall have any obligation to assure that any
Collateral exists or is owned by a Loan Party, or is cared for, protected or
insured, nor to assure that Collateral Agent’s Liens have been properly created,
perfected or enforced, or are entitled to any particular priority, nor to
exercise any duty of care with respect to any Collateral.
(mm)    Possession of Collateral. Each Agent and Secured Party appoints each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Collateral Agent
thereof and, promptly upon Collateral Agent’s request, deliver such Collateral
to Collateral Agent or otherwise deal with it in accordance with Collateral
Agent’s instructions.
(nn)    Reports. Each Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for such Agent with respect to any Loan Party or Collateral (each, a
“Report”). Each Lender agrees (a) that neither Wells Fargo nor any Agent makes
any representation or warranty as to the accuracy or completeness of any Report,
and neither Wells Fargo nor any Agent shall be liable for any information
contained in or omitted from any Report; (b) that the Reports are not intended
to be comprehensive audits or examinations, and that any Agent or any other
Person performing any audit or examination will inspect only specific
information regarding Secured Obligations or the Collateral and will rely
significantly upon the Loan Parties’ books and records as well as upon
representations of the Loan Parties’ officers and employees; and (c) to keep all
Reports confidential and strictly for such Lender’s internal use, and not to
distribute any Report (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Secured Obligations.
Each Lender shall indemnify and hold harmless each Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising as a
direct or indirect result of any Agent furnishing a Report to such Lender.
(oo)    Dealings with Collateral Agent. Each Secured Party (other than the
Administrative Agent and the Collateral Agent and their respective co-agents and
sub-agents) shall deal with the Collateral Agent exclusively through the
Administrative Agent and shall not deal directly with the Collateral Agent. The
Collateral Agent shall be entitled to act and rely upon the instructions of the
Administrative Agent with regard to all matters relating to the Loan Documents
and the Collateral.
SECTION 11.03    Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.
SECTION 11.04    Action Upon Default. No Agent shall be deemed to have knowledge
of any Default or Event of Default unless it has received written notice from a
Lender or Loan Party specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Administrative Agent and the other Lenders thereof in writing. Each Secured
Party (other than the Administrative Agent and the Collateral Agent) agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Administrative Agent and Required Lenders, it will not (i) take any
Enforcement Action, (ii) accelerate Secured Obligations (other than Secured Bank
Product Obligations) or (iii) exercise any right that it might otherwise have
under Applicable Law to credit bid at foreclosure sales, UCC sales or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral. Notwithstanding the foregoing, however, a Secured Party may take
action to preserve or enforce its rights against a Loan Party where a deadline
or limitation period is applicable that would, absent such action, bar
enforcement of Secured Obligations held by such Secured Party, including the
filing of proofs of claim in an Insolvency Proceeding. No Lender shall set off
against any account that is subject to a Control Agreement without the prior
consent of Administrative Agent.
SECTION 11.05    Indemnification of Agent Indemnitees. EACH LENDER SHALL
INDEMNIFY AND HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO
THE EXTENT NOT REIMBURSED BY LOAN PARTIES, IN ACCORDANCE WITH ITS PRO RATA
PERCENTAGE, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
AGENT INDEMNITEE OR ISSUING BANK INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN
AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AN AGENT (IN THE
CAPACITY AS AN AGENT). In Administrative Agent’s discretion, it may reserve for
any Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to any Agent making any distribution of Collateral proceeds to
Secured Parties. If any Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by such Agent in settlement or satisfaction of
such proceeding, together with all interest, costs and expenses (including
attorneys’ fees) incurred in the defense of same, shall be promptly reimbursed
to such Agent by each Lender to the extent of its Pro Rata Percentage.
SECTION 11.06    Limitation on Responsibilities of Agents. No Agent shall be
liable to any Secured Party for any action taken or omitted to be taken under
the Loan Documents, except for losses directly and solely caused by such Agent’s
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a non-appealable decision). No Agent assumes any responsibility
for any failure or delay in performance or any breach by any Loan Party, Lender
or other Secured Party of any obligations under the Loan Documents. No Agent
makes to Secured Parties any express or implied warranty, representation or
guarantee with respect to any Secured Obligations, Collateral, Loan Documents or
Loan Party. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectibility, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectibility of any Secured Obligations; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Loan Party or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance or
performance by any Loan Party of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
Neither Administrative Agent nor Collateral Agent shall be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Secured Party or other Person to which such amount should have been made shall
be to recover the amount from the Person that actually received it (and, if such
amount was received by any Secured Party, such Secured Party hereby agrees to
return it).
SECTION 11.07    Successor Agents and Co-Agents.
(t)    Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, any Agent may resign at any time by
giving at least 30 days written notice thereof to the other Agent, Lenders and
Administrative Borrower. Upon receipt of such notice, Required Lenders shall
have the right to appoint a successor Agent which shall be (a) a Lender or an
Affiliate of a Lender; or (b) if no Lender or Affiliate of a Lender is willing
to accept such position, a commercial bank that is organized under the laws of
the United States or any state or district thereof, has a combined capital
surplus of at least $200,000,000 and (provided no Default or Event of Default
exists) is reasonably acceptable to Administrative Borrower. If no successor
Agent is appointed prior to the effective date of the resignation of an Agent,
then such Agent may appoint a successor agent from among Lenders or, if no
Lender accepts such role, such Agent may appoint Required Lenders as successor
agent. Upon acceptance by a successor Agent of an appointment to serve as an
Agent hereunder, or upon appointment of Required Lenders as successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
powers and duties of the retiring Agent without further act, and the retiring
Agent shall be discharged from its duties and obligations hereunder in its
capacity as such Agent, but shall continue to have the benefits of the
indemnification set forth in Sections 10.05 and 11.03. Notwithstanding any
Agent’s resignation, the provisions of this Section 10.07 shall continue in
effect for its benefit with respect to any actions taken or omitted to be taken
by it while Agent. Any successor to Wells Fargo by merger or acquisition of
stock or this loan shall continue to be Administrative Agent and Collateral
Agent hereunder without further act on the part of the parties hereto, unless
such successor resigns as provided above.
(u)    Co-Collateral Agent. It is the intent of the parties that there shall be
no violation of any Applicable Law denying or restricting the right of financial
institutions to transact business in any jurisdiction. If Collateral Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, or for any other reason in its
sole discretion, Collateral Agent (or the Lenders) may appoint an additional
Person as a co-collateral agent. If Collateral Agent (or the Lenders) so
appoints a co-collateral agent, each right and remedy intended to be available
to Collateral Agent under the Loan Documents shall also be vested in such
separate agent. Every covenant and obligation necessary to the exercise thereof
by such agent shall run to and be enforceable by it as well as Collateral Agent.
Secured Parties shall execute and deliver such documents as Collateral Agent
deems appropriate to vest any rights or remedies in such agent. If any
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Collateral Agent
until appointment of a new agent. For the avoidance of doubt, French Collateral
Agent shall be a co-collateral agent hereunder.
SECTION 11.08    Due Diligence and Non-Reliance. Each Lender acknowledges and
agrees that it has, independently and without reliance upon any Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, no Agent
shall have any duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to such Agent by any Loan Party or
any credit or other information concerning the affairs, financial condition,
business or properties of any Loan Party (or any of its Affiliates) which may
come into possession of any Agent or its Affiliates.
SECTION 11.09    Remittance of Payments and Collections.
(n)    Remittances Generally. All payments by any Lender to any Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by an Agent and request for payment is made by such Agent by 11:00 a.m.,
New York time, on a Business Day, payment shall be made by Lender not later than
2:00 p.m., New York time, on such day, and if request is made after 11:00 a.m.,
New York time, then payment shall be made by 11:00 a.m., New York time, on the
next Business Day. Payment by any Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by such Agent. Any such payment
shall be subject to such Agent’s right of offset for any amounts due from such
payee under the Loan Documents.
(o)    Failure to Pay. If any Secured Party fails to pay any amount when due by
it to any Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by such Agent as customary
in the banking industry for interbank compensation. In no event shall Borrowers
be entitled to receive credit for any interest paid by a Secured Party to any
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by any Agent pursuant to Section 2.14(f).
(p)    Recovery of Payments. If any Agent pays any amount to a Secured Party in
the expectation that a related payment will be received by such Agent from any
Loan Party and such related payment is not received, then such Agent may recover
such amount from each Secured Party that received it. If any Agent determines at
any time that an amount received under any Loan Document must be returned to any
Loan Party or paid to any other Person pursuant to Applicable Law or otherwise,
then, notwithstanding any other term of any Loan Document, such Agent shall not
be required to distribute such amount to any Lender. If any amounts received and
applied by any Agent to any Secured Obligations are later required to be
returned by such Agent pursuant to Applicable Law, each Lender shall pay to such
Agent, on demand, such Lender’s share (in accordance with its Pro Rata
Percentage, where applicable) of the amounts required to be returned.
SECTION 11.10    Agent in its Individual Capacity. As a Lender, Wells Fargo
shall have the same rights and remedies under the other Loan Documents as any
other Lender, and the terms “Lenders,” “Required Lenders” or any similar term
shall include Wells Fargo in its capacity as a Lender. Each of Wells Fargo and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Loan Parties and their Affiliates, as if Wells Fargo
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Wells Fargo and its Affiliates may receive
information regarding Loan Parties, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Secured
Party agrees that Wells Fargo and its Affiliates shall be under no obligation to
provide such information to any Secured Party, if acquired in such individual
capacity and not as an Agent hereunder.
SECTION 11.11    Agent Titles. Each Lender, other than Wells Fargo, that is
designated (on the cover page of this Agreement or otherwise) by Wells Fargo as
an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
SECTION 11.12    Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Administrative Agent of a Bank Product, agrees to be
bound by Section 8.03, ARTICLES VII, X and XI, and the Intercreditor Agreement.
Each Secured Bank Product Provider shall indemnify and hold harmless Agent
Indemnitees, to the extent not reimbursed by Loan Parties, against all Claims
that may be incurred by or asserted against any Agent Indemnitee in connection
with such provider’s Secured Bank Product Obligations.
SECTION 11.13    No Third Party Beneficiaries. This ARTICLE X is an agreement
solely among Secured Parties and Agents, and shall survive Full Payment of the
Secured Obligations. This ARTICLE X does not confer any rights or benefits upon
the Loan Parties or any other Person. As between the Loan Parties and Agents,
any action that any Agent may take under any Loan Documents or with respect to
any Secured Obligations shall be conclusively presumed to have been authorized
and directed by Secured Parties.
SECTION 11.14    Release. Each Lender and each Issuer hereby releases each Agent
acting on its behalf pursuant to the terms of this Agreement or any other Loan
Document from the restrictions of Section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (restriction on self-dealing).
SECTION 11.15    Acknowledgment of Security Trust Deed. Each Secured Party
acknowledges the terms of the Security Trust Deed and, in particular, the terms,
basis and limitation on which the Collateral Agent holds the “Transaction
Security” (as defined therein) and specifically agrees and accepts (i) such
terms, basis and limitation; (ii) that the Collateral Agent shall, as trustee,
have only those duties, obligations and responsibilities expressly specified in
the Security Trust Deed; (iii) the limitation and exclusion of the Collateral
Agent’s liability as set out therein; and (iv) all other provisions of the
Security Trust Deed as if it were a party thereto.
ARTICLE XII    

MISCELLANEOUS
SECTION 12.01    Notices.
(pp)    Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:
(i)    if to any Loan Party, to Administrative Borrower at:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Randal P. Miller
Telecopier No.: 404-760-0124
Email: randy.miller@novelis.com
with a copy to:
Novelis Inc.
Two Alliance Center
3560 Lenox Road, Suite 2000
Atlanta, GA 30326
Attention: Leslie J. Parrette, Jr.
Telecopier No.: 404-760-0137
Email: les.parrette@novelis.com
and with a copy to:
Torys LLP
1114 Avenue of the Americas, 23rd Floor
New York, New York 10036
Attention: Jonathan Wiener
Telecopier No.: 212-880-6121
Email: jwiener@torys.com
(ii)    if to the Administrative Agent or the Collateral Agent, to it at:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303
Phone No.: 770-508-1387
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
and with a copy to (for notices relating to European Borrowers and Borrowings
thereby):
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK)
Phone No.: +44 (0) 207 664 5673
(iii)    if to the U.S. Swingline Lender, to it at:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303
Phone No.: 770-508-1387
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
(iv)    if to the Initial Issuing Bank, to it at:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303
Phone No.: 770-508-1387
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
and with a copy to (for notices relating to European Letters of Credit):
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK)
Phone No.: +44 (0) 207 664 5673
(v)    if to the European Swingline Lender, to it at:
Wells Fargo Bank, National Association
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Daniel Denton
Telecopier No.: 855-277-7303
Phone No.: 770-508-1387
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
155 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Seth E. Jacobson
Telecopier No.: (312) 407-8511
Phone No.: (312) 407-0889
and with a copy to:
Burdale Financial Limited
5th Floor, No.1 Bread Street
London, EC4M 9BE
Attention: Tania Saldanha
Telecopier No.: 00 1 845 641 8888 (International); 0845 641 8888 (UK)
Phone No.: +44 (0) 207 664 5673
(vi)    if to a Lender (or other Issuing Bank), to it at its address (or
telecopier number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(qq)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Banks hereunder may (subject to Section 11.01(d)) be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender or Issuing Bank pursuant to ARTICLE II if such Lender or Issuing
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent, the Collateral Agent or Administrative Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it (including as
set forth in Section 11.01(d)); provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(rr)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(ss)    Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing or other extension of credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications, collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at
daniel.denton@wellsfargo.com or at such other e-mail address(es) provided to
Administrative Borrower from time to time or in such other form, including hard
copy delivery thereof, as the Administrative Agent shall reasonably require.
Nothing in this Section 11.01(d) shall prejudice the right of the Agents, any
Lender or any Loan Party to give any notice or other communication pursuant to
this Agreement or any other Loan Document in any other manner specified in this
Agreement or any other Loan Document.
To the extent consented to by the Administrative Agent from time to time,
Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents; provided that Administrative Borrower shall also
deliver to the Administrative Agent an executed original of each Compliance
Certificate and an executed copy (which may be by pdf or similar electronic
transmission) of each notice or request of the type described in clauses (i)
through (iv) of paragraph (d) above required to be delivered hereunder.
Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENTS DO
NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY
OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.
SECTION 12.02    Waivers; Amendment.
(c)    Generally. No failure or delay by any Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
each Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 11.02, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.
(d)    Required Consents. Subject to the terms of the Intercreditor Agreement
and to Sections 11.02(c) through (k), Section 2.23 and the definitions of
“Permitted Customer Account Financing”, “Permitted German Alternative
Financing”, “Permitted Novelis Switzerland Financing” and “Permitted Holdings
Amalgamation”, no modification of any Loan Document, including any extension or
amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Administrative Agent
(or Collateral Agent, in the case of any Security Document) with the consent of
Required Lenders, and each Loan Party party to such Loan Document; provided,
however, that
(i)    no modification shall be effective with respect to any provision in a
Loan Document that relates to any rights, duties or discretion of any Agent,
without the prior written consent of such Agent;
(ii)    without the prior written consent of such Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.18 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
an Issuing Bank;
(iii)    without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender; or (iii) extend the Maturity Date;
(iv)    without the prior written consent of all Lenders (except a Defaulting
Lender to the extent provided in Section 2.14(f)), no modification shall be
effective that would (i) alter Section 8.03, 11.02 or the pro rata provisions of
Section 2.14(b), or any provision that expressly requires the consent of all
Lenders or each affected Lender; (ii) except as provided in Section 11.02(h) or
(i), amend the definition of Borrowing Base (or any defined term used in such
definition) (in each case in a manner that would increase availability), Pro
Rata Percentage or Required Lenders; (iii) increase any advance rate; (iv)
release all or substantially all of the Collateral, except as currently
contemplated by the Loan Documents; or (v) except as expressly permitted by the
Loan Documents, release any Loan Party from liability for any Obligations, if
such Loan Party is not “insolvent” (as such term is defined under the applicable
Debtor Relief Laws of the jurisdiction in which such Loan Party is organized or
incorporated) at the time of the release;
(v)    without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 8.03; and
(vi)    without the written consent of each relevant Swingline Lender, no
modification shall be effective that would change or waive any provision hereof
relating to Swingline Loans (including the definition of “European Swingline
Commitment”)
provided further, that, notwithstanding anything to the contrary contained
herein, each Agent is hereby authorized by each Lender to enter into any
amendment to or modification of the Intercreditor Agreement or the Security
Documents in connection with the issuance or incurrence of Pari Passu Secured
Obligations or Subordinated Lien Secured Obligations, solely to the extent
necessary to effect such amendments as may be necessary or appropriate, in the
reasonable opinion of such Agent, in connection with any such issuance or
incurrence expressly permitted hereunder, so long as such amendment or
modification does not adversely affect the rights of any Lender (it being
understood that allowing Pari Passu Secured Obligations and Subordinated Lien
Secured Obligations to be secured by Collateral on the terms set forth in the
Intercreditor Agreement will not be deemed to adversely affect the rights of any
Lender).
(e)    Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and the Administrative Agent and/or Collateral Agent may (in
its or their respective sole discretion, or shall, to the extent required by any
Loan Document) enter into any amendment or waiver of any Loan Document, or enter
into any new agreement or instrument, to (i) effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties, (ii) as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with Applicable Law, or (iii) to cure
any inconsistency with this Agreement (other than, solely in the case of clause
(iii), amendments or waivers to provisions in such Security Documents that are
required to create or perfect the security interests created thereby or cause
such Security Document or security interest to be enforceable).
(f)    Dissenting Lenders. If a Lender fails to give its consent to any
amendment, waiver or action for which consent of all Lenders was required and
Required Lenders have consented, then, in addition to any other rights and
remedies that any Person may have, Administrative Agent may, by notice to such
Lender within 120 days after such event, require such Lender to assign all of
its rights and obligations under the Loan Documents to Eligible Assignee(s)
specified by Administrative Agent, pursuant to appropriate Assignment and
Assumption(s) and within 20 days after Administrative Agent’s notice.
Administrative Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Assumption if the Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (including any amount payable pursuant
to Section 2.13).
(g)    Holdings Amalgamation and Increased Commitments. Notwithstanding the
foregoing, the Administrative Agent and the Borrowers (without the consent of
any Lenders) may amend or amend and restate this Agreement and the other Loan
Documents if necessary or advisable in connection with or to effectuate (i) the
Permitted Holdings Amalgamation and (ii) any increase in Commitments
contemplated by Section 2.23.
(h)    Limitations. The agreement of any Loan Party shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of any Lender, any Agent and/or any Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification of any other Loan
Document. Any waiver or consent granted by Agents or Lenders hereunder shall be
effective only if in writing and only for the matter specified.
(i)    Loan Modification Offers.
(xi)    The Administrative Borrower may, by written notice to the Administrative
Agent, make one or more offers (a “Loan Modification Offer”) to all Lenders to
make no more than one Permitted Amendment (as defined below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the applicable Borrowers. Such notice shall set forth (i) the
terms and conditions of the requested Permitted Amendment and (ii) the date on
which such Permitted Amendment is requested to become effective (which shall not
be less than 10 Business Days nor more than 30 Business Days after the date of
such notice) (or such shorter periods as are acceptable to the Administrative
Agent). Permitted Amendments shall become effective only with respect to the
Loans of Lenders that accept the applicable Loan Modification Offer (such
Lenders, the “Accepting Lenders”).
(xii)    The Borrowers, each Accepting Lender, each Issuing Bank and each
Swingline Lender shall execute and deliver to the Administrative Agent a loan
modification agreement in a form acceptable to the Administrative Agent (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendment and the terms and conditions thereof. The Administrative Agent shall
promptly notify each Lender, each Issuing Bank and each Swingline Lender as to
the effectiveness of such Loan Modification Agreement. Each of the parties
hereto hereby agrees that, upon the effectiveness of the Loan Modification
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders (such Commitments, the “Extended Commitments”).
Notwithstanding the foregoing, the Permitted Amendment shall not become
effective under this Section 11.02 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates or legal opinions consistent with
those delivered on the Closing Date under Section 4.01.
(xiii)    “Permitted Amendment” shall mean (A) an extension of the final
maturity date of the applicable Commitments of the Accepting Lenders; provided
that such extension may not result in having more than two different maturity
dates under this Agreement; provided further, that subject to any amendments to
Sections 2.17 and 2.18 or otherwise to the extent dealing with Letters of Credit
and Swingline Loans which mature or expire after a maturity date when there
exist Extended Commitments with a longer maturity date (which may, with the
consent of the applicable Swingline Lender or Issuing Bank, provide that
participations in Letters of Credit expiring on or after the Maturity Date then
in effect shall be re-allocated on the Maturity Date from existing Lenders to
Accepting Lenders), all Letters of Credit and Swingline Loans shall be
participated in on a pro rata basis by all Lenders with Commitments in
accordance with their Pro Rata Percentage and all borrowings under the
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (1) payments of interest and fees at different rates on Extended Commitments
(and related outstandings) and (2) repayments required upon the maturity date of
the non-extending Commitments), and (B) any other amendment to a Loan Document
required to give effect to the Permitted Amendments described in clause (A) of
this Section 11.02(g). This Section 11.02(g) shall supersede any provisions in
Section 2.14 or Section 11.02 to the contrary.
(j)    Certain Borrowing Base Additions. The Administrative Borrower may request
that (i) Accounts of one or more Borrowers or Borrowing Base Guarantors that
would otherwise not be Eligible Accounts solely because the Account Debtor
either (A) maintains its Chief Executive Office in a specific jurisdiction that
is not an Applicable Eligible Jurisdiction, or (B) is organized under the laws
of a specific jurisdiction that is not an Applicable Eligible Jurisdiction or
any state, territory, province or subdivision thereof, be treated as Eligible
Accounts, or (ii) Accounts sold in a true sale by a Restricted Subsidiary to a
Borrower or Borrowing Base Guarantor (other than pursuant to any Receivables
Purchase Agreement that is in effect on the Closing Date) be able to be treated
as Eligible Accounts of such Borrower or Borrowing Base Guarantor (subject to
meeting applicable eligibility criteria), and in each case the Lenders hereby
agree that the eligibility criteria may be adjusted to treat such Accounts as
eligible accounts so long as (i) with regard to Accounts constituting in the
aggregate less than 10% of the Total Borrowing Base, the Administrative Agent so
agrees in its sole discretion, and (ii) with regard to Accounts constituting in
the aggregate 10% or more (but less than 25%) of the Total Borrowing Base, the
Required Lenders so agree (provided that such an adjustment with regard to a
greater portion of the Total Borrowing Base may be made only with the prior
written consent of all Lenders (except a Defaulting Lender as provided in
Section 2.14(f)); provided, however, that prior to any such Account being
treated as eligible, (y) the Administrative Borrower shall, at Borrowers’
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgment and delivery of, and thereafter register, file or record, or
cause to be registered, filed or recorded, in an appropriate governmental
office, any security agreement, guaranty, or other agreement, document or
instrument supplemental to or confirmatory of the Security Documents or other
Loan Documents, together with such certificates, legal opinions, and other
deliverables as may be requested by the Administrative Agent in its sole
discretion, and (z) such Account shall meet such additional eligibility criteria
as the Administrative Agent may establish in its sole discretion, including
requiring legal opinions from both the jurisdiction in which the applicable
account is originated and the jurisdiction of the account debtor, satisfaction
of any requirements to notify account debtors in a manner deemed necessary and
desirable, requiring periodic scheduling of accounts subject to pledge or other
actions reasonably necessary to identify Accounts subject to a pledge and a
field examination with respect to such Accounts. In addition, the Administrative
Agent and the Collateral Agent may enter into the agreements and documents
referred to in the definition of “Eligible Swiss Subsidiary Accounts” and
otherwise effect the arrangements contemplated hereby with regard to such
Accounts.
(k)    Additional Swiss Borrower. Notwithstanding the foregoing, the
Administrative Borrower may request that Novelis Switzerland be able to be
treated as an additional Swiss Borrower hereunder, and its Accounts be able to
become eligible for inclusion in a new Swiss borrowing base (separate from the
Swiss Borrowing Base) without being purchased pursuant to a Swiss Receivables
Purchase Agreement, and in each case the Lenders hereby agree that,
notwithstanding the foregoing, the Administrative Agent (and/or the Collateral
Agent, as applicable) may amend the Credit Agreement and the other Loan
Documents (including adjustment of the eligibility criteria may be adjusted to
treat such Accounts as eligible accounts) without the consent of any other
Lender to effect such request; provided, however, that prior to any such Swiss
Subsidiary being treated as an additional Swiss Borrower hereunder, or any such
Account being treated as eligible, (x) the Loan Parties shall, at Borrowers’
expense, meet such other conditions precedent and eligibility criteria as may be
established by the Administrative Agent in its sole discretion, which may
include any item referred to in clauses (y) and (z) of Section 11.02(h), and to
the extent requested by any Lender, the condition precedent in Section 4.01(k),
(y) the Loan Parties shall, at Borrowers’ expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, such documentation as the Administrative Agent
may request (including any security agreement, guaranty, or other agreement,
document or instrument supplemental to or confirmatory of this Agreement, the
Security Documents or the other Loan Documents, together with such certificates,
legal opinions, and other deliverables) in its sole discretion and (z) such
Account shall meet such eligibility criteria as the Administrative Agent may
establish in its sole discretion, including requiring legal opinions from both
the jurisdiction in which the applicable account is originated and the
jurisdiction of the account debtor, satisfaction of any requirements to notify
account debtors in a manner deemed necessary and desirable, requiring periodic
scheduling of accounts subject to pledge or other actions reasonably necessary
to identify Accounts subject to a pledge and a field examination with respect to
such Accounts.
(l)    Intercreditor Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Collateral Agent (without the consent of any
Lenders) may, in their sole discretion, amend or amend and restate the
Intercreditor Agreement and the other Loan Documents, any such amendment to be
acceptable in form and substance to the Administrative Agent and the Collateral
Agent in their sole discretion, if necessary or advisable in connection with or
to effectuate any treatment of intercompany loans for working capital as
Revolving Credit Priority Collateral. Each Loan Party agrees (i) to cooperate
(consistent with the terms of Section 5.12) in the execution of any such
amendment to the Intercreditor Agreement to the extent agreed between the
Agents, the Term Loan Administrative Agent, the Term Loan Collateral Agent, and
the other agents and representatives required to pursuant to Section 11.3 of the
Intercreditor Agreement, including in executing any such amendment to the extent
execution by any Loan Party is required by such section and (ii) to take such
other actions or execute such other documents (consistent with the terms of
Section 5.12) as may be reasonably requested by the Administrative Agent or the
Collateral Agent in connection with or to effectuate any such amendment to the
Intercreditor Agreement.
(m)    Certain Term Loan Definitions. In the event that (i) the definition of
“Pro Forma Basis (Leverage)”, the definition of “Consolidated EBITDA
(Leverage)”, the definition of “Consolidated Net Income (Leverage)”, the
definition of “Consolidated Net Tangible Assets” or the definition of “Specified
Transaction”, or (ii) solely to the extent applicable to such definitions, any
defined terms referenced in any such definition (in each case as contained in
the Term Loan Credit Agreement, or in any successor agreement with respect to
Term Loan Credit Agreement Refinancing Indebtedness) is amended, the
Administrative Borrower shall provide prompt notice to the Administrative Agent
of such amendment, and the definitions of each such term contained herein shall
be deemed amended, mutatis mutandis, to conform to such amended definitions, and
each party hereto authorizes the Administrative Agent and the Borrowers (without
the consent of any other Person) to amend or amend and restate this Agreement to
reflect such amendment.
SECTION 12.03    Expenses; Indemnity; Damage Waiver.
(s)    Costs and Expenses. Borrowers shall reimburse each Agent or Receiver (or,
to the extent set forth below, the Lenders) for all Extraordinary Expenses.
Borrowers shall also reimburse each Agent for all legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Collateral Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 5.07(c), each inspection,
audit or appraisal with respect to any Loan Party or Collateral, whether
prepared by an Agent’s personnel or a third party; provided that legal fees
shall be limited to (together with allocated costs of internal counsel) the
reasonable fees, charges and disbursements of one external counsel (plus local
counsel in each applicable jurisdiction) for the Administrative Agent and/or the
Collateral Agent, one external counsel (plus local counsel in each applicable
jurisdiction) for the Lenders, and one external counsel (plus local counsel in
each applicable jurisdiction) for any Receiver. All legal, accounting and
consulting fees shall be charged to Borrowers by Agents’ professionals at their
full hourly rates, regardless of any reduced or alternative fee billing
arrangements that Agent, any Lender or any of their Affiliates may have with
such professionals with respect to this or any other transaction. If, for any
reason (including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and Borrowers shall immediately pay to Administrative
Agent, for the pro rata benefit of Lenders, an amount equal to the difference
between the amount of interest and fees that would have accrued using the proper
margin and the amount actually paid.
(t)    Indemnification by Loan Parties. EACH LOAN PARTY SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN
INDEMNITEE, IN EACH CASE, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee. WITHOUT LIMITATION OF
THE FOREGOING, IT IS THE INTENTION OF THE LOAN PARTIES, AND THE LOAN PARTIES
AGREE, THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH
RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES
(INCLUDING, WITHOUT LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION
THEREFOR), WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH (AND/OR ANY OTHER)
INDEMNITEE.
(u)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(v)    Payments. All amounts due under this Section shall be payable not later
than three (3) Business Days after demand therefor accompanied by reasonable
particulars of amounts due.
SECTION 12.04    Successors and Assigns.
(o)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Loan Parties, each Agent, the Lenders, the other Secured
Parties, and their respective successors and assigns, except that (a) no Loan
Party shall have the right to assign its rights or delegate its obligations
under any Loan Documents (except as a result of a transaction expressly
permitted by Section 6.05(c) or (e)); and (b) any assignment by a Lender must be
made in compliance with Section 11.04(c). Each Agent may treat the Person which
made any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 11.04(c). Any authorization or consent of
a Lender shall be conclusive and binding on any subsequent transferee or
assignee of such Lender.
(p)    Participations.
(iii)    Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution other than a Defaulting Lender (a “Participant”) a
participating interest in the rights and obligations of such Lender under any
Loan Documents. Despite any sale by a Lender of participating interests to a
Participant, such Lender’s obligations under the Loan Documents shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for performance of such obligations, such Lender shall remain the holder
of its Loans and Commitments for all purposes, all amounts payable by Borrowers
shall be determined as if such Lender had not sold such participating interests,
and Borrowers and each Agent shall continue to deal solely and directly with
such Lender in connection with the Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and each Agent and the other Lenders shall not have any obligation or
liability to any such Participant. Subject to the following sentence, each
Borrower agrees that each Participant shall be entitled to the benefits of
Section 2.06(j), Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section
2.21, and Section 7.10 (subject to the requirements of those Sections) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (c) of this Section (and such Participant shall be deemed
to be a Lender for purposes of the definition of Excluded Taxes); provided that
a Participant shall not be entitled to such benefits unless (A) such Participant
and its respective participation are recorded in the Register in accordance with
Section 11.04(d) as if such Participant were a Lender and (B) such Participant
complies with Section 2.15 as if such Participant were a Lender. A Participant
shall not be entitled to receive any greater payment under Section 2.06(j),
Section 2.12, Section 2.13, Section 2.15, Section 2.16, Section 2.21, and
Section 7.10 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with Administrative Borrower’s prior
written consent.
(iv)    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (A) forgives principal,
interest or fees, (B) reduces the stated interest rate or fees payable with
respect to any Loan or Commitment in which such Participant has an interest, (C)
postpones the Maturity Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, (D) except
pursuant to the Intercreditor Agreement, as expressly provided in this Agreement
or as otherwise provided by any such Guarantee, releases all or substantially
all of the Subsidiary Guarantors from their Guarantees or limits the liability
of all or substantially all of the Subsidiary Guarantors in respect of such
Guarantees, or (E) except pursuant to the Intercreditor Agreement or the express
terms hereof, releases all or substantially all of the Collateral.
(v)    Benefit of Set-Off. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
11.08 as if such Participant were a Lender.
(q)    Assignments.
(i)    Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of $5,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $10,000,000
(unless otherwise agreed by Administrative Agent in its discretion); and (c) the
parties to each such assignment shall execute and deliver to Administrative
Agent, for its acceptance and recording, an Assignment and Assumption. Nothing
herein shall limit the right of a Lender to pledge or assign any rights under
the Loan Documents to (i) any Federal Reserve Bank or the United States Treasury
as collateral security pursuant to Regulation A of the Board and any Operating
Circular issued by such Federal Reserve Bank or any other central banking
authority, or (ii) counterparties to swap agreements relating to any Loans;
provided, however, that any payment by any Loan Party to the assigning Lender in
respect of any Obligations assigned as described in this sentence shall satisfy
the Loan Parties’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder. So long as no Event of Default shall have occurred and is continuing,
no assignment or transfer of all or a portion of rights and obligations under
this Agreement (including all or a portion of its Commitment or the Loans at the
time owing to it) shall be made by a Lender that is a Swiss Qualifying Bank to
any assignee that is not a Swiss Qualifying Bank except in accordance with
Section 11.04(f).
(ii)    Effect; Effective Date. Upon delivery to Administrative Agent of an
Assignment and Assumption and a processing fee of $3,500 (unless (A) such
assignment is from a Lender to a U.S.-based Affiliate of a Lender or (B)
otherwise agreed by Administrative Agent in its discretion), the assignment
shall become effective as specified in the notice (subject to acceptance and
recording thereof by the Administrative Agent pursuant to Section 11.04(d)), if
it complies with this Section 11.04. From such effective date, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, Agents and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 2.15 and Section 2.21 and deliver,
upon request, an administrative questionnaire satisfactory to Administrative
Agent.
(iii)    Certain Transfers. In the event of a transfer by novation of all or
part of its rights and obligations under this Agreement by a Lender, such Lender
expressly reserves the rights, powers, privileges and actions that it enjoys
under any Security Documents governed by French law in favor of its Eligible
Assignee, in accordance with the provisions of article 1278 et seq. of the
French Code civil.
(r)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall, at all times while the Loans and LC Disbursements
(or any of them) are outstanding, maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent, the Issuing Banks and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers, the Issuing Banks,
the Collateral Agent, the Swingline Lender and any Lender (with respect to its
own interest only), at any reasonable time and from time to time upon reasonable
prior notice. The requirements of this Section 11.04(d) are intended to result
in any and all Loans and LC Disbursements being in “registered form” for
purposes of Section 871, Section 881 and any other applicable provision of the
Code, and shall be interpreted and applied in a manner consistent therewith.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Commitments and Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(s)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any requirement of Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(t)    Successors and Assigns.
(i)    Notwithstanding anything in Sections 11.04(a) - (e), but only so long as
no Event of Default shall have occurred and is continuing, except as permitted
by Section 11.04(c)(i), no assignment or transfer of all or a portion of any
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment or the Loans at the time owing to it, and including assignment
by way of security, novation or sub-participations) to a Swiss Non-Qualifying
Bank shall be made without the prior written consent of the Swiss Borrower,
except that such consent shall be given:
(1)    if the transferee is an existing Lender; or
(2)    if as a result of a change in Swiss Tax laws, a violation of the Ten
Non-Bank Regulations and the Twenty Non-Bank Regulations no longer results in
the imposition of Swiss stamp tax and/or Swiss withholding tax.
(ii)    Any Lender that enters into a participation or sub-participation in
relation to its Revolving Commitment or Loans in respect thereof shall ensure
that, unless an Event of Default shall have occurred and is continuing:
(1)    the terms of such participations or sub-participation agreement prohibit
the participant or sub-participant from entering into further sub-participation
agreements (in relation to the rights between it and such Lender) and
transferring, assigning (including by way of security) or granting any interest
over the participant or sub-participation agreement, except in each case to a
person who is an existing Lender, but subject to the consent contained above in
paragraph (i) of this Section 11.04(f);
(2)    the identity of the participant or sub-participant is permitted to be
disclosed to the Swiss Federal Tax Administration by the Swiss Borrower;
(3)    the participant or sub-participant enters into a unilateral undertaking
in favor of Swiss Borrower to abide by the terms included in the participations
or sub-participation agreement to reflect this Section 11.04(f) and Section
2.21; and
(4)    the terms of such participations or sub-participation agreement oblige
the participant or sub-participant, in respect of any further sub-participation,
assignment, transfer or grant, to include, mutatis mutandis, the provisions of
this Section, including a requirement that any further sub-participant, assignee
or grantee enters into such undertaking and abides by the terms of Section 2.21.
Notwithstanding the foregoing clauses (1) – (4), unless an Event of Default
shall have occurred and is continuing, participations or sub-participations in
relation to any Lender’s Revolving Commitment or Loans in respect thereof are
not permitted unless (y) such participant or sub-participant is a Swiss
Qualifying Bank or, (z) if and to the extent there are in total not more than 10
Swiss Non-Qualifying Banks (including Lenders, participants and/or
sub-participants), the Swiss Borrower consents to such participations or
sub-participations under this Section 11.04(f)(ii), whereby such consent shall
not be unreasonably withheld and the relevant participations or
sub-participations shall be counted against the number of Permitted Swiss
Non-Qualifying Banks.
(iii)    For the avoidance of doubt, nothing in subsection (ii) above restricts
any Lender, participant or sub-participant from entering into any agreement with
another person under which payments are made by reference to this Agreement or
to any hereto related participation or sub-participation agreement (including
without limitation credit default or total return swaps), provided such
agreement is not treated as a sub-participation for the purposes of the Ten
Non-Bank Regulations and the Twenty Non-Bank Regulations.
SECTION 12.05    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Agents, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Section 2.06(j), Section 2.12, Section 2.14, Section 2.15, Section
2.16, Section 2.18, Section 2.21, Section 7.10, Section 11.03, Section 11.33,
ARTICLE X, and this Section 11.05 shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the payment of the Reimbursement Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 12.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, any separate letter agreements with respect to fees payable to
any Agent or the Arrangers, and any provisions of the Engagement Letter and the
Fee Letter that are explicitly stated to survive the execution and delivery of
this Agreement (which surviving obligations are hereby assumed by the Borrowers)
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopier shall be effective as delivery of a
manually executed counterpart of this Agreement.
SECTION 12.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 12.08    Right of Setoff. Subject to the Intercreditor Agreement, if an
Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank, and each of their respective Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by Applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
Issuing Bank or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such Issuing Bank, irrespective of
whether or not such Lender or such Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or such Issuing Bank different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. Each Lender and each Issuing Bank agrees to notify the Administrative
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
SECTION 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
(k)    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
(l)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(m)    WAIVER OF VENUE. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.09(B). EACH FRENCH GUARANTOR AND
EACH OTHER FRENCH SUBSIDIARY HEREBY WAIVES THE BENEFIT OF THE PROVISIONS OF
ARTICLE 14 OF THE FRENCH CODE CIVIL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(n)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER, E-MAIL OR
OTHER ELECTRONIC COMMUNICATION) IN SECTION 11.01. EACH LOAN PARTY HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CSC CORPORATION, 1180 AVE OF THE
AMERICAS, SUITE 210, NEW YORK, NEW YORK, 10036 (TELEPHONE NO: 212-299-5600)
(TELECOPY NO: 212-299-5656) (ELECTRONIC MAIL ADDRESS: MWIENER@CSCINFO.COM) (THE
“PROCESS AGENT”), IN THE CASE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE
UNITED STATES AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
ANY LOAN DOCUMENT. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
SECTION 12.10    WAIVER OF JURY TRIAL. EACH LOAN PARTY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 12.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 12.12    Treatment of Certain Information; Confidentiality. Each Agent,
each Lender and each Issuing Bank shall maintain the confidentiality of all
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, and to its and their partners, directors, officers, employees,
trustees, agents, advisors and representatives (provided such Persons are
informed of the confidential nature of the Information and instructed to keep it
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
Applicable Law or by any subpoena or other legal process; (d) to any other party
hereto; (e) in connection with any action or proceeding, or other exercise of
rights or remedies, relating to any Loan Documents or Secured Obligations; (f)
subject to an agreement containing provisions substantially the same as this
Section, to any actual or potential assignee, Participant or other Person
acquiring an interest in any Obligations or any actual or prospective party (or
its advisors) to any Bank Product or swap or derivative transaction relating to
any Loan Party and its obligations, or any rating agency for the purpose of
obtaining a credit rating applicable to any Lender; (g) with the consent of
Administrative Borrower or the applicable Loan Party; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to any Agent, any Lender, any Issuing Bank or
any of their Affiliates on a nonconfidential basis from a source other than the
Loan Parties. Notwithstanding the foregoing, each Agent and each Lender may
publish or disseminate general information describing this credit facility,
including the names and addresses of Loan Parties and a general description of
Loan Parties’ businesses, and may use Loan Parties’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means all
information received from a Loan Party or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises the same degree of care that it accords
its own confidential information. Each Agent, each Lender and each Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning a Loan Party or Subsidiary; (ii) it has developed compliance
procedures regarding the use of material non-public information; and (iii) it
will handle such material non-public information in accordance with Applicable
Law, including federal and state securities laws.
SECTION 12.13    USA PATRIOT Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrowers and the other Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrowers and the
other Loan Parties, which information includes the name, address and tax
identification number of the Borrowers and the other Loan Parties and other
information regarding the Borrowers and the other Loan Parties that will allow
such Lender or the Administrative Agent, as applicable, to identify the
Borrowers and the other Loan Parties in accordance with the Act. This notice is
given in accordance with the requirements of the Act and is effective as to the
Lenders and the Administrative Agent.
SECTION 12.14    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by Applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Obligations or, if it
exceeds such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 12.15    [intentionally omitted].
SECTION 12.16    Obligations Absolute. To the fullest extent permitted by
Applicable Law, all obligations of the Loan Parties hereunder shall be absolute
and unconditional irrespective of:
(a)    any Insolvency Proceeding of any Loan Party;
(b)    any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;
(d)    any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;
(e)    any exercise or non-exercise, or any waiver of any right, remedy, power
or privilege under or in respect hereof or any Loan Document; or
(f)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, the Loan Parties.
SECTION 12.17    Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, each Lender acknowledges that the Lien and security
interest granted to the Collateral Agent pursuant to the Security Documents and
the exercise of any right or remedy by such Collateral Agent thereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and the Security
Documents, the terms of the Intercreditor Agreement shall govern and control.
SECTION 12.18    Judgment Currency.
(a)    Each Loan Party’s obligations hereunder and under the other Loan
Documents to make payments in the applicable Approved Currency (pursuant to such
obligation, the “Obligation Currency”) shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
the other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any Loan Party in any court or in any jurisdiction, it becomes necessary
to convert into or from any currency other than the Obligation Currency (such
other currency being hereinafter referred to as the “Judgment Currency”) an
amount due in the Obligation Currency, the conversion shall be made at the
Relevant Currency Equivalent, and in the case of other currencies, the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining the Relevant Currency Equivalent or any other
rate of exchange for this Section 11.18, such amounts shall include any premium
and costs payable in connection with the purchase of the Obligation Currency.
SECTION 12.19    Euro.
(a)    If at any time that an Alternate Currency Revolving Loan is outstanding,
the relevant Alternate Currency (other than the euro) is fully replaced as the
lawful currency of the country that issued such Alternate Currency (the “Issuing
Country”) by the euro so that all payments are to be made in the Issuing Country
in euros and not in the Alternate Currency previously the lawful currency of
such country, then such Alternate Currency Revolving Loan shall be automatically
converted into a Loan denominated in euros in a principal amount equal to the
amount of euros into which the principal amount of such Alternate Currency
Revolving Loan would be converted pursuant to law and thereafter no further
Loans will be available in such Alternate Currency.
(b)    The Parent Borrower shall, or shall cause the applicable Loan Party from
time to time, at the request of any Lender accompanied by reasonably documented
particulars thereof, pay to such Lender the amount of any losses, damages,
liabilities, claims, reduction in yield, additional expense, increased cost,
reduction in any amount payable, reduction in the effective return of its
capital, the decrease or delay in the payment of interest or any other return
forgone by such Lender or its Affiliates as a result of the tax or currency
exchange resulting from the introduction of, changeover to or operation of the
euro in any applicable nation or eurocurrency market.
SECTION 12.20    Special Provisions Relating to Currencies Other Than Dollars.
(a)    All funds to be made available to Administrative Agent pursuant to this
Agreement in euros, Swiss francs or GBP shall be made available to
Administrative Agent in immediately available, freely transferable, cleared
funds to such account with such bank in such principal financial center in such
Participating Member State (or in London) as Administrative Agent shall from
time to time nominate for this purpose.
(b)    In relation to the payment of any amount denominated in euros, Swiss
francs or GBP, Administrative Agent shall not be liable to any Loan Party or any
of the Lenders for any delay, or the consequences of any delay, in the crediting
to any account of any amount required by this Agreement to be paid by
Administrative Agent if Administrative Agent shall have taken all relevant and
necessary steps to achieve, on the date required by this Agreement, the payment
of such amount in immediately available, freely transferable, cleared funds (in
euros, Swiss francs or GBP) to the account with the bank in the principal
financial center in the Participating Member State which the Administrative
Borrower or, as the case may be, any Lender shall have specified for such
purpose. In this Section 11.20(b), “all relevant steps” means all such steps as
may be prescribed from time to time by the regulations or operating procedures
of such clearing or settlement system as Administrative Agent may from time to
time determine for the purpose of clearing or settling payments of euros, Swiss
francs or GBP. Furthermore, and without limiting the foregoing, Administrative
Agent shall not be liable to any Loan Party or any of the Lenders with respect
to the foregoing matters in the absence of its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision or pursuant to a binding arbitration award or as
otherwise agreed in writing by the affected parties).
SECTION 12.21    Abstract Acknowledgment of Indebtedness and Joint Creditorship.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally agrees and covenants with the Collateral
Agent by way of an abstract acknowledgment of indebtedness (abstraktes
Schuldversprechen) that it owes to the Collateral Agent as creditor in its own
right and not as a representative of the other Secured Parties, sums equal to,
and in the currency of, each amount payable by such Loan Party to each of the
Secured Parties under each of the Loan Documents and Bank Product Agreements
relating to any Secured Obligations, as and when that amount falls due for
payment under the relevant Secured Debt Agreement or would have fallen due but
for any discharge resulting from failure of another Secured Party to take
appropriate steps to preserve its entitlement to be paid that amount.
(b)    Each Loan Party undertakes to pay to the Collateral Agent upon first
written demand the amount payable by such Loan Party to each of the Secured
Parties under each of the Secured Debt Agreements as such amount has become due
and payable.
(c)    The Collateral Agent has the independent right to demand and receive full
or partial payment of the amounts payable by each Loan Party under this Section
11.21, irrespective of any discharge of such Loan Party’s obligation to pay
those amounts to the other Secured Parties resulting from failure by them to
take appropriate steps to preserve their entitlement to be paid those amounts.
(d)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.21 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Secured Debt Agreements
and any amount due and payable by a Loan Party to the other Secured Parties
under those provisions shall be decreased to the extent that the Collateral
Agent has received (and is able to retain) payment in full of the corresponding
amount under this Section 11.21; provided that no Loan Party may consider its
obligations towards a Secured Party to be so discharged by virtue of any
set-off, counterclaim or similar defense that it may invoke vis-à-vis the
Collateral Agent.
(e)    The rights of the Secured Parties (other than the Collateral Agent) to
receive payment of amounts payable by each Loan Party under the Secured Debt
Agreements are several and are separate and independent from, and without
prejudice to, the rights of the Collateral Agent to receive payment under this
Section 11.21.
(f)    In addition, but without prejudice to the foregoing, the Collateral Agent
shall be the joint creditor (together with the relevant Secured Parties) of all
obligations of each Loan Party towards each of the Secured Parties under the
Secured Debt Agreements.
SECTION 12.22    Special Appointment of Collateral Agent for German Security.
(a)    (i) Each Secured Party that is or will become party to this Agreement
hereby appoints the Collateral Agent as trustee (Treuhaender) and administrator
for the purpose of holding on trust (Treuhand), administering, enforcing and
releasing the German Security (as defined below) for the Secured Parties, (ii)
the Collateral Agent accepts its appointment as a trustee and administrator of
the German Security on the terms and subject to the conditions set out in this
Agreement and (iii) the Secured Parties, the Collateral Agent and all other
parties to this Agreement agree that, in relation to the German Security, no
Secured Party shall exercise any independent power to enforce any German
Security or take any other action in relation to the enforcement of the German
Security, or make or receive any declarations in relation thereto.
(b)    To the extent possible, the Collateral Agent shall hold and administer
any German Security which is security assigned, transferred or pledged under
German law to it as a trustee for the benefit of the Secured Parties, where
“German Security” shall mean the assets which are the subject of a security
document which is governed by German law.
(c)    Each Secured Party hereby authorizes and instructs the Collateral Agent
(with the right of sub delegation) to enter into any documents evidencing German
Security and to make and accept all declarations and take all actions as it
considers necessary or useful in connection with any German Security on behalf
of the Secured Parties. The Collateral Agent shall further be entitled to
rescind, release, amend and/or execute new and different documents securing the
German Security.
(d)    The Secured Parties and the Collateral Agent agree that all rights and
claims constituted by the abstract acknowledgment of indebtedness pursuant to
this Section 11.22 and all proceeds held by the Collateral Agent pursuant to or
in connection with such abstract acknowledgment of indebtedness are held by the
Collateral Agent with effect from the date of such abstract acknowledgment of
indebtedness in trust for the Secured Parties and will be administered in
accordance with the Loan Documents and Bank Product Agreements relating to any
Secured Obligations. The Secured Parties and the Collateral Agent agree further
that the respective Loan Party’s obligations under such abstract acknowledgment
of indebtedness shall not increase the total amount of the Secured Obligations
(as defined in the respective agreement governing German Security) and shall not
result in any additional liability of any of the Loan Parties or otherwise
prejudice the rights of any of the Loan Parties. Accordingly, payment of the
obligations under such abstract acknowledgment of indebtedness shall, to the
same extent, discharge the corresponding Secured Obligations and vice versa.
(e)    Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Collateral Agent on such Secured Party's behalf
(including, for the avoidance of doubt the declarations made by the Collateral
Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).
SECTION 12.23    Special Appointment of Collateral Agent in Relation to South
Korea; Certain Lock-Up or Listing Agreements.
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes to pay to the Collateral
Agent, as creditor in its own right and not as representative of the other
Secured Parties, sums equal to and in the currency of each amount payable by
such Loan Party to each of the Secured Parties under each of the Loan Documents
as and when that amount falls due for payment under the relevant Loan Document
or would have fallen due but for any discharge resulting from failure of another
Secured Party to take appropriate steps to preserve its entitlement to be paid
that amount.
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.23,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.23.
(d)    Subject to paragraph (c) above, the rights of the Secured Parties (in
each case, other than the Collateral Agent) to receive payment of amounts
payable by each Loan Party under the Loan Documents are several and are separate
and independent from, and without prejudice to, the rights of the Collateral
Agent to receive payment under this Section 11.23.
(e)    The Administrative Agent and the Collateral Agent are authorized to enter
into consents to any lock-up or listing agreement required by any applicable
rule or regulation in connection with any listing or offering of Equity
Interests in NKL and may consent to such Equity Interests being held by a
depositary or securities intermediary; provided, that the Collateral Agent’s
Liens in the Equity Interests of NKL or its direct parents, 4260848 Canada Inc.,
4260856 Canada Inc., and 8018227 Canada Inc., are not impaired.
(f)    The parties hereto hereby acknowledge and agree that references to the
Administrative Agent in Sections 11.23(a) through (d) in the Original Credit
Agreement shall for all purposes be interpreted to refer to the Collateral Agent
(as defined therein).
SECTION 12.24    Special Appointment of Collateral Agent in Relation to France.
For the purpose of any French Security Agreements and all security interest
created thereunder:
(a)    Notwithstanding any other provision of this Agreement, each Loan Party
hereby irrevocably and unconditionally undertakes insofar as necessary, in
advance, to pay to the Collateral Agent, as creditor in its own right and not as
representative of the other Secured Parties, sums equal to and in the currency
of each amount payable by such Loan Party to each of the Secured Parties under
each of the Loan Documents as and when that amount falls due for payment under
the relevant Loan Document or would have fallen due but for any discharge
resulting from failure of another Secured Party to take appropriate steps to
preserve its entitlement to be paid that amount (such payment undertakings,
obligations and liabilities which are the result thereof, hereinafter referred
to as the “Parallel Debt”).
(b)    The Collateral Agent shall have its own independent right to demand
payment of the amounts payable by each Loan Party under this Section 11.24,
irrespective of any discharge of such Loan Party’s obligation to pay those
amounts to the other Secured Parties resulting from failure by them to take
appropriate steps to preserve their entitlement to be paid those amounts.
(c)    Any amount due and payable by a Loan Party to the Collateral Agent under
this Section 11.24 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Collateral Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 11.24.
(d)    The Collateral Agent shall apply any amounts received in payment of any
Parallel Debt in accordance with the terms and conditions of this Agreement
governing the application of proceeds in payment of any Secured Obligations.
(e)    The rights of the Secured Parties (other than any Parallel Debt) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Collateral Agent to receive payment under this Section 11.24.
SECTION 12.25    Swiss Tax Ruling. The Swiss Borrower shall obtain subsequent to
the Closing Date (but within a reasonable time frame) (a) a ruling from the
Wallis cantonal tax authority confirming that the payment of interests under
this Agreement shall not be subject to federal, cantonal, and municipal direct
taxes levied at source in Switzerland as per Article 51 § 1 lit. d and Article
94 of the Swiss Federal Direct Tax Act of December 14, 1990 and as per Article
21 § 2 lit. a and Article 35 § 1 lit. e of the Swiss Federal Harmonization
Direct Tax Act of December 14, 1990, but only to the extent and limited to the
interests paid by the Swiss Borrower in connection with the Swiss Revolving Loan
and which are secured by the Swiss real estate mortgage in an amount of CHF 60
million, and (b) a ruling from the Zurich cantonal tax authority confirming that
the aforesaid direct taxes levied at source may be solely ruled with the Canton
where the Swiss real estate is located. The Swiss Borrower further acknowledges
that the gross-up mechanism provided for under Section 2.15 shall apply with
respect to any such direct taxes levied at source.
SECTION 12.26    Designation of Collateral Agent under Civil Code of Quebec.
Each of the parties hereto (including each Lender, acting for itself and on
behalf of each of its Affiliates which are or become Secured Parties from time
to time) confirms the appointment and designation of the Collateral Agent (or
any successor thereto) as the person holding the power of attorney (fondé de
pouvoir) within the meaning of Article 2692 of the Civil Code of Québec for the
purposes of the hypothecary security to be granted by the Loan Parties or any
one of them under the laws of the Province of Québec and, in such capacity, the
Collateral Agent shall hold the hypothecs granted under the laws of the Province
of Québec as such fondé de pouvoir in the exercise of the rights conferred
thereunder. The execution by the Collateral Agent in its capacity as fondé de
pouvoir prior to the Closing Date of any document creating or evidencing any
such hypothecs is hereby ratified and confirmed. Notwithstanding the provisions
of Section 32 of the Act respecting the special powers of legal persons
(Québec), the Collateral Agent may acquire and be the holder of any of the bonds
secured by any such hypothec. Each future Secured Party, whether a Lender, an
Issuer or a holder of any Secured Obligation, shall be deemed to have ratified
and confirmed (for itself and on behalf of each of its Affiliates that are or
become Secured Parties from time to time) the appointment of the Collateral
Agent as fondé de pouvoir.
SECTION 12.27    Maximum Liability. Subject to Section 7.08 and Sections 7.11 to
7.15, it is the desire and intent of each Loan Party and the Secured Parties
that their respective liability shall be enforced against each Loan Party to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought after giving effect to the rights of
contribution established in the Contribution, Intercompany, Contracting and
Offset Agreement that are valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding. If,
however, and to the extent that, the obligations of any Loan Party under any
Loan Document shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers), then the amount of such Loan
Party's obligations under the Loan Documents shall be deemed to be reduced and
such Loan Party shall pay the maximum amount of the Secured Obligations which
would be permissible under Applicable Law.
SECTION 12.28    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
SECTION 12.29    Performance of Borrowers’ Obligations. Each Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of a Loan Party under any Loan Documents or
otherwise lawfully requested by any Agent to (a) enforce any Loan Documents or
collect any Secured Obligations; (b) protect, insure, maintain or realize upon
any Collateral; or (c) defend or maintain the validity or priority of Collateral
Agent’s Liens in any Collateral, including any payment of a judgment, insurance
premium, warehouse charge, finishing or processing charge, or landlord claim, or
any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of any Agent under this Section shall be reimbursed to
such Agent by Borrowers, on demand, with interest from the date incurred to the
date of payment thereof at the Default Rate applicable to Base Rate Loans. Any
payment made or action taken by any Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
SECTION 12.30    Credit Inquiries. Each Loan Party hereby authorizes each Agent
and each Lender (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Loan Party or
Subsidiary.
SECTION 12.31    Relationship with Lenders. The obligations of each Lender
hereunder are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for any Agent or
any other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of any Agent, any Lender or
any other Secured Party pursuant to the Loan Documents or otherwise shall be
deemed to constitute any Agent and any Secured Party to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of any Loan Party.
SECTION 12.32    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, each Loan Party
acknowledges and agrees that (a)(i) this credit facility and any related
arranging or other services by any Agent, any Lender, any of their Affiliates or
any arranger are arm’s-length commercial transactions between the Loan Parties
and such Person; (ii) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) the Loan Parties are capable of evaluating and
understanding, and do understand and accept, the terms, risks and conditions of
the transactions contemplated by the Loan Documents; (b) each Agent, each
Lender, their Affiliates and any arranger is and has been acting solely as a
principal in connection with this credit facility, is not the financial advisor,
agent or fiduciary for the Loan Parties, any of their Affiliates or any other
Person, and has no obligation with respect to the transactions contemplated by
the Loan Documents except as expressly set forth therein; and (c) each Agent,
each Lender, their Affiliates and any arranger may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their Affiliates, and have no obligation to disclose any of such
interests to the Loan Parties or their Affiliates. To the fullest extent
permitted by Applicable Law, each Loan Party hereby waives and releases any
claims that it may have against any Agent, any Lender, their Affiliates and any
arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated by a Loan
Document.
SECTION 12.33    Marshaling; Payments Set Aside. None of the Agents or the other
Secured Parties shall be under any obligation to marshal any assets in favor of
any Loan Party or against any Secured Obligations. If any payment by or on
behalf of any Borrower is made to any Agent or other Secured Party, or an Agent
or other Secured Party exercises a right of setoff, and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Agent or other Secured Party in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such recovery, the Secured Obligation originally intended to be
satisfied, and all Liens, rights and remedies relating thereto, shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred.
SECTION 12.34    One Obligation. The Loans, LC Obligations and other Secured
Obligations shall constitute one general obligation of Borrowers and (unless
otherwise expressly provided in any Loan Document) shall be secured by
Collateral Agent’s Lien upon all Collateral; provided, however, that each Agent
and each other Secured Party shall be deemed to be a creditor of, and the holder
of a separate claim against, each Borrower to the extent of any Secured
Obligations jointly or severally owed by such Borrower.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
NOVELIS INC., as Parent Borrower, Administrative Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS CORPORATION, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS PAE CORPORATION, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS BRAND LLC, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS SOUTH AMERICA HOLDINGS LLC, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
ALUMINUM UPSTREAM HOLDINGS LLC, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS ACQUISITIONS LLC, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS NORTH AMERICA HOLDINGS INC., as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS DELAWARE LLC, as U.S. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS UK LTD, as U.K. Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS AG, as Swiss Borrower, European Administrative Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS CAST HOUSE TECHNOLOGY LTD., as Canadian Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
4260848 CANADA INC., as Canadian Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
4260856 CANADA INC., as Canadian Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
8018243 CANADA LIMITED, as Canadian Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
8018227 CANADA INC., as Canadian Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS NO. 1 LIMITED PARTNERSHIP, as Canadian Guarantor,
By: 4260848 CANADA INC.
Its: General Partner
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS EUROPE HOLDINGS LIMITED., as U.K. Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS SERVICES LIMITED, as U.K. Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS SWITZERLAND SA, as Swiss Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM HOLDING COMPANY
by its lawfully appointed attorney
in the presence of:
Name: ____________________________
Title: _____________________________
witness:
Name: ____________________________
Title: _____________________________
Occupation: ________________________
Address: ___________________________
___________________________________
___________________________________
NOVELIS DEUTSCHLAND GMBH, as German Borrower and Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS SHEET INGOT GMBH, as German Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS DO BRASIL LTDA., as Brazilian Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS MADEIRA UNIPESSOAL, LDA, as Madeira Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS PAE S.A.S., as French Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
NOVELIS MEA LTD, as Dubai Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
AV METALS INC., as Guarantor
By:    ______________________________
    Name: ________________________
    Title: _________________________
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank, U.S. Swingline Lender and as Lender
By:    ______________________________
    Name: ________________________
    Title: _________________________
WELLS FARGO BANK, N.A. (LONDON BRANCH), as European Swingline Lender
By:    ______________________________
    Name: ________________________
    Title: _________________________
[-], as Lender
By:    ______________________________
    Name: ________________________
    Title: _________________________


Annex I


Revolving Commitments


Lender
Revolving Commitment
Wells Fargo Bank, National Association
$160,000,000
Bank of America, N.A.
97,500,000
Citibank, N.A.
90,000,000
Deutsche Bank AG New York Branch
90,000,000
JPMorgan Chase Bank, N.A.
90,000,000
The Royal Bank of Scotland plc
90,000,000
UBS AG, Stamford Branch
90,000,000
HSBC Bank USA, N.A.
47,500,000
Standard Chartered Bank
47,500,000
SunTrust Bank
47,500,000
Credit Suisse AG, Cayman Islands Branch
40,000,000
Natixis, New York Branch
40,000,000
MUFG Union Bank, N.A. (formerly Union Bank, N.A.) and Union Bank, Canada Branch
40,000,000
Bank of Montreal, Chicago Branch and Bank of Montreal, London Branch
30,000,000
The Bank of Nova Scotia
25,000,000
PNC Bank, N.A.
25,000,000
Royal Bank of Canada and RBC Europe Limited
25,000,000
Regions Bank
25,000,000
Barclays Bank Plc
20,000,000
City National Bank, A National Banking Association
20,000,000
Goldman Sachs Bank USA
20,000,000
Morgan Stanley Bank, N.A.
20,000,000
Siemens Financial Services, Inc.
20,000,000







Annex II
Applicable Margin
Average Quarterly Excess 
            Availability            
     Eurocurrency


        EURIBOR        
 
        Base Rate        
 
 
 
 
Level I
Greater than or equal to $600,000,000
1.50%
1.50%
0.50%
 
 
 
 
Level II
Less than $600,000,000 and equal to or greater than $400,000,000
1.75%
1.75%
0.75%
 
 
 
 
 
 
 
 
 
 
 
 
Level III
Less than $400,000,000
2.00%
2.00%
1.00%

Until December 31, 2014, the Applicable Margin shall be determined based upon
Level III. Thereafter, the Applicable Margin shall be subject to increase or
decrease as of the first day of each fiscal quarter based on Average Quarterly
Excess Availability for the preceding fiscal quarter. If the first Borrowing
Base Certificate in any fiscal quarter is not received by the date required
under Section 9.03, then, at the option of the Administrative Agent or Required
Lenders, the margins shall be determined as if Level III were applicable, from
such day until the first day of the calendar month following actual receipt.
 


Annex III
Mandatory Cost Formula
1.    The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England, the Financial Conduct Authority and/or the Prudential Regulation
Authority (or, in either case, any other authority which replaces all or any of
its functions) or (b) the requirements of the European Central Bank.
2.    On the first day of each Interest Period (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.
3.    The Additional Cost Rate for any Lender lending from a Facility Office in
a Participating Member State will be the percentage notified by that Lender to
the Administrative Agent. This percentage will be certified by that Lender in
its notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.
4.    The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Administrative Agent as follows:
(a)    in relation to a GBP Denominated Loan:


AB + C(B – D) + E x 0.01  
100 – (A + C)
per cent. per annum



(b)    in relation to a Loan in any currency other than GBP:


E x 0.01
300
per cent. per annum.

Where:
A    is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.
B    is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.06(f)) payable for the relevant Interest Period
on the Loan.
C    is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.
D    is the percentage rate per annum payable by the Bank of England to the
Administrative Agent (or such other bank as may be designated by the
Administrative Agent in consultation with Administrative Borrower) on interest
bearing Special Deposits.
E    is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in GBP per £1,000,000.
5.    For the purposes of this Schedule:
(a)    “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;
(b)    “Facility Office” means (i) in respect of a Lender, the office or offices
notified by that Lender to the Administrative Agent in writing on or before the
date it becomes a Lender (or, following that date, by not less than five
Business Days’ written notice) as the office or offices through which it will
perform its obligations under this Agreement and (ii) in respect of any other
Secured Party, the office in the jurisdiction in which it is resident for tax
purposes;
(c)    “Fees Rules” means (i) from the period commencing April 1, 2013, to the
date of publication (or, if later, the date of effectiveness) of the fee tariffs
in the Financial Conduct Authority Fees Manual and Prudential Regulation
Authority Fees Manual for the financial year 2013/14, the rules on periodic fees
contained in the Financial Services Authority Fees Manual for the financial year
2012/13; or (ii) thereafter, the rules on periodic fees contained in the
Financial Conduct Authority Fees Manual and the Prudential Regulation Authority
Fees Manual or such other law or regulation as may be in force from time to time
in respect of the payment of fees for the acceptance of deposits;
(d)    “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);
(e)    “Reference Banks” means, in relation to the EURIBOR Rate and Mandatory
Cost, the principal office in San Francisco, CA of Wells Fargo Bank, National
Association, or such other bank or banks as may be designated by the
Administrative Agent in consultation with Administrative Borrower;
(f)    “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules; and
(g)    “Unpaid Sum” means any sum due and payable but unpaid by any Loan Party
under the Loan Documents.
6.    In application of the above formulae, A, B, C and D will be included in
the formulae as percentages (i.e. 5 per cent. will be included in the formula as
5 and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.
7.    If requested by the Administrative Agent, each Reference Bank shall, as
soon as practicable after publication of the Fees Rules in respect of any
financial year of the Financial Conduct Authority or, as the case may be, the
Prudential Regulation Authority, supply to the Administrative Agent the rate of
charge payable by that Reference Bank to the Financial Conduct Authority or, as
the case may be, the Prudential Regulation Authority pursuant to such Fees Rules
in respect of the relevant financial year (calculated for this purpose by that
Reference Bank as being the sum of (i) the average of the Fee Tariffs specified
in the Financial Conduct Authority Fees Manual and (ii) the average of the Fee
Tariffs specified in the Prudential Regulation Authority Fees Manual applicable
to that Reference Bank for that financial year) and expressed in GBP per
£1,000,000 of the Tariff Base of that Reference Bank.
8.    Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:
(a)    the jurisdiction of its Facility Office; and
(b)    any other information that the Administrative Agent may reasonably
require for such purpose.
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.
9.    The percentages of each Lender for the purpose of A and C above and the
rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 7 and 8 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender’s obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with a Facility Office in
the same jurisdiction as its Facility Office.
10.    The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.
11.    The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender and
each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
12.    Any determination by the Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties to this Agreement.
13.    The Administrative Agent may from time to time, after consultation with
Administrative Borrower and the Lenders, determine and notify to all parties to
this Agreement any amendments which are required to be made to this Annex III in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Conduct Authority, the
Prudential Regulation Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties to this Agreement.


SCHEDULE 1.01(c)
APPLICABLE JURISDICTION REQUIREMENTS


1.    No later than 30 days (or such longer period as to which the
Administrative Agent may agree) following the date that the Administrative Agent
gives notice to the Administrative Borrower requiring compliance with the
requirements set forth in Section 1690 of the French Civil Code in respect of
Accounts governed by the laws of France or owed by Account Debtors located in
France, the Administrative Agent shall (a) be satisfied that the applicable
Borrowers and Borrowing Base Guarantors shall have complied with such
requirements or (b) have received an opinion (from a firm satisfactory to the
Administrative Agent in form and substance satisfactory to the Administrative
Agent addressing such matters as the Administrative Agent may reasonably
request) that includes a conclusion to the effect that the Accounts have been
duly assigned and are beyond the reach of any assignor’s creditors irrespective
of compliance with such notice requirements of the French Civil Code.


2.    To the extent requested by the Administrative Agent or the Collateral
Agent, notification to and, if required, consent from such Account Debtors
located in such jurisdictions or whose Accounts are governed by the law of such
jurisdictions, as may be requested from time to time.




Schedule 1.01(a)
Agent’s Account
[see attached]


Schedule 1.01(b)
Subsidiary Guarantors


Canada
▪
8018243 Canada Limited

▪
4260848 Canada Inc.

▪
4260856 Canada Inc.

▪
8018227 Canada Inc.

▪
Novelis Cast House Technology Ltd.

▪
Novelis No. 1 Limited Partnership

United States
▪
Novelis Delaware LLC

▪
Aluminum Upstream Holdings LLC

▪
Novelis Acquisitions LLC

▪
Novelis Brand LLC

▪
Novelis Corporation

▪
Novelis North America Holdings Inc.

▪
Novelis PAE Corporation

▪
Novelis South America Holdings LLC

United Kingdom
▪
Novelis Europe Holdings Limited

▪
Novelis Services Limited

▪
Novelis UK Ltd

Switzerland
▪
Novelis AG

▪
Novelis Switzerland SA

Ireland
▪
Novelis Aluminium Holding Company

Germany
▪
Novelis Sheet Ingot GmbH

▪
Novelis Deutschland GmbH

Brazil
▪
Novelis do Brasil Ltda.

Portugal (Madeira)
▪
Novelis Madeira, Unipessoal, Lda

France
▪
Novelis PAE S.A.S

Dubai


▪
Novelis MEA Ltd



Schedule 1.01(c)
Applicable Jurisdiction Requirements


1. No later than 30 days (or such longer period as to which the Administrative
Agent may agree) following the date that the Administrative Agent gives notice
to the Administrative Borrower requiring compliance with the requirements set
forth in Section 1690 of the French Civil Code in respect of Accounts governed
by the laws of France or owed by Account Debtors located in France, the
Administrative Agent shall (a) be satisfied that the applicable Borrowers and
Borrowing Base Guarantors shall have complied with such requirements or (b) have
received an opinion (from a firm satisfactory to the Administrative Agent in
form and substance satisfactory to the Administrative Agent addressing such
matters as the Administrative Agent may reasonably request) that includes a
conclusion to the effect that the Accounts have been duly assigned and are
beyond the reach of any assignor’s creditors due to compliance with such notice
requirements of the French Civil Code.


2. To the extent requested by the Administrative Agent or the Collateral Agent,
notification to and, if required, consent from such Account Debtors located in
such jurisdictions or whose Accounts are governed by the law of such
jurisdictions, as may be requested from time to time.


Schedule 1.01(d)
Specified Account Debtors


Company
Anheuser-Busch InBev
Rexam
Ball Corp.
Jaguar Land Rover / Tata Motors
BMW
Volkswagen / Audi
Ford





Schedule 1.01(e)
Excluded Collateral Subsidiaries


United States
•
Eurofoil, Inc. (USA)

Germany
•
Novelis Aluminum Beteiligungs GmbH

Brazil
•
Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.

France
•
Novelis Laminés France SAS

Malaysia
•
Al Dotcom Sdn Berhad

•
Alcom Nikkei Specialty Coatings Sdn Berhad

India
•
Novelis (India) Infotech Ltd.

Mexico
•
Novelis de Mexico, S.A. de C.V.

Italy
•
Novelis Italia SpA



Schedule 1.01(f)
Excluded Subsidiaries
Ireland
•
Novelis Aluminium Holding Company

Brazil
•
Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.

•
Novelis do Brasil Ltda.

•
Brito Energetica Ltda

•
Brecha Energetica Ltda

•
Maynart Energetica Ltda

Portugal (Madeira)
•
Novelis Madeira, Unipessoal, Lda

France
•
Novelis Laminés France SAS

•
Novelis PAE S.A.S.

Malaysia
•
Al Dotcom Sdn Berhad

•
Alcom Nikkei Specialty Coatings Sdn Berhad

•
Aluminum Company of Malaysia Berhad

India
•
Novelis (India) Infotech Ltd.

Mexico
•
Novelis de Mexico, S.A. de C.V.

Italy
•
Novelis Italia SpA

Korea
•
Novelis Korea Ltd.

China
•
Novelis (Shanghai) Aluminum Trading Company

•
Novelis (China) Aluminum Products Co. Ltd.

Dubai
•
Novelis MEA Ltd

Vietnam
•
Novelis Vietnam Company Limited

•    


Schedule 1.01(g)
Joint Venture Subsidiaries


•
Malaysia

•
Aluminum Company of Malaysia Berhad

Schedule 2.18
Existing Letters of Credit


Bank
Beneficiary
L/C Number
Face Amount
Expiration Date
Royal Bank of Scotland
Hauptzollamt Braunschweig
LCA2592NY
400,000 EUR
Evergreen
Royal Bank of Scotland
VPW Lebensversicherungs-AG
LCA2593NY
24,000 EUR
10/2/2014
Royal Bank of Scotland
ExxonMobil
LCA2591NY
750,000 EUR
12/31/2014
Royal Bank of Scotland
Ernst & Co Landlord
LCA2604NY
200,000 CHF
9/30/2020
Royal Bank of Scotland
Ernst & Co Landlord
LCA2605NY
300,000 CHF
9/30/2020
Royal Bank of Scotland
Ernst and Co
LCA2472NY
100,000 CHF
5/30/2020
Royal Bank of Scotland
Dalian Huichbeng Aluminum Co.
 
223,500 EUR
10/14/2014
Royal Bank of Scotland
Carcano Antonio SPA
 
385,000 EUR
11/15/2014
Royal Bank of Scotland
China Xin Hua International
 
65,000 EUR
2/25/2015
Royal Bank of Scotland
China Xin Hua International
 
6,500 EUR
2/25/2015
Royal Bank of Scotland
China Xin Hua International
 
5,200 EUR
2/25/2015
Royal Bank of Scotland
Baotou China
 
149,050 EUR
4/3/15
Royal Bank of Scotland
Constellium NH
 
120,000 EUR
4/9/15
Royal Bank of Scotland
Guihai China
 
62,173 EUR
4/9/15
Royal Bank of Scotland
Constellium Frans SAS
 
782,000 EUR
6/15/15
Royal Bank of Scotland
Dynasty HK Hong Kong
 
31,365 EUR
5/24/15
Royal Bank of Scotland
Southwest Aluminum
 
186,350 EUR
7/14/15
Royal Bank of Scotland
Zouping Qixin
 
338,900 EUR
6/9/15
Royal Bank of Scotland
YangMing Marine Transport
 
207,875.71 USD
4/29/15
Royal Bank of Scotland
American President Lines
 
75,000 USD
11/30/14
Bank of America
Liberty Mutual
#68047318
3,136,200 USD
1/19/2014
Bank of America
Town of Scriba
#68059319
272,500 USD
5/24/2013
Bank of America
Independent Electricity System Operator
#7114SB105672/11
530,984 CAD
2/1/2014





Schedule 2.21
Lenders to Swiss Borrower
SWISS QUALIFYING BANKS


SWISS NON-QUALIFYING BANKS
Bank of America, N.A.


Bank of Nova Scotia, The
Bank of Montreal, Chicago Branch
Bank of Montreal, London Branch


Siemens Financial Services, Inc.
Barclays Bank PLC


 
Citibank, N.A.


 
City National Bank, A National Banking Association
 
 
Credit Suisse AG, Cayman Islands Branch


 
Deutsche Bank AG New York Branch


 
Goldman Sachs Bank USA


 
HSBC Bank USA, N.A.


 
JPMorgan Chase Bank, N.A.


 
Morgan Stanley Bank, N.A.


 
MUFG Union Bank, N.A. (formerly Union Bank, N.A.)
 
Natixis, New York Branch


 
PNC Bank, N.A.


 
RBC Europe Limited
Royal Bank of Canada


 
The Royal Bank of Scotland plc


 
Regions Bank


 
Standard Chartered Bank


 
SunTrust Bank


 
UBS AG, Stamford Branch


 
Wells Fargo Bank, National Association


 

Schedule 3.06(c)
Violations or Proceedings




None.


Schedule 3.17
Pension Matters


•
Novelis Pension Plan (Canada), Financial Services Commission of Ontario
Registration No. 1132562









SCHEDULE 3.19
INSURANCE
PROPERTY INSURANCE
NAMED INSURED:
▪
Novelis Inc. and/or its affiliated, subsidiary and associated companies and/or
corporations and the Insured’s interest in partnerships and joint ventures as
now exist or may hereafter be constituted or acquired and any party in interest
which the Insured is responsible to insure.

▪
Aluminum Company of Malaysia Berhad (ALCOM) solely with respect to Difference in
Conditions and Difference in Limits coverage to the local Malaysian policy.

▪
Including the Insured’s interest in the following joint ventures:



◦
Logan Aluminum Inc.



◦
Aluminum Norf G.m.b.H. (100% for Property Damage / solely Novelis’ ownership
interest for Business Interruption)



PERIOD OF INSURANCE:


From November 15, 2013 to November 15, 2014


Both dates at 12:01 am local time at the locations involved in the loss.


COVERAGE DETAILS:


Property Insured


All real and personal property of every kind, nature and description except as
may hereafter be excluded including but not limited:

▪
All property in which the Insured has an insurable interest including but not
limited to property owned, used, leased by the Insured, or hereafter
constructed, erected, installed, or acquired. In the event of loss or damage,
the Insurers agree to accept and consider the Insured as sole and unconditional
owner of improvements and betterments, notwithstanding any contract or leases to
the contrary.


▪
All property of other’s in the Insured’s care, custody and control and / or for
which they may be legally liable and / or under an obligation and /or has
assumed responsibility to provide insurance.


▪
All property which is required to be specifically insured by reason of any
statute.



Perils Insured


All Risks of direct physical loss or damage by any cause whatsoever, including
Machinery Breakdown, Earthquake and Flood, to the Property Insured, except as
may hereafter be excluded.


LIMITS OF LIABILITY:
                
US    $750,000,000    EACH AND EVERY OCCURRENCE


Combined for Property Damage, including Machinery Breakdown and Business
Interruption excess of the DEDUCTIBLE LEVELS and subject to the following
sub-limits, where applicable, as described below:


PROGRAM SUB-LIMITS


Contingent Business Interruption and Contingent Extra Expense Combined
(Direct Suppliers and/or Customers)
$50,000,000 combined each and every occurrence for direct suppliers and/or
customers, unless specified to the contrary by endorsement, but not to exceed:


$25,000,000 each and every occurrence and in the annual aggregate for
Earthquake, Flood and Named Storms for direct suppliers and / or customers that
are in or related to the Automobile sector except as further restricted
elsewhere in this Policy.


Course of Construction
$100,000,000 each and every occurrence for PD for declared new buildings and
additions under construction at locations listed on the latest Statement of
Values submitted to insurers, but not to exceed:


$25,000,000 each and every occurrence for PD for undeclared new buildings and
additions under construction at a location listed on the latest Statement of
Values submitted to insurers.


$10,000,000 each and every occurrence for PD for undeclared new buildings and
additions under construction at a location other than as listed in the latest
Statement of Values submitted to insurers.


The above limits of insurance are inclusive of a $10,000,000 each and every
occurrence sublimit for Delayed Start Up coverage and $25,000,000 each and every
occurrence sublimit for Testing & Commissioning coverage for new buildings and
additions under construction.


An additional premium will apply at the end of the policy term for new buildings
and additions under construction whereby the values exposed under this policy
exceed $50,000,000.


Debris Removal
$100,000,000 each and every occurrence for PD or 25% of the loss, whichever is
greater.
Decontamination Expenses
$25,000,000 each and every occurrence for PD.


Defense Costs
$5,000,000 each and every occurrence.
Demolition and Increased Cost of Construction
$100,000,000 each and every occurrence for PD.
Earthquake


$750,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate, except


$25,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate for locations in Zone 2.


$5,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate for locations in Zone 1 but coverage is excluded for all locations in
Chile, Japan, New Zealand, the Philippines, Taiwan, and the States of Alaska and
Hawaii USA.


The Zone 1 and Zone 2 sublimits mentioned above do not apply to Novelis
locations currently declared and insured under this policy.
Expediting Expense
$50,000,000 each and every occurrence.
Extra Expense
$100,000,000 each and every occurrence.
Fine Arts
$5,000,000 each and every occurrence.
Fire Fighting Expenses
$25,000,000 each and every occurrence.
Flood






$750,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate, except:


$200,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate with respect to locations within a 100 Year to 500 Year Flood Plain as
defined by FEMA or a foreign equivalent.


$25,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate with respect to locations in a 100 Year Flood Plain as defined by FEMA
or a foreign equivalent.


The 100 Year and 100 to 500 Year Flood Plain sublimits mentioned above do not
apply to Novelis locations declared and insured under this Policy.


There is no Flood coverage for locations in Australia, Netherlands, Thailand and
the state of Florida, United States of America.
Impounded Water
$10,000,000 each and every occurrence.
Inadvertent Errors & Omissions
$50,000,000 each and every occurrence.


Interruption By Civil or Military Authority
$100,000,000 each and every occurrence for BI or 60 consecutive days, whichever
is less and subject to a 10 mile radius of the insured premises.


Interruption of Ingress and/or Egress


$100,000,000 each and every occurrence for BI or 60 consecutive days, whichever
is less and subject to a 10 mile radius of the insured premises.


Land and Water Contaminant or Pollutant Cleanup, Removal and Disposal


$1,000,000 each occurrence and in the annual aggregate for PD.


Leasehold Interest


$100,000,000 each and every occurrence.
Named Storm
$750,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate, except


$25,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate for locations in Zone 2.


$5,000,000 each and every occurrence combined for PD & BI and in the annual
aggregate for locations in Zone 1.


The Zone 1 and Zone 2 sublimits mentioned above do not apply to Novelis
locations currently declared and insured under this policy.
Neighbour’s Recourse Liability


$25,000,000 each and every occurrence..
Newly Acquired Location


$50,000,000 each and every occurrence combined for PD & BI


Non Admitted Tax Liability
$10,000,000 each and every occurrence.
Research & Development


$25,000,000 each and every occurrence.
Royalties
$10,000,000 each and every occurrence.
Service Interruption
$100,000,000 each and every occurrence.
Transit
$25,000,000 each and every occurrence.
Transmission and Distribution Lines
$10,000,000 each and every occurrence combined for direct loss causing PD, EE &
BI.
Unnamed Location
$50,000,000 each and every occurrence combined for PD & BI.
Valuable Papers
$25,000,000 each and every occurrence.





DEDUCTIBLE LEVELS:


$1,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for loss at non-manufacturing
facilities and for all other losses covered herein except with respect to the
deductibles specifically listed below.


$5,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for loss at manufacturing
facilities.


Flood Deductible:


•
Flood deductible of 10% of the per unit value of the property insured, at the
location sustaining the loss and for which claim is being made, calculated in
accordance with the policy valuation as of the date of the loss, subject to a
minimum of $5,000,000 each and every occurrence with respect to the peril of
Flood, applies at the following locations:



•
Novelis Santo Andre plant situated at Rua Filipe Camarao 414, Utinga, Santo
Andre, Sp Brazil

•
Ch-3960 Sierre Valais, Switzerland



•
Special Flood deductible for locations that are situated within the United
States of America and classified by the Federal Emergency Management Agency
(FEMA) as flood zones A or V:



•
For non-manufacturing facilities with declared insurable values in excess of
$20,000,000, as indicated on the most recent schedule of values, 5% of the per
unit value of the property insured, at the location sustaining the loss and for
which claim is being made, calculated in accordance with the policy valuation as
of the date of the loss, subject to a minimum of $1,000,000 each and every
occurrence.



•
For manufacturing facilities, 5% of the per unit value of the property insured,
at the location sustaining the loss and for which claim is being made,
calculated in accordance with the policy valuation as of the date of the loss,
subject to a minimum of $5,000,000 each and every occurrence.



Special Named Storm Deductible for Novelis’ Ulsan, South Korea Plant;


•
2% of the per unit value of the property insured sustaining the loss at 1 Yeo
Cheon-dong, Nam-gu, Ulsan, South Korea and for which claim is being made,
calculated in accordance with the policy valuation as of the date of the loss,
subject to a minimum of $5,000,000 each and every occurrence.



Contingent Business Interruption /Contingent Extra Expense Deductible:


•
$5,000,000 per location per occurrence at each direct Contingent Business
Interruption and/or Contingent Extra Expense location or property where the
physical loss or damage occurs.



Course of Construction Deductible:


•
$5,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for new buildings and additions
under construction, as covered under the Course of Construction clause of this
Policy, at declared locations unless specified otherwise.



•
$1,000,000 each and every occurrence combined for Property Damage, Business
Interruption and Machinery Breakdown coverage for new buildings and additions
under construction, as covered under the Course of Construction clause of this
Policy, at undeclared locations.



If two or more deductibles provided in this Policy apply to a single occurrence,
the total to be deducted will not exceed the largest deductible applicable,
unless otherwise provided.




BASIS OF VALUATION:


Repair or replacement cost of the damaged or destroyed property as further
stipulated in the Master Policy wording.




DIFFERENCE IN CONDITIONS:
 
Master Policy provides coverage where conditions of the locally integrated
and/or non-integrated policies differ from the Master Policy and specifically
where the conditions of the Master Policy are broader.


DIFFERENCE IN LIMITS:


Master Policy provides coverage where the difference between the limits of
liability stated in any locally integrated and/or non-integrated policies are
less than the Master Policy.




TERRITORY:


Worldwide, except no coverage is provided in the following countries:


Afghanistan, Albania, Algeria, Angola, Armenia, Azerbaijan, Bosnia and
Herzegovina, Cambodia, Chad, Chechnya, Congo, Cuba, , Georgia, Iran, Iraq,
Kyrgyszstan, Laos, Lebanon, Liberia, Libya, Montenegro, Nigeria, North Korea,
Pakistan, Serbia, Somalia, Syria, Tajikistan, Turkmenistan, Uzbekistan, and
Zaire.


Also, coverage is not provided in any country or region where the U.S.
Government, or any jurisdiction applicable to the Insured, prohibits its
citizens from conducting commerce or has imposed trade sanctions.


EXCLUSIONS:


▪
PROPERTY MORE SPECIFICALLY INSURED UNDER A MARINE IMPORT / EXPORT INSURANCE
POLICY

▪
AIRCRAFT / WATERCRAFT

▪
LAND / WATER

▪
LABOUR DISTURBANCES

▪
WAR / NUCLEAR DEVICE / REBELLION / SEIZURE BY PUBLIC AUTHORITY / CONTRABAND OR
ILLEGAL TRADE

▪
NUCLEAR

▪
FRAUD

▪
WEAR AND TEAR

▪
CROPS or STANDING TIMBER

▪
CURRENCY / PREcIOUS METALS

▪
OFFSHORE PROPERTY

▪
VEHICLES

▪
MYSTERIOUS DISAPPEARANCE

▪
CHANGES IN TEMPERATURE INCLUDING POTLINE FREEZE

▪
PROPERTY SOLD to others

▪
UNDERGROUND MINES

▪
satellites / spacecraft

▪
manufacturing or processing errors

▪
errors in design

▪
cost of making good defective design or specifications

▪
settling, cracking, shrinkage

▪
remote loss / delay or loss of market

▪
VERMIN, INSECTS or animals

▪
LOCAL, STATE OR NATIONAL GOVERNMENT CATASTROPHE POOLS

▪
POLLUTION

▪
FINES / PENALTIES

▪
PROPERTY SITUATED IN A 10 YEAR FLOOD PLAIN

▪
MICRO ORGANISM

▪
BIOLOGICAL / CHEMICAL MATERIALS

•
BRAZIL POWER STATIONS ANS SMELTERS





CANCELLATION:


Insurance may be cancelled by the Insurer by providing at least ninety (90) days
written notice to the Named Insured at the Address stated herein, except for
non-payment of premium which is ten (10) days written notice.


CURRENCY:


US DOLLARS




ENDORSEMENTS:


- Electronic Date Recognition Clarification Clause    
- Computer Virus Clause / Electronic Date Processing Media Valuation     
- War and Terrorism Exclusion Endorsement    
- Asbestos Exclusion Endorsement
- Creditor Loss Payee Endorsement


LIABILITY INSURANCE
SECTION 9.
Insured:    Novelis Inc. and all:



•
Consolidated Subsidiaries and Affiliates

•
De-Consolidated Subsidiaries (where required by contract)

•
Additional Insured Companies

◦
Logan Aluminum Inc.

◦
Aluminum Norf G.m.b.H

SECTION 10.    
SECTION 11.
Insurer:    Zurich Insurance Company (Zurich)



Policy Term:
01 June 2014 to 01 June 2015



Territorial Limits:
Worldwide



Limit of Liability:
US $75,000,000 per occurrence for all insured losses combined, including loss
expense, subject to an aggregate of US $150,000,000 per Policy Term for all
claims irrespective of whether the claims are attributable to one or more than
one occurrence.



Sub-Limits:
US $75,000,000 per occurrence and in the aggregate per Policy Term for the
following Additional Coverages combined:

a)
Personal and Advertising Injury Liability

b)
Excess Employer’s Liability

c)
Employee Benefits Liability

d)
Loss of Use

e)
Pure Financial Loss

f)
Excess Coverage for Motor Vehicles

The Indemnity of Zurich is also limited to:
(1) US $50,000,000 per occurrence and in the aggregate per Policy Term for
Product Recall Costs except included in this sub-limit is US $15,000,000 per
occurrence and in the aggregate per Policy Term for Product Recall Costs for
insured entities that maintain no certified quality management systems under
recognized standards (e.g. ISO 9000, etc,);
(2) US $25,000,000 per occurrence and in the aggregate per Policy Term for
Dismantling and Assembly Expenses.








For Special Coverages according to items (1) and (2) above the maximum limit of
indemnity per occurrence and in the aggregate per Policy Term remains US
$50,000,000.


    
Basic Coverage:
The policy covers all legal liability (ies) of the Insured Entities in respect
of business premises, property, operations and product liability risks for:



•
bodily injury

•
property damage





(i)
Additional

Coverages:
In addition to the basic coverage afforded under the policy, additional
coverages are provided, the most important ones being:



•
Excess employer’s liability

•
Loss Prevention Expenses (A so-called “Special” Coverage)

•
Dismantling and assembly expenses (a “Special” Coverage)

•
Product recall costs (a “Special” Coverage)

•
Loss of use

•
Testing and sorting costs incurred in relation to product recall claims (a
“Special” Coverage)

•
Excess automobile liability

•
Legal protection in criminal proceedings (insured claims only)

•
Employee benefits liability

•
Personal and advertising injury liability





Deductibles:     The deductibles per occurrence are as follows:
Canada
CAD $25,000
No deductible for bodily injury claims


South Korea
US $20,000
No deductible for bodily injury claims






Switzerland
CHF 30,000 for Product Liability
CHF 6,000 for other losses
No deductible for bodily injury claims


United States of America (USA) & Puerto Rico
US $1,000,000 for losses which occur and/or are litigated in the USA only
US $25,000 for other losses


Other Countries
US $20,000 for product liability
US $4,000 for other losses
No deductible for bodily injury claims


All Countries outside of USA
US $1,000,000 for losses which occur and/or are litigated in the USA
                
For “Special” Coverages (see Additional Coverages above) :
US $1,000,000 for losses which occur and/or are litigated in the USA
US $810,000 for all other losses




(b)
Principal Exclusions: Among other things, the policy excludes the following:



•
Own Damages

•
Bodily injury to employees

•
Employment-related practices, including wrongful dismissal

•
Workers’ Compensation and Occupational Diseases

•
Damage to property in the custody of or worked upon by the Insured

•
Aircraft or Spacecraft Products

•
Radioactivity

•
Asbestos and other hazardous substances including ceramic fibers and dust of
respirable crystalline silica

•
Intentional Acts







•
Losses Relating to Environmental Damage except for (1) consequences of a sudden
event; and (2) losses relating to environemental damage caused by installations
for composting or short-term storage of waste products or purification of waste
water.







Schedule 3.21
Material Documents


•
Each material Senior Note Document:

◦
Indenture, dated as of December 17, 2010, between Novelis Inc., as Issuer, the
guarantors named on the signature pages thereto and The Bank of New York Mellon
Trust Company, N.A., as Trustee, relating to the Issuer’s 83/8% Senior Notes due
2017

◦
Indenture, dated as of December 17, 2010, between Novelis Inc., as Issuer, the
guarantors named on the signature pages thereto and The Bank of New York Mellon
Trust Company, N.A., as Trustee, relating to the Issuer’s 83/4% Senior Notes due
2020

◦
Registration Rights Agreement, dated as of December 17, 2010, among Novelis
Inc., the guarantors named on the signature pages thereto, Citigroup Capital
Markets Inc., as Representative of the Initial Purchasers, relating to the
Issuer’s 83/8% Senior Notes due 2017

◦
Registration Rights Agreement, dated as of December 17, 2010, among Novelis
Inc., the guarantors named on the signature pages thereto, Citigroup Capital
Markets Inc., as Representative of the Initial Purchasers, relating to the
Issuer’s 83/4% Senior Notes due 2020

◦
Supplemental Indenture relating to the 8.375% Senior Notes due 2017, dated as of
December 7 2011 between Novelis Inc., 8018227 Canada Inc. and The Bank of New
York Mellon Trust Company, N.A., as Trustee.

◦
Supplemental Indenture relating to the 8.75% Senior Notes due 2020, dated as of
December 7, 2011 between Novelis Inc., 8018227 Canada Inc. and The Bank of New
York Mellon Trust Company, N.A., as Trustee.

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., Novelis Delaware LLC, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., Novelis Delaware LLC, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., 8018243 Canada Limited, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., 8018243 Canada Limited, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of March 27, 2012

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., Novelis Sheet Ingot GmbH, and The Bank of New York Mellon Trust
Company, N.A., as Trustee, dated as of August 8, 2012

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., Novelis Sheet Ingot GmbH, and The Bank of New York Mellon Trust
Company, N.A., as Trustee dated as of August 8, 2012

◦
Supplemental Indenture, relating to the 8.375% Senior Notes due 2017, among
Novelis Inc., Novelis MEA Ltd, and The Bank of New York Mellon Trust Company,
N.A., as Trustee, dated as of July 30, 2013

◦
Supplemental Indenture, relating to the 8.75% Senior Notes due 2020, among
Novelis Inc., Novelis Novelis MEA Ltd, and The Bank of New York Mellon Trust
Company, N.A., as Trustee dated as of July 30, 2013

•
Each material Term Loan Document:

o
Credit Agreement, dated as of December 17, 2010, among Novelis Inc., AV Metals
Inc., the other guarantors party thereto, Bank of America, N.A., as
Administrative Agent and Collateral Agent for the Lenders, the Lenders party
thereto and the other parties thereto (the “Term Loan Credit Agreement”)

o
All exhibits and schedules to the Term Loan Credit Agreement

o
Amendment No. 1 to the Credit Agreement, dated as of March 10, 2011, among
Novelis Inc., AV Metals Inc., the other guarantors party thereto, Bank of
America, N.A., as Administrative Agent and Collateral Agent for the Lenders, the
Lenders party thereto and the other parties thereto

o
Joinder Agreement to the Term Loan Credit Agreement, among 8018227 Canada Inc.
and Bank of America, N.A., as Administrative Agent and Collateral Agent for the
Lenders, dated as of December 7, 2011.

o
Joinder Agreement to the Term Loan Credit Agreement, among Novelis Delaware LLC
and Bank of America, N.A., as Administrative Agent and Collateral Agent for the
Lenders, dated as of March 27, 2012.

o
Joinder Agreement to the Term Loan Credit Agreement, among 8018243 Canada
Limited and Bank of America, N.A., as Administrative Agent and Collateral Agent
for the Lenders, dated as of March 27, 2012.

o
Joinder Agreement to the Term Loan Credit Agreement, among Novelis Sheet Ingot
GmbH and Bank of America, N.A., as Administrative Agent and Collateral Agent for
the Lenders, dated as of August 8, 2012.

o
Amendment No. 2 to the Credit Agreement, dated as of October 12, 2012, among
Novelis Inc., AV Metals Inc., the other guarantors party thereto, Bank of
America, N.A., as Administrative Agent and Collateral Agent for the Lenders, the
Lenders party thereto and the other parties thereto

o
Amendment No. 3 to the Credit Agreement, dated as of March 5, 2013, among
Novelis Inc., AV Metals Inc., the other guarantors party thereto, Bank of
America, N.A., as Administrative Agent and Collateral Agent for the Lenders, the
Lenders party thereto and the other parties thereto



Schedule 3.24
Location of Material Inventory


See Schedules 2(c), 2(d) and 8(a) of the Perfection Certificate of each Loan
Party, which are incorporated herein by reference.


Location of Collateral in Possession of Persons Other Than Any Loan Party


See Schedule 2(e) of the Perfection Certificate of each Loan Party, which are
incorporated herein by reference.




Schedule 4.01(g)
Foreign and Local Counsel


•
Lawson Lundell, LLP, as special British Columbia counsel to the Loan Parties

•
Lavery de Billy, LLP, as special Quebec counsel to the Loan Parties

•
DWF LLP, as UK counsel to the Loan Parties

•
Noerr LLP, as German counsel to the Loan Parties

•
CMS Bureau Francis Lefebvre, as French counsel to the Loan Parties

•
Levy & Salomao Advogados, as Brazilian counsel to the Loan Parties

•
A&L Goodbody, as Irish counsel to the Loan Parties

•
CMS von Erlach Poncet AG, as Swiss counsel to the Loan Parties

•
CMS Adonnino Ascoli & Cavasola Scamoni, as Italian counsel to the Loan Parties

•
Vieira de Almeida & Associados, as Portugal counsel to the Loan Parties

•
King & Spalding, as Georgia and Texas counsel to the Loan Parties

•
Tucker, Ellis & West, as Ohio counsel to the Loan Parties

•
Jackson Kelly PLLC, as West Virginia counsel to the Loan Parties

•
Ice Miller, as Indiana counsel to the Loan Parties

•
Taft, Stettinius & Hollister LLP, as Kentucky counsel to the Loan Parties

•
Torys LLP, as US and Canadian counsel to the Loan Parties

•
Sidley Austin, as Chinese and Hong Kong counsel to the Loan Parties

•
Taylor Wessing LLP, as Dubai counsel to the Loan Parties

•
LCT Lawyers, as Vietnamese counsel to the Loan Parties

•    


Schedule 5.11(b)
Certain Subsidiaries


•    None.
Schedule 5.16
Post-Closing Covenants


1.
Within five Business Days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Parent
Borrower shall deliver to the Administrative Agent (i) a fully executed (a)
Shanghai Pledge Supplemental Agreement executed by the Parent Borrower and (b)
Changzhou Pledge Supplemental Agreement executed by the Parent Borrower
(together, the “Chinese Supplements”) and (ii) from Torys LLP, Canadian counsel
to the Loan Parties, an opinion regarding the Chinese Supplements reasonably
satisfactory to the Administrative Agent.



2.
Within (i) 20 days of the date Brazilian counsel to the Collateral Agent
confirms receipt of the original powers of attorney of Bank of America, N.A. and
Wells Fargo Bank, National Association for execution of the Fifth Amendment to
the Public Deed of Mortgage (or such longer period as may be agreed to by the
Administrative Agent in its sole discretion), Novelis do Brasil Ltda. shall
execute and deliver a Fifth Amendment to the Public Deed of Mortgage and deliver
a corresponding opinion of counsel to the Loan Parties with respect thereto, in
each case in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) 30 days from execution and delivery of the Fifth Amendment to
the Public Deed of Mortgage, Novelis do Brasil Ltda. shall complete all required
filings and other actions related thereto, with the exception of the property
located in Ouro Preto, State of Minas Gerais, registered under real estate
record file N. 6,587 of the Real Estate Registry (Registro de Imóveis) of the
City of Ouro Preto, which is subject to the obligations of filing according to
the Agreement of Partial Discharge of Mortgage dated August 1st, 2013.



3.
Within ninety Business Days of the Closing Date (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion), the Collateral
Agent shall have received:



a.
a Mortgage (or a modification to an existing mortgage if reasonably acceptable
to the Administrative Agent) encumbering each Mortgaged Property for the benefit
of the Secured Parties, duly executed and acknowledged by each Loan Party that
holds any direct interest in such Mortgaged Property, and otherwise in form for
recording in the recording office of each applicable political subdivision where
each such Mortgaged Property is situated, together with such certificates,
affidavits, questionnaires or returns as shall be required in connection with
the recording or filing thereof to create a mortgage lien under Applicable Law,
and such financing statements and any other instruments necessary to grant a
lien under the laws of any applicable jurisdiction, all of which shall be in
form and substance reasonably satisfactory to Collateral Agent;



b.
with respect to each Mortgaged Property, such consents, approvals, amendments,
supplements, estoppels, tenant subordination agreements or other instruments as
necessary to consummate the Transactions or as shall reasonably be deemed
necessary by the Administrative Agent in order for the owner or holder of the
fee interest in such Mortgaged Property to grant the Lien contemplated by the
Mortgage with respect to such Mortgaged Property;



c.
with respect to each Mortgage of property located in the United States, a policy
of title insurance (or marked up title insurance commitment having the effect of
a policy of title insurance) or a title insurance endorsement to an existing
title policy insuring the Lien of such Mortgage as a valid, perfected mortgage
Lien on the Mortgaged Property and fixtures described therein having the
priority specified in the Intercreditor Agreement in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which policy (or such marked-up commitment) (each, a “Title Policy”) shall (A)
be issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement, if available under Applicable Law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by such endorsements (or where such endorsements are not available,
opinions of special counsel, architects or other professionals reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Administrative Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, revolving credit, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot, revolving credit, and
so-called comprehensive coverage over covenants and restrictions), and (E)
contain no exceptions to title other than exceptions acceptable to the
Collateral Agent, it being acknowledged that Permitted Liens of the type
described in Section 6.02(a), 6.02(b), 6.02(d), 6.02(f) (clause (x) only),
6.02(g), and 6.02(k) shall be acceptable;



d.
with respect to each applicable Mortgaged Property, such affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
reasonably required to induce the Title Company to issue the Title Policy/ies
and endorsements contemplated above;



e.
evidence reasonably acceptable to the Collateral Agent of payment by the
applicable Loan Parties of all Title Policy premiums, search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgages and
issuance of the Title Policies referred to above;



f.
with respect to each Mortgaged Property, copies of all Leases in which any Loan
Party or any Restricted Subsidiary holds the lessor’s interest or other
agreements relating to possessory interests, if any, in each case providing for
annual rental payments in excess of $500,000. To the extent any of the foregoing
affect any Mortgaged Property, such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or pursuant to a subordination, non-disturbance and attornment
agreement, and shall otherwise be reasonably acceptable to the Collateral Agent;



g.
with respect to each Mortgaged Property, each Company shall have made all
material notifications, registrations and filings, to the extent required by,
and in accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;



h.
to the extent requested by the Administrative Agent, Surveys with respect to the
Mortgaged Properties;



i.
with respect to each Mortgaged Property situated in the United States, a
completed Federal Emergency Management Agency Standard Flood Hazard
Determination acknowledged notice to the applicable Loan Party and flood
insurance (if appropriate) for each such Mortgaged Property; and



with respect to each Mortgaged Property, a favorable written opinion addressed
to the Agents, the Issuing Banks and the Lenders from local counsel in the
jurisdiction in which such Mortgaged Property is located with respect to the
enforceability and perfection of the Mortgage and other matters customarily
included in such opinions and (ii) counsel for the applicable Loan Party
regarding due authorization, execution and delivery of such Mortgage, in each
case, in form and substance reasonably satisfactory to the Collateral Agent.


Schedule 6.01(b)
Existing Indebtedness
A. EXISTING INTERCOMPANY INDEBTEDNESS
See Schedule 6.04(b).


B. EXISTING NON-INTERCOMPANY INDEBTEDNESS
Lender
Borrower
Currency
Amount
Issue Date
Maturity
Description
NORTH AMERICA
Cisco
Novelis Inc.
USD
11,000,000
maximum
 
7/2017
Data Center Capital lease
Cisco
Novelis R&D
USD
520,228
 
3/1/2017
Capital lease for network, phones & storage
Cisco
Novelis Corp
USD
1,767,354
 
3/1/2018
–North America LAN Infrastructure
HCL America Inc
Novelis Corp
USD
1,242,883 maximum


 
12/31/2017
VMWare Technology licenses
Novi Furniture
Novelis Corp
USD
180,821
 
3/2018
Furniture lease
ASIA
Shinhan Bank
Novelis Korea Limited
KRW
30,000,000,000
 
12/28/2014
Facility Loan
Shinhan Bank
Novelis Korea Limited
KRW
20,000,000,000
 
12/23/2014
Working Capital Loan
NH Bank
Novelis Korea Limited
KRW
20,000,000,000
 
12/23/2014
Working Capital Loan
Shinhan Bank
Novelis Korea Limited
KRW
30,000,000,000
 
11/30/2015
Facility Loan
Bank of China
Novelis Korea Limited
KRW
16,000,000,000
 
11/30/2015
Facility Loan
NH Bank
Novelis Korea Limited
KRW
10,000,000,000
 
11/29/2015
Facility Loan
KDB Bank
Novelis Korea Limited
KRW
22,500,000,000
 
12/21/2015
Facility Loan
Bank of America
Novelis Korea Limited
KRW
30,000,000,000
 
12/20/2014
Working Capital Loan
KEB Bank
Novelis Korea Limited
KRW
30,000,000,000
 
12/21/2015
Facility Loan
KEB Bank
Novelis Korea Limited
KRW
2,000,000,000
 
6/15/2020
KEMCO Energy saving loan
KEB Bank
Novelis Korea Limited
KRW
400,000,000
 
9/15/2020
KEMCO Energy saving loan
KEB Bank
Novelis Korea Limited
KRW
1,400,000,000
 
9/15/2020
KEMCO Energy saving loan
Shinhan Bank
Novelis Korea Limited
KRW
50,000,000,000
 
5/14/2015
Committed Line
KEB Bank
Novelis Korea Limited
KRW
30,000,000,000
 
5/14/2015
Committed Line
NH Bank
Novelis Korea Limited
KRW
60,000,000,000
 
3/31/2015
Committed Line
KEB Bank
Novelis Korea Limited
KRW
16,000,000,000
 
6/19/2015
Committed Line
HANA Bank
Novelis Korea Limited
KRW
30,000,000,000
 
6/20/2015
Committed Line
Woori Bank
Novelis Korea Limited
KRW
20,000,000,000
 
9/23/2015
Committed Line
Korea Exchange Bank, Hanoi Branch
Novelis Vietnam Co.
VND
50,000,000,000
 
12/1/2015
Working Capital Loan
Korea Exchange Bank, Hanoi Branch
Novelis Vietnam Co.
VND
82,400,000,000
 
3/4/2015
Working Capital Line
Standard Chartered Bank Vietnam Limited
Novelis Vietnam Co.
VND
84,200,000,000
 
9/2/2015
Working Capital Line
Korea Exchange Bank, Hanoi Branch
Novelis Vietnam Co.
VND
63,000,000,000
 
11/1/2014
Working Capital Line
Shinhan Bank Vietnam
Novelis Vietnam Co.
VND
210,000,000,000
 
6/13/2015
Working Capital Line
Shinhan Bank Vietnam
Novelis Vietnam Co.
VND
168,000,000,000
 
1/29/2015
Working Capital Line
EUROPE
Constellium Valais SA
Novelis Switzerland SA
CHF
30,877,300
 
12/2019
Capital lease - land and buildings
Apetito Catering
Novelis Deutschland GmbH
EUR
33,411
 
10/2015
Capital lease - cafeteria renovation
HFH / NF-Leasing
Novelis Deutschland GmbH
EUR
95,100
 
9/30/2015
Capital lease - forklifts
Barlowworld
Novelis UK Ltd
GBP
288,848
 
6/30/2015
Capital lease - forklifts
CIT Group (UK) Ltd
Novelis AG
EUR/CHF/GBP
USD equivalent 850,000 maximum
 
2017
Capital lease - Dell desktops (frame agreement without specified maturity, but
approved for 5 years)
Portigon AG
Guarantee by Novelis Deutschland GmbH of debt of Aluminum Norf GmbH
EUR
432,593.82
 
 
Guarantee for Norf loan
SOUTH AMERICA
Banco do Brasil
Novelis do Brazil Ltda.
BRL
755,174
9/21/2012
4/15/2020
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
730,511
7/30/2012
4/16/2020
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,095,859
7/6/2012
2/18/2015
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
138,588
7/6/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
202,381
5/16/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
216,807
5/23/2012
11/18/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,242,600
2/1/2012
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,242,600
10/19/2011
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
1,242,600
8/12/2011
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
288,469
4/25/2012
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
3,388,033
5/13/2011
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
2,076,700
8/12/2011
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
5,499,021
10/24/2011
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
5,499,021
3/31/2012
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
325,442
4/12/2012
3/15/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
218,167
4/11/2012
2/17/2020
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
192,566
2/16/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
112,383
4/19/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
501,398
3/23/2012
9/16/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
63,000
4/8/2011
12/17/2018
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
124,514
4/20/2012
11/18/2019
BNDES Loans
Banco do Brasil
Novelis do Brazil Ltda.
BRL
308,262
4/11/2012
2/18/2015
BNDES Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
269,023
2/7/2012
4/15/2021
BNDES Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
854,167
10/10/2011
4/15/2021
BNDES Loans
Banco Itaú
Novelis do Brazil Ltda.
BRL
465,346
7/26/2011
4/15/2021
BNDES Loans
Banco Bradesco
Novelis do Brazil Ltda.
USD
34,200,000*
 
12/18/2014 to 5/25/2015
ACC Loans
Banco Safra
Novelis do Brazil Ltda.
USD
15,000,000
 
4/10/2015
ACC Loan
Banco do Brasil
Novelis do Brazil Ltda.
USD
20,000,000
 
4/6/2015
ACC Loan
Banco Itaú
Novelis do Brazil Ltda.
USD
60,000,000*
 
10/6/2014 to 6/1/2015
Finimp Loans
Deutsche Bank S/A
Novelis do Brazil Ltda.
USD
50,000,000*
 
9/26/2014 to 4/13/2015
Finimp Loans
Banco do Brasil
Novelis do Brazil Ltda.
USD
20,000,000
7/18/2014
7/18/2015
4131
Banco do Brasil
Novelis do Brazil Ltda.
USD
30,000,000
7/25/2014
7/15/2015
4131



_____________________________________________


* Denotes the maximum aggregate amount that can be borrowed from time to time


Schedule 6.02(c)
Existing Liens
The exceptions from the title insurance coverage as set forth on the attached
Annex A.


Debtor
Secured Party
Jurisdiction/
Office
File Number/
Date Filed
Type of UCC
Description of Collateral
Disposition
4260848 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114669
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058409
7-1-14
UCC-
Amendment
 
Amendment of File 2010114669;
Amends the address of the Debtor
4260848 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114701
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056589
5-15-13


UCC-3
Assignment
 
Assignment of File
2010114701;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058439
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114701;
Amends the address of the Debtor
4260848 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055825
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058436
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055825;
Amends the address of the Debtor
4260856 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114670
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058408
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114670;
Amends the address of the Debtor
4260856 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114704
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia
Recorder of Deeds
2013056500
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114704;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2014058440
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114704;
Amends the address of the Debtor
4260856 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2013055807
5-4-13
UCC-1
All assets now owned or hereafter acquired
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia
Recorder of Deeds
2014058434
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055807;
Amends the address of the Debtor
8018227 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2011122394
12-8-11
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056583
5-15-13
UCC-3
Assignment
 
Assignment of File
2011122394;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058431
7-1-14
UCC-3
Amendment
 
Amendment of File
2011122394;
Amends the address of the Debtor
8018227 Canada Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2011122395
12-8-11
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058412
7-1-14
UCC-3
Amendment
 
Amendment of File
2011122395;
Amends the address of the Debtor
8018227 Canada Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055826
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058437
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055826;
Amends the address of the Debtor
8018243 Canada Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2012033310
3-29-12
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056584
5-15-13
UCC-3
Assignment
 
Assignment of File 2012033310;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058432
7-1-14
UCC-3
Amendment
 
Amendment of File
2013056584;
Amends the address of the Debtor
8018243 Canada Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2012033311
12-8-11
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058411
7-1-14
UCC-3
Amendment
 
Amendment of File
2012033311;
Amends the address of the Debtor
8018243 Canada Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055809
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058435
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055809;
Amends the address of the Debtor
Aluminum Upstream Holdings LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503334
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2013 1816223
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503334;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Aluminum Upstream Holdings LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503995
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Aluminum Upstream Holdings LLC
Wells Fargo Bank, National Association as Collateral Agent
Delaware
Secretary of State
2013 1815886
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114652
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114698
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056587
12-28-0
UCC-3
Assignment
 
Assignment of File
2010114698;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
AV Metals Inc.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055805
5-14-13
UCC-1


All assets now owned or hereafter acquired
 
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
Fulton County, Georgia
0602010-10960
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
Fulton County, Georgia
0602013-04170
5-14-13
UCC-3
Assignment
 
Assignment of File 0602010-10960;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
AV Metals Inc.
Bank of America, N.A., as Collateral Agent
Fulton County, Georgia
0602010-10958
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
AV Metals Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Fulton County, Georgia
0602013-04169
UCC-1
All assets now owned or hereafter acquired
 
Novelis Acquisitions LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503417
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2013 1816264
5-13-14
UCC-3
Assignment
 
Assignment of File 2010 4503417;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Acquisitions LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2010 4503854
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Acquisitions LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware
Secretary of State
2013 1815944
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis AG
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114681
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis AG
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114714
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056596
5-13-14
UCC-3
Assignment
 
Assignment of File
2010114714;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis AG
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055815
5-1413
UCC-1
All assets now owned or hereafter acquired
 
Novelis Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114684
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114716
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2013056598
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114716;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055817
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114682
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114715
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
201305659
5-15-13
UCC-3
Assignment
 
Assignent of File
2010114715;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis SA
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055816
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Aluminium Holding Company
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114641
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Aluminium Holding Company
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114727
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056605
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114727;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Aluminium Holding Company
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055821
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Brand LLC
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503110
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816108
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503110;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Brand LLC
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503730
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Brand LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815712
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Cast House Technology Ltd.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114653
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2014058410
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114653;
Amends the address of the Debtor
Novelis Cast House Technology Ltd.
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114700
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056588
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114700;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058438
7-1-14
UCC-3
Amendment
 
Amendment of File
2010114700;
Amends the address of the Debtor
Novelis Cast House Technology Ltd.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055806
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
 
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2014058433
7-1-14
UCC-3
Amendment
 
Amendment of File
2013055806;
Amends the address of the Debtor
Novelis Corporation
Cisco Systems Capital Corporation
Barrow County Clerk of Superior Court
0072012019002
7-24-12
UCC-1
Equipment
 
 
Cisco Systems Capital Corporation
Barrow County Clerk of Superior Court
007-2012-031276
12-11-12
UCC-3
Assignment
 
Assignment of #0072012019002; Assigned to SunTrust Equipment Finance & Leasing
Corp.


Novelis Corporation
Air Liquide Industrial US LP
Texas
 Secretary of State
05-0021329284
7-08-05
UCC-1
Vertical Vessel 9000 Gallon Serial# L1348
Vertical Vessel 13000 Gallon Serial# S1154 & S1155
(Location: Alcan Aluminum 448 County Route 1, Oswego NY 13126)
 
 
Air Liquide Industrial US LP
Texas
 Secretary of State
05-00265681
8-24-05
UCC-3 Amendment
 
Amends File No.
05-0021329284; Amends the Collateral – Collateral Added: Vertical Vessel 11000
Gallon Serial# 318 (Location: Chase City, VA)
 
Air Liquide Industrial US LP
Texas
 Secretary of State
10-00195118
7-07-10
UCC-3 Continuation
 
Continuation of File No.
05-0021329284; dated 7-08-05
Novelis Corporation
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
09-0002194005
1-23-09
UCC-1
13,000 Gallon Nitrogen Vessel – Serial #13354
3,000 Gallon Argon Vessel – Serial #77-134-4
 
 
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
14-00017720
1-17-14
UCC-3
Continuation
 
Continuation of File 09-0002194005;
Novelis Corporation
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
09-0003755231
2-09-09
UCC-1
1500 Gal Lin Vessel (Serial #4677)
 
 
Air Liquide Industrial U.S. LP
Texas
 Secretary of State
14-00033580
2-2-14
UCC-3
Continuation
 
Continuation of File 09-0003755231
Novelis Corporation
De Lage Landen Financial Services, Inc.
Texas
 Secretary of State
09-0031022794
11-06-09
UCC-1
Equipment
 
Novelis Corporation
Glencore Ltd.
Texas
 Secretary of State
10-0007215046
3-12-10
UCC-1
All of Glencore Ltd.’s primary aluminum product delivered from time to time to
Debtor pursuant to a Master Bailment Agreement, dated January 1, 2010, and
stored at storage facilities owned by Debtor.
 
Novelis Corporation
Noble Americas Corp.
Texas
 Secretary of State
10-0032081671
11-5-10
UCC-1
This financing statement is filed as a memorandum of a consignment transaction
between Noble Americas Corp., as a consignor and Novelis Corp as consignee
covering primary aluminum, sow and tbar form which have been, or at any time in
the future are, now or hereafter consigned by consignor to consignee. Title to
the consigned materials shall always remain vested in consignor and consignee
shall have no property rights therein. VALUE = $650,000.00 QUANTITY = 550,000
lbs PRODUCTS – Aluminum (primary, sow and tbar).
 
Novelis Corporation
Docuteam Inc.
Texas
 Secretary of State
10-0035192677
12-9-10
UCC-1
Equipment
 
Novelis Corporation
Bank of America, N.A., as Collateral Agent (ABL)
Texas
 Secretary of State
10-0036218223
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Wells Fargo Bank, National Assocation, as Collateral Agent
Texas
Secretary of State
13-00151098
5-13-13
UCC-3
Assignment
 
Assignment of File 10-0036218223;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Corporation
Bank of America, N.A., as Collateral Agent
Texas
Secretary of State
10-0036218344
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Corporation
Raymond Leasing Corporation
Texas
Secretary of State
12-0011630246
4-13-12
UCC-1
Equipment
 
Novelis Corporation
Whayne Supply Company
Texas
Secretary of State
12-0028666950
9-11-12
UCC-1
Equipment
 
Novelis Corporation
Technology Investment Partners, L.L.C.
Texas
Secretary of State
13-0001976461
1-17-13
UCC-1
Equipment
 
 
Technology Investment Partners, L.L.C.
Texas
Secretary of State
13-00119253
4-16-12
UCC-3
Assignment
 
Assignment of File 13-0001976461;
Assigned to First National Bank of St. Louis
Novelis Corporation
Wells Fargo Bank, National Association, as
Texas
Secretary of State
13-001510464
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Corporation
Hunter Douglas Metals, Inc.
Texas
 Secretary of State
13-0033497050
10-21-13
UCC-1
Aluminum used beverage containers (UBC’s), all as delivered to or in the
possession of Debtor, now or at any future time or from time to time, at
Debtor’s premises or facilities (including third party warehouses, facilities or
premises), or in transit, wherever located, whether or not commingled with any
other aluminum or metals of Debtor or any other person, and including, without
limitation, any proceeds or any of the foregoing, all as described more fully in
a certain Consignment Agreement dated October 1, 2013, between Debtor and
Secured Party.
 
Novelis Corporation
Standard Chartered Trade Services Corporation
Texas
Secretary of State
13-0037661774
11-26-13
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s facilities located at 302 Mayde Road,
Berea, Kentucky, and/or at the warehouse of T, C & G Enterprises located at 105
Hi-Lane Drive, Richmond, Kentucky, pursuant to and as described more fully in
that certain Consignment Agreement dated November 26, 2013 between Debtor and
Secured Party
 
Novelis Corporation
Cisco Systems Capital Corporation
Texas Secretary of State
14-0008169574
3-17-14
UCC-1
Equipment
 
Novelis Corporation
Standard Chartered Trade Services Corporation
Texas
Secretary of State
14-0017489892
6-2-14
UCC-1
All aluminum used beverage containers stored on behalf of Secured Party by
Debtor from time to time at Debtor’s facilities located at 302 Mayde Road,
Berea, Kentucky, and/or at the warehouse of T, C & G Enterprises located at 105
Hi-Lane Drive, Richmond, Kentucky, pursuant to and as described more fully in
that certain Consignment Agreement dated June 2, 2014, between Debtor and
Secured Party
 
Novelis Delaware LLC
Bank of America, N.A., as Collateral Agent
Delaware
Secretary of State
2012 1188723
3-28-12
UCC-1
All assets now owned or hereafter acquired
 
Novelis Delaware LLC
Bank of America, N.A., as Collateral Agent (ABL)
Delaware
Secretary of State
2012 1188749
3-28-12
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware
Secretary of State
2013 1816033
5-13-13
UCC-3
Assignment
 
Assignment of File 2012 1188749;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Delaware LLC
Wells Fargo, National Association, as Collateral Agent
Delaware
Secretary of State
2013 1816025
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Deutschland GmbH
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114680
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Deutschland GmbH
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114711
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056595
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114711;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Deutschland GmbH
Wells Fargo, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055813
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis do Brasil Ltda.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114640
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis do Brasil Ltda.
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114728
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056606
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114728;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis do Brasil Ltda.
Wells Fargo, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055822
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Europe Holdings Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114674
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Europe Holdings Limited
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114706
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056592
5-15-13
UCC-3
 
Assignment of File
2010114706;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Inc.
Docuteam Inc.
Texas
 Secretary of State
10-0021462773
7-26-10
UCC-1
Leased office equipment.
(UCC in Novelis Corporation Filings in TX)
Novelis Inc.
Alcan Primary Products Corporation
District of Columbia Recorder of Deeds
2009011717
2-06-09
UCC-1
A consignment stock of approximately 1.3 million pounds of Alcan Aluminum Sheet
ingot consisting of alloy AA 3003 in cross sections of 28 in. x 53 in. and 28
in. x 64.5 in. and alloy X528 in cross sections of 28 in. x 53 in. and 28 in. x
58 in. (the “Stock”), maintained at the warehouse of Consignee located at
Oswego, New York. Title to the Stock shall be vested in Consignor until
withdrawn by Consignee from consignment.
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114651
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2011006235
1-13-11
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056586
5-15-13
UCC-3
Assignment
 
Assignment of File 2011006235;
Assigned to Wells Fargo, National Association, as Collateral Agent
Novelis Inc.
CSI Leasing, Inc.
District of Columbia Recorder of Deeds
2012098064
9-13-12
UCC-1
Equipment
 
 
CSI Leasing, Inc.
District of Columbia Recorder of Deeds
2012132119
12-7-12
UCC-3
Amendment
 
Amendment of #2012098064 Amending the Collateral
 
CSI Leasing, Inc.
District of Columbia Recorder of Deeds
2012132207
12-7-12
UCC-3
Assignment
 
Assignment of #2012098064;
Assigned to SunTrust Equipment Finance & Leasing Corp.
Novelis Inc.
Wells Fargo, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055804
5-1413
UCC-1
All assets now owned or hereafter acquired
 
Novelis Inc.
CSI Leasing, Inc.
Barrow County Clerk of Superior Court
0072012023849
9-12-12
UCC-1
Equipment
 
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court
007-2012-031088
12-7-12
UCC-3
Amendment
 
Amendment of #0072012023849; Specifies Collateral with document numbers
 
CSI Leasing, Inc.
Barrow County Clerk of Superior Court
007-2012-031276
12-11-12
UCC-3
Assignment
 
Assignment of #0072012023849;
 Assigned to SunTrust Equipment Finance & Leasing Corp.


Novelis Inc.
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2013-030784
1-22-13
UCC-1
Equipment
 
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-015228
5-28-14
UCC-3
Amendment
 
Amendment of File 007-2013-030784;
Amends to specify collateral and serial numbers
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-015342
5-29-14
UCC-3
Assignment
 
Assignment of File 007-2013-090784;
Assigned to SunTrust Equipment Finance & Leasing Corp.
Novelis Inc.
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-002314
1-27-14
UCC-1
Equipment
 
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-023688
8-13-14
UCC-3
Assignment
 
Assignment of File 007-2014-002314
Assigned to SunTrust Equipment Finance & Leasing Corp.
 
CSI Leasing, Inc.
Barrow County
Clerk of Superior Court
Georgia
007-2014-023663
8-13-14
UCC-3
Amendment
 
Amendment of File 007-2014-002314
Amends to specify collateral and serial numbers
Novelis Inc.
SunTrust Equipment Finance & Leasing Corp.
Barrow County
Clerk of Superior Court
Georgia
0072014016571
6-8-14
UCC-1
Equipment
 
Novelis Inc.
Cisco Systems Capital Corporation
Barrow County
Clerk of Superior Court
Georgia
007-2014-019407
7-1-14
UCC-1
Equipment
 
Novelis Inc.
SunTrust Equipment Finance & Leasing Crop.
Barrow County
Clerk of Superior Court
Georgia
0072014024326
8-19-14
UCC-1
Equipment
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent
Georgia
Fulton County,
0602010-10959
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Inc.
Bank of America, N.A., as Collateral Agent (ABL)
Georgia
Fulton County,
0602010-10961
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Georgia
Fulton County,
0602013-04171
5-14-13
UCC-3
Assignment
 
Assignment of File 0602013-04171;
Assigned to Wells Fargo Bank, National, as Collateral Agent
Novelis Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Georgia
Fulton County,
0602013-04168
UCC-1
 
All assets now owned or hereafter acquired
 
Novelis Madeira, Unipessoal, LDA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114637
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Madeira, Unipessoal, LDA
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114650
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056608
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114650;
Assigned to Wells Fargo Bank, National, as Collateral Agent
Novelis Madeira, Unipessoal, LDA
Wells Fargo Bank, National, as Collateral Agent
District of Columbia Recorder of Deeds
2013055824
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis MEA Ltd
Wells Fargo Bank, National, as Collateral Agent
District of Columbia Recorder of Deeds
2013089306
7-31-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis MEA Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013089307
7-31-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis No. 1 Limited Partnership
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114671
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis No. 1 Limited Partnership
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114705
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056591
5-15-13
UCC-3
Assignment
 
Assignment of File
2010114705;
Assigned to Wells Fargo Bank, National, as Collateral Agent
Novelis No. 1 Limited Partnership
Wells Fargo Bank, National, as Collateral Agent
District of Columbia Recorder of Deeds
2013055808
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis North America Holdings Inc.
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503482
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816280
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503482;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis North America Holdings Inc.
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503540
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816322
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503540;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis North America Holdings Inc.
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503888
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis North America Holdings Inc.
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815993
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis PAE
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114638
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis PAE
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114648
12-27-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056607
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114648;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis PAE Corporation
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4502989
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816074
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4502989;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis PAE Corporation
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503615
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis PAE Corporation
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815407
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis PAE S.A.S.
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055827
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Services Limited
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114677
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Services Limited
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114709
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056594
5-15-14
UCC-3
Assignment
 
Assignment of File 2010114709;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Services Limited
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055812
5-14-14
UCC-1
All assets now owned or hereafter acquired
 
Novelis Sheet Ingot GmbH
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2012085409
8-9-12
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056585
5-15-13
UCC-3
Assignment
 
Assignment of File 2012085409;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Sheet Ingot GmbH
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055814
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Sheet Ingot GmbH
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2012085410
8-9-12
UCC-1
All assets now owned or hereafter acquired
 
Novelis South America Holdings LLC
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2010 4503185
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
Delaware Secretary of State
2013 1816173
5-13-13
UCC-3
Assignment
 
Assignment of File 2010 4503185;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis South America Holdings LLC
Bank of America, N.A., as Collateral Agent
Delaware Secretary of State
2010 4503797
12-20-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis South America Holdings LLC
Wells Fargo Bank, National Association, as Collateral Agent
Delaware Secretary of State
2013 1815811
5-13-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Switzerland SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114688
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Switzerland SA
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114717
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056599
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114717;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Switzerland SA
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055818
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Switzerland AG
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114690
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Switzerland AG
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114719
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056600
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114719;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Switzerland AG
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055819
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Switzerland Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114692
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Switzerland Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114720
12-28-12
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056601
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114720;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent
Novelis Switzerland Ltd
Wells Fargo Bank, National Association, as Collateral Agent
District of Columbia Recorder of Deeds
2013055820
5-14-13
UCC-1
All assets now owned or hereafter acquired
 
Novelis Technology AG
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114693
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Technology AG
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114722
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056602
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114722;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent


Novelis Technology SA
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114642
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis Technology SA
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114724
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056603
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114724;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent


Novelis Technology Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114643
12-27-10


UCC-1
All assets now owned or hereafter acquired
 
Novelis Technology Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114725
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056604
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114725;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent


Novelis UK Ltd
Bank of America, N.A., as Collateral Agent
District of Columbia Recorder of Deeds
2010114675
12-28-10
UCC-1
All assets now owned or hereafter acquired
 
Novelis UK Ltd
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2010114707
12-29-10
UCC-1
All assets now owned or hereafter acquired
 
 
Bank of America, N.A., as Collateral Agent (ABL)
District of Columbia Recorder of Deeds
2013056593
5-15-13
UCC-3
Assignment
 
Assignment of File 2010114707;
Assigned to Wells Fargo Bank, National Association, as Collateral Agent


Novelis UK Ltd
Wells Fargo Bank, National Association, as Collateral Agent


District of Columbia Recorder of Deeds
2013055811
5-14-13
UCC-1
All assets now owned or hereafter acquired
 







Schedule 6.04(b)


Equity Investments


A. EQUITY INVESTMENTS
Issuer
Type of Organization
Record Owner
(Beneficial Owner, if different)
Certificate No.
No. of Shares or Interests
Owned
No. of Shares or Interests Outstanding
Percentage Ownership
No. Shares Covered by Warrants; Options
Novelis Inc.
Canadian Corporation
AV Metals Inc.
C-1
1,000 common shares
1,000 common shares
100%
None
Novelis No. 1 Limited Partnership
Québec Limited Partnership
Novelis Inc. (Limited Partner)


4260848 Canada Inc. (General Partner)
N/A
N/A
N/A
99.99%




0.01%
None
4260848 Canada Inc.
Canadian Corporation
Novelis Inc.
C-5
100 common shares
100 common shares
100%
None
4260856 Canada Inc.
Canadian Corporation
Novelis Inc.
C-5
100 common shares
100 common shares
100%
None
Novelis Cast House Technology Ltd.
Ontario Corporation
Novelis Inc.
6
200 common shares
200 common shares
100%
None
Novelis Corporation
Texas Corporation
Novelis North America Holdings Inc.
8
4,945 common shares
4,945 common shares
100%
None
Novelis Corporation
Texas Corporation
Novelis Inc.
1
10,000 preferred shares
10,000 preferred shares
100%
None.
Novelis Brand LLC
Delaware Limited Liability Company
Novelis Inc.
3
1 share
1 share
100%
None
Novelis South America Holdings LLC
Delaware Limited Liability Company
Novelis Inc.
1
1 share
1 share
100%
None
Novelis PAE Corporation
Delaware Corporation
Novelis Corporation
5
10 common shares
10 common shares


100%


None
Eurofoil Inc. (USA)
New York Corporation
Novelis Corporation
4
100 common shares
100 common shares
100%
None
Aluminum Upstream Holdings LLC
Delaware Limited Liability Company
Novelis South America Holdings LLC
1
1 share


1 share


100%
None
Novelis North America Holdings Inc.
Delaware Corporation
Novelis Inc.
1




2
1,000 shares




1,000 shares
2,000 shares
100%
None
Novelis Acquisitions LLC
Delaware Limited Liability Company
Novelis North America Holdings Inc.
1
1,000 shares
1,000 shares
100%
None
Novelis de Mexico, S.A. de C.V.
Mexican Sociedad Anónima de Capital Variable
Novelis Corporation




John Tillman
9 (to Novelis Corporation)




15 (to John Tillman – NOT TO BE PLEDGED)
49,999 shares






1 share
50,000 shares


99.99%






0.01%
None
Novelis Delaware LLC
Delaware Limited Liability Company
8018243 Canada Limited
1




2




3




4




5
1,000 interests




197,895 interests




189,761 interests




115,163 interests




197,895 interests
701,714 interests
100%
None
8018243 Canada Limited
Canadian corporation
Novelis Inc.
1




2




3




4




5
1,000 shares




197,895 shares




189,761 shares




115,163 shares




197,895 shares
701,714 shares
100%
None
8018227 Canada Inc.
Canadian corporation
Novelis Inc.
2
1 common share
1 common share
100%
None
Novelis Laminés France SAS
French Société par Action Simplifiée
Novelis Inc.
N/A
200,000 shares
200,000 shares
100%
None
Novelis PAE SAS
French Société par Action Simplifiée
Novelis Inc.
N/A
8,000 shares
8,000 shares
100%
None
Novelis Europe Holdings Limited
UK private company limited by shares
Novelis Inc.
10
341,138,496 ordinary shares
341,138,496ordinary shares
100%
None
Novelis Aluminium Beteiligungs GmbH
German GmbH
Novelis Inc.
N/A
1 share
1 share
100%
None
Novelis UK Ltd.
Private Company limited by shares
Novelis Europe Holdings Limited
December 6, 2007




March 2, 2011




March 2, 2011




January 12, 2009




September 30, 2010


33,976,500 ordinary shares




17,000,000 ordinary shares




20,000,000 ordinary shares




63,000,000 ordinary shares




34,020,856 ordinary shares


167,997,356 ordinary shares
100%
None
Novelis AG
Swiss Aktiengesellschaft (AG)
Novelis Europe Holdings Limited
1-6
1,000 registered shares
1,000 registered shares
100%
None
Novelis Switzerland SA
Swiss Société Anonyme (SA)
Novelis AG
1-6
5,000 registered shares
5,000 registered shares
100%
None
Novelis Italia S.p.A.
Italian società per azioni (SpA)
Novelis Europe Holdings Limited


Novelis Deutschland GmbH
1
60,000 common shares




36,000 Class B shares
60,000 common shares




36,000 Class B shares
62.5%






37.5%
None
Novelis Aluminium Holding Company
Irish Private Unlimited Company with Share Capital
Novelis Europe Holdings Limited
 
Novelis UK Ltd.
9








11
647,590,006 shares
 

 
1 share
647,590,007 shares
99.999%%








0.001%
None
Novelis MEA Ltd
Dubai International Financial Centre Corporation
Novelis Inc.
1
50 shares
50 shares
100%
None
Novelis Deutschland GmbH
German GmbH
Novelis Aluminium Holding Company
N/A
2 shares
2 shares
100%
None
Novelis Madeira, Unipessoal, Lda
Portuguese Limited Liability Commercial Company
Novelis Inc.
N/A
1 quota
1 quota
100%
None
Novelis Services Limited
Private Company limited by shares
Novelis UK Ltd.
N/A
201,010,000 shares
201,010,000 shares
100%
None
Novelis Sheet Ingot GmbH
German GmbH
Novelis Deutschland GmbH
N/A
20,000,000 shares
20,000,000 shares
100%
None
Novelis do Brasil Ltda.
Brazilian Limited Liability Quota Company
Novelis Inc.






Novelis South America Holdings LLC
N/A
402,146,904 quotas




1 quota
402,146,905 quotas
99.999%






0.001%
None
Brito Energetica Ltda
Brazilian Limited Liability Quota Company
Marcello G. Schutzer


Novelis do Brasil Ltda
N/A
1 quota




999 quotas


1.000 quotas
0.1%




99.9%
None
Brecha Energetica Ltda
Brazilian Limited Liability Quota Company
Marcello G. Schutzer


Novelis do Brasil Ltda
N/A
1 quota




999 quotas


1.000 quotas
0.1%




99.9%
None
Maynart Energetica Ltda
Brazilian Limited Liability Quota Company
Marcello G. Schutzer


Novelis do Brasil Ltda
N/A
1 quota




999 quotas


1.000 quotas
0.1%




99.9%
None
Albrasilis Aluminio do Brasil Indústria e Comércio Ltda.
Brazilian Limited Liability Quota Company


Aluminum Upstream Holdings LLC


Tadeu Nardocci
N/A
2,499 quotas






1 quota
2,500 quotas








99.99%






0.01%
None
Aluminium Company of Malaysia Berhad
Malaysian Public Company limited by shares listed on the Malaysian Stock
Exchange
Novelis Inc.












Miscellaneous Shareholders
N/A
78,234,054 ordinary shares










54,027,794 shares
134,330,848 ordinary shares (including 2,079,000 treasury shares)
59.15%












40.85%
None
Novelis Korea Limited
Korean Company, Limited
4260856 Canada Inc.




Aa001271 to Aa003175
Sa000003, Sa000004
Ma000001 to Ma000004


19,052,400 shares




46,761,600 shares
40.74%


None
 
 
4260848 Canada Inc.


Aa000001 to Aa001270, Aa004632 to Aa004636
Sa000001, Sa000002, Sa000005, Sa000034 to Sa000045
Ma000005 to Ma000006, Ma000017 to Ma000044,
Ba000003 to Ba000006
12,770,000 shares


 
27.31%


 
 
 
8018227 Canada Inc.
Ma000007 to Ma000016, Ma000045 to Ma000051
Ba000001 to Ba000002, Ba000007 to Ba000009
Sa000006 to Sa000033, Sa000046 to Sa000052
Aa003176 to Aa004631, Aa004637 to Aa004670
14,939,200 shares
 
31.95%
 
Al Dotcom Sdn Berhad


Malaysian Private Company limited by shares
Aluminium Company of Malaysia Berhad
3
2 shares


2 shares


100%
None
Alcom Nikkei Specialty Coatings Sdn Bhd
Malaysian Private Company limited by shares
Aluminium Company of Malaysia Berhad
003,004,006, 008,012,and 017
12,250,000 ordinary shares
12,250,000 ordinary shares


100%
None
Novelis (India) Infotech Ltd.
Indian Limited Liability Company
Novelis Inc.


Mr. A. R. Das


Ms. Ananya Maitra


Mr. Kishan Ladsaria


Mr. Raj Mundra


Mr. Indrajit Pathak


Mr. Shrikant Turalkar
1 & 8


2


3




6




7


5




4


49,940


10 shares


10 shares




10 shares




10 shares


10 shares




10 shares
50,000
99.88%


0.02%


0.02%




0.02%




0.02%


0.02%




0.02%
None
Novelis (Shanghai) Aluminum Trading Co., Ltd.
Chinese Limited Liability Company
Novelis Inc.
N/A
N/A
N/A
100%
None
Novelis (China) Aluminum Products Co., Ltd.
Chinese Limited Liability Company
Novelis Inc.
N/A
N/A
N/A
100%
None
Novelis Vietnam Company Limited
Vietnamese Limited Liability Company
Novelis Inc.
N/A
N/A
N/A
100%
None
Novelis Asia Holdings (Sin-gapore) Pte. Ltd.
Singapore Private Company
Novelis Inc.
1
1
N/A
100%
None









Issuer
Record Owner
(Beneficial Owner, if different)
Percentage Ownership
Aluminum Norf GmbH
Novelis Deutschland GmbH
50%
Consorcio Candonga
Novelis do Brasil Ltda.
50%
*Logan Aluminum Inc.
Novelis Corporation
40%
Deutsche Aluminium Verpackung Recycling GmbH
Novelis Deutschland GmbH
30%
France Aluminium Recyclage SA
Novelis Deutschland GmbH
20%



B. EXISTING INTERCOMPANY INDEBTEDNESS




ID
Lender
Borrower
Currency
Amount
Issue Date
Maturity
858
Novelis Inc.
Novelis do Brasil Ltda
USD
5,000,000
3/11/2013
3/11/2021
862
Novelis Inc.
Novelis do Brasil Ltda
USD
30,000,000
8/4/2013
8/4/2021
863
Novelis Inc.
Novelis do Brasil Ltda
USD
30,000,000
8/4/2013
8/4/2021
864
Novelis Inc.
Novelis do Brasil Ltda
USD
20,000,000
8/4/2013
8/4/2021
865
Novelis Inc.
Novelis do Brasil Ltda
USD
25,000,000
9/15/2013
9/15/2021
824
Novelis do Brasil Ltda
Novelis Corporation
USD
20,000,000
9/30/2011
9/30/2016
825
Novelis do Brasil Ltda
Novelis Corporation
USD
15,000,000
6/30/2011
9/30/2016
874
Novelis do Brasil Ltda
Novelis Corporation
USD
25,000,000
6/30/2014
12/31/2014
826
Novelis AG
Novelis Switzerland SA
CHF
60,000,000
12/29/2011
12/29/2020
 
Novelis Inc
Novelis Corp (Demand Note)
USD
326,125,498
12/17/2010
12/17/2016
831
Novelis Delaware
Novelis Aluminium Holding Co.
EUR
150,000,000
3/28/2012
3/31/2019
832
Novelis Delaware
Novelis Aluminium Holding Co.
EUR
87,291,599
3/28/2012
3/31/2019
833
Novelis Delaware
Novelis Aluminium Holding Co.
EUR
150,000,000
3/28/2012
3/31/2019
834
Novelis Delaware
Novelis Aluminium Holding Co.
EUR
143,834,842
3/28/2012
3/31/2019
835
Novelis Inc.
Novelis do Brasil Ltda
USD
5,000,000
5/31/2012
5/31/2018
836
Novelis Inc.
Novelis do Brasil Ltda
USD
15,000,000
5/31/2012
5/31/2018
837
Novelis Inc.
Novelis do Brasil Ltda
USD
25,000,000
5/31/2012
5/31/2018
838
Novelis Inc.
Novelis do Brasil Ltda
USD
10,000,000
5/31/2012
5/31/2018
839
Novelis Inc.
Novelis do Brasil Ltda
USD
15,000,000
5/31/2012
5/31/2018
840
Novelis Inc.
Novelis do Brasil Ltda
USD
15,000,000
5/31/2012
5/31/2018
841
Novelis Inc.
Novelis do Brasil Ltda
USD
10,000,000
5/31/2012
5/31/2018
842
Novelis Inc.
Novelis do Brasil Ltda
USD
10,000,000
5/31/2012
5/31/2018
843
Novelis Inc.
Novelis do Brasil Ltda
USD
10,000,000
5/31/2012
5/31/2018
844
Novelis Inc.
Novelis do Brasil Ltda
USD
10,000,000
5/31/2012
5/31/2018
846
Novelis Inc.
8018227 Canada Inc.
USD
346,678,992
6/14/2012
3/17/2017
847
Novelis Inc.
4260848 Canada Inc.
USD
1,437,120
6/14/2012
3/17/2017
849
Novelis Inc.
8018227 Canada Inc.
USD
1,351,186
6/22/2012
3/17/2017
850
Novelis AG
Novelis Inc.
USD
49,044,948
6/27/2012
6/27/2022
851
Novelis Inc.
8018227 Canada Inc.
USD
109,694
8/17/2012
3/17/2017
852
Novelis Inc.
8018227 Canada Inc.
USD
1,513,274
11/27/2012
3/17/2017
853
Novelis Inc.
8018227 Canada Inc.
USD
7,486,712
12/19/2012
3/17/2017
854
Novelis Inc.
Novelis do Brasil Ltda
USD
15,000,000
1/5/2013
1/5/2021
855
Novelis Europe Holdings Ltd
Novelis AG
EUR
9,368,076
12/30/2012
12/30/2020
870
Novelis Madeira
Novelis Inc
USD
25,000,000
2/14/2014
2/13/2015
869
Novelis Services UK
Novelis Eur. Holdings
USD
52,750,336
12/17/2013
12/17/2018
868
Novelis Inc
Novelis Eur. Holdings
USD
158,035,227
10/01/2013
9/30/2020
867
Novelis Alu Hold Co
Novelis Sheet Ingot gmbh
EUR
80,000,000
10/25/2013
10/01/2023
866
Novelis Deutschland gmbh
Novelis Sheet Ingot gmbh
EUR
40,000,000
10/25/2013
10/01/2023
861
Novelis Inc
Novelis China Aluminum Products Co Ltd
EUR
8,600,000
3/25/2013
3/31/2023
860
Novelis Inc
Novelis China Alumi-num Products Co Ltd
CNY
249,376,000
3/25/2013
3/31/2023
859
Novelis Inc
Novelis China Alumi-num Products Co Ltd
USD
6,800,000
3/25/2013
3/31/2023
875
Novelis Inc
Novelis Brand LLC
USD
13,419,664
7/1/2014
6/30/2015
874
Novelis Inc
Novelis Corporation
USD
500,000,000
4/7/2014
4/7/2021





C. OTHER INVESTMENTS




Date
Investing Entity
Amount
Description
12/27/2011
8018227 Canada Inc.
US$75,000,000
Acquisition of Novelis Korea Limited equity interests
12/27/2011
8018227 Canada Inc.
US$49,000,000
Acquisition of Novelis Korea Limited equity interests
6/15/2012
8018227 Canada Inc.
US$200,000
Acquisition of Novelis Korea Limited equity interests
6/27/2012
Novelis Inc.
US$6,000,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd.
7/6/2012
Novelis Inc.
US$1,700,000
Equity investment in Novelis (Shanghai) Aluminum Trading Company
9/6/2012
Novelis Inc.
US$1,000,000
Equity investment in Novelis Vietnam Company Limited
9/10/2012
Novelis Inc.
US$10,000,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd.
12/18/2012
Novelis Inc.
US$10,000,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd.
12/18/2012
Novelis Inc.
US$1,800,000
Equity investment in Novelis (Shanghai) Aluminum Trading Company
11/27/2012
8018227 Canada Inc.
US$1,500,000
Acquisition of Novelis Korea Limited equity interests
12/6/2013
Novelis Deutschland GmbH
EUR10,000,000
Equity investment in Novelis Italia SpA (Italy).
12/19/2012
8018227 Canada Inc.
US$7,500,000
Acquisition of Novelis Korea Limited equity interests
2/26/2013
Novelis Inc.
US$14,000,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd.
7/12/2013
Novelis Inc.
US$3,340,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd.
8/5/2014
Novelis Inc.
US$5,000,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd
9//18/2014
Novelis Inc.
US$5,000,000
Equity investment in Novelis (China) Aluminum Products Co. Ltd
 
Novelis Inc.
Up to US$100,000,000
Contemplated loans to and/or equity investments in Novelis (China) Aluminum
Products Co. Ltd.
 
Novelis Inc. or another Loan Party
Up to US$30,000,000
Contemplated investments to finance South Korea recycling plant
 
Novelis Deutschland GmbH
EUR432,593.82
Guarantee by Novelis Deutschland GmbH of a loan by Portigon AG to Aluminum Norf
GmbH
9/2/2011
Novelis Corporation
Up to
US$973,931
Guarantee by Novelis Corporation on behalf of Logan Aluminum Inc. for the
benefit of Steadfast Insurance Company in respect of certain environmental
liability requirements in Kentucky







Schedule 9.01(b)
Cash Management


OWNER
TYPE OF
ACCOUNT
ACCOUNT JURISDICTION
BANK OR
INTERMEDIARY
ACCOUNT
NUMBER
CONTROL AGREEMENT/
NOTICE
Novelis Deutschland GmbH
Account Payable
Austria
Deutsche Bank Vienna
38228000
 
Novelis Deutschland GmbH
Account Payable
Belgium
Deutsche Bank Brussels
826-0006408-23
 
Novelis Deutschland GmbH
Account Payable
Belgium
Deutsche Bank Brussels
826-0006408-32
 
Novelis Inc.
Disbursement
Canada
Citibank - Canada
2-015044-068
 
Novelis Inc.
Disbursement
Canada
Citibank - Canada
2-015044-028
DACA
Novelis Inc.
Disbursement
Canada
Citibank - Canada
2-015044-036
DACA
Novelis Inc.
Lockbox, Consolidation
Canada
RBC
114-743-8
DACA
Novelis Inc.
Lockbox, Consolidation
Canada
RBC
403-820-4
DACA
Novelis Inc.
Concentration
Canada
RBC
403-860-0
DACA
Novelis Inc.
Concentration
Canada
RBC
114-716-4
DACA
Novelis Inc.
Local-Pooled
Canada
RBC Montreal (CAD Payroll)
14-747-9
 
Novelis Inc.
Lockbox
Canada
RBC
TO 7864CDN
DACA
Novelis Inc.
Lockbox
Canada
RBC
MO 7864CDN
 
Novelis Inc.
Lockbox
Canada
RBC
CO 7864CDN
 
Novelis Inc.
Lockbox
Canada
RBC
VO 7864CDN
 
Novelis Inc.
Lockbox
Canada
RBC
TO 8978USN
DACA
Novelis Inc.
Lockbox
Canada
RBC
TO 2641CDN
DACA
AV Metals Inc.
Deposit Account
Canada
Deutsche Bank NY
04-901-500
DACA
Novelis Deutschland GmbH
Account Payable (not pooled)
Finland
Nordea Pamki Suomi Oyi
15713027756
 
Novelis Lamines S.A.S.
Account Payable
France
Deutsche Bank Paris
1051104000
 
Novelis PAE S.A.S.
Current Account
France
Deutsche Bank Paris
10511039000
Notice
8018243 Canada Inc.
DDA
Germany
Deutsche Bank Hannover
248674
Notice
Novelis AG
Master Cash Pool Account
Germany
Deutsche Bank Hannover
263103
Notice
Novelis AG
Purchaser Account
Germany
Deutsche Bank Hannover
263137
Notice
Novelis Aluminium Holding Company
Current Account
Germany
Deutsche Bank Hannover
263145
Notice
Novelis Delaware LLC
DDA
Germany
Deutsche Bank
027955400/
DE30250700700027955400
Notice
Novelis Deutschland GmbH
Fees Account (not pooled)
Germany
Commerzbank Berlin
205995400
Notice
Novelis Deutschland GmbH
Time Deposit (not pooled)
Germany
Commerzbank Berlin
205995402
 
Novelis Deutschland GmbH
Security and Reserve Account (not pooled)
Germany
Commerzbank Berlin
205995408
 
Novelis Deutschland GmbH
Time Deposit (not pooled)
Germany
Commerzbank Berlin
205991303
 
Novelis Deutschland GmbH
Deposit Account (not pooled)
Germany
Commerzbank Berlin
205991307
 
Novelis Deutschland GmbH
Current Account
Germany
Deutsche Bank Hannover
263152
Notice
Novelis Deutschland GmbH
Pensions (not pooled)
Germany
Deutsche Bank Hannover
263160
Notice
Novelis Deutschland GmbH
Pension
Germany
Deutsche Bank Hannover
263186
Notice
Novelis Inc.
EUR DDA
Germany
Deutsche Bank Hannover
263194
Notice
Novelis Sheet Ingot GmbH
Current Account
Germany
Deutsche Bank Hannover
279547
Notice
Novelis Inc.
Receipts
Hong Kong
Deutsche Bank AG, Hong Kong Branch
002379604-08
 
Novelis Italia SpA
Current Account
Italy
Deutsche Bank Milan
821211
 
Novelis Deutschland GmbH
Account Payable
Netherlands
Deutsche Bank Amsterdam
265151775
 
Novelis Madeira, Unipessoal, Lda
Current Account
Portugal
Banco Espirito Santo
903095063201
 
Novelis Deutschland GmbH
Account Payable
Spain
Deutsche Bank Madrid
190020904930070001
 
Novelis AG
Master Cash Pool Account
Switzerland
Deutsche Bank Zurich
1005118000
Notice
Novelis AG
Purchaser Account
Switzerland
Deutsche Bank Zurich
1005118001
Notice
Novelis AG
Purchaser Account
Switzerland
Deutsche Bank Zurich
1005118003
Notice
Novelis AG
Purchaser Account
Switzerland
Deutsche Bank Zurich
1005118004
Notice
Novelis Deutschland GmbH
Current Account
Switzerland
Deutsche Bank Zurich
2000232000
Notice
Novelis Switzerland SA
Current Account
Switzerland
Deutsche Bank Zurich
1005116000
Notice
Novelis Switzerland SA
Current Account
Switzerland
Deutsche Bank Zurich
1005116001
Notice
Novelis AG
Master Cash Pool Account
U.K.
Deutsche Bank London
26081100
Notice
Novelis AG
Master Cash Pool Account
U.K.
Deutsche Bank London
26081102
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
26081101
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
26081103
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
26081104
Notice
Novelis AG
Purchaser Account
U.K.
Deutsche Bank London
26081105
Notice
Novelis Corporation
DDA
U.K.
Deutsche Bank London
23935300888
 
Novelis Deutschland GmbH
Current Account
U.K.
Deutsche Bank London
22637300
Notice
Novelis Deutschland GmbH
Current Account
U.K.
Deutsche Bank London
22637302
Notice
Novelis Europe Holdings Ltd
Current account
U.K.
Deutsche Bank London
12376900
Notice
Novelis Europe Holdings Ltd
Current account
U.K.
Deutsche Bank London
12376901
Notice
Novelis Europe Holdings Ltd
Current account
U.K.
Deutsche Bank London
12376902
Notice
Novelis Inc.
DDA
U.K.
Deutsche Bank London
23935300888
 
Novelis Italia SpA
Current Account
U.K.
Deutsche Bank London
22736300
Notice
Novelis PAE S.A.S.
Current Account
U.K.
Deutsche Bank London
20284400
Notice
Novelis PAE S.A.S.
Current Account
U.K.
Deutsche Bank London
20284401
Notice
Novelis Sheet Ingot GmbH
Current Account
U.K.
Deutsche Bank London
20460600
Notice
Novelis Switzerland SA
Current Account


U.K.
Deutsche Bank London
22736501
Notice
Novelis Switzerland SA
Current Account
U.K.
Deutsche Bank London
22736500
Notice
Novelis U.K. Ltd
Current account
U.K.
Deutsche Bank London
12376801
Notice
Novelis U.K. Ltd
Current account
U.K.
Deutsche Bank London
12376802
Notice
Novelis U.K. Ltd
Current account
U.K.
Deutsche Bank London
12376804
Notice
Novelis U.K. Ltd.
Current account
U.K.
Deutsche Bank London
12376807
Notice
Novelis U.K. Ltd.
Current account
U.K.
Deutsche Bank London
123768 00
Notice
Novelis MEA Ltd.
Statutory Reserve
UAE
Citibank N.A.
0100-945-002
 
4260848 Canada Ltd
DDA
USA
Deutsche Bank NY
04-887-040
DACA
4260856 Canada Inc.
Receipts
USA
Deutsche Bank NY
04-900-030
DACA
8018227 Canada Ltd
DDA
USA
Deutsche Bank NY
04-887-032
DACA
Novelis Corporation
Overdraft
USA
Citibank NY
30301827
DACA
Novelis Corporation
Lockbox - Trade
USA
Bank of America
3284734433
DACA
Novelis Corporation
Lockbox – Misc.
USA
Bank of America
344885994
 
Novelis Corporation
Cafeteria Deposit
USA
Compass Federal Credit Union
99-200
DACA
Novelis Corporation
DDA
USA
Bank of America
334023787112
 
Novelis Corporation
DDA
USA
Deutsche Bank
00-472-120
DACA
Novelis Corporation
Disbursement
USA
Deutsche Bank
00-558-928
 
Novelis Corporation
Benefits - ZBA
USA
Deutsche Bank
00-472-139
 
Novelis Corporation
Investment Account
USA
JPMorgan - NY
752-80404
SACA
Novelis Corporation
Dental
USA
JPMorgan
475041763
 
Novelis Corporation
Disbursement
USA
Deutsche Bank NY
00-479-883
 
Novelis Corporation
Disbursement
USA
Deutsche Bank NY
00-559-234
 
Novelis Corporation
Disbursement
USA
Deutsche Bank NY
00-477-028
 
Novelis Corporation
Disbursement
USA
Deutsche Bank NY
00-559-509
DACA
Novelis Inc.
Concentration
USA
Deutsche Bank NY
00-472-083
DACA
Novelis Inc.
Disbursement
USA
Deutsche Bank NY
00-558-901
 
Novelis Inc.
Disbursement
USA
Deutsche Bank NY
00-479-891
 
Novelis Inc.
Disbursement
USA
Deutsche Bank NY
00-559-330
 
Novelis Inc.
Disbursement
USA
Deutsche Bank NY
00-559-496
DACA
Novelis Inc.
Investment Account
USA
JPMorgan NY
75280405
SACA
Novelis Madeira, Unipessoal, Lda
Current Account
USA
JPMorgan NY
789717170
 
Novelis MEA Ltd.
Disbursement
USA
Deutsche Bank NY
04-887-921
 
Novelis North America Holdings Inc.
DDA
USA
Deutsche Bank
00-475-081
 
Novelis Services Limited
DDA
USA
Deutsche Bank
472112
DACA







EXHIBIT A
Form of
ADMINISTRATIVE QUESTIONNAIRE

[See Attached]
.
EXHIBIT B
Form of
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:    ______________________________________________

2.
Assignee:    ______________________________________________
    [and is an Affiliate/Approved Fund of [identify Lender]]

3.
Borrower(s):    [Novelis Inc.][Novelis Corporation, Novelis PAE Corporation,
Novelis Brand LLC, Novelis South America Holdings LLC, Aluminum Upstream
Holdings LLC, Novelis North America Holdings Inc. and Novelis Acquisitions
LLC][Novelis UK Ltd][Novelis AG][Novelis Deutschland GMBH]

4.
Administrative Agent:    Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement

5.
Credit Agreement:    The AMENDED AND RESTATED CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or modified, the “Credit
Agreement”), dated as of May 13, 2013, is among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596 (the “U.K. Borrower”), NOVELIS DEUTSCHLAND GMBH, a
company organized under the laws of Germany (the “German Borrower”),_and NOVELIS
AG, a stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, the U.K.
Borrower, and the German Borrower, the “Borrowers”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors, the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, “Collateral Agent”) and the other parties
party thereto .

6.
Assigned Interest:

Facility Assigned
Aggregate Amount of [Revolving Commitments/ Revolving Loans] for all Lenders
Amount of [Revolving Commitments/ Revolving Loans] Assigned2
Percentage Assigned of [Revolving Commitments/ Revolving Loans]
[U.S. Revolving Loans]
[Swiss Revolving Loans]
[U.K. Revolving Loans]
[European Swingline Loans][German Revolving Loans][German Swingline Loans]
$
$
   %



7.    Swiss Qualifying Bank: Assignee [is][is not] a Swiss Qualifying Bank.
8.    [Trade Date: _____________ ]
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:        
Title:    
ASSIGNEE
[NAME OF ASSIGNEE]
By:        
Title:    


Consented to and Accepted:
[NOVELIS INC., as Administrative Borrower]
By:            
    Name:
    Title:
[NOVELIS AG,
as European Administrative Borrower]
By:            
    Name:
    Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By:            
    Name:    
    Title:
[WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank and as U.S. Swingline Lender]
By:            
    Name:
    Title:
[____________________],
as an Issuing Bank
By:            
    Name:
    Title:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as European Swingline Lender
By:            
    Name:
    Title:




ANNEX 1 to Assignment and Assumption
NOVELIS INC.
CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Loan Parties, any of their Subsidiaries or Affiliates or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Loan Parties, any of their Subsidiaries or Affiliates or any other person
of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Sections 4.01(e) or 5.01 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) to the extent required by
the Credit Agreement, the Administrative Agent has received a processing and
recordation fee of $3,500 as of the Effective Date and (viii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to Section 2.15 of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
any Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, (ii)
it will perform in accordance with their terms all of the obligations that by
the terms of the Loan Documents are required to be performed by it as a Lender
and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments and Loans within the meaning of the Securities Act or the Exchange
Act, or other federal securities laws (it being understood that, subject to the
provisions of Sections 2.16(c), 11.02(d) and 11.04 of the Credit Agreement, the
disposition of such Commitments and Loans or any interests therein shall at all
times remain within its exclusive control); and (c) hereby expressly consents
to, ratifies (genehmigt) and confirms the declarations and acts made by the
Collateral Agent on behalf and in the name of the Assignee as Future Pledgee (as
defined in the relevant German Security Agreement) in the German Security
Agreements. The Assignee confirms that it is aware of the contents of the German
Security Agreements.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be an original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Assignment and Assumption
by facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart hereof. This Assignment and Assumption shall
be construed in accordance with and governed by, the law of the State of New
York without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.




EXHIBIT C
Form of
BORROWING REQUEST
Wells Fargo Bank, National Association,
as Administrative Agent for
the Lenders referred to below,
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Account Officer
Fax: 855-260-0212
Re: NOVELIS
[Date]
Ladies and Gentlemen:
Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or modified, the “Credit
Agreement”), dated as of May 13, 2013, is among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596 (the “U.K. Borrower”), NOVELIS DEUTSCHLAND GMBH, a
company organized under the laws of Germany (the “German Borrower”), and NOVELIS
AG, a stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, the U.K.
Borrower, and the German Borrower, the “Borrowers”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors, the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, “Collateral Agent”) and the other parties
party thereto. Capitalized terms used but not defined herein have the meaning
given to such terms in the Credit Agreement. [Administrative Borrower][European
Administrative Borrower][German Borrower][U.K. Borrower] hereby gives you notice
pursuant to [Section 2.03][Section 2.17(e)] of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the terms on which such Borrowing is requested to be made:
 

(A) Borrowing
[U.S. Revolving Loans]
[U.K. Revolving Loans]
[Swiss Revolving Loans]
[European Swingline Loans]
[German Revolving Loans]
[German Swingline Loans]
(B) Approved Currency of Borrowing
 
(C) Principal amount of
Borrowing
 
   
(D) Date of Borrowing
(which is a Business Day)
 
   
(E) Type of Borrowing
[Base Rate][EURIBOR Rate][LIBOR]
(F) Interest Period and the last day thereof
   
(G) Funds are requested to be disbursed to Borrower’s account with
[____________] (Account No.                ).
 



[Administrative Borrower][European Administrative Borrower][German
Borrower][U.K. Borrower] hereby represents and warrants that the conditions to
lending specified in Sections 4.02(b), (c) and (d) of the Credit Agreement are
satisfied as of the date hereof.
[Signature Page Follows]
[NOVELIS INC., as Administrative Borrower]
By:            
    Name:    
    Title:    
[NOVELIS AG, as European Administrative Borrower]
By:    ____________________________________
    Name:
    Title:


[NOVELIS DEUTSCHLAND GMBH, as German Borrower]
By:            
    Name:    
    Title:    


[NOVELIS UK LTD, as U.K. Borrower]
By:            
    Name:    
    Title:    


EXHIBIT D
Form of
COMPLIANCE CERTIFICATE


I, [_________], the [Financial Officer] of [_____________] (in such capacity and
not in my individual capacity), hereby certify that, with respect to that
certain AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified, the “Credit Agreement”), dated as of May 13,
2013, is among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower signatory
thereto as borrowers, NOVELIS UK LTD, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596 (the “U.K.
Borrower”), NOVELIS DEUTSCHLAND GMBH, a company organized under the laws of
Germany (the “German Borrower”),_and NOVELIS AG, a stock corporation (AG)
organized under the laws of Switzerland (the “Swiss Borrower” and, together with
the Parent Borrower, the U.S. Borrowers, the U.K. Borrower, and the German
Borrower, the “Borrowers”), AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S. Swingline
Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, “Administrative Agent”) for the Secured Parties and each Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) and the other parties party thereto. Capitalized
terms used but not defined herein have the meaning given to such terms in the
Credit Agreement.:


(a)    Attached hereto as Schedule 1 are detailed calculations demonstrating
compliance by Parent Borrower and its Restricted Subsidiaries with Section 6.10
of the Credit Agreement. Parent Borrower and its Restricted Subsidiaries are in
compliance with Section 6.10 of the Credit Agreement as of the date hereof.


(b)    [Attached hereto as Schedule 2 is the report of [accounting firm.]]


(c)    The Parent Borrower and its Restricted Subsidiaries were in compliance
(to the extent required by the terms thereof) with each of the covenants set
forth in Section 6.10 of the Credit Agreement at all times during and since
[__________].


(d)    No Default has occurred under the Credit Agreement which has not been
previously disclosed, in writing, to the Administrative Agent pursuant to a
Compliance Certificate.


(e)    Attached hereto as Schedule 3 are detailed calculations showing a
reconciliation of Consolidated EBITDA (Fixed Charge) to the net income set forth
on the statement of income, on a quarterly basis.


(f)    Attached hereto as Schedule 4 are copies of financial statements,
consolidated balance sheets, statements of income and cash flows separating out
the results of Parent Borrower and is Restricted Subsidiaries, on the one hand,
and any Unrestricted Subsidiaries, on the other hand.


[Signature Page Follows]
Dated this ___ day of_______________, 201_.
[ ]
By:
        
Name:    
Title:    [Financial Officer]



SCHEDULE 1

Financial Covenants


[SCHEDULE 2] 

[Report of Accounting Firm] 
[See attached]



SCHEDULE 3

Reconciliation of Consolidated EBITDA to net income

[See attached]


SCHEDULE 4

Bifurcated Financial Statements

[See attached]




EXHIBIT E
Form of
INTEREST ELECTION REQUEST
Wells Fargo Bank, National Association,
as Administrative Agent for
the Lenders referred to below,
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Account Officer
Fax: 855-260-0212
[Date]
Re: Novelis
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08 of
the AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified, the “Credit Agreement”), dated as of May 13,
2013, is among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower signatory
thereto as borrowers, NOVELIS UK LTD, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596 (the “U.K.
Borrower”), NOVELIS DEUTSCHLAND GMBH, a company organized under the laws of
Germany (the “German Borrower”), and NOVELIS AG, a stock corporation (AG)
organized under the laws of Switzerland (the “Swiss Borrower” and, together with
the Parent Borrower, the U.S. Borrowers, the U.K. Borrower, and the German
Borrower, the “Borrowers”), AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S. Swingline
Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, “Administrative Agent”) for the Secured Parties and each Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) and the other parties party thereto. Capitalized
terms used but not defined herein have the meaning given to such terms in the
Credit Agreement..
The Administrative Borrower hereby requests that on [__________] (the “Interest
Election Date”),
1.    $[__________] of the presently outstanding principal amount of the [U.S.
Revolving Loans] [U.K. Revolving Loans] [Swiss Revolving Loans][German Revolving
Loans] [available/originally made on [__________]], in [________]
2.    [and all presently being maintained as/ issued as] [Base Rate Loans]
[Eurocurrency Loans] [EURIBOR Loans],
3.    be [established as] [converted into] [continued as],
4.    [[Eurocurrency Loans] [EURIBOR Loans] having an Interest Period of
[one/two/three/six] months].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Interest Election Date, both
before and after giving effect thereto and to the application of the proceeds
therefrom:
(a)    the foregoing [conversion] [continuation] complies with the terms and
conditions of the Credit Agreement (including, without limitation, Section 2.08
of the Credit Agreement);
(b)    no Default has occurred and is continuing, or would result from such
proposed [conversion] [continuation].
[Signature Page Follows]
The Administrative Borrower has caused this Interest Election Request to be
executed and delivered by its duly authorized officer as of the date first
written above.


NOVELIS INC., as Administrative Borrower
By:

Name:    
Title:



EXHIBIT F
Form of
JOINDER AGREEMENT
Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT (as amended,
restated, amended and restated, supplemented or modified, the “Credit
Agreement”), dated as of May 13, 2013, is among NOVELIS INC., a corporation
amalgamated under the Canada Business Corporations Act (the “Parent Borrower”),
NOVELIS CORPORATION, a Texas corporation, and the other U.S. subsidiaries of the
Parent Borrower signatory thereto as borrowers, NOVELIS UK LTD, a limited
liability company incorporated under the laws of England and Wales with
registered number 00279596 (the “U.K. Borrower”), NOVELIS DEUTSCHLAND GMBH, a
company organized under the laws of Germany (the “German Borrower”), and NOVELIS
AG, a stock corporation (AG) organized under the laws of Switzerland (the “Swiss
Borrower” and, together with the Parent Borrower, the U.S. Borrowers, the U.K.
Borrower, and the German Borrower, the “Borrowers”), AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors, the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline lender (in such
capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, “Administrative Agent”) for the Secured
Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
collateral agent (in such capacity, “Collateral Agent”) and the other parties
party thereto. Capitalized terms used but not defined herein have the meaning
given to such terms in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, the Guarantors have entered into the Credit Agreement and the
applicable Security Documents in order to induce the Lenders to make the Loans
and the Issuing Banks to issue Letters of Credit to or for the benefit of the
Borrowers;
WHEREAS, pursuant to Section 5.11(b) of the Credit Agreement, certain
Subsidiaries are required to become Guarantors under the Credit Agreement by
executing a Joinder Agreement. The undersigned Subsidiary (the “New Guarantor”)
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue Letters of Credit and as consideration for the Loans
previously made by the Lenders and Letters of Credit previously issued by the
Issuing Banks and as consideration for the other agreements of the Lenders and
the Agents under the Loan Documents.
NOW, THEREFORE, the Administrative Agent, the Collateral Agent and the New
Guarantor hereby agree as follows:
1.    Guarantee. In accordance with Section 5.11(b) of the Credit Agreement, the
New Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor.
2.    Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects (or, in the case of any representation and warranty that is
qualified as to “materiality” or “Material Adverse Effect”, true and correct in
all respects) as of such earlier date. Each reference to a Guarantor in the
Credit Agreement shall be deemed to include the New Guarantor. The New Guarantor
hereby attaches supplements to each of the schedules to the Credit Agreement and
the Perfection Certificates applicable to it.
3.    Severability. Any provision of this Joinder Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
4.    Counterparts. This Joinder Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be an
original, but all of which, taken together, shall constitute one original
agreement. Delivery of an executed counterpart of this Joinder Agreement by
facsimile, email or other electronic transmission (including in portable
document format (“pdf”) or other similar format) shall be effective as delivery
of a manually executed counterpart of this Joinder Agreement.
5.    No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.
6.    Notices. All notices, requests and demands to or upon the New Guarantor,
any Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement.
7.    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Pages Follow]
IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.
[NEW GUARANTOR]
By:            
    Name:    
    Title:    
Address for Notices:





WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as Collateral Agent
By:            
    Name:    
    Title:    
Address for Notices:
Wells Fargo Bank, National Association,
as Administrative Agent for
the Lenders referred to below,
1100 Abernathy Road, Suite 1600
Atlanta, GA 30328
Attention: Account Officer
Fax: 855-260-0212


[Note: Schedules to be attached.]






EXHIBIT G
Form of
LANDLORD ACCESS AGREEMENT
[See attached]
EXHIBIT H
Form of
LC REQUEST
Dated    [___]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent under the
AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified, the “Credit Agreement”), dated as of May 13,
2013, is among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower signatory
thereto as borrowers, NOVELIS UK LTD, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596 (the “U.K.
Borrower”), NOVELIS DEUTSCHLAND GMBH, a company organized under the laws of
Germany (the “German Borrower”), and NOVELIS AG, a stock corporation (AG)
organized under the laws of Switzerland (the “Swiss Borrower” and, together with
the Parent Borrower, the U.S. Borrowers, the U.K. Borrower, and the German
Borrower, the “Borrowers”), AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S. Swingline
Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, “Administrative Agent”) for the Secured Parties and each Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) and the other parties party thereto. Capitalized
terms used but not defined herein have the meaning given to such terms in the
Credit Agreement.
[NAME AND ADDRESS OF ISSUING BANK]
Ladies and Gentlemen:
We hereby request that [NAME OF ISSUING BANK], as Issuing Bank under the Credit
Agreement [issue] [amend] [renew] [extend] [a] [an existing] [Standby]
[Commercial] Letter of Credit for the account of the undersigned [____] on [___]
(the “Date of [Issuance] [Amendment] [Renewal] [Extension]”) in the aggregate
stated amount of [____]. [Such Letter of Credit was originally issued on
[date].] The requested Letter of Credit [shall be] [is] denominated in Approved
Currency.


The beneficiary of the requested Letter of Credit [will be] [is] [____], and
such Letter of Credit [will be] [is] in support of [____] and [will have] [has]
a stated expiration date of [____]. [Describe the nature of the amendment,
renewal or extension.]
We hereby certify that:
(1)    As of today and at the time of and immediately after giving effect to the
[issuance] [amendment] [renewal] [extension] of the Letter of Credit requested
herein, no Default has or will have occurred and be continuing.
(2)    Each of the representations and warranties made by any Loan Party set
forth in any Loan Document are true and correct in all material respects (except
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” is true and correct in all respects) on and as of
today’s date and with the same effect as though made on and as of today’s date,
except to the extent such representations and warranties expressly relate to an
earlier date.
(3)    No order, judgment or decree of any Governmental Authority purports to
restrain any Lender from taking any actions to be made hereunder or from making
any Loans to be made by it. No injunction or other restraining order has been
issued, is pending or noticed with respect to any action, suit or proceeding
seeking to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated by this
LC Request, the Credit Agreement or the making of Loans thereunder.
(4)    After giving effect to the request herein, (A)(i) the LC Exposure shall
not exceed the LC Commitment, (ii) the Total Revolving Exposure shall not exceed
the lesser of (I) the Total Borrowing Base, and (II) the Total Revolving
Commitments, (iii) the Total Adjusted Revolving Exposure shall not exceed the
Total Adjusted Borrowing Base, and (iv) the conditions set forth in Section 4.02
of the Credit Agreement in respect of such issuance, amendment, renewal or
extension shall have been satisfied.
Copies of all relevant documentation with respect to the supported transaction
are attached hereto.
[                                                ]
By:                        
                                Name:    
                                Title:


[NOVELIS INC., as Administrative Borrower]
By:                        
                                Name:    
                                Title:


[NOVELIS AG, as European
     Administrative Borrower]
By:                        
                                Name:    
                                Title:








EXHIBIT I
Form of
BORROWING BASE CERTIFICATE


[nvl2014093010qex101image1a01.gif]




[nvl2014093010qex101image2a01.gif]






[nvl2014093010qex101image3a01.gif]






[nvl2014093010qex101image4a01.gif]






[nvl2014093010qex101image5a01.gif]








[nvl2014093010qex101image6a01.gif]








[nvl2014093010qex101image7a01.gif]






[nvl2014093010qex101image8a01.gif]




[nvl2014093010qex101image9a01.gif]






[nvl2014093010qex101image1001.gif]




[nvl2014093010qex101image1101.gif]




[nvl2014093010qex101image1201.gif]






[nvl2014093010qex101image1301.gif]










EXHIBIT J
Form of
MORTGAGE


[See attached]
EXHIBIT K-1
Form of
REVOLVING NOTE
$_________________    New York, New York
[Date]
FOR VALUE RECEIVED, each of the undersigned (“Borrower”), hereby unconditionally
promises to pay to [_______________________] or its registered assigns (the
“Lender”) on the Maturity Date (as defined in the Credit Agreement referred to
below; capitalized terms used herein which are defined in such Credit Agreement
having the meanings set forth therein unless otherwise defined herein or unless
the context otherwise requires), in Dollars (in the case of the portion of the
principal amount hereof attributable to Dollar Denominated Loans of the Lender),
Euros (in the case of the portion of the principal amount hereof attributable to
Euro Denominated Loans of the Lender) or GBP (in the case of the portion of the
principal amount hereof attributable to GBP Denominated Loans of the Lender), as
applicable, and in immediately available funds, the principal amount of the
aggregate unpaid principal amount of all Revolving Loans of the Lender
outstanding under the Credit Agreement (it being expressly understood that the
Dollar Equivalent of the principal amount of this Note may exceed the face
amount of this Note stated above). Borrower further agrees to pay interest in
Dollars (in the case of the portion of the principal amount hereof attributable
to Dollar Denominated Loans of the Lender), Euros (in the case of the portion of
the principal amount hereof attributable to Euro Denominated Loans of the
Lender) or GBP (in the case of the portion of the principal amount hereof
attributable to GBP Denominated Loans of the Lender), as applicable, and in
immediately available funds, at such office specified in Section 2.14 of the
Credit Agreement on the unpaid principal amount hereof from time to time from
the date hereof at the rates, and on the dates, specified in Section 2.06 of
such Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Revolving Loan of the Lender owing by the
Borrower outstanding under the Credit Agreement, the date and amount of each
payment or prepayment of principal hereof, and the date of each interest rate
conversion or continuation pursuant to Section 2.08 of the Credit Agreement and
the principal amount subject thereto; provided that the failure of the Lender to
make any such recordation (or any error in such recordation) shall not affect
the obligations of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in the AMENDED AND RESTATED CREDIT
AGREEMENT (as amended, restated, amended and restated, supplemented or modified,
the “Credit Agreement”), dated as of May 13, 2013, is among NOVELIS INC., a
corporation amalgamated under the Canada Business Corporations Act (the “Parent
Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Parent Borrower signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (the “U.K. Borrower”), NOVELIS DEUTSCHLAND
GMBH, a company organized under the laws of Germany (the “German Borrower”), and
NOVELIS AG, a stock corporation (AG) organized under the laws of Switzerland
(the “Swiss Borrower” and, together with the Parent Borrower, the U.S.
Borrowers, the U.K. Borrower, and the German Borrower, the “Borrowers”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors, the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline
lender (in such capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, “Administrative Agent”)
for the Secured Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) and the
other parties party thereto, and is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Capitalized terms used but not defined herein have the meaning given to
such terms in the Credit Agreement.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
Time is of the essence in respect of this Note.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]


NOVELIS INC.,
as a Borrower
By:                        
                                Name:            
                                Title:


NOVELIS CORPORATION,
as a Borrower
By:                        
                                Name:            
                                Title:


NOVELIS PAE CORPORATION,
as a Borrower
By:                        
                                Name:            
                                Title:




NOVELIS BRAND LLC,
as a Borrower
By:                        
                                Name:            
                                Title:




NOVELIS SOUTH AMERICA HOLDINGS LLC,
as a Borrower
By:                        
                                Name:            
                                Title:


ALUMINUM UPSTREAM HOLDINGS LLC,
as a Borrower
By:                        
                                Name:            
                                Title:


NOVELIS UK LTD,
as a Borrower
By:                        
                                Name:            
                                Title:


NOVELIS AG,
as a Borrower
By:                        
                                Name:            
                                Title:


NOVELIS NORTH AMERICA HOLDINGS INC.,
as a Borrower
By:                        
                                Name:            
                                Title:


NOVELIS ACQUISITIONS LLC,
as a Borrower
By:                        
                                Name:            
                                Title:




NOVELIS DEUTSCHLAND GMBH,
as a Borrower
By:                        
                                Name:            
                                Title:


EXHIBIT K-2
Form of
EUROPEAN SWINGLINE NOTE
$____________    New York, New York
[Date]
FOR VALUE RECEIVED, the undersigned, Novelis AG, a stock corporation (AG)
organized under the laws of Switzerland (“Borrower”), hereby promises to pay to
[_______________________] or its registered assigns (the “Lender”) on the
Maturity Date (as defined in the Credit Agreement referred to below; capitalized
terms used herein which are defined in such Credit Agreement having the meanings
set forth therein unless otherwise defined herein or unless the context
otherwise requires), in Euros (in the case of the portion of the principal
amount hereof attributable to Euro Denominated Loans of the Lender), GBP (in the
case of the portion of the principal amount hereof attributable to GBP
Denominated Loans of the Lender) or Swiss francs (in the case of the portion of
the principal amount hereof attributable to Swiss Franc Denominated Loans of the
Lender), as applicable, and in immediately available funds, the principal amount
of the aggregate unpaid principal amount of all European Swingline Loans made by
Lender to the undersigned pursuant to Section 2.17 of the Credit Agreement
referred to below (it being expressly understood that the Dollar Equivalent of
the principal amount of this Note may exceed the face amount of this Note stated
above). Borrower further agrees to pay interest in Euros (in the case of the
portion of the principal amount hereof attributable to Euro Denominated Loans of
the Lender), GBP (in the case of the portion of the principal amount hereof
attributable to GBP Denominated Loans of the Lender) or Swiss francs (in the
case of the portion of the principal amount hereof attributable to Swiss Franc
Denominated Loans of the Lender), as applicable, and in immediately available
funds, at such office specified in Section 2.17(f) of the Credit Agreement on
the unpaid principal amount hereof from time to time from the date hereof at the
rates, and on the dates, specified in Section 2.06 of the Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type, currency and amount of each Swingline Loan of the Lender outstanding under
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof; provided that the failure of the Lender to make any such
recordation (or any error in such recordation) shall not affect the obligations
of Borrower hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in that certain AMENDED AND RESTATED
CREDIT AGREEMENT (as amended, restated, amended and restated, supplemented or
modified, the “Credit Agreement”), dated as of May 13, 2013, is among NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act (the
“Parent Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Parent Borrower signatory thereto as borrowers, NOVELIS UK
LTD, a limited liability company incorporated under the laws of England and
Wales with registered number 00279596 (the “U.K. Borrower”), NOVELIS DEUTSCHLAND
GMBH, a company organized under the laws of Germany (the “German Borrower”), and
NOVELIS AG, a stock corporation (AG) organized under the laws of Switzerland
(the “Swiss Borrower” and, together with the Parent Borrower, the U.S.
Borrowers, the U.K. Borrower, and the German Borrower, the “Borrowers”), AV
METALS INC., a corporation formed under the Canada Business Corporations Act,
the Subsidiary Guarantors, the Lenders, WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as U.S. swingline
lender (in such capacity, “U.S. Swingline Lender”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, “Administrative Agent”)
for the Secured Parties and each Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent (in such capacity, “Collateral Agent”) and the
other parties party thereto, and is subject to the provisions thereof and is
subject to optional and mandatory prepayment in whole or in part as provided
therein. Capitalized terms used but not defined herein have the meaning given to
such terms in the Credit Agreement.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions upon which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof.
Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.
No failure in exercising any rights hereunder or under the other Loan Documents
on the part of the Lender shall operate as a waiver of such rights.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive diligence,
presentment, demand, protest and all other notices of any kind.
Time is of the essence in respect of this Note.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
[Signature Page Follows]
NOVELIS AG,
as a Borrower


By:                    
    Name:            
    Title:




EXHIBIT L-1
Form of
PERFECTION CERTIFICATE


[See attached]


EXHIBIT L-2
PERFECTION CERTIFICATE SUPPLEMENT
This Perfection Certificate Supplement, dated as of [                   ], 201[
] is delivered pursuant to Section 5.01(e) of that certain Amended and Restated
Credit Agreement, dated as of May 13, 2013 (as amended, restated, supplemented,
extended, renewed, refunded, replaced, refinanced or otherwise modified from
time to time in one or more agreements, the “Credit Agreement”), among NOVELIS
INC., a corporation amalgamated under the Canada Business Corporations Act (the
“Parent Borrower”), NOVELIS CORPORATION, a Texas corporation, and the other U.S.
subsidiaries of the Parent Borrower from time to time signatory thereto as
borrowers, NOVELIS UK LTD, a limited liability company incorporated under the
laws of England and Wales with registered number 00279596, NOVELIS AG, a stock
corporation (AG) organized under the laws of Switzerland, Novelis Deutschland
GmbH, a company organized under the laws of Germany, AV METALS INC., a
corporation formed under the Canada Business Corporations Act, the Subsidiary
Guarantors from time to time party thereto (such term and each other capitalized
term used but not defined herein having the meaning given to it in the Credit
Agreement), the Lenders from time to time party thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent, and the
other parties party thereto.
The undersigned hereby certify to the Administrative Agent, the Collateral Agent
and each of the other Secured Parties that, as of the date hereof, there has
been no change in the information described in the Perfection Certificate
delivered on the Closing Date (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:
Names. (23) Except as listed on Schedule 1(a) attached hereto and made a part
hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Loan Party, as such name appears in its respective
certificate or articles of incorporation, memorandum or articles of association,
or any other organizational document; (y) each Loan Party is (i) the type of
entity disclosed next to its name in Schedule 1(a) to the Prior Perfection
Certificate, (ii) organized under the laws of the jurisdiction disclosed next to
its name in Schedule 1(a) to the Prior Perfection Certificate and (iii) a
registered organization in such jurisdiction except to the extent disclosed in
Schedule 1(a) to the Prior Perfection Certificate; and (z) set forth in Schedule
1(a) to the Prior Perfection Certificate is the organizational identification
number, if any, of each Loan Party that is a registered organization, the United
States Federal Employer Identification Number (or equivalent under the laws of
the relevant jurisdiction of organization of such Loan Party) of each Loan
Party.
Except as listed on Schedule 1(b) attached hereto and made a part hereof, set
forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational names each Loan Party has had in the past five
years, together with the date of the relevant change.
Except as listed on Schedule 1(c) attached hereto and made a part hereof, set
forth in Schedule 1(c) of the Prior Perfection Certificate is (i) a list of all
other names (including trade names or similar appellations) used by each Loan
Party, or any other business or organization to which each Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, at any time in the past five years
and (ii) the information required by Section 1 of this certificate for any other
business or organization to which each Loan Party became the successor by
merger, consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time in the past five years. Except as set
forth in Schedule 1(c) attached hereto and made a part hereof and on Schedule
1(c) of the Prior Perfection Certificate, no Loan Party has changed its
jurisdiction of organization at any time during the past four months.
Current Locations. (23) Except as listed on Schedule 2(a) attached hereto and
made a part hereof, the chief executive office of each Loan Party is located at
the address set forth in Schedule 2(a) of the Prior Perfection Certificate.
Except as listed on Schedule 2(b) attached hereto and made a part hereof, set
forth in Schedule 2(b) of the Prior Perfection Certificate are all locations
where each Loan Party maintains any books or records relating to any Collateral.
Except as listed on Schedule 2(c) attached hereto and made a part hereof, set
forth in Schedule 2(c) of the Prior Perfection Certificate are all the other
places of business of each Loan Party.
Except as listed on Schedule 2(d) attached hereto and made a part hereof, set
forth in Schedule 2(d) of the Prior Perfection Certificate are all other
locations where each Loan Party maintains any of the Collateral consisting of
inventory or equipment not identified above where such Collateral owned by the
Loan Parties at each such location exceeds $500,000, provided that the aggregate
value of such Collateral owned by the Loan Parties at each such location does
not exceed $2,500,000 in the aggregate.
Except as listed on Schedule 2(e) attached hereto and made a part hereof, set
forth in Schedule 2(e) of the Prior Perfection Certificate are the names and
addresses of all persons or entities other than each Loan Party, such as
lessees, consignees, warehousemen or purchasers of chattel paper, which have
possession or are intended to have possession of any of the Collateral
consisting of instruments, chattel paper, inventory or equipment where the value
of such Collateral in the possession of each person or such entity exceeds
$500,000, provided that the aggregate value of such Collateral in the possession
of each person or such entity does not exceed $2,500,000 in the aggregate.
[Intentionally omitted].
Extraordinary Transactions. Except for those purchases, acquisitions and other
transactions described on Schedule 4 attached hereto and on Schedule 4 to the
Prior Perfection Certificate,, all of the Collateral has been originated by each
Loan Party in the ordinary course of business or consists of goods which have
been acquired by such Loan Party in the ordinary course of business from a
person in the business of selling goods of that kind.
[Intentionally omitted].
Collateral Filings. Except as listed on Schedule 6 attached hereto and made a
part hereof, the financing statements, mortgages, charges and other filings
(collectively, “Collateral Filings”), in each case, duly authorized by each Loan
Party constituting the debtor (or the equivalent thereof under the laws of each
relevant jurisdiction), including the indications of the collateral relating to
the applicable Security Agreement or the applicable Mortgage or other applicable
Security Document, are set forth in Schedule 6 of the Prior Perfection
Certificate and are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 7 hereto and thereto.
Schedule of Filings. Except as listed on Schedule 7 attached hereto and made a
part hereof, attached to the Prior Perfection Certificate as Schedule 7 is a
schedule of (i) the appropriate filing offices for the Collateral Filings
attached hereto and thereto as Schedule 6 and (ii) the appropriate filing
offices for the filings described in Schedule 12 hereto and thereto and (iii)
any other actions required to create, preserve, protect and perfect the security
interests in the Collateral granted to the Collateral Agent and/or the Lenders
and other Secured Parties under the Security Documents (other than the
Mortgages) (the “Pledged Collateral”). No other filings or actions are required
to create, preserve, protect and perfect such security interests in the Pledged
Collateral.
Real Property. Except as listed on Schedule 8(a) attached hereto and made a part
hereof, Schedule 8(a) to the Prior Perfection Certificate is a list of all real
property owned or leased by each Loan Party noting Mortgaged Property as of the
Closing Date and filing offices for Mortgages as of the Closing Date. Except as
described on Schedule 8(b) attached hereto, no Loan Party has entered into any
leases, subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described on Schedule 8(a) or Schedule 8(a)
of the Prior Perfection Certificate, other than those listed on Schedule 8(b) of
the Prior Perfection Certificate, and no Loan Party has any Leases which require
the consent of the landlord, tenant or other party thereto to the Transactions.
[Intentionally Omitted]
Equity Ownership and Other Equity Investments. Except as listed on Schedule
10(a) attached hereto and made a part hereof, Schedule 10(a) to the Prior
Perfection Certificate is a true and correct list of all of the authorized, and
the issued and outstanding, stock, shares, partnership interests, limited
liability company membership interests or other equity interests of each Loan
Party and its Subsidiaries and the record and beneficial owners of such stock,
shares, partnership interests, limited liability company membership interests or
other equity interests, the number of shares or other equity interests owned by
each such Loan Party or Subsidiary and its percentage ownership, the number of
shares or other equity interests outstanding, the numbers of any certificate
representing such stock, shares, partnership interests, limited liability
company membership interests or other equity interests, and the number of shares
or other equity interests covered by all outstanding options, warrants, rights
of conversion or purchase and similar rights in respect of any such stock,
shares, partnership interests, limited liability company membership interests or
other equity interests. Except as set forth on Schedule 10(b) attached hereto
and made a part hereof, Schedule 10(b) to the Prior Perfection Certificate sets
forth each equity investment of each Loan Party that represents 50% or less of
the equity of the entity in which such investment was made. Except as set forth
on Schedule 10 attached hereto and made a part hereof, set forth on Schedule 10
to the Prior Perfection Certificate is a true and correct organizational
structure chart with respect to the Loan Parties and their respective
Subsidiaries as of the date hereof.
Instruments and Tangible Chattel Paper; Advances. (23) Except as listed on
Schedule 11(a) attached hereto and made a part hereof, Schedule 11(a) to the
Prior Perfection Certificate is a true and correct list of all promissory notes,
instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness held by a Loan Party in excess of $100,000 in aggregate
principal amount.
Except as listed on Schedule 11(b) attached hereto and made a part hereof,
Schedule 11(b) to the Prior Perfection Certificate is a true and correct list of
all loans and advances made by any Company to any Company as of the date hereof,
which advances will be on and after the date hereof evidenced by one or more
Intercompany Notes and, in the case of a loan or advance by a Loan Party,
pledged by such Loan Party as Collateral pursuant to the Security Documents.
Intellectual Property. (23) Except as listed on Schedule 12(a) attached hereto
and made a part hereof, Schedule 12(a) to the Prior Perfection Certificate is a
schedule setting forth all of each Loan Party’s currently active applications
and registrations for Patents and Trademarks (each as defined in the U.S.
Security Agreement) and all licenses with respect to Patents and Trademarks of
(or licensed by) each Loan Party, including the name of the registered owner and
the registration number, or their equivalents in non-U.S. jurisdictions, if any,
of each such Patent, Trademark and license with respect to Patents and
Trademarks of (or licensed by) each Loan Party. Except as listed on Schedule
12(b) attached hereto and made a part hereof, Schedule 12(b) to the Prior
Perfection Certificate is a schedule setting forth all of each Loan Party's
currently active applications and registrations for Copyrights (as defined in
the U.S. Security Agreement) and licenses with respect to Copyrights of (or
licensed by) each Loan Party, except for licenses relating to commercially
available software used by each Loan Party having a replacement value of less
than $100,000, including the name of the registered owner and the registration
number, or their equivalents in non-U.S. jurisdictions, if any, of each such
Copyright or license with respect to Copyrights of (or licensed by) each Loan
Party.
Except as listed on Schedule 12(c) attached hereto and made a part hereof,
attached to the Prior Perfection Certificate as Schedule 12(c) in proper form
for filing with the United States Patent and Trademark Office and United States
Copyright Office, or their equivalents in non-U.S. jurisdictions, if any, are
the filings necessary to preserve, protect, perfect and record the security
interests in the currently active applications and registrations for Trademarks,
Patents and Copyrights and licenses with respect to Trademarks, Patents and
Copyrights set forth on Schedule 12(a) and Schedule 12(b) hereto and thereto for
which a Loan Party is a registered owner, including duly signed copies of each
of the Patent Security Agreement, Trademark Security Agreement and the Copyright
Security Agreement, or their equivalents in non-U.S. jurisdictions, as
applicable.
13.    Commercial Tort Claims. Except as listed on Schedule 13 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
13 is a true and correct list of all Commercial Tort Claims (as defined in the
U.S. Security Agreement) other than Commercial Tort Claims which do not exceed
$1,000,000 in the aggregate for all Loan Parties, held by each Loan Party,
including a brief description thereof.
14.    Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 14 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 14 is a true and complete list of all
Deposit Accounts (other than Excluded Deposit Accounts), Securities Accounts
(other than Excluded Securities Accounts) and Commodity Accounts (other than
Excluded Commodities Accounts) (each as defined in the U.S. Security Agreement)
maintained by each Loan Party, including the name of each institution where each
such account is held, the name and account number of each such account and the
name of each entity that holds each account.
15.    Letter-of-Credit Rights. Except as listed on Schedule 15 attached hereto
and made a part hereof, attached to the Prior Perfection Certificate as Schedule
15 is a true and correct list of all Letters of Credit issued in favor of each
Loan Party, as beneficiary thereunder, other than Letters of Credit which have a
maximum available amount not exceeding $250,000 in the aggregate for all Loan
Parties.
16.    No Change. The undersigned knows of no anticipated change in any of the
circumstances or with respect to any of the matters contemplated in Sections 1
through 15 of this Perfection Certificate Supplement except as set forth on
Schedule 16 hereto.
[The remainder of this page has been intentionally left blank]
IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first written above.
I.[_____________________]
By:        
Name:    
Title:    




Schedule 1(a)
Legal Names, Etc.
Legal Name
Type of Entity
Registered Organization
(Yes/No)
Organizational Number
Federal Employer
Identification Number (or equivalent)a
Jurisdiction of Organization
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 1(b)
Prior Organizational Names
Loan Party
Prior Name
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 1(c)
Changes in Identity; Other Names
Loan Party
Name of Entity
Action
Date of Action
State of Formation
List of All Other Names Used During Past Five Years
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate Supplement]


Schedule 2(a)

Chief Executive Offices
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 2(b)
Location of Books


Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 2(c)
Other Places of Business
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 2(d)
Additional Locations of Equipment and Inventory
Loan Party
Address
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 2(e)
Locations of Collateral in Possession of Persons Other Than Any Loan Party
Loan Party
Name of Entity in Possession of Collateral/Capacity of such Entity
Address/Location of Collateral
County
State
Country
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule 4
Transactions Other Than in the Ordinary Course of Business
Loan Party
Description of Transaction Including Parties Thereto
Date of Transaction
 
 
 
 
 
 
 
 
 



Schedule 6
Copy of Collateral Filings To Be Filed
See attached.
Schedule 7
Filings/Filing Offices
Type of Filing
Entity
Applicable Security Document
[Mortgage, Security Agreement or Other]
Jurisdictions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 8(a)
Real Property


Entity of Record
Location Address
Owned or Leased
Landlord/Owner if Leased
Description of Lease Documents
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule 8(b)


Leases, Subleases, Tenancies, Franchise agreements, Licenses or Other Occupancy
Arrangements
Schedule 10


Equity Ownership and Other Equity Investments
1. Equity Ownership and other Equity Investments:
Loan Party
Issuer
Type of Organization
Record Owner
(Beneficial Owner, if different)
Certificate No.
No. of Shares or Interests
Owned
No. of Shares or Interests Outstanding
Percentage Ownership
No. Shares Covered by Warrants; Options
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2. Organizational Structure Chart:
See attached.


Schedule 11(a)
Instruments and Tangible Chattel Paper
1.    Promissory Notes:
Entity
Principal Amount
Date of Issuance
Interest Rate
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



2.    Chattel Paper:
Schedule 11(b)
Advances
Intercompany Notes:
Noteholder
Obligor
Principal Amount
Date of Issuance
Maturity Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Unpaid Intercompany transfers of goods:
Companies
(Advanced to/Advanced by)
Amount of Advances
 
 
 
 
 
 
 
 
 
 





Schedule 12(a)
Patents and Trademarks
UNITED STATES PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
DESCRIPTION
 
 
 



Applications:
OWNER
APPLICATION NUMBER
DESCRIPTION
 
 
 



Licenses:
LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 



CANADIAN PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 



[ ] PATENTS:
Registrations:


OWNER
REGISTRATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
DESCRIPTION
 
 
 
 



Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 
 





UNITED STATES TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 



Applications:
OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 



Licenses:
LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
TRADEMARK
 
 
 
 



CANADIAN TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 



Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
TRADEMARK



[ ] TRADEMARKS:
Registrations:
OWNER
REGISTRATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 



Applications:
OWNER
APPLICATION NUMBER
COUNTRY/STATE
TRADEMARK
 
 
 
 



Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
TRADEMARK





Schedule 12(b)
Copyrights
UNITED STATES COPYRIGHTS


Registrations:


OWNER
TITLE
REGISTRATION NUMBER
 
 
 



Applications:
OWNER
APPLICATION NUMBER
 
 



Licenses:
LICENSEE
LICENSOR
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION
 
 
 
 



CANADIAN COPYRIGHTS


Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER
 
 
 
 



Applications:
OWNER
COUNTRY/STATE
APPLICATION NUMBER
 
 
 



Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION



[ ] COPYRIGHTS


Registrations:


OWNER
COUNTRY/STATE
TITLE
REGISTRATION NUMBER
 
 
 
 



Applications:
OWNER
COUNTRY/STATE
APPLICATION NUMBER
 
 
 



Licenses:
LICENSEE
LICENSOR
COUNTRY/STATE
REGISTRATION/ APPLICATION NUMBER
DESCRIPTION







Schedule 12(c)
Intellectual Property Filings


Schedule 13
Commercial Tort Claims
Schedule 14
Deposit Accounts, Securities Accounts and Commodity Accounts
OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
 
 
 
 





LOCAL CASH ACCOUNTS


OWNER
TYPE OF ACCOUNT
BANK OR INTERMEDIARY
ACCOUNT NUMBERS
 
 
 
 
 
 
 
 





Schedule 15
Letter of Credit Rights
Schedule 16
Changes from Circumstances Described in Perfection Certificate






EXHIBIT M-1
Form of
U.S. SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-2
Form of
CANADIAN SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-3
Form of
U.K. SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-4
Form of
SWISS SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-5
Form of
GERMAN SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-6
Form of
IRISH SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-7
Form of
BRAZILIAN SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-8
[Reserved]
EXHIBIT M-9
Form of
MADEIRA SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT M-10
Form of
FRENCH SECURITY AGREEMENT


[Delivered Under Separate Cover]
EXHIBIT N
Form of
OPINION OF COMPANY COUNSEL


[Delivered Under Separate Cover]
EXHIBIT O

Form of
SOLVENCY CERTIFICATE


May 13, 2013
The undersigned, the chief financial officer of each of the Loan Parties, hereby
certifies on behalf of each Loan Party and for the benefit of the Lenders and
the Administrative Agent that:
1.    This Certificate is provided pursuant to Section 4.01(h) of, and in
connection with the consummation of the transactions contemplated by, the
AMENDED AND RESTATED CREDIT AGREEMENT (as amended, restated, amended and
restated, supplemented or modified, the “Credit Agreement”), dated as of May 13,
2013, is among NOVELIS INC., a corporation amalgamated under the Canada Business
Corporations Act (the “Parent Borrower”), NOVELIS CORPORATION, a Texas
corporation, and the other U.S. subsidiaries of the Parent Borrower signatory
thereto as borrowers, NOVELIS UK LTD, a limited liability company incorporated
under the laws of England and Wales with registered number 00279596 (the “U.K.
Borrower”), NOVELIS DEUTSCHLAND GMBH, a company organized under the laws of
Germany (the “German Borrower”), and NOVELIS AG, a stock corporation (AG)
organized under the laws of Switzerland (the “Swiss Borrower” and, together with
the Parent Borrower, the U.S. Borrowers, the U.K. Borrower, and the German
Borrower, the “Borrowers”), AV METALS INC., a corporation formed under the
Canada Business Corporations Act, the Subsidiary Guarantors, the Lenders, WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Issuing Bank, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as U.S. swingline lender (in such capacity, “U.S. Swingline
Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in
such capacity, “Administrative Agent”) for the Secured Parties and each Issuing
Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, “Collateral Agent”) and the other parties party thereto. Capitalized
terms used but not defined herein have the meaning given to such terms in the
Credit Agreement.
2.    At the time of and immediately after the consummation of the Transactions
to occur on the Closing Date, and at the time of and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of each Loan made on such date and the operation of the Contribution,
Intercompany, Contracting and Offset Agreement, (a) the fair value of the assets
of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will exceed its debts and liabilities, subordinated, contingent,
prospective or otherwise; (b) the present fair saleable value of the property of
each Loan Party (individually and on a consolidated basis with its Subsidiaries)
will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent,
prospective or otherwise, as such debts and other liabilities become absolute
and matured; (c) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent, prospective or otherwise, as such debts and liabilities become
absolute and matured; (d) each Loan Party (individually and on a consolidated
basis with its Subsidiaries) will not have unreasonably small capital with which
to conduct its business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date; and (e) each Loan
Party is not “insolvent” as such term is defined under any bankruptcy,
insolvency or similar laws of any jurisdiction in which any Loan Party is
organized or incorporated (as applicable), or otherwise unable to pay its debts
as they fall due.
[Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.
NOVELIS CORPORATION
By:        
Name:    
Title:    
NOVELIS PAE CORPORATION
By:            
Name:    
Title:    
NOVELIS, INC.
By:            
Name:    
Title:
NOVELIS UK LTD
By:            
Name:    
Title:
NOVELIS AG
By:            
Name:    
Title:
NOVELIS CAST HOUSE TECHNOLOGY LTD.
By:            
Name:    
Title:
4260848 CANADA INC.
By:            
Name:    
Title:
4260856 CANADA INC.
By:            
Name:    
Title:
NOVELIS NO. 1 LIMITED PARTNERSHIP
By: 4260848 CANADA INC.
Its: General Partner
By:            
Name:    
Title:
NOVELIS BRAND LLC
By:            
Name:    
Title:
NOVELIS SOUTH AMERICA HOLDINGS LLC
By:            
Name:    
Title:
ALUMINUM UPSTREAM HOLDINGS LLC
By:
        
Name:    
Title:

NOVELIS EUROPE HOLDINGS LIMITED
By:            
Name:    
Title:
NOVELIS DEUTSCHLAND GMBH
By:            
Name:    
Title:
NOVELIS SWITZERLAND SA
By:            
Name:    
Title:
AV METALS INC.
By:            
Name:    
Title:
NOVELIS DO BRASIL LTDA.

By:
                    
Name:    
Title:

NOVELIS SERVICES LIMITED

By:
                    
Name:    
Title:

NOVELIS MADEIRA, UNIPESSOAL, LDA

By:
                    
Name:    
Title:

NOVELIS LUXEMBOURG S.A.

By:
                    
Name:    
Title:

NOVELIS PAE S.A.S.

By:
                    
Name:    
Title:

SIGNED AND DELIVERED AS A DEED
for and on behalf of NOVELIS ALUMINIUM HOLDING COMPANY
by its lawfully appointed attorney
in the presence of:
By:
        
Name:    
Title:

witness:
By:
        
Name:    
Title:



NOVELIS ACQUISITIONS LLC
By:            
Name:    
Title:
NOVELIS NORTH AMERICA
HOLDINGS INC.
By:            
Name:    
Title:


















EXHIBIT P
Form of Intercompany Note
PROMISSORY NOTE
$[Loan Amount]    Date: [Date]


FOR VALUE RECEIVED, the undersigned [INTERCOMPANY BORROWER], a company organized
under the laws of [Intercompany Jurisdiction] (“Borrower”), HEREBY PROMISES TO
PAY to the order of [INTERCOMPANY LENDER], a [Type of Entity] organized under
the laws of [Intercompany Lender Jurisdiction] (“Lender”) on [Term Loan Maturity
Date] (the “Maturity Date”) and in accordance with the terms and conditions of
the Subordination Agreements (as defined below) the principal sum of
[________________] or, if less, the aggregate principal amount of the Advances
(as defined below) made by Lender to the Borrower pursuant to Section 1 below.
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Intercreditor Agreement, dated as of December 17, 2010 (as
amended, restated, supplemented, modified or replaced from time to time, the
“Intercreditor Agreement”), by and among NOVELIS INC., a corporation amalgamated
under the Canada Business Corporations Act (the "Parent Borrower"), AV METALS
INC., a corporation formed under the Canada Business Corporations Act
(“Holdings”), the subsidiaries of Holdings from time to time party thereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the
Revolving Credit Lenders and as collateral agent for the Revolving Credit
Claimholders (as successor to Bank of America, N.A. pursuant to that certain
Intercreditor Joinder Agreement dated as of May 13, 2013), BANK OF AMERICA,
N.A., as administrative agent for the Term Loan Lenders, and BANK OF AMERICA,
N.A., as collateral agent for the Term Loan Secured Parties, and certain other
persons which may be or become parties thereto or become bound thereto from time
to time. Reference is hereby made to:
(i) the Amended and Restated Subordination Agreement, dated as of May 13, 2013
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Revolving Credit Subordination Agreement”), among
Holdings, the subsidiaries of Holdings party thereto and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent and as collateral agent under the
Revolving Credit Agreement;
(ii) the Subordination Agreement, dated as of December 14, 2010 (as amended,
supplemented, amended and restated or otherwise modified and in effect from time
to time, the “Term Loan Subordination Agreement” and, together with the
Revolving Credit Subordination Agreement, the “Subordination Agreements”), among
Holdings, the subsidiaries of Holdings party thereto, BANK OF AMERICA, N.A., as
administrative agent and as collateral agent under the Term Loan Agreement;
(iii) the Amended and Restated Contribution, Intercompany, Contracting and
Offset Agreement, dated as of May 13, 2013 (as amended, supplemented, amended
and restated or otherwise modified and in effect from time to time, the
“Revolving Credit CICO Agreement”), among Holdings, the subsidiaries of Holdings
party thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, administrative agent
and as collateral agent under the Revolving Credit Agreement; and
(iv) the Contribution, Intercompany, Contracting and Offset Agreement, dated as
of December 14, 2010 (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, the “Term Loan CICO
Agreement” and, together with the Revolving Credit CICO Agreement, the “CICO
Agreements”), among Holdings, the subsidiaries of Holdings party thereto, BANK
OF AMERICA, N.A., as administrative agent and as collateral agent under the Term
Loan Agreement.
Loan. The principal amount stated above (the “Advances”) has been loaned to the
Borrower by the Lender subject to the terms and conditions hereof and of the
Subordination Agreements, the CICO Agreements, the Intercreditor Agreement, the
Revolving Credit Agreement and the Term Loan Agreement. Subject to the terms and
conditions hereof and of the Subordination Agreements, the CICO Agreements, the
Intercreditor Agreement, the Revolving Credit Agreement and the Term Loan
Agreement, the Borrower may prepay the Advances under this Promissory Note
without premium or penalty.
1.Interest. (a) The Advances shall bear interest at a rate per annum equal to
[__]% (computed on the basis of year of [360][365] days), payable until the
Maturity Date. The Borrower promises to pay interest on the unpaid principal
amount of Advances from the date hereof until such principal amount is paid in
full. Interest accrued on the amount of all other obligations hereunder shall be
payable on demand from and after the time such obligation becomes due and
payable (whether by acceleration or otherwise). [Interest on the amount of all
obligations hereunder shall continue to accrue after the beginning of any
bankruptcy or insolvency proceeding involving the Borrower, whether or not
allowed in such proceeding.] [In the event that accrued interest is not paid
cash, it will compound on an annual basis in accordance with article 1154 of the
French Civil Code.]
[(b)    To comply with the provisions of article L. 314 of the French Monetary
and Financial Code (Code Monétaire et Financier), the Borrower and the Lender
agree that the effective global rate for the facility is [__]% per annum and
[__]% per quarter.]
[(b)    Notwithstanding any other provision of this Promissory Note, it is
understood that the interest rate applicable hereunder in no event shall exceed
the maximum interest rate permitted by Law no. 108 of March 7, 1996
(disposizioni in materia di usura) and related implementation regulations and
subsequent amendments and/or repeals. Should, by any means, the interest rate
due pursuant to the Section 2 above exceed the maximum rate permitted under
applicable law, the interest rate applicable shall be automatically reduced as
necessary to allow the interest rate applicable to be in compliance with any
applicable law.]
[(b) Notwithstanding any other provisions of this Promissory Note, in no such
event shall, if applicable, any: (i) an increase of the applicable interest rate
triggered by the late payment of an overdue amount exceed 0.5% per annum on the
outstanding principal amount due (article 1907 Belgian Civil Code); (ii)
prepayment and related fees exceed six months of interest on the pre-paid
amount, calculated at the rate of interest accruing on the principal amount
(1907 bis Belgian Civil Code); (iii) interest be claimed on overdue interest,
unless (A) the overdue interest has accrued over a period of at least one year,
and (B) the interest has formally been claimed by the Lender, or the Borrower
has agreed to it, after such period has effectively passed (article 1154 Belgian
Civil Code); and (iv) the aggregate annual interest rate applicable in this
Promissory Note exceed the maximum permitted by the Belgian Civil Code and other
Requirements of Law from time to time in force in Belgium.]
[(b)    [Interest Act (Canada). For purposes of the Interest Act (Canada),
whenever in this Promissory Note any interest is calculated on the basis of a
period of time other than a year of 365 or 366 days, as applicable, the annual
rate of interest to which each rate of interest utilized pursuant to such
calculation is equivalent is such rate so utilized multiplied by the actual
number of days in the calendar year in which the same is to be ascertained and
divided by the number of days used in such calculation. For the purposes of the
Interest Act (Canada), the principle of deemed reinvestment of interest will not
apply to any interest calculation under this Promissory Note, and the rates of
interest stipulated in this Promissory Note are intended to be nominal rates and
not effective rates or yields.
(c)     Criminal Interest Rate. (i) If any provision of this Promissory Note
would obligate the Borrower to make any payment of interest or other amount
payable to the Lender hereunder in an amount or calculated at a rate which would
be prohibited by law or would result in a receipt by the Lender of interest at a
criminal rate (as construed under the Criminal Code (Canada)), then
notwithstanding that provision, that amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or result in a receipt by
the Lender of interest at a criminal rate, the adjustment to be effected, to the
extent necessary, (A) first, by reducing the amount or rate of interest required
to be paid to the Lender under this Section 2 and (B) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid to the
Lender which would constitute interest for purposes of Section 347 of the
Criminal Code (Canada).
(ii)    Notwithstanding clause (c)(i), and after giving effect to all
adjustments contemplated thereby, if the Lender shall have received an amount in
excess of the maximum permitted by the Criminal Code (Canada), then the
Borrower, shall be entitled, by notice in writing to the Lender, to obtain
reimbursement from the Lender in an amount equal to the excess, and pending
reimbursement, the amount of the excess shall be deemed to be an amount payable
by the Lender to the Borrower.
(iii)    Any amount or rate of interest referred to in this Section 2 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term of this
Promissory Note on the assumption that any charges, fees or expenses that fall
within the meaning of interest (as defined in the Criminal Code (Canada)) shall
be pro-rated over that period of time and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Authorized Pari Passu Collateral Agent (or following the Discharge of Pari Passu
Secured Obligations, the Revolving Credit Administrative Agent) shall be
conclusive for the purposes of that determination.]
Payments; Record of Debt. Both principal and interest are payable in the
currency in which Advances are made to Lender in same day funds. The Advances
made by Lender to the Borrower pursuant to the terms hereof, and all payments
made on account of principal thereof, shall be recorded by Lender[, acting for
this purpose solely as an agent of the Borrower,] in its books and records, such
books and records constituting prima facie evidence of the accuracy of the
information contained therein; provided that the failure of Lender to make any
such recordation or endorsement shall not affect the obligations of the Borrower
hereunder.
2.Waivers. The Borrower hereby waives presentment, demand, protest and notice of
any kind. No failure to exercise, and no delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.
Event of Default. In the event (each, an “Event of Default”) that:
(a)     a Revolving Credit Default shall have occurred and is continuing, and/or
(b)    a Pari Passu Default shall have occurred and is continuing, and/or
(c)    the Borrower shall fail to pay any principal of any Advance or interest
thereon pursuant to this Promissory Note when the same becomes due and payable,
then, and in any such event, the Lender may, by notice to the Borrower, declare
the Advances, all interest thereon and all other amounts payable under this
Promissory Note to be forthwith due and payable, whereupon the Advances, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided that in the case
of the occurrence of (i) a Revolving Credit Default of the type referred to in
Section 8.01(g) or (h) of the Revolving Credit Agreement in effect on the date
hereof, or any similar provisions of any other Revolving Credit Agreement, (ii)
a Pari Passu Default of the type referred to in Section 8.01(g) or (h) of the
Term Loan Agreement in effect on the date hereof, or any similar provisions of
any other Pari Passu Loan Document or (iii) an Event of Default under clause (c)
above [or in the case that any financial statements of the Borrower show the
book value of the net assets of the Borrower have fallen to below half of its
stated share capital (Stammkapital)], the Advances, and all such interest and
all other amounts owing hereunder shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. [The Borrower represents and
warrants that it has obtained shareholder approval by resolution authorizing the
Borrower to permit the Lender to terminate this Promissory Note and to claim
immediate repayment of all sums due hereunder in case of a change of control as
contemplated by the Revolving Credit Agreement and/or the Pari Passu Loan
Documents and that such resolution will be timely filed with the Clerk’s Office
of the competent Commercial Court (article 556 Belgian Companies Code).]
Governing Law. This Promissory Note shall be governed by, and construed in
accordance with, the laws of [Intercompany Borrower Jurisdiction], without
giving effect to principles of conflict of laws thereof.
Amendments. This Promissory Note cannot be amended without the consent of each
of (i) the parties hereto and (ii) prior to the Discharge of Revolving Credit
Secured Obligations, the Revolving Credit Administrative Agent and (iii) prior
to the Discharge of Pari Passu Secured Obligations, the Authorized Pari Passu
Collateral Agent.
Expenses. The Borrower agrees to pay all costs and expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the Lender in
endeavoring to collect any amounts payable hereunder which are not paid when
due, whether by acceleration or otherwise.
No Set Off. Unless required by applicable law, and subject to the terms of the
Subordination Agreements, at no time may the Lender appropriate and apply toward
the payment of all or any part of the obligations of the Borrower under this
Promissory Note (i) any other indebtedness due or to become due from the
Borrower to the Lender, and (ii) any moneys, credits or other property belonging
to the Borrower, at any time held by or coming into the possession of the
Lender.
Taxes. (a) In the event that a Revolving Credit Default and/or a Pari Passu
Default has occurred and is continuing, any and all payments by the Borrower
under this Promissory Note shall be made free and clear of and without deduction
for any and all present or future taxes, levies, duties, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
(i) in the case of the Lender taxes measured by its net income and franchise
taxes imposed on it, and similar taxes imposed by the jurisdiction (or any
political subdivision thereof) under the laws of which the Lender is organized,
and (ii) in the case of the Lender, except to the extent arising solely as a
result of entering into this Promissory Note, taxes measured by its net income
and franchise taxes imposed on it as a result of a present or former connection
between the Lender and the jurisdiction of the governmental authority imposing
such tax or any taxing authority thereof or therein, other than the entering
into of the Promissory Note (all such non-excluded taxes, levies, duties,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes shall be required by law to be withheld or
deducted from or in respect of any sum payable hereunder to the Lender (w) the
sum payable shall be increased as may be necessary so that after making all
required deductions or withholdings in respect of Taxes (including deductions
applicable to additional sums payable under this Section 10) the Lender receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (x) the Borrower shall make such deductions or
withholdings, (y) the Borrower shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with applicable
law and (z) the Borrower shall deliver to the Lender evidence of such payment.
(b)In addition, if a Revolving Credit Default and/or a Pari Passu Default has
occurred and is continuing, the Borrower shall pay any present or future stamp,
registration, notarization or documentary or similar taxes or any other excise
or property taxes, charges or similar levies, and all liabilities with respect
thereto, in each case arising from any payment made or credited under or in
connection with this Promissory Note or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Promissory
Note (collectively, “Other Taxes”).
(c)The Borrower shall indemnify the Lender for the full amount of Taxes and
Other Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 10) paid by the Lender and any liability
(including for penalties, interest and expenses) that arises from any payment
made or crediting of amounts hereunder or from the execution, delivery,
performance or enforcement of, or otherwise with respect to, this Promissory
Note, whether or not such Taxes or Other Taxes were correctly or legally
asserted. This indemnification shall be made within 30 days from the date the
Lender makes written demand therefor.
(d)Within 30 days after the date of any payment of Taxes or Other Taxes by the
Borrower, the Borrower shall furnish the Lender, pursuant to the indemnity set
forth in clause (c) above , the original or a certified copy of a receipt
evidencing payment thereof or other evidence of payment thereof reasonably
acceptable to Lender.
(e)The Borrower and the Lender will use reasonable good faith efforts to
eliminate or reduce any Taxes or Other Taxes to which a payment hereunder may be
subject and will provide any certificates or other evidence of an exemption from
or reduced rate of Taxes or Other Taxes in this regard.
(f)Without prejudice to the survival of any other agreement of the Borrower, the
Lender hereunder, the agreements and obligations of the Borrower contained in
this Section 10 shall survive the payment in full of all other obligations of
the Borrower under this Promissory Note.
(g)If the Lender determines in its sole discretion exercised reasonably that it
has received or has been granted a credit against, or remission for, or a refund
or a repayment of any Taxes (i) as a result of the Borrower’s deduction or
withholding and payment to a taxing authority of an amount pursuant to clause
(a) above or (ii) with respect to which the Borrower has paid an amount to the
Lender or any of its transferees or assignees, as the case may be, pursuant to
clause (c) above, then the Lender, as the case may be, shall, within 30 days,
pay the Borrower the lesser of (y) the credit, remission, refund or repayment of
Taxes received or granted and (z) the amount paid by the Borrower pursuant to
this Section 10.
Judgment Currency. (a)    This is an international loan transaction in which the
specification of [Currency] is of the essence, and [Currency] shall in each
instance be the currency of account and payment in all instances.
(h)Borrower’s obligations hereunder to make payments in [Currency] shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than [Currency] or in another
place, except to the extent that such tender or recovery results in the
effective receipt by the Lender of the full amount of [Currency] expressed to be
payable to the Lender under this Promissory Note.
(i)If, for the purpose of obtaining or enforcing judgment against Lender in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than [Currency] (such other currency being hereinafter referred
to as the “Other Currency”) an amount due in [Currency], the conversion shall be
made at the spot selling rate at which the Authorized Pari Passu Collateral
Agent (or following the Discharge of Pari Passu Secured Obligations, the
Revolving Credit Administrative Agent) (or if the Authorized Pari Passu
Collateral Agent (or, following the Discharge of Pari Passu Secured Obligations,
the Revolving Credit Administrative Agent) does not quote a rate of exchange on
such currency, by a known dealer in such currency designated by the Authorized
Pari Passu Collateral Agent (or, following the Discharge of Pari Passu Secured
Obligations, the Revolving Credit Administrative Agent)) offers to sell such
Other Currency for [Currency] in the London foreign exchange market at
approximately 11:00 a.m. London time on such date for delivery two (2) Business
Days later (such date of determination of such spot selling rate, being
hereinafter referred to as the “Other Currency Conversion Date”).
(j)If there is a change in the rate of exchange prevailing between the Other
Currency Conversion Date and the date of actual payment of the amount due, the
Borrower covenants and agrees to pay, or cause to be paid, as a separate
obligation and notwithstanding any such judgment or judicial award, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Other Currency, when converted
at the rate of exchange prevailing on the date of payment, will produce the
amount of [Currency] which could have been purchased with the amount of Other
Currency stipulated in the judgment or judicial award at the rate of exchange
prevailing on the Other Currency Conversion Date.
Submission to Jurisdiction; Service of Process. (a)    Any legal action or
proceeding with respect to this Promissory Note, and any other Revolving Credit
Loan Document or Pari Passu Loan Document to which the Borrower is a party, may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York, and, by execution and delivery of
this Promissory Note, the Borrower (in consideration of similar submissions made
by the Lender in the Revolving Credit Loan Documents and the Pari Passu Loan
Documents) hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereto hereby irrevocably waive any objection, including any objection to the
laying of venue or based on the grounds of forum non conveniens, that any of
them may now or hereafter have to the bringing of any such action or proceeding
in such respective jurisdictions.
(k)The Borrower hereby irrevocably designates, appoints and empowers CSC
Corporation, 1180 Ave of the Americas, Suite 210, New York, New York, 10036
(telephone no: 212-299-5600) (facsimile no: 212-299-5656) (electronic mail
address: mwiener@cscinfo.com) (the “Process Agent”), in the case of any suit,
action or proceeding brought in the United States of America as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents that may be served in any action or proceeding arising out
of or in connection with, this Promissory Note. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. As an
alternative method of service, the Borrower irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing (by
registered or certified mail, postage prepaid) of copies of such process to the
Process Agent or the Borrower care of the Parent Borrower at the Parent
Borrower’s address specified in Section 11.01 of the Term Loan Agreement or at
such other address as the Parent Borrower may specify pursuant to such Section
11.01. The Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(l)Nothing contained in this Section 12 shall affect the right of the Lender
thereof to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against the Borrower in any other jurisdiction.
Pledge of Note. Pursuant to the Pari Passu Security Documents, the Lender has
pledged and granted a security interest in all of its rights and remedies under
and in respect of this Promissory Note in favor of the Pari Passu Collateral
(for the benefit of the Pari Passu Secured Parties) and pursuant to the
Revolving Credit Security Documents, the Lender has pledged and granted a
security interest in all of its rights and remedies under and in respect of this
Promissory Note in favor of the Revolving Credit Collateral Agent (for the
benefit of the Revolving Credit Claimholders) and pursuant to the Intercreditor
Agreement the Authorized Pari Passu Collateral Agent has agreed to act as
sub-agent and as bailee for the Revolving Credit Agents and the Subordinated
Lien Secured Parties, and the Borrower hereby (i) acknowledges and consents to
each such pledge and security interest, (ii) agrees that upon the occurrence and
during the continuance of any Pari Passu Default the Authorized Pari Passu
Collateral Agent may exercise any remedies provided for by the Pari Passu
Security Documents in accordance with the terms thereof or any other remedies
provided by applicable law, and upon the occurrence and during the continuance
of any Revolving Credit Default the Revolving Credit Collateral Agent may
exercise any remedies provided for by the Revolving Credit Security Documents in
accordance with the terms thereof or any other remedies provided by applicable
law, in each case, in accordance with the terms of the Intercreditor Agreement,
(iii) agrees that this Promissory Note may not be assigned by the Borrower
without the prior written consent of the Authorized Pari Passu Collateral Agent
and the Revolving Credit Collateral Agent (each of which is expressly made a
third party beneficiary hereof) and (iv) agrees and acknowledges that subject to
the terms of the Intercreditor Agreement, this Promissory Note may be assigned
or otherwise transferred by the Authorized Pari Passu Collateral Agent in
accordance with the terms of the Pari Passu Security Documents or by the
Revolving Credit Collateral Agent in accordance with the terms of the Revolving
Credit Security Documents.
Waiver of Jury Trial. Each of the Borrower and the Lender irrevocably waives
trial by jury in any action or proceeding with respect to this Promissory Note
and any other Loan Document.
Notices. Any notice or other communication herein required or permitted shall be
given to the Borrower or the Lender care of the Parent Borrower as set forth in
Section 11.01 of the Revolving Credit Agreement, and to each Pari Passu
Representative as set forth on such Pari Passu Representative's signature page
to the Intercreditor Agreement.
Severability. Wherever possible, each provision of this Promissory Note shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Promissory Note shall be prohibited by or invalid
by any applicable legally binding requirements of any governmental authority
(including, without limitation, any applicable laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law), such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
(a) the remainder of such provision or (b) the remaining provisions of this
Promissory Note.
Conflicts. In the event of a direct conflict between the terms and provisions
contained in this Promissory Note and the terms and provisions contained in the
Subordination Agreements, it is the intention of the parties hereto that such
terms and provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of the Subordination Agreements shall control and govern.


[SIGNATURE PAGE FOLLOWS]


Borrower:


[Intercompany Borrower]




By:    
Name:
Title:


ACKNOWLEDGED AND AGREED TO
AS OF THIS        DAY OF                 , 20    :


[Intercompany Lender]




By:______________________________
Name:
Title:








